     Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 1 of 220       1


 1                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                             SAN JOSE DIVISION

 3
         UNITED STATES OF AMERICA,
 4
                   PLAINTIFF,                CASE NO.     CR-16-00373-EJD
 5
             VS.                             SAN JOSE, CALIFORNIA
 6
         GOYKO KUBUROVICH AND KRISTEL        SEPTEMBER 18, 2018
 7       KUBUROVICH,
                                             VOLUME 1
 8                 DEFENDANTS.
                                             PAGES 1 - 219
 9

10                      TRIAL TRANSCRIPT OF PROCEEDINGS
                     BEFORE THE HONORABLE EDWARD J. DAVILA
11                       UNITED STATES DISTRICT JUDGE

12                            A-P-P-E-A-R-A-N-C-E-S

13
         FOR THE PLAINTIFF:      OFFICE OF THE UNITED STATES ATTORNEY
14                               BY:   SCOTT SIMEON
                                       JEFF SCHENK
15                               150 ALMADEN BOULEVARD, SUITE 900
                                 SAN JOSE, CALIFORNIA 95113
16

17       FOR DEFENDANT           LAW OFFICE OF J. DAVID NICK
         GOYKO:                  BY:   J. DAVID NICK
18                               345 FRANKLIN STREET
                                 SAN FRANCISCO, CALIFORNIA 94102
19
        FOR DEFENDANT            LAW OFFICE OF ZENIA K. GILG
20      KRISTEL:                 BY:   ZENIA K. GILG
                                 SAUSALITO PLAZA
21                               1505 BRIDGEWAY, SUITE 103
                                 SAUSALITO, CALIFORNIA 94965
22
         OFFICIAL COURT REPORTER:     IRENE L. RODRIGUEZ, CSR, RMR, CRR
23                                    CERTIFICATE NUMBER 8074

24
            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
25     TRANSCRIPT PRODUCED WITH COMPUTER.



                          UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 2 of 220          2


           1     SAN JOSE, CALIFORNIA                              SEPTEMBER 18, 2018

           2                               P R O C E E D I N G S

09:12AM    3           (JURY OUT AT 9:12 A.M.)

09:12AM    4                  THE COURT:    ALL RIGHT.   LET'S GO ON THE RECORD IN

09:12AM    5     OUR TRIAL.    THIS IS UNITED STATES VERSUS GOYKO KUBUROVICH AND

09:12AM    6     KRISTEL KUBUROVICH.

09:12AM    7          LET ME HAVE THE APPEARANCES OF THE PARTIES, PLEASE.

09:12AM    8                  MR. SIMEON:    GOOD MORNING, YOUR HONOR.     SCOTT SIMEON

09:12AM    9     FOR THE UNITED STATES.

09:12AM   10                  MR. SCHENK:    AND JEFF SCHENK.   GOOD MORNING, YOUR

09:12AM   11     HONOR.

09:12AM   12                  THE COURT:    THANK YOU.   GOOD MORNING.

09:12AM   13                  MR. NICK:    GOOD MORNING, YOUR HONOR.     DAVID J. NICK

09:12AM   14     FOR MR. KUBUROVICH WHO IS PRESENT.

09:12AM   15                  THE COURT:    THANK YOU.   GOOD MORNING.

09:12AM   16                  MS. GILG:    AND GOOD MORNING, YOUR HONOR.     ZENIA GILG

09:12AM   17     ON BEHALF OF KRISTEL KUBUROVICH WHO IS PRESENT.         GOOD MORNING.

09:12AM   18                  THE COURT:    THANK YOU.   GOOD MORNING.    WE'RE OUTSIDE

09:12AM   19     OF THE PRESENCE OF OUR PROSPECTIVE PANEL.         THEY'RE DOWNSTAIRS

09:12AM   20     COMPLETING THEIR PAPERWORK, AND I JUST WANTED TO TOUCH BASE.            I

09:12AM   21     KNOW WE LEFT SOME MATTERS THAT I THINK YOU WERE GOING TO MEET

09:12AM   22     AND CONFER ABOUT.

09:13AM   23          LET ME JUST START WITH WHAT ABOUT THE NEUTRAL STATEMENT.

09:13AM   24     I THINK I RECEIVED SOME INFORMATION INDICATING THAT THERE HAD

09:13AM   25     NOT BEEN AGREEMENT ON THAT, AND WHY DON'T YOU UPDATE ME ON



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 3 of 220           3


09:13AM    1     THAT.

09:13AM    2          WHO WOULD LIKE TO UPDATE ME?

09:13AM    3                  MR. NICK:    I'LL UPDATE YOU ON THAT, YOUR HONOR.      WE

09:13AM    4     PREFER THE INDICTMENT TO BE READ.       THE GOVERNMENT HAS THEIR OWN

09:13AM    5     STATEMENT.    WE PREFER THE INDICTMENT.     I GUESS THAT'S THE

09:13AM    6     IMPASSE.

09:13AM    7                  THE COURT:    OKAY.   MR. SCHENK.

09:13AM    8                  MR. SCHENK:   THAT'S ACCURATE ALTHOUGH IT WAS OUR

09:13AM    9     UNDERSTANDING THAT THE COURT WAS EXPECTING THE PARTIES TO

09:13AM   10     DISCUSS A JOINT NEUTRAL STATEMENT, AND IF WE COULD NOT REACH AN

09:13AM   11     AGREEMENT, THE COURT WOULD SETTLE ON ONE.        THAT'S NOT WHAT

09:13AM   12     HAPPENED HERE.

09:13AM   13          WHAT HAPPENED HERE IS BEFORE WE SENT A JOINT NEUTRAL

09:13AM   14     STATEMENT THE DEFENSE TOLD US WE WANT THE COURT TO READ THE

09:13AM   15     INDICTMENT, AND WE SAID HOW ABOUT WE SEND YOU A DRAFT AND YOU

09:13AM   16     TELL US WHAT YOU DON'T LIKE ABOUT THE DRAFT.        AND WE SENT A

09:14AM   17     DRAFT, AND THEY SAID WE WANT THE COURT TO READ THE INDICTMENT.

09:14AM   18          THERE WAS NO ENGAGEMENT WITH A JOINT NEUTRAL STATEMENT.

09:14AM   19     WE PUT THE WORD "ALLEGEDLY" IN OUR JOINT NEUTRAL STATEMENT AS

09:14AM   20     MANY TIMES AS WE COULD FIT IT, AND WE WOULD STILL URGE THE

09:14AM   21     COURT TO READ OUR JOINT NEUTRAL STATEMENT.       I THINK IT CAPTURES

09:14AM   22     THE POINT THE COURT WANTS TO, AND, THAT IS, TO GIVE THE JURY A

09:14AM   23     LITTLE BIT OF BACKGROUND ON WHY THEY'RE HERE.

09:14AM   24          AND THE AMOUNT OF TIME TO READ A -- I DON'T REMEMBER

09:14AM   25     EXACTLY HOW MANY BUT IT'S AN 8 TO 10 PAGE INDICTMENT OR SO THAT



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 4 of 220    4


09:14AM    1     IT WOULD TAKE TO ACCOMPLISH THIS TASK IS JUST DISPROPORTIONATE

09:14AM    2     TO THE JOINT NEUTRAL STATEMENTS TWO PARAGRAPHS -- I'M SORRY,

09:14AM    3     THE NEUTRAL STATEMENT THAT THE GOVERNMENT PROPOSED, TWO

09:14AM    4     PARAGRAPHS.

09:14AM    5                THE COURT:    ALL RIGHT.   THANK YOU.   DID YOU MEET AND

09:14AM    6     CONFER ABOUT THE STATEMENT?    DID YOU SEE THE STATEMENT THAT THE

09:14AM    7     GOVERNMENT HAD PREPARED?

09:14AM    8                MS. GILG:    I DID SEE THE STATEMENT, YOUR HONOR.

09:14AM    9     IT'S, IT'S OUR -- IT'S OUR PREFERENCE, AND IT WAS OUR

09:14AM   10     PREFERENCE BEFORE THE STATEMENT WAS PREPARED, AND THAT'S WHY I

09:14AM   11     NOTIFIED THEM EARLY ON SO THAT THEY WOULDN'T WASTE TIME

09:14AM   12     PREPARING THE STATEMENT THAT WE WOULD LIKE THE INDICTMENT TO BE

09:14AM   13     READ AS OPPOSED TO AN AGREED-UPON STATEMENT.

09:15AM   14          YOUR HONOR, JUST -- THE REASON IS, IS BECAUSE, YOU KNOW,

09:15AM   15     WORDS THAT COME FROM THE JUDGE CARRY A LOT OF WEIGHT TO JURIES,

09:15AM   16     AND IF THE JUDGE INFORMS THE JURY THAT I AM READING A

09:15AM   17     STATEMENT, I DON'T KNOW HOW THE COURT WOULD PREFACE IT, JOINT

09:15AM   18     AND NEUTRAL STATEMENT OR HOWEVER THE COURT PREFACES IT, IT

09:15AM   19     STILL IS A STATEMENT WHICH IS NOT SOMETHING THAT CAME FROM THE

09:15AM   20     GOVERNMENT.   IT'S OSTENSIBLY COMING FROM THE COURT.

09:15AM   21          THE INDICTMENT, HOWEVER, IS SOMETHING THAT IS CLEARLY FROM

09:15AM   22     THE GOVERNMENT.   IT'S NOT SOMETHING THAT WE PARTICIPATED IN OR

09:15AM   23     THAT WE ACQUIESCED IN.    SO THE WORDS COMING FROM THE COURT TO

09:15AM   24     THE JURY OF READING THE INDICTMENT IS OF A NATURE OF I'M

09:15AM   25     LETTING YOU KNOW WHAT THE GOVERNMENT INTENDS TO PROVE, AND SO



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 5 of 220      5


09:15AM    1     IT DOESN'T HAVE US BE A PARTY TO A STATEMENT, AND IT DOESN'T

09:15AM    2     MATTER HOW NEUTRAL IT IS.     I MEAN, I WOULD LIKE IT TO SAY THAT

09:16AM    3     THIS IS A CASE ABOUT A FATHER AND DAUGHTER WHO ARE VERY CLOSE

09:16AM    4     IN THE FAMILY WHO THE FATHER GAVE --

09:16AM    5                THE COURT:     PARDON ME FOR INTERRUPTING, BUT THIS IS

09:16AM    6     NOT AN OPENING STATEMENT.     IT IS A STATEMENT.

09:16AM    7           I DO THIS WITH OUR CIVIL CASES AND OUR CRIMINAL CASES.

09:16AM    8     WHEN I READ THE STATEMENT, I DON'T GIVE IT ATTRIBUTION TO

09:16AM    9     EITHER SIDE.

09:16AM   10           IT'S A STATEMENT THE WAY I INDICATE IT AND INTRODUCE IT AS

09:16AM   11     I'D LIKE TO NOW READ YOU A STATEMENT THAT INFORMS YOU WHAT THIS

09:16AM   12     CASE IS ABOUT.    IT GIVES YOU SOME BACKGROUND.    THAT'S WHAT IT

09:16AM   13     IS.   THAT'S ALL IT IS.

09:16AM   14           YES, SIR.

09:16AM   15                MR. NICK:    YOUR HONOR, I JUST WANTED TO PUT ON THE

09:16AM   16     RECORD THE WAY I WENT ABOUT THIS.     I DID RECEIVE THE

09:16AM   17     GOVERNMENT'S PROPOSED STATEMENT.     I DID REVIEW IT.   I DID NOT

09:16AM   18     FIND IT NEUTRAL IN MY HUMBLE OPINION, AND I IMMEDIATELY

09:16AM   19     RESPONDED BY SAYING I PREFER THE INDICTMENT TO BE READ.

09:16AM   20           I THINK WHAT THE GOVERNMENT WANTS ME TO ENGAGE IN IS SOME

09:17AM   21     KIND OF A NEGOTIATION WITH RESPECT TO THE STATEMENT THAT THEY

09:17AM   22     WANT.   I'M NOT WILLING TO DO THAT.

09:17AM   23                THE COURT:     WELL, I THINK WE --

09:17AM   24                MS. GILG:    SO I WOULD SUBMIT IT TO THE COURT.

09:17AM   25                THE COURT:     WE'VE SPENT ENOUGH TIME ON THIS.   I'LL



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 6 of 220       6


09:17AM    1     READ THE INDICTMENT AND THE CHARGES IS WHAT I'LL READ.      I'M NOT

09:17AM    2     GOING TO READ THE ENTIRE INDICTMENT THAT HAS THE PREFATORY

09:17AM    3     LANGUAGE ABOUT THE INVESTIGATION, AND I'LL READ THE CHARGES AND

09:17AM    4     IT WILL BE COUNT ONE, COUNT TWO, AND COUNT THREE.      ALL RIGHT.

09:17AM    5          ARE THERE ANY OTHER ISSUES OUTSTANDING?

09:17AM    6                MS. GILG:    WE ARE PRETTY CLOSE ON OUR STIPULATIONS.

09:17AM    7     WE HAVE A FEW THINGS THAT WE'RE WORKING OUT THIS MORNING.        I

09:17AM    8     THINK AT A BREAK WE MIGHT BE ABLE TO GET THOSE NAILED DOWN.

09:17AM    9                MR. NICK:    WHICH WOULD HAVE WORKED THE BRUTON ISSUE,

09:17AM   10     YOUR HONOR.

09:17AM   11                THE COURT:    ALL RIGHT.   I'M JUST CURIOUS, AND I'M

09:17AM   12     PAUSING BECAUSE I HOPE WE CAN WORK OUT WHATEVER STIPULATIONS

09:18AM   13     YOU HAVE PRIOR TO YOUR OPENING STATEMENTS.

09:18AM   14                MS. GILG:    YES.

09:18AM   15                MR. NICK:    WE ARE.   WE ARE WORKING OUT THE

09:18AM   16     SPECIFICS, YOUR HONOR.    WE'RE GOING TO DO IT.

09:18AM   17                THE COURT:    ALL RIGHT.   I ALSO HAVE -- I'M LOOKING

09:18AM   18     OVER AND I'M GOING TO READ THE WITNESS LIST THAT I HAVE,

09:18AM   19     DOCUMENTS 110 AND 112, THE GOVERNMENT AND THE DEFENSE WITNESS

09:18AM   20     LIST.

09:18AM   21          THERE'S ANOTHER WITNESS, KAITLIN EHNOT.

09:18AM   22                MR. SIMEON:   THAT'S CORRECT, YOUR HONOR.    SHE'S THE

09:18AM   23     CASE AGENT.   SHE WILL BE PRESENT WITH US DURING THE TRIAL.

09:18AM   24                THE COURT:    OKAY.    I HADN'T HAD HER NAME PREVIOUSLY.

09:18AM   25                MR. SIMEON:   THAT'S CORRECT, YOUR HONOR.    I



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 7 of 220        7


09:18AM    1     APOLOGIZE.    SHE'S NOT ACTUALLY ON THE WITNESS LIST.        SHE'S NOT

09:18AM    2     GOING TO TESTIFY, BUT SHE WILL BE HERE AT COUNSEL TABLE WITH

09:18AM    3     US.

09:18AM    4                  THE COURT:    OKAY.

09:18AM    5                  MR. SIMEON:   THERE'S ONE OTHER NAME.     WE HAD A

09:18AM    6     CUSTODIAN OF RECORDS LISTED FOR THE CBP.

09:18AM    7                  THE COURT:    YES.

09:18AM    8                  MR. SIMEON:   THAT INDIVIDUAL, IF IT IS NECESSARY FOR

09:18AM    9     HER TO TESTIFY, IS CELIA LOPEZ.         THAT IS C-E-L-I-A.   L-O-P-E-Z.

09:19AM   10                  THE COURT:    ALL RIGHT.    THANK YOU.   ANY OTHER

09:19AM   11     ADDITIONS, AMENDMENTS TO THE DEFENSE WITNESS LIST?

09:19AM   12                  MS. GILG:    NOT TO THE LIST, BUT MY ASSOCIATE,

09:19AM   13     ALEXANDER RAHN, MAY BE PRESENT WITH US AT SOME POINT DURING THE

09:19AM   14     TRIAL.   SO I DON'T KNOW IF YOU WOULD LIKE HER NAME.

09:19AM   15                  THE COURT:    WHAT I DO IS WHEN OUR PANEL COMES IN I

09:19AM   16     INTRODUCE EACH SIDE, AND I'LL ASK YOU TO INTRODUCE YOUR TEAMS

09:19AM   17     IF YOU WISH, WHICH INCLUDES YOUR PARALEGALS, IF YOU HAVE THEM

09:19AM   18     HERE.    AND SHOULD YOUR ASSISTANT COME IN AND YOU WISH TO HAVE

09:19AM   19     HER INTRODUCED, I'LL BE HAPPY TO DO THAT WHEN HE OR SHE COMES

09:19AM   20     IN.

09:19AM   21                  MS. GILG:    SHE'S NOT COMING IN TODAY.    I JUST

09:19AM   22     THOUGHT IF YOUR PLAN WAS TO ASK THE JURORS IF THEY KNOW ANY OF

09:19AM   23     THE PEOPLE AND IF YOU -- I DON'T KNOW.        I JUST -- IN AN

09:19AM   24     ABUNDANCE OF CAUTION.

09:19AM   25                  THE COURT:    WELL, I'LL INTRODUCE HER WHEN AND IF SHE



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 8 of 220      8


09:19AM    1     COMES.   YOU CAN INTRODUCE HER, AND YOU CAN INDICATE A MEMBER OF

09:19AM    2     YOUR TEAM THAT IS NOW JOINING YOU, AND IF ANYBODY KNOWS HER

09:19AM    3     PERHAPS SPEAK UP.

09:19AM    4          ALL RIGHT.

09:19AM    5                  MR. SIMEON:    YOUR HONOR, I'M SORRY.   THERE'S ONE

09:20AM    6     OTHER ISSUE THAT CAME UP, AND THIS HAS TO DO WITH REDACTIONS.

09:20AM    7     AT THE FIRST PRETRIAL CONFERENCE YOUR HONOR MENTIONED THAT

09:20AM    8     FINANCIAL RECORDS WOULD HAVE TO BE REDACTED IF THEY BECOME

09:20AM    9     EXHIBITS.

09:20AM   10          THE GOVERNMENT'S INTENT WAS TO ONLY ADMIT THE SUMMARIES OF

09:20AM   11     THE FINANCIAL RECORDS INTO EVIDENCE AND THEN CERTAIN PAGES FROM

09:20AM   12     THOSE FINANCIAL RECORDS AND THOSE CERTAIN PAGES OBVIOUSLY IF

09:20AM   13     THEY HAD PII WOULD BE REDACTED.

09:20AM   14          MY UNDERSTANDING AFTER YESTERDAY'S CONFERENCE IS THAT

09:20AM   15     DEFENSE COUNSEL WANTS ALL OF THE BANK RECORDS, THE UNDERLYING

09:20AM   16     VOLUMINOUS RECORDS ADMITTED INTO EVIDENCE AS WELL AS THE

09:20AM   17     SUMMARIES.

09:20AM   18          BECAUSE WE WERE NOT PLANNING ON INTRODUCING THOSE INTO

09:20AM   19     EVIDENCE, WE HAVEN'T REDACTED THOSE THOUSANDS OF PAGES YET.

09:20AM   20     I'M NOT REALLY SURE.       I'LL HAVE TO DEFER TO OUR PARALEGAL TO

09:20AM   21     SEE HOW LONG THAT WOULD TAKE, AND WE'RE NOT PLANNING ON

09:20AM   22     ADMITTING THOSE PROBABLY UNTIL FRIDAY BUT IT IS, IT IS QUITE A

09:20AM   23     HERCULEAN TASK TO REDACT ALL OF THOSE.      I JUST WANTED THE COURT

09:21AM   24     TO KNOW, BECAUSE IT WASN'T OUR INTENT TO ADMIT THOSE EXHIBITS,

09:21AM   25     WE HAVEN'T BEGUN THE TASK OF REDACTING THEM.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 9 of 220        9


09:21AM    1                  THE COURT:    THANK YOU FOR THAT.

09:21AM    2                  MR. SIMEON:   AND I WAS GOING TO SAY ONE ALTERNATIVE

09:21AM    3     PERHAPS IS TO KEEP THE EXHIBITS UNDER SEAL.         I GUESS IT DOESN'T

09:21AM    4     AFFECT THE FACT THAT THEY'RE GOING BACK BEFORE THE EYES OF THE

09:21AM    5     JURY, BUT THAT'S ONE OPTION.

09:21AM    6                  THE COURT:    MS. GILG.

09:21AM    7                  MS. GILG:    YOUR HONOR, I THINK IF, IF -- AND AGAIN,

09:21AM    8     I'M NOT CERTAIN THAT WE'LL ASK FOR ALL OF THEM TO GO BACK.        IT

09:21AM    9     REALLY DEPENDS ON THE QUESTIONING OF THE WITNESS AND WITH

09:21AM   10     REGARD TO MY CONTINUING REVIEW OF THE SUMMARIES, BUT I THINK WE

09:21AM   11     WOULD BE OKAY WITH THINGS LIKE ACCOUNT NUMBERS GOING BACK.        I

09:21AM   12     THINK THE ONLY THING WE WOULD ASK TO BE REDACTED WOULD BE

09:21AM   13     SOCIAL SECURITY NUMBERS.

09:21AM   14          I MEAN, WOULD THAT BE --

09:21AM   15                  THE COURT:    WELL, A REDACTION IS STILL A REDACTION.

09:21AM   16     I UNDERSTAND THE GOVERNMENT'S POSITION IS THAT IT SOUNDS LIKE

09:22AM   17     THERE'S A NUMBER OF PAGES.

09:22AM   18                  MS. GILG:    I DON'T THINK SOCIAL SECURITY NUMBERS ARE

09:22AM   19     ON THAT MANY, BUT I'M NOT CERTAIN.      THEY'RE CERTAINLY NOT ON

09:22AM   20     YOUR BANK RECORDS, YOUR SOCIAL SECURITY NUMBER ON YOUR BANK

09:22AM   21     RECORDS.

09:22AM   22                  THE COURT:    WELL, THE REDACTIONS, WOULD THAT INCLUDE

09:22AM   23     THE PORTIONS OF THE ACCOUNT NUMBERS?      WOULD IT INCLUDE HOME

09:22AM   24     ADDRESSES?    WOULD IT INCLUDE THOSE TYPES OF INFORMATIONS?      I

09:22AM   25     THINK THAT'S WHAT TYPE OF PII IS THE LIMITATION GOING TO --



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 10 of 220    10


09:22AM    1                 MS. GILG:    WELL, AND THAT'S WHY I'M SAYING THAT I

09:22AM    2      THINK WE WOULD BE COMFORTABLE WITH ONLY THE SOCIAL SECURITY

09:22AM    3      NUMBERS BEING REDACTED AND THE ACCOUNT NUMBER BECAUSE NONE OF

09:22AM    4      THOSE ACCOUNTS EXIST ANYMORE, OR THE ADDRESSES FOR THAT MATTER.

09:22AM    5                 MR. SCHENK:    IF I MAY SUGGEST THAT WE MAKE TWO

09:22AM    6      DIFFERENT SETS.   IF THE COURT WANTS AND THE DEFENSE WANTS

09:22AM    7      SPECIFIC REDACTIONS FOR THE JURY DELIBERATION ROOM, IF IT'S A

09:22AM    8      SMALLER UNIVERSE, THAT'S SOMETHING THAT HOPEFULLY TOGETHER WE

09:22AM    9      CAN ACCOMPLISH.

09:22AM   10           ANY DOCUMENT, THOUGH, OR EXHIBIT THAT HAS BEEN ADMITTED

09:23AM   11      INTO EVIDENCE IS AVAILABLE FOR THE PUBLIC THROUGH THE CLERK'S

09:23AM   12      OFFICE TO REQUEST EXHIBIT 48.

09:23AM   13           WHAT WE WOULD ASK IS ANY EXHIBIT THAT FALLS INTO THAT

09:23AM   14      CATEGORY THAT WAS BANK RECORDS ADMITTED, THAT AT THE END OF THE

09:23AM   15      TRIAL WE CAN JOINTLY PREPARE A SEALING ORDER JUST FOR THOSE

09:23AM   16      EXHIBITS SO WE DON'T HAVE TO TAKE A SECOND RUN AT MORE

09:23AM   17      AGGRESSIVE REDACTIONS, AND THE LIMITED BANK RECORDS ADMITTED

09:23AM   18      INTO EVIDENCE ARE STILL IN EVIDENCE, BUT THEY'RE IN A SEALED

09:23AM   19      VERSION, AND WE ONLY SEAL THE EXHIBITS AS NECESSARY.

09:23AM   20                 THE COURT:    AND I THINK THAT MAKES MOST SENSE AND

09:23AM   21      IT -- AS YOU SAY, MS. GILG, WE'LL SEE WHAT DEVELOPS WITH

09:23AM   22      WHATEVER RECORDS COME UP.

09:23AM   23           I CAN CERTAINLY UNDERSTAND HAVING TO REDACT THE ENTIRETY

09:23AM   24      OF THESE DOCUMENTS.     THAT WOULD TAKE A LONGER TIME THAN THE

09:23AM   25      LENGTH OF THIS TRIAL.    SO I DON'T THINK WE'LL ENGAGE IN THAT.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 11 of 220     11


09:24AM    1           (PAUSE IN PROCEEDINGS.)

09:24AM    2                   THE COURT:    LET ME ASK DEFENSE COUNSEL, SHOULD WE

09:24AM    3      HAVE -- IF WE HAVE SIDE-BAR BENCH CONFERENCES, I'D LIKE TO KNOW

09:24AM    4      WHETHER OR NOT YOU AGREE THAT YOUR CLIENTS WOULD NOT BE

09:24AM    5      REQUIRED TO PARTICIPATE IN A BENCH CONFERENCE BUT RATHER THEY

09:24AM    6      CAN REMAIN SEATED AT COUNSEL TABLE?

09:24AM    7           IN OTHER WORDS, WOULD YOU AGREE TO WAIVE THEIR APPEARANCE

09:24AM    8      AT ANY BENCH CONFERENCE?

09:24AM    9                   MR. NICK:    YES, YOUR HONOR, ON BEHALF OF GOYKO.

09:24AM   10                   MS. GILG:    YES, YOUR HONOR.

09:24AM   11                   THE COURT:    OKAY.   THANK YOU.   ANYTHING ELSE BEFORE

09:24AM   12      WE GO FURTHER?

09:24AM   13                   MR. SCHENK:   NO.

09:24AM   14                   THE COURT:    ALL RIGHT.   I JUST WANT TO INDICATE

09:24AM   15      THAT -- AND THIS IS BASED ON MY OBSERVATIONS THIS MORNING.

09:25AM   16      THERE ARE VIDEO RECORDING OR TAPE RECORDING VIA A CELL PHONE OR

09:25AM   17      ANY OTHER METHOD IS NOT PERMITTED IN THIS COURTROOM, AND I'M

09:25AM   18      NOT -- I JUST OBSERVED SOMEBODY WHO IS IN THE AUDIENCE HOLDING

09:25AM   19      WHAT LOOKS LIKE A MOBILE PHONE UP.       I PRESUME THEY WERE READING

09:25AM   20      E-MAILS OR DOING SOMETHING ELSE THAT DREW THEIR ATTENTION FROM

09:25AM   21      THE PROCEEDINGS HERE, BUT I JUST WANTED TO INDICATE THAT OUT OF

09:25AM   22      AN ABUNDANCE OF CAUTION SO PEOPLE KNOW THAT THAT'S NOT

09:25AM   23      PERMITTED.

09:25AM   24           ALL RIGHT.    THANK YOU.      ANYTHING FURTHER?

09:25AM   25           OH, WE WERE GOING TO HAVE TWO ALTERNATES, I THINK?        I



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 12 of 220         12


09:25AM    1      THINK WE --

09:25AM    2                   MR. SCHENK:   YES.

09:25AM    3                   THE COURT:    ONCE WE SELECT THE JURY, ONCE THERE IS

09:25AM    4      AGREEMENT ON THE JURY WE'LL LOOK AND SEE WHICH POTENTIAL JUROR

09:25AM    5      NUMBERS ARE LEFT REMAINING AND THE DEFAULTS WOULD BE THOSE LAST

09:25AM    6      TWO, WHOEVER THEY WOULD BE JUST FOR YOUR PURPOSES.

09:25AM    7           WE'LL HAVE A SIDE-BAR CONFERENCE AND DETERMINE YOUR

09:26AM    8      POSITION ON AT LEAST THE LAST TWO FOR THE ALTERNATES, WHETHER

09:26AM    9      OR NOT YOU WANT TO ENGAGE YOUR PEREMPTORY CHALLENGE AS TO

09:26AM   10      THOSE, WHETHER WE HAVE ACCEPTANCE AS TO THOSE OR HOWEVER YOU

09:26AM   11      WOULD LIKE TO PROCEED.

09:26AM   12           SO WE'LL DO THAT AT SIDE-BAR.        OKAY.   ALL RIGHT.   WE'LL BE

09:26AM   13      IN RECESS.    WE'LL GET THAT INFORMATION FROM THE JURORS UP IN

09:26AM   14      JUST A MOMENT.    THANK YOU.

09:26AM   15           (RECESS FROM 9:26 A.M. 9:48 A.M.)

09:48AM   16           (JURY IN AT 9:48 A.M.)

09:48AM   17                   THE COURT:    COUNSEL, IF YOU COULD BE SEATED.     I'LL

09:49AM   18      ASK EVERYONE ELSE IN THE AUDIENCE TO REMAIN STANDING AND RAISE

09:49AM   19      YOUR RIGHT HAND, PLEASE.      OUR COURTROOM DEPUTY HAS A QUESTION

09:49AM   20      FOR YOU.

09:49AM   21           (PROSPECTIVE JURORS WERE GIVEN THE OATH.)

09:49AM   22                   PROSPECTIVE JURORS:   YES.

09:49AM   23                   THE COURT:    THANK YOU.   THANK YOU VERY MUCH.    PLEASE

09:49AM   24      BE SEATED, LADIES AND GENTLEMEN.

09:49AM   25           I WANT TO THANK YOU FOR BEING HERE.          WHAT I'D LIKE YOU TO



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 13 of 220   13


09:49AM    1      KNOW, FIRST OF ALL, IS THAT YOU HAVE BEEN CALLED TO SERVE THIS

09:49AM    2      MORNING AS PROSPECTIVE JURORS IN A CRIMINAL CASE ENTITLED

09:49AM    3      UNITED STATES OF AMERICA VERSUS GOYKO KUBUROVICH AND

09:49AM    4      KRISTEL KUBUROVICH.   THE INDICTMENT IN THIS CASE CHARGES THE

09:49AM    5      DEFENDANTS AS FOLLOWS, AND I'M GOING TO READ THE CHARGES TO YOU

09:49AM    6      NOW, LADIES AND GENTLEMEN.

09:50AM    7           COUNT ONE ALLEGES THAT ON OR ABOUT MAY 25, 2010, IN THE

09:50AM    8      NORTHERN DISTRICT OF CALIFORNIA AND ELSEWHERE THE DEFENDANTS,

09:50AM    9      GOYKO GUSTAV KUBUROVICH AND KRISTEL KUBUROVICH, WITH THE INTENT

09:50AM   10      TO DEVISE A SCHEME AND ARTIFICE TO DEFRAUD THE TRUSTEE CHARGED

09:50AM   11      IN CONTROL OF THE DEBTOR'S PROPERTY, HIS CREDITORS, AND THE

09:50AM   12      UNITED STATES TRUSTEE AND FOR THE PURPOSE OF EXECUTING AND

09:50AM   13      CONCEALING SAID SCHEME AND ARTIFICE FILED A BANKRUPTCY PETITION

09:50AM   14      WHICH, AMONG OTHER FALSE STATEMENTS AND OMISSIONS, KNOWINGLY

09:50AM   15      AND FRAUDULENTLY CONCEALED MATERIAL ASSETS, SPECIFICALLY, IN

09:50AM   16      SCHEDULE A OF THE PETITION, G. KUBUROVICH FAILED TO DISCLOSE

09:51AM   17      REAL PROPERTY OVER WHICH HE MAINTAINED CONTROL, TO WIT, THE

09:51AM   18      RESIDENCE LOCATED AT 7170 EAGLE RIDGE DRIVE, GILROY,

09:51AM   19      CALIFORNIA, WHICH HE AND K. KUBUROVICH HAD PURCHASED WITH A

09:51AM   20      TOTAL CASH PAYMENT OF APPROXIMATELY $647,311.71 ON MAY 11,

09:51AM   21      2009; AND,

09:51AM   22           IN SCHEDULE B OF THE PETITION G. KUBUROVICH FAILED TO

09:51AM   23      DISCLOSE PERSONAL PROPERTY OVER WHICH HE MAINTAINED CONTROL, TO

09:51AM   24      WIT, APPROXIMATELY $221,840.99 IN CASH WHICH HAD BEEN PLACED IN

09:51AM   25      ACCOUNTS UNDER THE NAMES OF K. KUBUROVICH AND NATA LP AT UNITED



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 14 of 220   14


09:51AM    1      SECURITY BANK AND PINNACLE BANK AS WELL AS THE EXISTENCE OF

09:52AM    2      FUNDS IN OTHER BANK ACCOUNTS UNDER HIS AND K. KUBUROVICH'S

09:52AM    3      CONTROL THEREBY MAKING FALSE AND FRAUDULENT REPRESENTATIONS,

09:52AM    4      CLAIMS, AND PROMISES CONCERNING AND IN RELATION TO A PROCEEDING

09:52AM    5      UNDER TITLE 11 UNITED STATES CODE, TO WIT, IN RE: GOYKO GUSTAV

09:52AM    6      KUBUROVICH, ET AL., UNITED STATES BANKRUPTCY COURT, NORTHERN

09:52AM    7      DISTRICT OF CALIFORNIA CASE 10-5547 ALL IN VIOLATION OF TITLE

09:52AM    8      18 UNITED STATES CODE SECTIONS 1571 AND 2.

09:52AM    9           COUNT TWO ALLEGES THAT ON OR ABOUT MAY 25, 2010, IN THE

09:52AM   10      NORTHERN DISTRICT OF CALIFORNIA AND ELSEWHERE THE DEFENDANTS,

09:52AM   11      GOYKO KUBUROVICH AND KRISTEL KUBUROVICH, DID KNOWINGLY AND

09:52AM   12      FRAUDULENTLY CONCEAL FROM THE UNITED STATES TRUSTEE IN

09:53AM   13      CONNECTION WITH A CASE UNDER TITLE 11 OF THE UNITED STATES

09:53AM   14      CODE, TO WIT, IN RE: GOYKO KUBUROVICH, ET AL., UNITED STATES

09:53AM   15      BANKRUPTCY COURT, NORTHERN DISTRICT OF CALIFORNIA CASE 10-55471

09:53AM   16      PROPERTY BELONGING TO THE ESTATE OF A DEBTOR THEY WERE REQUIRED

09:53AM   17      TO DISCLOSE IN THE BANKRUPTCY PETITION, SPECIFICALLY, IN

09:53AM   18      SCHEDULE A OF THE PETITION G. KUBUROVICH FAILED TO DISCLOSE

09:53AM   19      REAL PROPERTY OVER WHICH HE MAINTAINED CONTROL, TO WIT, THE

09:53AM   20      RESIDENCE LOCATED AT 7170 EAGLE RIDGE DRIVE, GILROY,

09:53AM   21      CALIFORNIA, WHICH HE AND K. KUBUROVICH HAD PURCHASED WITH A

09:53AM   22      TOTAL CASH PAYMENT OF APPROXIMATELY $647,311.71 ON MAY 11TH,

09:54AM   23      2009; AND,

09:54AM   24           IN SCHEDULE B OF THE PETITION G. KUBUROVICH FAILED TO

09:54AM   25      DISCLOSE PERSONAL PROPERTY OVER WHICH HE MAINTAINED CONTROL, TO



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 15 of 220   15


09:54AM    1      WIT, APPROXIMATELY $221,840.99 IN CASH WHICH HAD BEEN PLACED IN

09:54AM    2      BANK ACCOUNTS UNDER THE NAMES OF K. KUBUROVICH AND NATA LP AT

09:54AM    3      UNITED SECURITY BANK AND PINNACLE BANK AS WELL AS THE EXISTENCE

09:54AM    4      OF FUNDS IN OTHER BANK ACCOUNTS UNDER HIS AND K. KUBUROVICH'S

09:54AM    5      CONTROL ALL IN VIOLATION OF TITLE 18 UNITED STATES CODE

09:54AM    6      SECTIONS 152 SUBSECTION (1) AND (2).

09:54AM    7           COUNT THREE ALLEGES THAT ON OR ABOUT MAY 25, 2010, IN THE

09:54AM    8      NORTHERN DISTRICT OF CALIFORNIA AND ELSEWHERE THE DEFENDANT,

09:55AM    9      GOYKO GUSTAV KUBUROVICH, KNOWINGLY AND FRAUDULENTLY MADE A

09:55AM   10      MATERIAL FALSE DECLARATION, CERTIFICATE, AND VERIFICATION UNDER

09:55AM   11      THE PENALTY OF PERJURY AS PERMITTED UNDER SECTION 1746 OF TITLE

09:55AM   12      28 IN AND RELATION TO A CASE UNDER TITLE 11, TO WIT, IN RE:

09:55AM   13      GOYKO KUBUROVICH, ET AL., UNITED STATES BANKRUPTCY COURT

09:55AM   14      NORTHERN DISTRICT OF CALIFORNIA CASE 10-55471 BY SUBMITTING

09:55AM   15      SCHEDULES OF ASSETS AND LIABILITY AND A STATEMENT OF FINANCIAL

09:55AM   16      AFFAIRS AS FOLLOWS:

09:55AM   17           IN SCHEDULE A OF THE PETITION G. KUBUROVICH FAILED TO

09:55AM   18      DISCLOSE REAL PROPERTY OVER WHICH HE MAINTAINED CONTROL, TO

09:55AM   19      WIT, THE RESIDENCE LOCATED AT 7170 EAGLE RIDGE DRIVE, GILROY,

09:56AM   20      CALIFORNIA, WHICH HE AND K. KUBUROVICH HAD PURCHASED WITH A

09:56AM   21      TOTAL CASH PAYMENT OF APPROXIMATELY $647,311.71 ON MAY 11,

09:56AM   22      2009; AND,

09:56AM   23           IN SCHEDULE B OF THE PETITION G. KUBUROVICH FAILED TO

09:56AM   24      DISCLOSE PERSONAL PROPERTY OVER WHICH HE MAINTAINED CONTROL; TO

09:56AM   25      WIT, APPROXIMATELY $221,840.99 IN CASH WHICH HAD BEEN PLACED IN



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 16 of 220   16


09:56AM    1      BANK ACCOUNTS UNDER THE NAMES OF K. KUBUROVICH AND NATA LP AT

09:56AM    2      UNITED SECURITY BANK AND PINNACLE BANK AS WELL AS THE EXISTENCE

09:56AM    3      OF FUNDS IN OTHER BANK ACCOUNTS IN HIS AND K. KUBUROVICH'S

09:56AM    4      CONTROL ALL IN VIOLATION OF TITLE 18 UNITED STATES CODE SECTION

09:56AM    5      152, SUBSECTION (3).

09:57AM    6             NOW, LADIES AND GENTLEMEN, THE INDICTMENT IS NOT EVIDENCE

09:57AM    7      OF ANY KIND.   IT IS THE CHARGING DOCUMENT FILED IN THE CASE AND

09:57AM    8      TO THESE CHARGES MR. KUBUROVICH AND MS. KUBUROVICH HAVE PLEADED

09:57AM    9      NOT GUILTY.    THIS IS AN ABSOLUTE DENIAL OF THE CHARGES, AND IT

09:57AM   10      WILL BE THE PURPOSE OF THIS TRIAL FOR YOU TO DETERMINE IF THE

09:57AM   11      GOVERNMENT HAS MET THEIR BURDEN IN PRESENTING THEIR CASE TO

09:57AM   12      YOU.

09:57AM   13             NOW, JURY SERVICE IS VERY IMPORTANT.    I AGAIN WANT TO

09:57AM   14      WELCOME YOU AND THANK YOU FOR YOUR SERVICE BUT BEFORE WE BEGIN

09:57AM   15      I'M GOING TO DESCRIBE FOR YOU HOW THE TRIAL WILL BE CONDUCTED

09:57AM   16      AND EXPLAIN TO YOU WHAT YOU AND THE LAWYERS AND I WILL BE

09:57AM   17      DOING.

09:57AM   18             NOW, FIRST OF ALL, WHEN I REFER TO THE GOVERNMENT, I MEAN

09:57AM   19      MR. SCOTT SIMEON AND MR. JEFF SCHENK WHO ARE ASSISTANT UNITED

09:57AM   20      STATES ATTORNEYS.

09:57AM   21             COUNSEL, IF YOU COULD PLEASE INTRODUCE YOURSELVES AND YOUR

09:57AM   22      TEAMS TO OUR PROSPECTIVE JURORS.

09:57AM   23                  MR. SIMEON:   GOOD MORNING.   MY NAME IS SCOTT SIMEON.

09:57AM   24      I AM AN ASSISTANT UNITED STATES ATTORNEY AND HERE WITH ME TODAY

09:58AM   25      ARE JEFF SCHENK --



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 17 of 220        17


09:58AM    1                 MR. SCHENK:    GOOD MORNING.

09:58AM    2                 MR. SIMEON:    -- MY FELLOW AUSA, SPECIAL AGENT

09:58AM    3      KAITLIN EHNOT WITH THE FBI.

09:58AM    4                 SPECIAL AGENT EHNOT:    GOOD MORNING.

09:58AM    5                 MR. SIMEON:    AND PARALEGAL LAKISHA HOLLIMAN.

09:58AM    6                 THE COURT:    THANK YOU.   WHEN I REFER TO DEFENSE

09:58AM    7      COUNSEL, I MEAN MR. DAVID NICK AND MS. ZENIA GILG WHO ARE THE

09:58AM    8      ATTORNEYS REPRESENTING THE DEFENDANTS, MR. GOYKO KUBUROVICH AND

09:58AM    9      MS. KRISTEL KUBUROVICH.

09:58AM   10           COUNSEL, IF YOU COULD INTRODUCE YOURSELVES, PLEASE, AND

09:58AM   11      YOUR CLIENTS.

09:58AM   12                 MR. NICK:    YES.   GOOD MORNING.   I AM DAVID NICK, AND

09:58AM   13      THIS IS MY CLIENT GOYKO KUBUROVICH (INDICATING).      GOOD MORNING.

09:58AM   14                 MS. GILG:    THANK YOU, YOUR HONOR.    I'M ZENIA GILG.

09:58AM   15      THIS IS MY CLIENT KRISTEL KUBUROVICH (INDICATING).

09:58AM   16                 THE COURT:    THANK YOU.   AND IT MAY COME TO PASS THAT

09:58AM   17      YOU WILL BE JOINED, MS. GILG, BY YOUR STAFF AT ONE POINT?

09:58AM   18                 MS. GILG:    I DO HAVE ONE COLLEAGUE WHO IS CALLED

09:58AM   19      ALEXANDER RAHN.

09:58AM   20                 THE COURT:    THANK YOU.   NOW, LADIES AND GENTLEMEN,

09:58AM   21      LET ME TELL YOU THIS CASE, AS FAR AS CASES GO IN THIS

09:59AM   22      COURTHOUSE, IS A RATHER SHORT CASE.       I'VE CONSULTED WITH

09:59AM   23      COUNSEL, AND I BELIEVE THAT THIS CASE SHOULD TAKE PERHAPS SEVEN

09:59AM   24      TO EIGHT DAYS OF EVIDENCE IN COURT.       PERHAPS SHORTER.   IT MAY

09:59AM   25      BE THAT THIS CASE WILL BE PRESENTED TO THE JURY AS SOON AS



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 18 of 220      18


09:59AM    1      MONDAY NEXT, NEXT MONDAY.

09:59AM    2             THIS MORNING WE WILL BE SELECTING JURORS WHO WILL SIT TO

09:59AM    3      HEAR THIS CASE, AND I EXPECT THAT WE'LL COMPLETE THIS PROCESS

09:59AM    4      THIS MORNING, AND THEN WE'LL RETURN THIS AFTERNOON, AND I

09:59AM    5      EXPECT THAT WE WILL FINISH OUR DAY TODAY APPROXIMATELY AT 4:00

09:59AM    6      P.M. OR THEREABOUTS, AND WE'LL RETURN TOMORROW MORNING.

09:59AM    7             WHAT I'D LIKE TO DO NOW IS ASK OUR COURTROOM DEPUTY TO

09:59AM    8      CALL OUT THE NAMES OF THE PROSPECTIVE JURORS TO SIT IN THE JURY

09:59AM    9      BOX.

09:59AM   10             LADIES AND GENTLEMEN, THOSE WHO ARE NOT SELECTED AT THIS

09:59AM   11      POINT IN TIME, PLEASE DO CONTINUE TO PAY CLOSE ATTENTION TO THE

10:00AM   12      PROCEEDINGS AS IT MAY COME TO PASS THAT YOU, TOO, WILL BE

10:00AM   13      CALLED TO JOIN THE JURY BOX AT SOME TIME.

10:00AM   14             MADAM CLERK.

10:00AM   15                   THE CLERK:    YES, YOUR HONOR.   JUROR NUMBER 1,

10:00AM   16      ALEKSANDRA STANOJEVIC.      PLEASE COME FORWARD.

10:00AM   17                   THE COURT:    AND IF YOU COULD SIT IN SEAT NUMBER 1,

10:00AM   18      WHICH IS THE SEAT TO THE LEFT.

10:00AM   19                   THE CLERK:    JUROR NUMBER 2, SCOTT DEMONEY.

10:00AM   20                   THE COURT:    MR. DEMONEY, IF YOU COULD SIT IN THE

10:01AM   21      BACK ROW THERE, WE'RE GOING TO GO ACROSS THE BACK ROW THERE.

10:01AM   22      THANK YOU.

10:01AM   23                   THE CLERK:    JUROR NUMBER 3, THAO LE HONG.

10:01AM   24             AND IT MAY BE EASIER AS YOU COME NOW TO COME THROUGH THIS

10:01AM   25      DOOR, THIS ENTRYWAY AS YOU'LL START FILLING THROUGH THIS SIDE



                                        UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 19 of 220     19


10:01AM    1      SO YOU CAN GET IN EASIER (INDICATING).

10:01AM    2           JUROR NUMBER 4, JUAN ALFARO.

10:01AM    3                 THE COURT:     MR. ALFARO, YOU CAN ENTER FROM THIS BACK

10:01AM    4      SIDE OVER HERE IT MIGHT BE MORE CONVENIENT (INDICATING).

10:01AM    5                 PROSPECTIVE JUROR:     THANK YOU.

10:01AM    6                 THE COURT:     YOU'RE WELCOME.

10:01AM    7                 THE CLERK:     JUROR NUMBER 5, CHRISTOPHER SUH.

10:02AM    8           JUROR NUMBER 6, ITA LONERGAN.

10:02AM    9           JUROR NUMBER 7, PHYLLIS IMADA.

10:03AM   10           JUROR NUMBER 8, ROWAN AHMED.

10:03AM   11           JUROR NUMBER 9, JESUS AGUILERAVITELA.

10:03AM   12                 THE COURT:     SIR, IF YOU COULD TAKE THAT FRONT SEAT

10:03AM   13      IN THE SECOND ROW IN THE BOX THERE.

10:03AM   14                 THE CLERK:     JUROR NUMBER 10, SONYA YIP.

10:03AM   15           JUROR NUMBER 11, LOLITA VARDEH.

10:04AM   16           JUROR NUMBER 12, PATRICK SCAGLIA.

10:04AM   17           JUROR NUMBER 13, ANTHONY ALBERTS.

10:04AM   18           JUROR NUMBER 14, KATHY TRAN.

10:04AM   19           JUROR NUMBER 15, CHRISTINA MESTAS.

10:05AM   20                 THE COURT:     MS. MESTAS, IF YOU COULD TAKE THAT FRONT

10:05AM   21      SEAT.   THANK YOU.

10:05AM   22                 THE CLERK:     JUROR NUMBER 16, BRUCE SHEWCHUK.

10:05AM   23           JUROR NUMBER 17, GUANLIN ZHANG.

10:05AM   24           JUROR NUMBER 18, AMANDA GUNDERSON.

10:06AM   25           JUROR NUMBER 19, JORDAN ALCALA.



                                       UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 20 of 220   20


10:06AM    1           JUROR NUMBER 20, PRISCILLA RESENDEZ.

10:06AM    2           JUROR NUMBER 21, LAN NGUYEN.

10:07AM    3           JUROR NUMBER 22, YIQIONG XU.

10:07AM    4           YOUR HONOR, THE BOX IS FULL.

10:07AM    5                  THE COURT:   THANK YOU.   AND AGAIN, LADIES AND

10:07AM    6      GENTLEMEN, THOSE OF YOU WHO ARE IN THE AUDIENCE AREA, PLEASE DO

10:07AM    7      FOCUS YOUR ATTENTION TO THE PROCEEDINGS.     AS I SAID, IT MAY

10:07AM    8      COME TO PASS THAT YOU, TOO, WILL BE CALLED TO SIT AND BE

10:07AM    9      EXAMINED.

10:07AM   10           LET ME ALSO STATE ONE THING, I WOULD ENCOURAGE YOU TO

10:07AM   11      DISABLE YOUR MOBILE DEVICES IF YOU HAVE ANY NOW.

10:07AM   12           IF YOU DON'T KNOW HOW OR YOU'RE HAVING TROUBLE WITH

10:07AM   13      DISABLING YOUR DEVICE, PLEASE LET ME KNOW, AND I'LL BE HAPPY TO

10:07AM   14      CALL UP THE UNITED STATES MARSHAL WHO WOULD BE ABLE TO ASSIST

10:07AM   15      YOU IN DISABLING YOUR DEVICE.    SO IF YOU WOULD PLEASE TURN

10:07AM   16      THOSE OFF NOW, I'D APPRECIATE IT.

10:08AM   17           THANK YOU.

10:08AM   18           OUR SCHEDULE, LADIES AND GENTLEMEN -- I THINK THOSE OF YOU

10:08AM   19      IN THE BOX HAVE CALENDARS IN FRONT OF YOU THAT HAVE THE

10:08AM   20      SCHEDULE.   AS YOU CAN SEE WE WILL BE IN SESSION TODAY.

10:08AM   21           TOMORROW WE'RE SCHEDULED TO BE IN SESSION.     WE MIGHT HAVE

10:08AM   22      AN ABBREVIATED SESSION.    AND SHOULD ANY PROSPECTIVE JUROR HAVE

10:08AM   23      CONCERN ABOUT TOMORROW HAVING ANY OBSERVANCES THAT ARE REQUIRED

10:08AM   24      FOR YOU TO ATTEND TOMORROW, PLEASE LET ME KNOW SO WE CAN

10:08AM   25      CERTAINLY MAKE ACCOMMODATIONS AS TO TOMORROW'S COURT DAY.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 21 of 220   21


10:08AM    1           AS YOU CAN SEE, WE WILL NOT BE IN SESSION ON THE 20TH.      I

10:08AM    2      EXPECT THAT WE WILL BE IN SESSION ON THE 21ST, WHICH IS FRIDAY,

10:08AM    3      AND THEN AGAIN YOU SEE MONDAY MORNING, THE 24TH, HALF A DAY IN

10:08AM    4      THE MORNING.

10:08AM    5           I HAVE A CALENDAR IN THE AFTERNOON SO WE'RE NOT IN SESSION

10:08AM    6      MONDAY AFTERNOONS.

10:08AM    7           TUESDAY THE 25TH WE'RE SCHEDULED FOR ALL DAY, AND THEN

10:09AM    8      WEDNESDAY THE 26TH WE'RE SCHEDULED FOR ALL DAY AS WELL.

10:09AM    9           THERE'S NO TRIAL SCHEDULED ON THE 27TH.

10:09AM   10           AS YOU SEE THE 28TH WILL BE THE AFTERNOON ONLY.

10:09AM   11           ACCORDING TO MY CONVERSATION WITH COUNSEL, HOWEVER, IT MAY

10:09AM   12      VERY WELL BE THAT THE JURY WILL RECEIVE THIS CASE PRIOR TO THE

10:09AM   13      SCHEDULE, BUT WE PROVIDED THIS FOR YOU FOR YOUR PLANNING

10:09AM   14      PURPOSES.

10:09AM   15           WE WILL HAVE MORNING AND AFTERNOON BREAKS OF BETWEEN 10 TO

10:09AM   16      15 MINUTES.    I ALSO REALIZE THAT THERE ARE OCCASIONS WHEN

10:09AM   17      SOMEONE MAY NEED TO TAKE AN UNSCHEDULED BREAK FOR WHATEVER

10:09AM   18      REASON, AND IF YOU ARE SEATED AS A JUROR IN THIS CASE, AND YOU

10:09AM   19      OR ANYONE ELSE, COUNSEL OR ANYONE ELSE, NEEDS TO TAKE A BREAK

10:09AM   20      FOR WHATEVER REASON, PLEASE LET ME KNOW, AND WE'LL BE HAPPY TO

10:09AM   21      ACCOMMODATE THOSE REQUESTS.

10:09AM   22           NOW, THE FIRST STEP IN THE TRIAL FOLLOWING THE SELECTION

10:09AM   23      OF THE JURY IS THE GOVERNMENT'S OPENING STATEMENT.     THE DEFENSE

10:09AM   24      MAY CHOOSE TO GIVE AN OPENING STATEMENT FOLLOWING THE

10:10AM   25      GOVERNMENT OR AT THE BEGINNING OF THE DEFENSE CASE.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 22 of 220     22


10:10AM    1           THE PURPOSE OF AN OPENING STATEMENT IS TO GIVE YOU AN

10:10AM    2      OVERVIEW OF WHAT THE ATTORNEYS EXPECT THE EVIDENCE WILL SHOW.

10:10AM    3           NEXT, THE GOVERNMENT WILL OFFER THEIR EVIDENCE.     EVIDENCE

10:10AM    4      USUALLY INCLUDES WITNESSES AND EXHIBITS.      AFTER THE GOVERNMENT

10:10AM    5      PRESENTS THEIR EVIDENCE, THE DEFENSE MAY ALSO PRESENT EVIDENCE

10:10AM    6      BUT IS NOT REQUIRED TO DO SO.     BECAUSE THEY ARE PRESUMED

10:10AM    7      INNOCENT, MR. KUBUROVICH AND MS. KUBUROVICH DO NOT HAVE TO

10:10AM    8      PROVE THAT THEY ARE NOT GUILTY.

10:10AM    9           NOW, I'D LIKE TO READ TO YOU SOME INDIVIDUALS WHO HAVE

10:10AM   10      BEEN IDENTIFIED AS POTENTIAL WITNESSES IN THIS CASE.     YOU MAY

10:10AM   11      HAVE THEIR NAMES IN FRONT OF YOU ALSO ON THE SHEETS, THOSE OF

10:10AM   12      YOU IN THE BOX.

10:10AM   13           THE POTENTIAL WITNESSES WHO MAY TESTIFY IN THIS CASE,

10:10AM   14      LADIES AND GENTLEMEN, ARE:

10:10AM   15           DEAN ACKEMANN;

10:11AM   16           VICTOR CHEN;

10:11AM   17           WILLIAM FERGUSON;

10:11AM   18           JUDITH FONT;

10:11AM   19           CHARLES GREENE;

10:11AM   20           ALAN HAMBLIN;

10:11AM   21           CARLENE KIKUGAWA;

10:11AM   22           JANG KIM;

10:11AM   23           TIMOTHY LAFFREDI;

10:11AM   24           MARK MATULICH;

10:11AM   25           TAMARA RIX;



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 23 of 220   23


10:11AM    1           ROSE SEPULVEDA;

10:11AM    2           DAVID WARDA;

10:11AM    3           JAMES WATTS;

10:11AM    4           CELIA LOPEZ; AND,

10:11AM    5           SHAWN ROBERT PARR.

10:11AM    6           NOW, YOU SHOULD NOTE THAT THE PARTIES ARE NOT REQUIRED AND

10:11AM    7      MAY NOT WISH TO CALL ALL OF THESE WITNESSES AND THEY MAY LATER

10:11AM    8      FIND IT NECESSARY TO CALL OTHER WITNESSES.

10:11AM    9           IT MAY ALSO OCCUR THAT THE PARTIES STIPULATE TO A

10:11AM   10      WITNESS'S TESTIMONY OR AN EXHIBIT.     THIS MEANS THAT THE PARTIES

10:11AM   11      HAVE AGREED THAT THE STATEMENT, THE TESTIMONY, OR THE EXHIBIT

10:11AM   12      MAY BE ADMITTED INTO EVIDENCE.

10:12AM   13           AFTER YOU HAVE HEARD ALL OF THE EVIDENCE AND AFTER THE

10:12AM   14      ATTORNEYS HAVE GIVEN THEIR FINAL ARGUMENTS, I WILL THEN

10:12AM   15      INSTRUCT YOU ON THE LAW THAT APPLIES TO THIS CASE.

10:12AM   16           AFTER YOU HAVE HEARD ARGUMENTS AND INSTRUCTIONS, YOU WILL

10:12AM   17      THEN RETIRE TO THE JURY ROOM TO DELIBERATE THE MERITS OF THE

10:12AM   18      CASE AND THEN TO RETURN WITH YOUR FINDINGS.

10:12AM   19           NOW, JURY SERVICE IS AN OBLIGATION.      IT MAY BE

10:12AM   20      INCONVENIENT TO YOU, BUT I WOULD HOPE THAT YOU WILL ALSO VIEW

10:12AM   21      JURY SERVICE AS A PRIVILEGE TO SERVE YOUR COMMUNITY AND TO

10:12AM   22      PARTICIPATE IN YOUR SYSTEM OF JUSTICE.

10:12AM   23           NOW, WE ALL KNOW AND WE'RE SENSITIVE TO THE FACT THAT NONE

10:12AM   24      OF YOU ARE HERE BECAUSE YOU HAVE NOTHING ELSE TO DO WITH YOUR

10:12AM   25      TIME OR THAT YOU PERHAPS VOLUNTEERED FOR JURY SERVICE OUT OF



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 24 of 220     24


10:12AM    1      THE GOODNESS OF YOUR HEARTS.

10:12AM    2           I RECOGNIZE THAT JURY SERVICE TAKES YOU AWAY FROM THOSE

10:12AM    3      MOST IMPORTANT THINGS IN YOUR LIFE.    IT TAKES YOU AWAY FROM

10:12AM    4      YOUR WORK AND THOSE PEOPLE WHO NEED YOU AT YOUR WORKPLACE AND

10:12AM    5      OTHERS WHO RELY ON YOU AT HOME FOR SERVICES AS WELL.

10:13AM    6           NOW, FOR MANY OF US WORKING IN THE JUSTICE SYSTEM TRYING

10:13AM    7      TO IMPROVE THE QUALITY OF JUSTICE WHILE MAINTAINING FAIRNESS

10:13AM    8      ACROSS THE BOARD IS A REAL CHALLENGE.

10:13AM    9           IT IS A CHALLENGE TO DELIVER ON THE PROMISE THAT THE JURY

10:13AM   10      OF ONE'S PEERS, A TRUE CROSS-SECTION OF OUR COMMUNITY TO

10:13AM   11      EVERYONE ENTERING INTO OUR COURTS.    IT'S A PROMISE THAT WE

10:13AM   12      ENDEAVOR TO FULFILL AS WE RECOGNIZE THAT WE, TOO, WOULD RELY ON

10:13AM   13      THAT PROMISE IF WE WERE EVER TO COME IN THE JUSTICE SYSTEM AS A

10:13AM   14      PARTY.

10:13AM   15           OUR CONSTITUTION GUARANTEES THE RIGHT TO A JURY TRIAL, AND

10:13AM   16      THAT IS THE BASIS FOR ALL OF OUR OBLIGATIONS, YOURS, AS WELL AS

10:13AM   17      MINE TO SERVE AS JURORS.

10:13AM   18           THIS IS THE TIME THAT WHEN I REACH OVER AND SHOW YOU THIS

10:13AM   19      DOCUMENT HERE AND IT'S ENTITLED PARKING PERMIT.     AND THIS WAS

10:13AM   20      GIVEN TO ME WHEN I APPEARED AND I WAS SUMMONED AND I WENT TO

10:13AM   21      SERVE AS A JUROR IN THE CASE AND THEY, OF COURSE, VERY POLITELY

10:13AM   22      PAID FOR OUR PARKING.   I HOPE WE PAID FOR YOUR PARKING AS WELL.

10:14AM   23           BUT I POINT THIS OUT TO YOU JUST TO INDICATE TO YOU THAT

10:14AM   24      ALL OF US ARE SUBJECT TO JURY SERVICE, AND IT IS SOMETHING THAT

10:14AM   25      I HAVE TO INFORM YOU IN THE SPIRIT OF FULL DISCLOSURE,



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 25 of 220   25


10:14AM    1      REGRETTABLY I WAS NOT SELECTED.

10:14AM    2           BUT I'M EAGER TO RECEIVE THE NEXT SUMMONS, AND I'LL GO AND

10:14AM    3      PERHAPS I'LL BE ABLE TO SIT ON THE JURY SOME TIME.

10:14AM    4           THE POINT IS THAT WE ALL, WE ALL ARE CALLED TO SERVE AND

10:14AM    5      SHOULD BE AND I HOPE YOU DO RECOGNIZE IT AS A PRIVILEGE TO

10:14AM    6      SERVE YOUR JUSTICE SYSTEM AS A POTENTIAL JUROR.

10:14AM    7           NOW, LET ME ASK THIS, IS THERE ANY MEMBER OF THE PANEL,

10:14AM    8      AND THAT'S THOSE OF YOU SEATED HERE IN THE BOX, WHO HAS ANY

10:14AM    9      SPECIAL DISABILITY OR PROBLEM THAT WOULD MAKE SERVING AS A

10:14AM   10      MEMBER OF THIS JURY DIFFICULT OR IMPOSSIBLE?

10:14AM   11           LET ME FIRST ASK IS THERE ANYONE WHO IS IN NEED OF AN

10:14AM   12      ASSISTED LISTENING DEVICE, AND THAT GOES FOR ANYONE OUT IN THE

10:14AM   13      AUDIENCE ALSO?   IS THERE ANYONE WHO WOULD BENEFIT FROM AN

10:14AM   14      ASSISTED LISTENING DEVICE BEFORE WE GO FURTHER?

10:14AM   15           I SEE NO HANDS.

10:15AM   16           IS THERE ANY MEMBER, AGAIN, OF OUR PANEL HERE WHO HAS ANY

10:15AM   17      PROBLEM EITHER WITH THE JURY, THE LENGTH, ALBEIT AS BRIEF AS IT

10:15AM   18      IS THIS TRIAL, OR ANY OTHER PROBLEM THAT YOU THINK MIGHT IMPACT

10:15AM   19      OR INTERFERE WITH YOUR ABILITY TO SERVE?

10:15AM   20           AND I SEE IS THAT MR. DEMONEY?

10:15AM   21                 PROSPECTIVE JUROR:   YES.

10:15AM   22                 THE COURT:   YES, WE'LL GET A MICROPHONE TO YOU IN

10:15AM   23      JUST A MOMENT, SIR.

10:15AM   24           YES, SIR.

10:15AM   25                 PROSPECTIVE JUROR:   I HAVE SCHOOL AT U.C. SANTA



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 26 of 220     26


10:15AM    1      BARBARA BEGINNING ON SEPTEMBER 27TH.      SO I BELIEVE WITH THE

10:15AM    2      LENGTH OF THE TRIAL THAT WOULD BE DIFFICULT FOR ME.

10:15AM    3                  THE COURT:   TELL ME WHAT YOUR MAJOR IS.

10:15AM    4                  PROSPECTIVE JUROR:    I'M MAJORING IN COMPUTER

10:15AM    5      SCIENCE.

10:15AM    6                  THE COURT:   I THOUGHT YOU WOULD BE A CRIMINAL

10:15AM    7      JUSTICE MAJOR AND YOU WOULD BE ENTITLED TO SOME EXTRA CREDIT

10:15AM    8      FOR THIS.

10:15AM    9           ALL RIGHT.   SO YOU BEGIN THE 27TH?

10:15AM   10                  PROSPECTIVE JUROR:    THAT'S CORRECT.

10:15AM   11                  THE COURT:   AND TELL ME WHAT IS YOUR SCHEDULE ABOUT

10:15AM   12      WHEN YOU ARE GOING BACK.

10:15AM   13                  PROSPECTIVE JUROR:    I WAS ORIGINALLY PLANNING TO GO

10:15AM   14      BACK ON THE 24TH SO I COULD MOVE INTO MY APARTMENT THERE.

10:15AM   15                  THE COURT:   OKAY.    DO YOU HAVE THE APARTMENT NOW?

10:16AM   16      ARE YOU MOVING BACK INTO YOUR FORMER RESIDENCE?

10:16AM   17                  PROSPECTIVE JUROR:    IT IS MY FORMER RESIDENCE BUT

10:16AM   18      IT'S NOT AVAILABLE OVER THE SUMMER SO I HAVE TO MOVE EVERYTHING

10:16AM   19      BACK IN ON THE 24TH.

10:16AM   20                  THE COURT:   I SEE.   ALL RIGHT.   THANK YOU FOR

10:16AM   21      LETTING ME KNOW THAT.

10:16AM   22           YES, MS. STANOJEVIC?

10:16AM   23                  PROSPECTIVE JUROR:    SO WE NOTED IT IN THE

10:16AM   24      QUESTIONNAIRE.    SO MY HUSBAND AND I NO LONGER HAVE CHILDCARE

10:16AM   25      FOR AFTER SCHOOL.    I HAVE A SIX YEAR OLD AND AN EIGHT YEAR OLD



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 27 of 220     27


10:16AM    1      AND SO WE JUST GOT A NOTICE FROM MY NANNY A COUPLE WEEKS AGO

10:16AM    2      AND WE'RE IN SEARCH OF AFTER SCHOOL CARE.     AND AT THIS POINT

10:16AM    3      IT'S ME PICKING UP KIDS, AND I THINK FOR MOST OF THE DAYS IT

10:16AM    4      LOOKS LIKE IT WOULD BE OKAY, BUT I WOULD HAVE TO FIND

10:16AM    5      ACCOMMODATION FOR --

10:16AM    6                 THE COURT:   SO THE SEARCH CONTINUES?

10:16AM    7                 PROSPECTIVE JUROR:   YES.

10:16AM    8                 THE COURT:   ALL RIGHT.    WELL, THANK YOU FOR LETTING

10:16AM    9      ME KNOW THAT.

10:16AM   10           LET'S STAY IN THE BACK ROW HERE AND PASS IT DOWN.

10:16AM   11                 PROSPECTIVE JUROR:   HI.    MY NAME IS LE HONG, AND I

10:17AM   12      HAVE AN APPOINTMENT FOR MY SKIN, AND SO I NEED TO TAKE THE

10:17AM   13      APPOINTMENT.    SO I DON'T KNOW IF I CAN FOLLOW THIS CASE THIS

10:17AM   14      MONTH.

10:17AM   15                 THE COURT:   OKAY.   THIS THURSDAY YOU HAVE AN

10:17AM   16      APPOINTMENT?

10:17AM   17                 PROSPECTIVE JUROR:   YES.

10:17AM   18                 THE COURT:   SO WE WOULDN'T BE IN SESSION THIS

10:17AM   19      THURSDAY SO THAT WON'T BE A PROBLEM.

10:17AM   20                 PROSPECTIVE JUROR:   BUT I HAVE TO STAY AT HOME WITH

10:17AM   21      MY SKIN FOR TEN DAYS.   SO I HAVE TO FILL OUT AN APPLICATION FOR

10:17AM   22      MY COMPANY.    SO TO JUST LET YOU KNOW AHEAD OF TIME.

10:17AM   23                 THE COURT:   SO AFTER YOUR APPOINTMENT YOU HAVE TO

10:17AM   24      STAY HOME FOR TEN DAYS YOU SAY?

10:17AM   25                 PROSPECTIVE JUROR:   YES.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 28 of 220        28


10:17AM    1                  THE COURT:    ALL RIGHT.   THANK YOU.   ANYONE ELSE IN

10:17AM    2      THE BACK ROW?

10:17AM    3           YES.   IS THIS MR. SUH?

10:17AM    4                  PROSPECTIVE JUROR:    YES.

10:17AM    5                  THE COURT:    YES.

10:17AM    6                  PROSPECTIVE JUROR:    AS LONG AS THE TRIAL ENDS BY THE

10:17AM    7      28TH, BUT I HAVE A VACATION WITH OUR FAMILY THAT HAS BEEN

10:17AM    8      PLANNED A FEW MONTHS AGO STARTING ON THE 30TH.        SO AS LONG AS

10:18AM    9      IT ENDS ON THE 29TH I'M OKAY.

10:18AM   10                  THE COURT:    OKAY.

10:18AM   11                  PROSPECTIVE JUROR:    BUT JUST LETTING YOU KNOW.

10:18AM   12                  THE COURT:    WELL, THANK YOU.     WHERE ARE YOU

10:18AM   13      TRAVELING TO?

10:18AM   14                  PROSPECTIVE JUROR:    SAN DIEGO AND L.A.

10:18AM   15                  THE COURT:    OKAY.   THANK YOU.   LET'S SEE.   I'M

10:18AM   16      SORRY.   THIS IS MS. --

10:18AM   17                  PROSPECTIVE JUROR:    -- IMADA.

10:18AM   18                  THE COURT:    YES.

10:18AM   19                  PROSPECTIVE JUROR:    WE LEAVE NEXT WEDNESDAY TO

10:18AM   20      ATTEND AN UNCLE'S FUNERAL SERVICE, AND WE WON'T BE BACK UNTIL

10:18AM   21      THE --

10:18AM   22                  THE COURT:    SO YOU'RE LEAVING THE 26TH?

10:18AM   23                  PROSPECTIVE JUROR:    YES.

10:18AM   24                  THE COURT:    MS. ROWAN.

10:18AM   25                  PROSPECTIVE JUROR:    I'M A MOTHER OF TWO SONS AND SO



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 29 of 220        29


10:18AM    1      IT IS DEPENDENT ON ME, AND I'M BREAST FEEDING AS WELL, AND I

10:18AM    2      ATTEND THEIR PRESCHOOL, AND I'M A PARTICIPATING PARENT WITH

10:18AM    3      THEM SO I'M LOOKING FOR A DELAY.

10:19AM    4                   THE COURT:   SO DO YOU HAVE CHILDCARE ENGAGED NOW?

10:19AM    5                   PROSPECTIVE JUROR:    YES, AT HOME AND ESPECIALLY FOR

10:19AM    6      MY YOUNGEST WHO IS ONE AND A HALF YEAR.

10:19AM    7                   THE COURT:   I SEE.   AND DO YOU HAVE CARE NOW?    YOU

10:19AM    8      HAVE SOMEONE CARING FOR THEM?

10:19AM    9                   PROSPECTIVE JUROR:    RIGHT NOW, YEAH.   I HAVE THEM IN

10:19AM   10      DAYCARE SO.

10:19AM   11                   THE COURT:   RIGHT.   AND WILL YOU BE ABLE TO HAVE

10:19AM   12      THAT DAYCARE IN PLACE FOR THE DURATION OF THIS TRIAL?       AS I

10:19AM   13      SAID, MY SENSE IS THAT THE JURY SHOULD HAVE THIS CASE BY

10:19AM   14      TUESDAY OR WEDNESDAY OF NEXT WEEK.

10:19AM   15                   PROSPECTIVE JUROR:    YES, I CAN PUT THEM IN DAYCARE.

10:19AM   16                   THE COURT:   OKAY.

10:19AM   17                   PROSPECTIVE JUROR:    AND THEN I'M ATTENDING MY OLDEST

10:19AM   18      SON'S SCHOOL EVERY MONDAY, WEDNESDAY, AND FRIDAY IN THE

10:19AM   19      MORNING.

10:19AM   20                   THE COURT:   YOU ATTEND AND GO THERE AND PARTICIPATE

10:20AM   21      WITH THEM?

10:20AM   22                   PROSPECTIVE JUROR:    YES, WEDNESDAY AND FRIDAY.

10:20AM   23                   THE COURT:   WELL, IF YOU MISS THOSE DAYS, I KNOW

10:20AM   24      HE'LL MISS SEEING YOU THERE AT THE SCHOOL.      BUT ARE YOU PART OF

10:20AM   25      THE CURRICULUM?    ARE YOU PART OF THE TEACHING CURRICULUM?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 30 of 220     30


10:20AM    1                 PROSPECTIVE JUROR:    YES.    I DO MY DUTY LIKE --

10:20AM    2                 THE COURT:   THE PARENTS HELP OUT.

10:20AM    3                 PROSPECTIVE JUROR:    YES.

10:20AM    4                 THE COURT:   RIGHT.

10:20AM    5                 PROSPECTIVE JUROR:    SO THAT'S --

10:20AM    6                 THE COURT:   OKAY.    WELL, IF YOU TOLD THEM THAT YOU

10:20AM    7      WERE SELECTED TO SIT AS A JUROR, I THINK THEY WOULD FIND A

10:20AM    8      SUBSTITUTE FOR YOU?

10:20AM    9                 PROSPECTIVE JUROR:    OKAY.   YEAH.

10:20AM   10                 THE COURT:   WOULD THEY BE ABLE TO DO THAT?

10:20AM   11                 PROSPECTIVE JUROR:    I'LL LET THEM KNOW.

10:20AM   12                 THE COURT:   OKAY.    ALL RIGHT.   THANK YOU FOR LETTING

10:20AM   13      ME KNOW.   ALL RIGHT.   LET'S PASS THIS DOWN TO THE NEXT ROW.

10:20AM   14                 PROSPECTIVE JUROR:    HI.    I'M ACTUALLY GETTING

10:20AM   15      MARRIED ON OCTOBER 6TH.

10:20AM   16                 THE COURT:   MS. TRAN?

10:20AM   17                 PROSPECTIVE JUROR:    YES.

10:20AM   18                 THE COURT:   SO YOU'RE GETTING MARRIED?

10:20AM   19                 PROSPECTIVE JUROR:    THE WEEKEND OF OCTOBER 6TH, BUT

10:20AM   20      I TOOK THE WHOLE WEEK OFF BECAUSE WE'RE GETTING MARRIED IN

10:20AM   21      HAWAII SO I'LL BE TRAVELLING THERE.

10:20AM   22                 THE COURT:   WHEN DO YOU LEAVE?

10:20AM   23                 PROSPECTIVE JUROR:    SO WE LEAVE TUESDAY NIGHT, AND I

10:20AM   24      WILL BE THERE UNTIL LIKE THE END OF THAT WEEKEND.

10:20AM   25                 THE COURT:   DO YOU WANT TO TAKE A BREAK SO YOU CAN



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 31 of 220         31


10:20AM    1      CALL YOUR FIANCE TO TELL HIM?

10:21AM    2                  PROSPECTIVE JUROR:    PROBABLY NOT.

10:21AM    3                  THE COURT:   THAT'S NOT A GOOD WAY TO START THINGS.

10:21AM    4           (LAUGHTER.)

10:21AM    5                  THE COURT:   LET'S PASS THAT DOWN TO THE END.

10:21AM    6      MR. AGUILERAVITELA, YES.

10:21AM    7                  PROSPECTIVE JUROR:    CORRECT.     SO CURRENTLY RIGHT NOW

10:21AM    8      I'M -- I JUST GRADUATED FROM SAN JOSE STATE, AND I AM IN THE

10:21AM    9      PROCESS OF GETTING HIRED WITH AN AGENCY.        SO I'M WAITING FOR AN

10:21AM   10      INTERVIEW THAT CAN HAPPEN ANY TIME IN THE COMING WEEK OR THE

10:21AM   11      WEEK AFTER AND IT'S IN -- RELATED TO MY MAJOR SO I REALLY

10:21AM   12      WANTED TO TAKE THIS OPPORTUNITY.      I DON'T WANT IT TO HOLD ME

10:21AM   13      BACK FROM POSSIBLY BEING SELECTED.

10:21AM   14           AND THEN MY CURRENT JOB RIGHT NOW I ALSO TAKE CARE OF

10:21AM   15      SUPERVISING 15 OTHER PEOPLE WHICH DEPEND ON ME TO BE THERE FOR

10:21AM   16      THIS -- MY CURRENT JOB RIGHT NOW IS ALL.

10:21AM   17                  THE COURT:   OKAY.    ALL RIGHT.   WELL, THANK YOU.    I

10:21AM   18      APPRECIATE THAT.

10:21AM   19           LET'S PASS IT DOWN TO THE FRONT.        IS THIS MS. MESTAS?

10:22AM   20                  PROSPECTIVE JUROR:    YES.   I HAVE ALREADY SCHEDULED

10:22AM   21      VACATION NEXT THURSDAY AND FRIDAY AND ALL EXPENSES HAVE BEEN

10:22AM   22      PAID FOR.

10:22AM   23                  THE COURT:   I SEE.   I'M CURIOUS.     DID YOU MAKE THOSE

10:22AM   24      ARRANGEMENTS PRIOR TO RECEIVING THE NOTICE?

10:22AM   25                  PROSPECTIVE JUROR:    YES, THIS WAS MONTHS AGO.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 32 of 220       32


10:22AM    1                   THE COURT:   DID YOU NOTIFY THE CLERK ABOUT THAT?

10:22AM    2                   PROSPECTIVE JUROR:    WHEN I CHECKED IN?

10:22AM    3                   THE COURT:   NO, WHEN YOU RECEIVED THE SUMMONS.

10:22AM    4      THERE'S A MECHANISM, I THINK, TO CONTACT.        DID YOU LET THEM

10:22AM    5      KNOW?

10:22AM    6                   PROSPECTIVE JUROR:    BUT I DIDN'T THINK THE DATE -- I

10:22AM    7      DON'T THINK THERE WAS A DATE ON THERE WHEN I WOULD HAVE TO CALL

10:22AM    8      OR --

10:22AM    9                   THE COURT:   I SEE.

10:22AM   10                   PROSPECTIVE JUROR:    YEAH, I DID SEE THAT.

10:22AM   11                   THE COURT:   ALL RIGHT.   THANK YOU.

10:22AM   12           ANYONE ELSE IN THE FRONT ROW?        YES.

10:22AM   13                   PROSPECTIVE JUROR:    I HAD WRITTEN BACK.

10:22AM   14                   THE COURT:   THIS IS MS. GUNDERSON?

10:22AM   15                   PROSPECTIVE JUROR:    YES.   I HAVE THREE KIDS.   THE

10:22AM   16      OLDEST IS FINE AND DRIVES, AND THE OTHER TWO RELY ON ME.        I

10:22AM   17      WORK PART-TIME, WHICH THEY CAN GET A SUBSTITUTE FOR ME BUT

10:22AM   18      THAT'S NOT AN ISSUE.      BUT I DO PICK THEM UP, AND I PICK THEM UP

10:23AM   19      EVERY DAY.    AND MY TEN-YEAR OLD DOESN'T STAY BY HIMSELF.

10:23AM   20           BUT MY MOM WAS HELPING THIS MORNING, AND SHE HAS SOME

10:23AM   21      HEALTH ISSUES AND DOCTOR'S APPOINTMENTS SO SHE SAID SHE CAN'T

10:23AM   22      DO EVERY DAY.

10:23AM   23           I CAN TRY TO MAKE IT WORK, BUT I WOULD PREFER NOT TO HAVE

10:23AM   24      TO RESCHEDULE MY KIDS AND SHUTTLE THEM AROUND FOR EVERY DAY FOR

10:23AM   25      HOWEVER LONG IT LASTS.     BUT MAYBE IF IT'S SHORT -- I DON'T



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 33 of 220      33


10:23AM    1      KNOW.

10:23AM    2                  THE COURT:   THANK YOU.   LET ME ASK YOU, DID YOU --

10:23AM    3      WERE YOU ABLE TO MAKE ANY ARRANGEMENTS, MS. GUNDERSON?      WERE

10:23AM    4      YOU ABLE TO --

10:23AM    5                  PROSPECTIVE JUROR:   FOR TODAY I DID.

10:23AM    6                  THE COURT:   WERE YOU ABLE TO MAKE ANY ARRANGEMENTS

10:23AM    7      WHEN YOU RECEIVED THE NOTICE FOR THE SUMMONS?       WE SEND THE

10:23AM    8      SUMMONS OUT WELL IN ADVANCE TO ALLOW PEOPLE TO MAKE ADJUSTMENTS

10:23AM    9      IF AT ALL POSSIBLE.

10:23AM   10                  PROSPECTIVE JUROR:   I DID.   THE FIRST ONE I DID NOT

10:23AM   11      GET.    AND I GOT HOME FROM VACATION IN AUGUST, AND I SAW THE

10:23AM   12      SECOND ONE, AND I WROTE BACK IMMEDIATELY, AND I NEVER HEARD

10:23AM   13      ANYTHING BACK.

10:23AM   14                  THE COURT:   OKAY.

10:23AM   15                  PROSPECTIVE JUROR:   SO THEN I CALLED.

10:23AM   16                  THE COURT:   SO YOU'RE -- SO YOU HAVE YOUR MOTHER

10:24AM   17      CARING FOR THE CHILDREN NOW?

10:24AM   18                  PROSPECTIVE JUROR:   WELL, SHE'S GETTING THEM TO

10:24AM   19      SCHOOL.   SHE GOT UP AND CAME OVER THIS MORNING AND TOOK THE

10:24AM   20      YOUNGEST ONE TO SCHOOL AND IS PICKING THEM UP FOR ME AND

10:24AM   21      SHUTTLING THEM AROUND FOR TODAY.

10:24AM   22                  THE COURT:   OKAY.   AND DO YOU THINK YOU COULD ENGAGE

10:24AM   23      THAT THROUGHOUT THE BALANCE OF THE TRIAL?

10:24AM   24                  PROSPECTIVE JUROR:   WELL, I CAN ASK HER.    SHE TOLD

10:24AM   25      ME THIS MORNING THAT I DON'T WANT TO DO THIS EVERY DAY SO I MAY



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 34 of 220        34


10:24AM    1      HAVE TO --

10:24AM    2                   THE COURT:   DO YOU HAVE OTHER FRIENDS?

10:24AM    3                   PROSPECTIVE JUROR:   I MAY HAVE TO FIGURE IT OUT.

10:24AM    4                   THE COURT:   DO YOU HAVE OTHER FRIENDS OR FAMILY THAT

10:24AM    5      CAN ASSIST?

10:24AM    6                   PROSPECTIVE JUROR:   POSSIBLY.

10:24AM    7                   THE COURT:   OKAY.   THANK YOU.

10:24AM    8           MR. ZHANG.

10:24AM    9                   PROSPECTIVE JUROR:   YES.   MY NAME IS GUANLIN ZHANG.

10:24AM   10      I DON'T HAVE A SCHEDULING COMPLICATION, BUT I WOULD LIKE TO

10:24AM   11      SHARE WITH YOU SOMETHING.     IS THAT OKAY?

10:24AM   12           SO USUALLY IF I WORK ON SOMETHING VERY INTENSIVELY I HAVE

10:25AM   13      TO STEP OUT OF THE BUILDING LIKE EVERY HOUR OR SO TO GET FRESH

10:25AM   14      AIR OTHERWISE I CANNOT CONCENTRATE, AND I SOMETIMES FEEL DIZZY

10:25AM   15      ABOUT THAT SO I LOSE PRODUCTIVITY.

10:25AM   16           I NOTICE I ASKED THE CLERK DOWNSTAIRS.         IT SEEMS TO HER

10:25AM   17      THAT -- IT SEEMS TO ME THAT WE CANNOT STEP OUTSIDE OF BUILDING

10:25AM   18      UNTIL THE LUNCH BREAK.     I'M NOT SURE IF THIS IS TRUE OR NOT.

10:25AM   19                   THE COURT:   WELL, WE DO HAVE BREAKS.     WE WILL HAVE A

10:25AM   20      MORNING BREAK PRIOR TO THE LUNCH BREAK OF ABOUT 15 MINUTES AND

10:25AM   21      THEN IN THE AFTERNOON WE HAVE ANOTHER 15 MINUTE BREAK THAT

10:25AM   22      WOULD PERMIT YOU TO GO OUTSIDE IF YOU WISH.

10:25AM   23                   PROSPECTIVE JUROR:   SO DOES THAT MEAN I CAN HAVE A

10:25AM   24      BREAK EVERY ONE HOUR OR NOT?

10:25AM   25                   THE COURT:   NO, NO, NOT EVERY HOUR.     WE PROBABLY



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 35 of 220      35


10:25AM    1      WOULD TAKE A BREAK EVERY 90 MINUTES OR SOMETHING LIKE THAT,

10:25AM    2      SOMETIMES 2 HOURS.

10:25AM    3                  PROSPECTIVE JUROR:     OKAY.

10:26AM    4                  THE COURT:     DO YOU THINK YOU COULD MAKE THAT WORK?

10:26AM    5      OKAY.    THANK YOU.

10:26AM    6             IS THIS MS. RESENDEZ?

10:26AM    7                  PROSPECTIVE JUROR:     YES.    ONE, I USUALLY TAKE MY SON

10:26AM    8      TO SCHOOL BUT MY HUSBAND DID TODAY, BUT HE WAS LATE FOR WORK.

10:26AM    9      SO I DON'T KNOW IF I COULD GET HIM TO BE LATE TO WORK FOR

10:26AM   10      TEN DAYS.    IF IT WAS A COUPLE OF DAYS I THINK THAT WOULD BE

10:26AM   11      FINE.    SO THAT'S ONE THING.

10:26AM   12             ON FRIDAY WE DID HAVE A WEDDING SCHEDULED OUT OF TOWN THAT

10:26AM   13      WE PAID FOR A HOTEL AND EVERYTHING FOR.

10:26AM   14                  THE COURT:     THE WEDDING IS SATURDAY?

10:26AM   15                  PROSPECTIVE JUROR:     PARDON?

10:26AM   16                  THE COURT:     IT'S ON FRIDAY.

10:26AM   17                  PROSPECTIVE JUROR:     NO, IT WAS ON FRIDAY.

10:26AM   18      APPARENTLY THEY LOVE FRIDAY WEDDINGS NOW, THEY'RE CHEAPER.

10:26AM   19                  THE COURT:     OKAY.   ANYONE ELSE?

10:26AM   20                  PROSPECTIVE JUROR:     MY NAME IS LAN NGUYEN, AND I

10:26AM   21      HAVE THREE THINGS THAT IS REALLY NOT GOING TO MAKE IT WORK IF I

10:26AM   22      STAY HERE, AND I'M GOING TO SHARE WITH EVERYBODY.        I'M A SINGLE

10:27AM   23      MOM.    I HAVE TWO KIDS.    I LIVE IN SAN JOSE, BUT MY KID GOES TO

10:27AM   24      SCHOOL IN MILPITAS BECAUSE THAT IS A BETTER SCHOOL FOR MY KID

10:27AM   25      BECAUSE WE USED TO LIVE THERE.       SO I MOVED OUT OF THE CITY, AND



                                        UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 36 of 220    36


10:27AM    1      I HAVE TO DRIVE THEM TO SCHOOL EVERY DAY, AND THEY HAVE TO BE

10:27AM    2      AT 7:55 IN HIGH SCHOOL IN MILPITAS.

10:27AM    3           BUT MY MOM LIVES WITH ME, BUT SHE DOESN'T DRIVE SO TODAY I

10:27AM    4      HAVE TO ASK MY NIECE TO TAKE THEM TO SCHOOL AND PICK THEM UP AT

10:27AM    5      3:30.

10:27AM    6           MY EX, HE'S WITHOUT CUSTODY DURING THE SCHOOL DAY AND HIS

10:27AM    7      CUSTODY SCHEDULE GOES UNTIL AFTER SCHOOL UNTIL SUNDAY.     SO I

10:27AM    8      PRETTY MUCH HAVE TO TAKE CARE OF THEM FOR FOUR DAYS.

10:27AM    9           AND MY WORK IS I'M A HAIR STYLIST SO I WORK BY APPOINTMENT

10:27AM   10      ONLY.   FOR TODAY I HAVE TO CALL AND TEXT ALL OF MY CLIENTS THAT

10:27AM   11      -- TO RESCHEDULE WITH ME FOUR WEEKS AGO TO MOVE TO NOWHERE.       I

10:27AM   12      JUST TELL THEM I HAVE JURY DUTY.    I DON'T KNOW WHAT IS GOING TO

10:28AM   13      HAPPEN.   I WILL GET BACK TO YOU AT THE END OF THE DAY.    SO

10:28AM   14      THAT'S THE WHOLE DAY THAT THE MONEY THAT I MIGHT LOSE FOR TODAY

10:28AM   15      BECAUSE THEY -- IF SOMEBODY CAN WAIT, THEY LOVE ME AND THEY

10:28AM   16      WAIT, BUT SOMETIMES THEY HAVE TO NEED A HAIRCUT FOR VACATION,

10:28AM   17      FOR BUSINESS TRIP SO THEY CAN'T WAIT.    IF THEY GO TO SOMEBODY

10:28AM   18      ELSE, I MIGHT LOSE MY CLIENT.

10:28AM   19           THE THIRD THING IS THAT THIS IS NOT REALLY IMPORTANT, BUT

10:28AM   20      I JUST WANT TO SHARE I ALREADY HAVE SOMETHING PLANNED TO CLIMB

10:28AM   21      UP MOUNT WHITNEY FOR TWO DAYS WHICH IS WEDNESDAY AND THURSDAY,

10:28AM   22      BUT I CAN CANCEL ON THAT.

10:28AM   23           BUT MY KIDS AND MY WORK IS REALLY IMPORTANT AT THIS POINT.

10:28AM   24      I DON'T THINK THAT I CAN MAKE IT TO BE HERE FOR THAT LENGTH OF

10:28AM   25      TIME.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 37 of 220         37


10:28AM    1             SO --

10:28AM    2                     THE COURT:   HAVE YOU -- THANK YOU.    HAVE YOU TALKED

10:28AM    3      WITH THE CHILDREN'S FATHER ABOUT HELPING OUT FOR THIS BRIEF

10:28AM    4      PERIOD OF TIME?

10:28AM    5                     PROSPECTIVE JUROR:   YEAH.    HE'S AN ELECTRICIAN AND

10:28AM    6      HE HAS TO GET OUT OF THE HOUSE LIKE AT 5:00 SOMETHING IN THE

10:29AM    7      MORNING, AND HE COMES HOME AT 3:00, BUT IF HE DRIVES TO

10:29AM    8      SANTA CLARA TO MILPITAS.       IT'S GOING TO BE LATE, AND HE HAS TO

10:29AM    9      GET UP.   HE NORMALLY GOES TO WORK AT 5:00, 5:30 IN THE MORNING

10:29AM   10      AND THEN HE TRAVELLED -- HE WORKS EVERYWHERE.         HE DOESN'T HAVE

10:29AM   11      THE SAME LOCATION EVERY DAY.        SO THAT'S A CHALLENGE FOR HIM,

10:29AM   12      TOO.   SO THAT'S WHY WE HAVE A CUSTODY SCHEDULE THAT WORKS FOR

10:29AM   13      BOTH OF US.

10:29AM   14                     THE COURT:   OF COURSE.   IT SOUNDS LIKE YOU WOULD BE

10:29AM   15      ABLE TO TAKE THE CHILDREN TO SCHOOL IN THE MORNING AND GET HERE

10:29AM   16      IN TIME FOR THE TRIAL TO START.

10:29AM   17                     PROSPECTIVE JUROR:   TODAY?

10:29AM   18                     THE COURT:   NO, ONGOING.

10:29AM   19                     PROSPECTIVE JUROR:   YEAH, I LOOKED AT THE SCHEDULE,

10:29AM   20      AND I CAN DO 9:00 O'CLOCK BUT 3:30 I HAVE TO PICK THEM UP.

10:29AM   21                     THE COURT:   THAT'S WHAT I WAS GOING TO ASK IF YOU

10:29AM   22      CAN ENGAGE THE CHILDREN'S FATHER SO HE COULD COLLECT THEM

10:29AM   23      DURING THIS TRIAL.      IS THAT SOMETHING THAT YOU COULD DO?

10:29AM   24                     PROSPECTIVE JUROR:   I HAVE TO TRY BUT BECAUSE HIS

10:29AM   25      WORK IS MOVING EVERY WEEK HE MOVES FROM THIS HOUSE TO ALL OF



                                        UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 38 of 220     38


10:30AM    1      THE HOUSES IN GILROY, IT TAKES A LONG COMMUTE TO GET BACK TO

10:30AM    2      PICK UP THE KIDS, AND MY OLDEST ONE IS 14 AND THEN MY YOUNGEST

10:30AM    3      ONE IS 12.

10:30AM    4                   THE COURT:   OKAY.   WELL, I WONDER WOULD IT -- COULD

10:30AM    5      I ASK YOU TO DO THIS.     WE'LL PROBABLY HAVE A BREAK SOME TIME

10:30AM    6      THIS MORNING AND MAYBE DURING THE BREAK COULD YOU REACH HIM,

10:30AM    7      THE FATHER OF THE CHILDREN, AND TELL HIM THAT IF YOU ARE

10:30AM    8      SELECTED HERE, HE'LL HAVE TO MAKE ARRANGEMENTS SO THAT HE CAN

10:30AM    9      TAKE THE KIDS HOME?

10:30AM   10                   PROSPECTIVE JUROR:   YES.

10:30AM   11                   THE COURT:   CAN YOU CHECK WITH HIM?

10:30AM   12                   PROSPECTIVE JUROR:   I WILL TRY.   BUT HOW ABOUT MY

10:30AM   13      WORK SCHEDULE?    I HAVE MY WORK SCHEDULE WITH ME RIGHT NOW, AND

10:30AM   14      I CAN SHOW IT TO YOU.     IT'S ALL LINED UP.

10:30AM   15           BUT BECAUSE I DON'T KNOW WHAT IS GOING TO HAPPEN SO I

10:30AM   16      CANNOT -- JUST NOT MAKING MONEY BECAUSE I MAKE MONEY BY

10:30AM   17      APPOINTMENT.    IF I LOSE APPOINTMENT, I LOSE MONEY EVERY DAY,

10:30AM   18      AND I HAVE TO PAY RENT AND PROVIDE EVERYTHING FOR MY KIDS.

10:30AM   19                   THE COURT:   SO LET'S START WITH YOUR HUSBAND.     WHEN

10:30AM   20      WE TAKE A BREAK WHY DON'T YOU RING HIM AND SEE IF HE CAN

10:31AM   21      COLLECT THE CHILDREN.

10:31AM   22                   PROSPECTIVE JUROR:   OKAY.

10:31AM   23                   THE COURT:   THANK YOU.   ANYONE ELSE?   MS. XU.

10:31AM   24                   PROSPECTIVE JUROR:   I HAVE A 20-MONTH-YEAR-OLD BOY,

10:31AM   25      AND I'M THE PRIMARY CAREGIVER AND TODAY IS HIS FIRST DAY IN



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 39 of 220       39


10:31AM    1      DAYCARE, BUT I CANNOT GO THERE.       MY HUSBAND TOOK ONE DAY OFF TO

10:31AM    2      TAKE THE KIDS AND SEND MY BIG BOY TO SCHOOL.

10:31AM    3           BUT I THINK IT'S REALLY HARD FOR HIM TO TAKE DAYS OFF FOR

10:31AM    4      THE REST OF THE JURY SO I PROBABLY CANNOT SERVE ON THE JURY.

10:31AM    5                 THE COURT:    DO YOU HAVE SOMEONE ELSE?

10:31AM    6                 PROSPECTIVE JUROR:    NO.    WE ARE BY OURSELF.

10:31AM    7                 THE COURT:    I'M SORRY.

10:31AM    8                 PROSPECTIVE JUROR:    WE ARE BY OURSELF.     SO I DON'T

10:31AM    9      HAVE MY PARENTS OR HIS PARENTS AROUND.        BOTH OF OUR PARENTS ARE

10:31AM   10      OUTSIDE OF THE BAY.

10:31AM   11                 THE COURT:    OKAY.   HAVE YOU TRIED TO MAKE ARGUMENTS

10:32AM   12      WITH FRIENDS OR ANYONE TO SEE IF THEY CAN ASSIST YOU?

10:32AM   13                 PROSPECTIVE JUROR:    WE HAVE NEIGHBORS BUT, YOU KNOW,

10:32AM   14      THEY ALL HAVE KIDS AND THEY'RE ALL BUSY.       I JUST CANNOT ASK

10:32AM   15      THEM TO DO THE SAME THING FOR ME EVERY DAY, AND I NEED TO PICK

10:32AM   16      UP THE OLDEST SON AT 3:00 O'CLOCK.      WE DON'T HAVE AFTER SCHOOL

10:32AM   17      SCHEDULE FOR HIM.

10:32AM   18                 THE COURT:    OKAY.   ALL RIGHT.    THANK YOU.

10:32AM   19                 PROSPECTIVE JUROR:    THANK YOU.

10:32AM   20                 THE COURT:    IS THERE ANYONE ELSE THAT WISHES TO BE

10:32AM   21      HEARD?

10:32AM   22           ALL RIGHT.   I SEE NO HANDS.

10:32AM   23           ALL RIGHT.   LET'S -- WE'LL EXCUSE JUROR NUMBER 2,

10:32AM   24      MR. DEMONEY.

10:32AM   25                 THE CLERK:    PLEASE LEAVE YOUR PAPERS, SIR.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 40 of 220        40


10:32AM    1                   THE COURT:   MR. DEMONEY, IF YOU COULD JUST LEAVE THE

10:32AM    2      PAPERWORK THERE, SIR.

10:32AM    3                   PROSPECTIVE JUROR:     THANK YOU.

10:32AM    4                   THE CLERK:   AND REPORT BACK DOWNSTAIRS.

10:32AM    5                   THE COURT:   MR. DEMONEY?      MR. DEMONEY?

10:33AM    6                   PROSPECTIVE JUROR:     YES.

10:33AM    7                   THE COURT:   YOU CAN REPORT DOWNSTAIRS, PLEASE, WHEN

10:33AM    8      YOU LEAVE.    MR. DEMONEY, WHAT YEAR ARE YOU IN SCHOOL, SIR?

10:33AM    9                   PROSPECTIVE JUROR:     I'M GOING TO BE A SENIOR.

10:33AM   10                   THE COURT:   SENIOR.    OKAY.    I JUST WANT YOU TO --

10:33AM   11      JUST A SUGGESTION.

10:33AM   12                   PROSPECTIVE JUROR:     UH-HUH.

10:33AM   13                   THE COURT:   THAT WHEN YOU'RE SUMMONED BACK TO COURT

10:33AM   14      TO SERVE AS A PROSPECTIVE JUROR, I WOULD ENCOURAGE YOU TO ALTER

10:33AM   15      YOUR WARDROBE TO WEAR LONG PANTS AS OPPOSED TO SHORT PANTS, AND

10:33AM   16      I'LL TELL YOU THAT'S NOT THE PROPER ATTIRE FOR A COURTROOM.

10:33AM   17                   PROSPECTIVE JUROR:     THANK YOU, SIR.

10:33AM   18                   THE COURT:   WE'RE ALWAYS LEARNING, AND THIS IS A

10:33AM   19      LEARNING EXPERIENCE FOR YOU, SIR.          SO THANK YOU VERY MUCH, AND

10:33AM   20      I WISH YOU WELL IN YOUR STUDIES.

10:33AM   21                   PROSPECTIVE JUROR:     THANK YOU.

10:33AM   22                   THE COURT:   YOU'RE WELCOME.      WE'LL THANK AND EXCUSE,

10:33AM   23      MS. LE HONG, JUROR NUMBER 3.        AND YOU'LL PLEASE GO DOWNSTAIRS

10:33AM   24      AND LET THE PERSON KNOW WHAT YOU DID.         PLEASE LEAVE THE

10:33AM   25      PAPERWORK, IF YOU WOULD, PLEASE.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 41 of 220        41


10:33AM    1                  PROSPECTIVE JUROR:    THANK YOU, SIR.

10:33AM    2                  THE COURT:   YOU'RE WELCOME.

10:34AM    3             MS. IMADA, JUROR NUMBER 7.     WE'LL EXCUSE MS. IMADA.

10:34AM    4             MS. TRAN, I'M STILL THINKING ABOUT THIS, BUT WE'RE GOING

10:34AM    5      TO EXCUSE YOU.   THANK YOU VERY MUCH.      BEST WISHES TO YOU.

10:34AM    6                  PROSPECTIVE JUROR:    ALL RIGHT.

10:34AM    7                  THE COURT:   MS. MESTAS, JUROR NUMBER 15, I'LL EXCUSE

10:34AM    8      YOU.

10:34AM    9             NUMBER 20, MS. RESENDEZ.

10:34AM   10             JUROR NUMBER 22, MS. XU.

10:34AM   11             JUST LEAVE THE PAPERWORK, PLEASE, IN THE CHAIR.

10:35AM   12             I'LL ASK OUR COURTROOM DEPUTY TO CALL OUT ADDITIONAL

10:35AM   13      NAMES, PLEASE.

10:35AM   14                  THE CLERK:   YES, YOUR HONOR.    JUROR NUMBER 2 WILL BE

10:35AM   15      CHRISTOPHER KLAPPERICH.    YOU'LL TAKE SEAT NUMBER 2, PLEASE.

10:35AM   16                  THE COURT:   BACK THERE, SIR.    THANK YOU.

10:35AM   17                  THE CLERK:   SEAT NUMBER 3 WILL BE LOIDA MACARAEG.

10:35AM   18             TAKE SEAT NUMBER 7, ALBERTO BARBOSA.

10:36AM   19             PATRICIA DIAZ, YOU'LL TAKE SEAT NUMBER 14, PLEASE.

10:36AM   20             RYAN BRODY, SEAT NUMBER 15.

10:36AM   21             ANTHONY LIZ, SEAT NUMBER 20.

10:37AM   22             AND EHSAN ALAGTASH, YOU'LL TAKE SEAT NUMBER 22, PLEASE.

10:37AM   23                  THE COURT:   ALL RIGHT.    THANK YOU AND GOOD MORNING.

10:37AM   24      THOSE WHO ARE NEWLY SEATED, LET ME ASK YOU THE SAME QUESTIONS

10:37AM   25      THAT I POSED TO OTHER PROSPECTIVE JURY PANELISTS.         ARE THERE



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 42 of 220   42


10:37AM    1      ANY OTHER HARDSHIPS THAT YOU THINK WOULD MAKE SERVING ON THIS

10:37AM    2      JURY DIFFICULT OR IMPOSSIBLE?

10:37AM    3             ALL RIGHT.   WE'LL GET THE MICROPHONE.

10:37AM    4             LET'S SEE, THIS IS MR. ALAGTASH.

10:38AM    5                  PROSPECTIVE JUROR:    YES.   I START SCHOOL ON THE 24TH

10:38AM    6      FROM DE ANZA.   I HAVE A SCHEDULE FROM 7:00 IN THE MORNING UNTIL

10:38AM    7      4:00 O'CLOCK, AND THIS WEEK I HAVE 30 HOURS AT TARGET.

10:38AM    8                  THE COURT:   ALL RIGHT.   YOU START ON THE 24TH?

10:38AM    9                  PROSPECTIVE JUROR:    CORRECT.

10:38AM   10                  THE COURT:   AND YOU'RE A DAY STUDENT OR MORNING

10:38AM   11      STUDENT?

10:38AM   12                  PROSPECTIVE JUROR:    7:30 A.M. TO 4:00.

10:38AM   13                  THE COURT:   DID YOU SELECT THAT SCHEDULE, SIR?

10:38AM   14                  PROSPECTIVE JUROR:    YES.

10:38AM   15                  THE COURT:   WHY?    IS THAT A THREE-DAY A WEEK

10:38AM   16      SCHEDULE?   A TWO-DAY WEEK SCHEDULE?

10:38AM   17                  PROSPECTIVE JUROR:    WELL, IT'S HARD TO GET GOOD

10:38AM   18      PROFESSORS AT DE ANZA SO YOU HAVE TO TAKE WHATEVER TIME YOU

10:38AM   19      GET.

10:38AM   20                  THE COURT:   I SEE.   YOU'RE JUST AT THE MERCY OF THE

10:38AM   21      SCHEDULE.

10:38AM   22                  PROSPECTIVE JUROR:    YES.

10:38AM   23                  THE COURT:   OKAY.    ALL RIGHT.   THANK YOU.

10:38AM   24                  PROSPECTIVE JUROR:    THANK YOU.

10:38AM   25                  THE COURT:   AND ANYONE ELSE?      THE NEW PEOPLE?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 43 of 220       43


10:38AM    1           YES.   LET'S PASS THAT BEHIND YOU, MS. DIAZ, YES.

10:39AM    2                  PROSPECTIVE JUROR:   I'M SCHEDULED FOR SURGERY ON

10:39AM    3      THURSDAY THE 27TH.

10:39AM    4                  THE COURT:   I'M SORRY?

10:39AM    5                  PROSPECTIVE JUROR:   THE 27TH I'M SCHEDULED FOR

10:39AM    6      SURGERY.

10:39AM    7                  THE COURT:   OH, THE 27TH.   OKAY.     THANK YOU.

10:39AM    8           ANYONE ELSE, MR. BARBOSA?

10:39AM    9                  PROSPECTIVE JUROR:   YES, I HAVE TWO THINGS.        I THINK

10:39AM   10      ONE OF THEM IS GOING TO BE A PROBLEM.     WE'RE SUPPOSED TO LEAVE

10:39AM   11      TO TEXAS ON THE FIRST WEEK OF OCTOBER AND THE OTHER ONE IS I'M

10:39AM   12      THE SOLE PROVIDER FOR MY FAMILY.

10:39AM   13                  THE COURT:   WOULD YOU SPEAK INTO THE MIKE.

10:39AM   14                  PROSPECTIVE JUROR:   I'M THE SOLE PROVIDER FOR MY

10:39AM   15      FAMILY SO IT KIND OF DEPENDS ON ME BEING OUT THERE.

10:39AM   16                  THE COURT:   SO YOU'RE LEAVING FOR TEXAS OCTOBER 1ST?

10:39AM   17                  PROSPECTIVE JUROR:   YEAH, I BELIEVE ACTUALLY WE'RE

10:39AM   18      LEAVING -- THE FLIGHT IS ON THE 5TH OF OCTOBER.

10:39AM   19                  THE COURT:   OKAY.   THANK YOU VERY MUCH.    WHAT PART

10:39AM   20      OF TEXAS ARE YOU GOING TO?

10:39AM   21                  PROSPECTIVE JUROR:   I'M NOT SURE.     WE'RE GOING TO GO

10:39AM   22      VISIT MY WIFE'S SISTER.    I'M JUST GOING.   SHE SAYS WE'RE GOING

10:39AM   23      AND I GO.

10:39AM   24                  THE COURT:   RESTRAIN YOUR ENTHUSIASM, SIR.

10:40AM   25           THANK YOU FOR LETTING ME KNOW THAT.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 44 of 220       44


10:40AM    1             IS THIS --

10:40AM    2                   PROSPECTIVE JUROR:   BRODY.

10:40AM    3                   THE COURT:   YES.

10:40AM    4                   PROSPECTIVE JUROR:   I HAVE TWO THINGS.    ON THE 28TH

10:40AM    5      I HAVE MY COUSIN'S WEDDING THAT I'M GOING DOWN WITH MY MOM THAT

10:40AM    6      I'M DRIVING DOWN FOR WHICH WOULDN'T BE DIFFICULT AND THE OTHER

10:40AM    7      THING IS WORK RELATED.     I'M IN THE PROCESS OF INTERVIEWING FOR

10:40AM    8      A PROMOTION THAT I PUT ON MY PAPER.        I HAVE TO HAVE 800 CALLS A

10:40AM    9      MONTH AND 140 DIALOGUES AND 1500 MEETINGS ALONG WITH THAT EACH

10:40AM   10      MONTH, AND SO IT'S HARD TO HIT THAT QUOTA WHEN I'M INTERVIEWING

10:40AM   11      FOR PROMOTION BECAUSE THEY LOOK OVER THOSE NUMBERS.        THAT'S

10:40AM   12      ALL.

10:40AM   13                   THE COURT:   OKAY.   THANK YOU.   AND YOUR COMPANY, I

10:40AM   14      SUSPECT, ALSO RECOGNIZES JURY SERVICE?

10:40AM   15                   PROSPECTIVE JUROR:   THAT'S TRUE.

10:40AM   16                   THE COURT:   YOU GAVE A THUMBS UP.     I ASSUME THAT'S A

10:41AM   17      POSITIVE?

10:41AM   18                   PROSPECTIVE JUROR:   YEAH.

10:41AM   19                   THE COURT:   SO MY SENSE IS THAT YOU'RE NOT GOING TO

10:41AM   20      BE PENALIZED IF YOU'RE SELECTED AS A JUROR IN THIS CASE, YOU'RE

10:41AM   21      NOT GOING TO BE PENALIZED BECAUSE OF YOUR COMMITMENT TO YOUR

10:41AM   22      COMMUNITY?

10:41AM   23                   PROSPECTIVE JUROR:   THAT'S TRUE BUT --

10:41AM   24                   THE COURT:   YOU KNOW, MANY EMPLOYERS, I'M

10:41AM   25      INFORMED -- YOU KNOW, WE'RE HERE IN SILICON VALLEY AND MANY OF



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 45 of 220    45


10:41AM    1      THE BIG BUSINESSES AROUND HERE ARE ACTUALLY VERY ACTIVE COURT

10:41AM    2      USERS.   THEY USE OUR COURTS FOR THEIR CASES IN MATTERS, AND WE

10:41AM    3      SEE A LOT OF THEM.

10:41AM    4           AND CONCURRENT WITH THAT MANY OF THESE COMPANIES ARE ALSO

10:41AM    5      VERY RESPECTFUL OF JURY SERVICE AND THE NEEDS TO PROVIDE JURORS

10:41AM    6      FROM THEIR WORK FORCE AND THEY RECOGNIZE THAT, AND I'M INFORMED

10:41AM    7      THAT SERVING ON JURIES BY SOME OF THESE COMPANIES, THEY LOOK

10:41AM    8      FAVORABLY UPON THEIR EMPLOYEES AND ACTUALLY ACTIVELY ENCOURAGE

10:41AM    9      PARTICIPATION IN THE JUSTICE SYSTEM THAT PROVIDES THEM SUCH

10:42AM   10      GREAT SERVICE AS WE PROVIDE IT IN OUR COURTS TO ALL LITIGANTS

10:42AM   11      IN THE COMMUNITY.

10:42AM   12           SO IT'S A LONG WINDED WAY OF SAYING MANY COMPANIES ADMIRE

10:42AM   13      THEIR EMPLOYEES WHO SIT ON JURIES.       I DOUBT THERE WOULD BE

10:42AM   14      ANYTHING PEJORATIVE TAKEN AGAINST YOU FOR SERVICE IF YOU WERE

10:42AM   15      SELECTED AS A JUROR.

10:42AM   16           SO THANK YOU, SIR.

10:42AM   17                 PROSPECTIVE JUROR:    THANK YOU.

10:42AM   18                 THE COURT:    YOU'RE WELCOME.

10:42AM   19                 PROSPECTIVE JUROR:    I HAVEN'T SPOKE, BUT I WAS

10:42AM   20      WONDERING IF YOU COULD --

10:42AM   21                 THE COURT:    HANG ON JUST A SECOND, AND WE'LL GET THE

10:42AM   22      MICROPHONE BACK TO YOU, MR. AGUILERAVITELA.

10:42AM   23                 PROSPECTIVE JUROR:    OKAY.    SO I ALREADY SPOKE, BUT I

10:42AM   24      JUST WANT TO LET YOU KNOW MORE DETAILS ABOUT IT, AND LIKE I

10:42AM   25      SAID, I GRADUATED FROM SAN JOSE WITH A DEGREE IN JUSTICE



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 46 of 220          46


10:42AM    1      STUDIES.   I'M IN THE PROCESS OF GETTING A JOB THROUGH THE FLY

10:42AM    2      PROGRAM.   I KNOW YOU'RE FAMILIAR WITH IT.

10:42AM    3                   THE COURT:    I AM.    I AM FAMILIAR WITH THE FLY

10:42AM    4      PROGRAM, AND I USED TO PARTICIPATE IN THE FLY PROGRAM WHEN I

10:42AM    5      WAS ON THE SUPERIOR COURT FOR SANTA CLARA COUNTY.        I KNOW

10:43AM    6      CHRISTA QUITE WELL.       SHE STARTED THE FLY PROGRAM.   SHE'S A

10:43AM    7      STANFORD GRAD.    YOU KNOW HER.      IT'S A WONDERFUL PROGRAM.    YOU

10:43AM    8      DO TERRIFIC WORK IN THE COMMUNITY.        I HAVE NOT BEEN ABLE TO GO

10:43AM    9      TO THEIR BREAKFAST THAT THEY HAVE OVER AT GREAT AMERICA.

10:43AM   10             HAVE YOU BEEN THERE?

10:43AM   11                   PROSPECTIVE JUROR:     I'VE BEEN THERE WHEN I WAS

10:43AM   12      STUDYING HERE.

10:43AM   13                   THE COURT:    RIGHT.   AND YOU PARTICIPATED.   THEY GET

10:43AM   14      A LOT OF BIG SHOTS GOING TO THAT, DON'T THEY?        I THINK THE

10:43AM   15      OWNER OF THE 49ERS WAS THERE ONE MORNING, AND HE SPOKE ABOUT

10:43AM   16      THE FLY PROGRAM.

10:43AM   17                   PROSPECTIVE JUROR:     YEAH, THEY COME AND BRING PEOPLE

10:43AM   18      TO SPEAK TO THE KIDS.

10:43AM   19                   THE COURT:    YES, I'VE GONE THERE AND MET WITH THE

10:43AM   20      KIDS AND MANY OF MY COLLEAGUES HAVE GONE TO MEET WITH THE KIDS,

10:43AM   21      TOO.    IT'S A TERRIFIC PROGRAM.

10:43AM   22                   PROSPECTIVE JUROR:     YEAH, THEY REALLY CARE ABOUT THE

10:43AM   23      KIDS.    SO I'M IN THE PROCESS OF GETTING A JOB THROUGH THEM, BUT

10:43AM   24      LIKE I MENTIONED, I DON'T KNOW YET WHEN I'M SCHEDULED FOR AN

10:43AM   25      INTERVIEW.    IT COULD BE NEXT WEEK OR THE WEEK AFTER THAT, AND I



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 47 of 220     47


10:43AM    1      DON'T KNOW IF THEY'LL BE ABLE TO PLAN MY INTERVIEW ON THE DAYS

10:43AM    2      THAT WE DON'T HAVE JURY.

10:43AM    3                   THE COURT:   I THINK IF YOU WERE TO TALK TO CHRISTA

10:43AM    4      GANNON.

10:43AM    5                   PROSPECTIVE JUROR:   CHRISTA GANNON.

10:43AM    6                   THE COURT:   AND YOU WERE TO TELL CHRISTA GANNON

10:44AM    7      THAT, YOU KNOW, I'M IN JUDGE DAVILA'S COURTROOM AS A JUROR IN

10:44AM    8      THIS CASE, DO YOU THINK THEY'RE GOING TO HOLD THIS AGAINST ME

10:44AM    9      IF I'M NOT HERE FOR THIS INTERVIEW?

10:44AM   10             I'M NOT SAYING TO USE MY NAME IN ANY WAY.

10:44AM   11             (LAUGHTER.)

10:44AM   12                   PROSPECTIVE JUROR:   I JUST DON'T WANT TO LOSE THE

10:44AM   13      OPPORTUNITY.

10:44AM   14                   THE COURT:   YOU DON'T WANT TO --

10:44AM   15                   PROSPECTIVE JUROR:   I'VE BEEN LOOKING FOR ANOTHER

10:44AM   16      JOB.

10:44AM   17                   THE COURT:   MY POINT IS THAT BECAUSE OF THE

10:44AM   18      COMMITMENT OF THAT ORGANIZATION AND WHAT THEY DO AND THEIR

10:44AM   19      COMMITMENT TO YOUTH IN THE JUSTICE SYSTEM, I DON'T THINK THAT

10:44AM   20      IT'S GOING TO PRESENT A PROBLEM FOR YOU, AS I SPOKE TO

10:44AM   21      MR. BRODY.    I RATHER THINK THAT YOU ACTIVELY PARTICIPATE AND IF

10:44AM   22      YOU ARE SELECTED AS A JUROR IN THIS CASE --

10:44AM   23                   PROSPECTIVE JUROR:   UH-HUH.

10:44AM   24                   THE COURT:   -- THAT'S SOMETHING THAT ACTUALLY WOULD

10:44AM   25      BE AN ADDITIONAL TEACHING OPPORTUNITY FOR YOU TO IMPART UPON



                                       UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 48 of 220     48


10:44AM    1      THE YOUNG PEOPLE IN THAT PROGRAM.

10:44AM    2                  PROSPECTIVE JUROR:   OKAY.

10:44AM    3                  THE COURT:   I HOPE THAT HELPS YOU.

10:44AM    4                  PROSPECTIVE JUROR:   HOPEFULLY.

10:44AM    5                  THE COURT:   ALL RIGHT.    THANK YOU.

10:44AM    6           ANYONE ELSE?    I SEE NO HANDS.

10:45AM    7           ALL RIGHT.   SO LET ME EXCUSE MS. DIAZ, JUROR NUMBER 14.

10:45AM    8      LEAVE THE PAPER AND LET THEM KNOW.

10:45AM    9           JUROR NUMBER 22, GOOD LUCK WITH SCHOOL, SIR, AND THAT

10:45AM   10      SCHEDULE.

10:45AM   11                  PROSPECTIVE JUROR:   THANK YOU.

10:45AM   12                  THE COURT:   ALL RIGHT.    MADAM CLERK, IF YOU COULD

10:45AM   13      SING OUT TWO NEW NAMES.

10:45AM   14                  PROSPECTIVE JUROR:   YES, YOUR HONOR.

10:45AM   15                  THE CLERK:   ARUN SHAKAR, IF YOU WOULD PLEASE TAKE

10:45AM   16      SEAT NUMBER 14, PLEASE.

10:46AM   17           AND AMERY AGUSTIN, YOU'LL TAKE SEAT NUMBER 22.

10:46AM   18                  THE COURT:   GOOD MORNING.   THE NEW ADMITTEES TO OUR

10:46AM   19      JURY PANEL.   LET ME ASK THE QUESTION, ANYTHING ABOUT OUR

10:46AM   20      SCHEDULE OR ANY OTHER ISSUE THAT YOU THINK WOULD COMPROMISE

10:46AM   21      YOUR ABILITY TO SERVE AS A JUROR HERE?

10:46AM   22           I SEE NO HANDS.     ALL RIGHT.   THANK YOU.

10:46AM   23           NOW, LADIES AND GENTLEMEN, WE NOW COME TO THAT PORTION OF

10:46AM   24      THE TRIAL WHERE I WILL ASK YOU SOME QUESTIONS REGARDING YOUR

10:46AM   25      QUALIFICATIONS TO SIT AS JURORS IN THIS CASE.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 49 of 220   49


10:46AM    1           NOW, COUNSEL WILL ALSO HAVE AN OPPORTUNITY TO ASK SOME

10:47AM    2      FOLLOW-UP QUESTIONS AS WELL.

10:47AM    3           THIS PROCESS IS VERY IMPORTANT BECAUSE THE PARTIES WANT

10:47AM    4      FAIR AND IMPARTIAL JURORS, JURORS WHO ARE FREE OF ANY

10:47AM    5      PRECONCEIVED IDEA, BELIEF, ATTITUDE, BIAS, OR PREJUDICE ABOUT

10:47AM    6      THE OFFENSES CHARGED OR THE ACCUSED OR ANY PARTIES IN THE CASE

10:47AM    7      AND JURORS WHO WILL DECIDE THIS CASE ONLY AFTER HEARING ALL OF

10:47AM    8      THE EVIDENCE, THE ARGUMENTS OF COUNSEL, THE LAW AS GIVEN TO YOU

10:47AM    9      BY THE COURT, AND THEN ONLY AFTER DELIBERATING WITH YOUR FELLOW

10:47AM   10      JURORS.

10:47AM   11           BY THE OATH THAT YOU HAVE TAKEN THIS MORNING, YOU ARE

10:47AM   12      OBLIGATED TO ANSWER ALL OF THESE QUESTIONS TRUTHFULLY AND

10:47AM   13      COMPLETELY.   YOU WILL HELP THE PROCESS BY VOLUNTEERING

10:47AM   14      INFORMATION ABOUT YOUR EXPERIENCES, YOUR FEELINGS, OR BIASES,

10:47AM   15      IF ANY, EVEN THOUGH YOU BELIEVE THAT YOU CAN PUT ASIDE THOSE

10:47AM   16      EXPERIENCES, FEELINGS, AND BIASES AND SERVE AS A FAIR AND

10:47AM   17      IMPARTIAL JUROR.

10:47AM   18           IF YOU ARE SENSITIVE ABOUT ANSWERING ANY QUESTION, PLEASE

10:48AM   19      TELL ME AND WE CAN DISCUSS THE MATTER PRIVATELY WITH COUNSEL AT

10:48AM   20      SIDE-BAR.

10:48AM   21           NOW, IN SELECTING A JURY, EACH SIDE IS PERMITTED A CERTAIN

10:48AM   22      NUMBER WHAT ARE CALL PEREMPTORY CHALLENGES TO PROSPECTIVE

10:48AM   23      JURORS.   THESE ARE CHALLENGES WHERE AN ATTORNEY NEED NOT STATE

10:48AM   24      A REASON FOR EXCUSING A JUROR.

10:48AM   25           AN ATTORNEY MIGHT EXCUSE A JUROR JUST BECAUSE IN THEIR



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 50 of 220      50


10:48AM    1      OPINION THEY FEEL THAT THIS IS JUST NOT THE RIGHT CASE FOR THE

10:48AM    2      JUROR.

10:48AM    3           CHALLENGES FOR CAUSE ARE CHALLENGES WHERE A PARTY OR THE

10:48AM    4      COURT FEELS THAT A PROSPECTIVE JURY CANNOT SIT ON A CASE

10:48AM    5      BECAUSE OF A BIAS, INTEREST, OR OTHER INABILITY TO BE FAIR AND

10:48AM    6      IMPARTIAL.    I WILL DETERMINE IF A JUROR SHOULD BE EXCUSED FOR

10:48AM    7      CAUSE.

10:48AM    8           NOW, THE QUESTIONS OF COURT AND COUNSEL, AND THE ANSWERS

10:48AM    9      OF PROSPECTIVE JURORS ASSIST THE ATTORNEYS IN THEIR DECISIONS.

10:48AM   10           NOW, FOLLOWING MY QUESTIONS, AND THE QUESTIONS OF COUNSEL,

10:48AM   11      THE LAWYERS WILL HAVE AN OPPORTUNITY TO MAKE DECISIONS AS TO

10:49AM   12      ANY CHALLENGES THAT THEY MAY HAVE.

10:49AM   13           WE WILL TAKE A MOMENT WHILE THE ATTORNEYS ENGAGE THIS

10:49AM   14      PROCESS AND MAKE THEIR DECISIONS.      I WILL THEN RECEIVE THE

10:49AM   15      INFORMATION FROM THE LAWYERS.      FOLLOWING THAT, ANY CHALLENGED

10:49AM   16      JURORS WILL BE EXCUSED, AND WE'LL CONTINUE THE PROCESS UNTIL WE

10:49AM   17      REACH AGREEMENT ON A JURY.

10:49AM   18           WE'LL THEN SELECT TWO ALTERNATE JURORS WHO WILL SIT IN THE

10:49AM   19      JURY BOX DURING THE TRIAL.      SHOULD A MEMBER OF THE SEATED 12

10:49AM   20      JURORS BE UNABLE TO CONTINUE TO SIT AS A JUROR, THE ALTERNATE

10:49AM   21      JUROR WILL REPLACE THAT SITTING JUROR AND WILL JOIN THE OTHER

10:49AM   22      JURORS IN DELIBERATION AT THE END OF THE CASE.

10:49AM   23                   MR. NICK:    YOUR HONOR, MAY I HAVE A THREE MINUTE

10:49AM   24      BREAK BEFORE WE START THE NEXT PROCESS?

10:49AM   25                   THE COURT:   SHOULD WE TAKE A BREAK NOW BEFORE WE GO



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 51 of 220         51


10:49AM    1      FURTHER?

10:49AM    2                   MR. NICK:    IF THAT'S OKAY WITH THE COURT.

10:49AM    3                   THE COURT:    THAT'S FINE.    LADIES AND GENTLEMEN,

10:49AM    4      LET'S TAKE OUR MORNING BREAK.       LET ME ASK YOU TO REMEMBER WHERE

10:50AM    5      YOU'RE SEATED, AND THOSE OF YOU HERE IN THE BOX AND RETURN TO

10:50AM    6      YOUR SEATS, AND WE'LL TAKE 15 MINUTES.         THANK YOU.

10:50AM    7           (RECESS FROM 10:50 A.M. UNTIL 11:08 A.M.)

11:08AM    8           (JURY IN AT 11:08 A.M.)

11:08AM    9                   THE COURT:    THE PARTIES PREVIOUSLY PRESENT ARE

11:08AM   10      PRESENT ONCE AGAIN.       THE PROSPECTIVE JURORS ARE PRESENT, AND

11:08AM   11      I'LL CONTINUE WITH QUESTIONING.

11:09AM   12           BEFORE I DO THAT, I WANT TO RETURN TO MS. AHMED.

11:09AM   13      MS. AHMED, DID YOU TELL ME THAT YOUR 18-MONTH-OLD CHILD IS IN

11:09AM   14      DAYCARE TODAY?

11:09AM   15                   PROSPECTIVE JUROR:     YES.

11:09AM   16                   THE COURT:    I SEE.   AND YOU MADE THOSE ARRANGEMENTS

11:09AM   17      FOR TODAY, BUT THE CHILD IS NOT NORMALLY IN DAYCARE?

11:09AM   18                   PROSPECTIVE JUROR:     NO.    HE STAYS WITH ME AT HOME.

11:09AM   19                   THE COURT:    HAVE WE LOST THE MICROPHONE?     OH, THERE

11:09AM   20      WE ARE.

11:09AM   21                   PROSPECTIVE JUROR:     SO HE STAYS WITH ME AT HOME

11:09AM   22      EVERY DAY.

11:09AM   23                   THE COURT:    SO WHAT YOU DID IS ENGAGED DAYCARE FOR

11:09AM   24      TODAY?

11:09AM   25                   PROSPECTIVE JUROR:     YES.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 52 of 220      52


11:09AM    1                   THE COURT:   AND YOU COULD CONTINUE THAT THROUGH THE

11:09AM    2      TRIAL, IF NECESSARY?

11:09AM    3                   PROSPECTIVE JUROR:   YES.

11:09AM    4                   THE COURT:   IS THERE ANYONE ELSE THAT CAN MIND THE

11:09AM    5      CHILD WHILE YOU'RE IN JURY SERVICE IF YOU'RE SELECTED?

11:09AM    6                   PROSPECTIVE JUROR:   NO, I DON'T HAVE FAMILY BUT --

11:10AM    7                   THE COURT:   I'M SORRY?

11:10AM    8                   PROSPECTIVE JUROR:   I DON'T THINK SO.

11:10AM    9                   THE COURT:   YOU KNOW, I'LL EXCUSE YOU, MS. AHMED,

11:10AM   10      AND JUST LEAVE THE INFORMATION ON THE SEAT.

11:10AM   11                   PROSPECTIVE JUROR:   THANK YOU.

11:10AM   12                   THE COURT:   YOU'RE WELCOME.    IF YOU COULD GO

11:10AM   13      DOWNSTAIRS AND PLEASE LET THE COMMISSIONER KNOW.

11:10AM   14           IF YOU COULD SING OUT ANOTHER NAME, PLEASE.

11:10AM   15                   THE CLERK:   YES, YOUR HONOR.

11:10AM   16           MACKENZIE ALUFFI, IF YOU'LL TAKE SEAT NUMBER 8, PLEASE.

11:10AM   17                   THE COURT:   GOOD MORNING.   IS THERE ANYTHING ABOUT

11:10AM   18      THE DURATION OF THE CASE OR ANY OTHER ISSUE THAT YOU THINK

11:10AM   19      WOULD CAUSE IT TO BE DIFFICULT FOR YOU TO SIT AS A JUROR IN

11:11AM   20      THIS CASE?

11:11AM   21                   PROSPECTIVE JUROR:   NO.

11:11AM   22                   THE COURT:   ALL RIGHT.    THANK YOU.

11:11AM   23           LET ME THEN BEGIN SOME QUESTIONS FOR THE PANEL AND

11:11AM   24      ENTIRELY.

11:11AM   25           HAVE ANY OF YOU READ OR HEARD ANYTHING ABOUT THIS CASE?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 53 of 220     53


11:11AM    1      ANY OF YOU KNOW ANYTHING ABOUT THIS CASE?

11:11AM    2           I SEE NO HANDS.

11:11AM    3           DO ANY OF YOU KNOW THE ASSISTANT U.S. ATTORNEYS OR DEFENSE

11:11AM    4      COUNSEL?

11:11AM    5           I SEE NO HANDS.

11:11AM    6           HAVE ANY OF YOU HAD ANY BUSINESS DEALINGS WITH THE

11:11AM    7      ATTORNEYS OR BEEN REPRESENTED BY THEM OR BEEN MEMBERS OF THEIR

11:11AM    8      FIRMS?

11:11AM    9           LET'S GET THE MIKE -- WHERE IS THE MICROPHONE?      YES.

11:11AM   10                   PROSPECTIVE JUROR:   SORRY.   I WAS LIKE I COULDN'T

11:11AM   11      PLACE HIM.

11:11AM   12                   THE COURT:   IS THIS MR. ALBERTS?

11:11AM   13                   PROSPECTIVE JUROR:   YEAH.

11:11AM   14                   THE COURT:   YES.

11:11AM   15                   PROSPECTIVE JUROR:   I ACTUALLY DO JIUJITSU WITH ONE

11:11AM   16      OF THE ATTORNEYS.

11:11AM   17                   THE COURT:   YOU DO JIUJITSU WITH ONE OF THE

11:11AM   18      ATTORNEYS?

11:11AM   19                   PROSPECTIVE JUROR:   YES.

11:11AM   20                   THE COURT:   AND WHICH ATTORNEY WOULD THAT BE?

11:11AM   21                   PROSPECTIVE JUROR:   THAT WOULD BE LEAD COUNSEL.

11:11AM   22      HE'S A NICE GUY SO THAT MIGHT MAKE IT BIASED.

11:12AM   23                   THE COURT:   WELL, WHEN YOU SAY YOU DO JIUJITSU, DO

11:12AM   24      YOU -- DO YOU TAKE A CLASS THAT MR. SIMEON IS ENGAGED IN?

11:12AM   25                   PROSPECTIVE JUROR:   YES.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 54 of 220    54


11:12AM    1                 THE COURT:   I SEE.   AND HOW LONG HAVE YOU DONE THAT?

11:12AM    2                 PROSPECTIVE JUROR:    WHEN DID YOU START?

11:12AM    3                 THE COURT:   WELL, SIR.

11:12AM    4           (LAUGHTER.)

11:12AM    5                 PROSPECTIVE JUROR:    FROM WHENEVER HE STARTED AT THE

11:12AM    6      SCHOOL.   I'VE BEEN THERE FOR A YEAR AND A HALF AND HE STARTED

11:12AM    7      AFTER ME SO I WOULD SAY THREE TO SIX MONTHS.

11:12AM    8                 THE COURT:   AND, MR. ALBERTS, IS THIS A WEEKLY --

11:12AM    9      HOW MANY DAYS A WEEK IS IT?

11:12AM   10                 PROSPECTIVE JUROR:    I GO TWICE A WEEK.

11:12AM   11                 THE COURT:   AND YOU SEE HIM EACH TIME YOU'RE THERE?

11:12AM   12                 PROSPECTIVE JUROR:    IT'S BEEN A LITTLE BIT.   HE'S

11:12AM   13      TAKEN OFF A LITTLE TIME OR GONE TO OTHER CLASSES BUT --

11:12AM   14                 THE COURT:   OKAY.    WOULD YOU -- I ASSUME THAT YOU

11:12AM   15      SPEAK WHEN YOU'RE AT THESE SESSIONS?

11:12AM   16                 PROSPECTIVE JUROR:    YES, WE DO.

11:12AM   17                 THE COURT:   YOU TALK WITH YOUR CLASSMATES?

11:12AM   18                 PROSPECTIVE JUROR:    YEAH.

11:12AM   19                 THE COURT:   AND WHEN YOU PARTICIPATE IN THE

11:12AM   20      EXERCISES, THERE'S -- OFTENTIMES THERE'S AN OPPONENT, I GUESS,

11:12AM   21      OR A COLLEAGUE?

11:12AM   22                 PROSPECTIVE JUROR:    YES.

11:13AM   23                 THE COURT:   HAVE YOU EVER HAD AN OCCASION TO SQUARE

11:13AM   24      OFF WITH MR. SIMEON?

11:13AM   25                 PROSPECTIVE JUROR:    YES.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 55 of 220       55


11:13AM    1                 THE COURT:    I'M NOT GOING TO ASK YOU ABOUT THE

11:13AM    2      DETAILS ABOUT IT.

11:13AM    3           BUT WHAT I AM CURIOUS ABOUT, AND IN ALL SERIOUSNESS, IS

11:13AM    4      THAT YOU DO HAVE THAT RELATIONSHIP, IF YOU WILL, WITH

11:13AM    5      MR. SIMEON.

11:13AM    6           IF YOU'RE SEATED AS A JUROR IN THIS CASE, HOW WILL THAT

11:13AM    7      IMPACT YOUR ABILITY TO BE FAIR AND IMPARTIAL TO BOTH SIDES

11:13AM    8      HERE?

11:13AM    9                 PROSPECTIVE JUROR:    I MEAN, I'M AN ASSISTANT

11:13AM   10      PRINCIPAL AT A MIDDLE SCHOOL SO IT IS MY JOB TO BE IMPARTIAL,

11:13AM   11      BUT I ALSO KNOW HOW HUMAN BIAS GOES SO I CAN SAY THAT I WILL BE

11:13AM   12      IMPARTIAL AND I WILL DO MY BEST, BUT THERE WILL BE A TENDENCY

11:13AM   13      TOWARDS TRUSTING PROBABLY HIM IN THIS SITUATION.

11:13AM   14                 THE COURT:    SO -- WELL, I APPRECIATE YOUR CANDOR IN

11:13AM   15      THIS.   AND IT'S IMPORTANT FOR THE DEFENSE HERE AND FOR ALL OF

11:13AM   16      US TO HAVE A FAIR TRIAL.

11:13AM   17                 PROSPECTIVE JUROR:    YES.

11:13AM   18                 THE COURT:    AND IT MAY COME TO PASS -- FOR EXAMPLE,

11:14AM   19      YOU HEARD ME TALK ABOUT THE PROCEDURES.       HAVE YOU EVER SAT AS A

11:14AM   20      JUROR BEFORE?

11:14AM   21                 PROSPECTIVE JUROR:    NO.     I WAS CALLED BUT DID NOT.

11:14AM   22                 THE COURT:    OKAY.   SURE.   YOU'VE SEEN, I'M SURE ON

11:14AM   23      TELEVISION AND MOVIES, THE WAY JURY TRIALS WORK AND OPERATE.

11:14AM   24                 PROSPECTIVE JUROR:    YES.

11:14AM   25                 THE COURT:    SO THERE'S SOMETHING CALLED A CLOSING



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 56 of 220   56


11:14AM    1      ARGUMENT AND THE FINAL ARGUMENT, AND THAT'S WHERE COUNSEL WILL

11:14AM    2      SUMMARIZE THE EVIDENCE AND THEIR OPINION AND WILL OFFER THEIR

11:14AM    3      OPINION OF WHAT THE EVIDENCE SHOWED AND THEY'LL ASK THE JUROR,

11:14AM    4      THEY'LL ASK THE JURY TO SO FIND.

11:14AM    5           IT MAY BE THAT MR. SIMEON GIVES THE CLOSING ARGUMENT HERE

11:14AM    6      IN THIS CASE, AND SO IN THAT WAY LAWYERS TRY TO BE PERSUASIVE

11:14AM    7      AS TO THE EVIDENCE AND SO YOU ENJOY A RELATIONSHIP WITH

11:14AM    8      MR. SIMEON THAT HIS COLLEAGUE OPPOSITES DO NOT.

11:14AM    9                 PROSPECTIVE JUROR:    YES.

11:14AM   10                 THE COURT:   AND THAT'S THE CONCERN THAT I THINK I

11:14AM   11      WOULD RAISE.

11:14AM   12           DO YOU THINK THAT THAT WOULD AFFECT YOUR ABILITY TO LISTEN

11:14AM   13      IMPARTIALLY TO BOTH SIDES AT LEAST IN THAT CLOSING ARGUMENT

11:15AM   14      PHASE?

11:15AM   15                 PROSPECTIVE JUROR:    I DON'T KNOW.    I'LL BE HONEST, I

11:15AM   16      DON'T KNOW.

11:15AM   17                 THE COURT:   ALL RIGHT.   I'M ASKING YOU TO PREDICT

11:15AM   18      SOMETHING IN THE FUTURE BUT --

11:15AM   19                 PROSPECTIVE JUROR:    YEAH.

11:15AM   20                 THE COURT:   BUT IT'S IMPORTANT FOR US TO KNOW AND

11:15AM   21      RECOGNIZE WHETHER YOU CAN PUT ASIDE -- YOU MENTIONED UNDER YOUR

11:15AM   22      BREATH, I THINK WE HEARD IT, HE'S A NICE GUY, AND I CAN TELL

11:15AM   23      YOU I KNOW ALL OF THESE LAWYERS AND ALL OF THEM ARE NICE

11:15AM   24      PERSONS.

11:15AM   25                 PROSPECTIVE JUROR:    EXACTLY.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 57 of 220    57


11:15AM    1                  THE COURT:   BUT I'M JUST CURIOUS WHETHER YOU

11:15AM    2      THINK -- LET ME PUT IT THIS WAY, DO YOU THINK THIS IS THE RIGHT

11:15AM    3      TRIAL FOR YOU BASED ON THE FACT THAT YOU KNOW MR. SIMEON AND

11:15AM    4      YOU'RE GOING TO BE CALLED UPON TO USE YOUR BEST JUDGMENT TO

11:15AM    5      WEIGH THE EVIDENCE IN THIS CASE?

11:15AM    6                  PROSPECTIVE JUROR:   I'LL BE HONEST, THE ODDS OF --

11:15AM    7      I'M ASSUMING SOMETHING LIKE THIS HAPPENING ARE PRETTY RARE, AND

11:15AM    8      I WILL SAY IN THIS INSTANCE AT LEAST IF I WERE SITTING IN THE

11:15AM    9      DEFENSE'S SEAT, I PROBABLY WOULDN'T BE THE BEST FIT,

11:15AM   10      UNFORTUNATELY.

11:15AM   11                  THE COURT:   YOU THINK THE DEFENSE MIGHT BE

11:16AM   12      UNCOMFORTABLE HAVING YOU HERE BECAUSE OF THE RELATIONSHIP THAT

11:16AM   13      YOU HAVE?

11:16AM   14                  PROSPECTIVE JUROR:   THERE'S A LEVEL OF COLLEGIALITY

11:16AM   15      THAT OCCURS IN JIUJITSU.

11:16AM   16                  THE COURT:   I HAVE NEVER HEARD OF MARTIAL ARTS

11:16AM   17      DESCRIBED AS COLLEGIAL, BUT I'LL TAKE YOUR WORD FOR IT.

11:16AM   18           (LAUGHTER.)

11:16AM   19                  PROSPECTIVE JUROR:   IT'S AN INTERESTING --

11:16AM   20                  THE COURT:   ALL RIGHT.   THANK YOU.   WELL, I

11:16AM   21      APPRECIATE THAT.

11:16AM   22           WELL, MR. ALBERTS, I THINK I SHOULD EXCUSE YOU.

11:16AM   23                  PROSPECTIVE JUROR:   OKAY.   SORRY.

11:16AM   24                  THE COURT:   I THINK IT'S THE RIGHT THING TO DO.     AND

11:16AM   25      I APPRECIATE YOUR CANDOR.    THANK YOU FOR COMING IN AND YOUR



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 58 of 220    58


11:16AM    1      OTHERWISE WILLINGNESS TO ENJOY.      YOU CAN TAKE IT OUT ON

11:16AM    2      MR. SIMEON.

11:16AM    3                   PROSPECTIVE JUROR:   THAT'S NOT HOW THAT ONE GOES.

11:16AM    4      THAT'S NOT HOW THAT ONE GOES.

11:16AM    5                   THE CLERK:    JOYCE AGUINALDO.

11:17AM    6                   THE COURT:    LET ME ASK YOU THE SAME QUESTION, IS

11:17AM    7      THERE ANYTHING ABOUT THE TRIAL OR THE DURATION OF THE TRIAL OR

11:17AM    8      ANYTHING THAT MIGHT IMPAIR YOUR ABILITY TO SIT AS A JUROR IN

11:17AM    9      THIS CASE?

11:17AM   10           OKAY.    THANK YOU.

11:17AM   11           LET ME CONTINUE WITH MY QUESTIONS BUT LET ME ASK YOU,

11:17AM   12      MS. AGUINALDO, DO YOU KNOW ANYTHING ABOUT THIS CASE?

11:17AM   13                   PROSPECTIVE JUROR:   NO.

11:17AM   14                   THE COURT:    HAVE YOU -- DO YOU KNOW THE LAWYERS, ANY

11:17AM   15      OF THE LAWYERS IN THIS CASE?

11:17AM   16                   PROSPECTIVE JUROR:   NO.

11:17AM   17                   THE COURT:    DO YOU KNOW ANY OF YOU -- THIS IS TO THE

11:17AM   18      ENTIRE PROSPECTIVE PANEL.      DO ANY OF YOU KNOW THE DEFENDANTS IN

11:17AM   19      THIS CASE, MR. OR MS. KUBUROVICH?

11:17AM   20           I SEE NO HANDS.

11:17AM   21           DO YOU KNOW ANY OF THE WITNESSES THAT I HAVE PRINTED OUT

11:18AM   22      AND THEY'RE ON YOUR FORMS, DO YOU KNOW ANY OF THE WITNESSES?

11:18AM   23           I SEE NO HANDS.

11:18AM   24           HAVE ANY OF YOU SERVED AS A JUROR IN A CRIMINAL OR CIVIL

11:18AM   25      CASE OR AS A MEMBER OF A GRAND JURY IN FEDERAL OR STATE COURTS,



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 59 of 220      59


11:18AM    1      ANYONE HAVE ANY PRIOR JURY SERVICE?

11:18AM    2           ALL RIGHT.    LET'S SEE.     WHERE IS THE MICROPHONE?

11:18AM    3           YES.   THANK YOU, SIR.      IS THAT MR. SHAKAR?

11:18AM    4                  PROSPECTIVE JUROR:     YES, I SERVED AS AN ALTERNATE

11:18AM    5      JUROR IN A STATE COURT PROCEEDING.

11:18AM    6                  THE COURT:   OKAY.    WAS THAT A CIVIL CASE OR A

11:18AM    7      CRIMINAL CASE, IF YOU RECALL?

11:18AM    8                  PROSPECTIVE JUROR:     THAT WOULD BE A CRIMINAL CASE.

11:18AM    9                  THE COURT:   ALL RIGHT.    AND HOW LONG AGO WAS THAT?

11:18AM   10                  PROSPECTIVE JUROR:     LESS THAN TWO YEARS BACK.

11:18AM   11                  THE COURT:   WAS IT IN SUPERIOR COURT HERE IN SAN

11:18AM   12      JOSE?

11:18AM   13                  PROSPECTIVE JUROR:     PALO ALTO.

11:18AM   14                  THE COURT:   PALO ALTO, OKAY.    DO YOU REMEMBER THE

11:18AM   15      NATURE OF THE CHARGES?

11:18AM   16                  PROSPECTIVE JUROR:     YES.

11:18AM   17                  THE COURT:   WHAT WERE THEY?

11:18AM   18                  PROSPECTIVE JUROR:     THEY WERE LIKE DOMESTIC ABUSE.

11:18AM   19                  THE COURT:   I SEE.    AND YOU DID NOT PARTICIPATE IN

11:18AM   20      THE FINAL --

11:18AM   21                  PROSPECTIVE JUROR:     THAT IS RIGHT.

11:19AM   22                  THE COURT:   -- DELIBERATIONS?      ALL RIGHT.   IS THERE

11:19AM   23      ANYTHING ABOUT THAT EXPERIENCE, YOUR JURY EXPERIENCE THAT YOU

11:19AM   24      THINK WOULD IMPAIR YOUR ABILITY TO BE FAIR AND IMPARTIAL TO

11:19AM   25      BOTH SIDES HERE?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 60 of 220    60


11:19AM    1                 PROSPECTIVE JUROR:    NO.

11:19AM    2                 THE COURT:   THANK YOU.     WAS THERE OTHER JURY SERVICE

11:19AM    3      IN THE BOX?   LET'S PASS THAT BACK.     IS THAT MS. LONERGAN?

11:19AM    4                 PROSPECTIVE JUROR:    HI.    WHEN FILLING OUT THE FORM I

11:19AM    5      WAS TOLD TO PUT THIS IN.   IT'S PROBABLY NOT RELEVANT, BUT I

11:19AM    6      SERVED OVER 30 YEARS AGO AND IT WAS IN BRITAIN.

11:19AM    7                 THE COURT:   I SEE.

11:19AM    8           DO YOU RECALL WAS IT A CIVIL CASE?

11:19AM    9                 PROSPECTIVE JUROR:    ACTUALLY I DIDN'T KNOW WHAT TO

11:19AM   10      PUT IT UNDER, AND I HONESTLY DON'T KNOW, BUT I KNOW THAT THE

11:19AM   11      CHARGES WERE IN THEFT, VIOLENCE, MENACING, THOSE KIND OF

11:19AM   12      CHARGES.

11:19AM   13                 THE COURT:   I SEE.

11:19AM   14                 PROSPECTIVE JUROR:    AND THERE WAS A VERDICT.

11:19AM   15                 THE COURT:   THERE WAS A VERDICT?

11:19AM   16                 PROSPECTIVE JUROR:    YES.

11:19AM   17                 THE COURT:   AND WERE YOU THE FOREPERSON OF THE JURY?

11:19AM   18                 PROSPECTIVE JUROR:    NO.

11:19AM   19                 THE COURT:   IS THERE ANYTHING ABOUT THAT EXPERIENCE

11:19AM   20      THAT YOU THINK WILL IMPAIR YOUR ABILITY TO BE FAIR AND

11:19AM   21      IMPARTIAL TO BOTH SIDES HERE?

11:19AM   22                 PROSPECTIVE JUROR:    NO.

11:19AM   23                 THE COURT:   ALL RIGHT.     THANK YOU FOR SHARING THAT.

11:19AM   24      I APPRECIATE THAT.   ANYONE ELSE?      WE'LL PASS THIS DOWN TO

11:20AM   25      MS. GUNDERSON.   YES.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 61 of 220        61


11:20AM    1                   PROSPECTIVE JUROR:    YES.

11:20AM    2                   THE COURT:   TELL ME ABOUT IT.

11:20AM    3                   PROSPECTIVE JUROR:    I WAS OVER IN SANTA CRUZ IN THE

11:20AM    4      COURTHOUSE THERE, AND IT WAS OVER 20 YEARS AGO, A CIVIL CASE,

11:20AM    5      AND IT WAS A TRAFFIC ACCIDENT.

11:20AM    6                   THE COURT:   I SEE.

11:20AM    7                   PROSPECTIVE JUROR:    AND WE DID COME TO A --

11:20AM    8                   THE COURT:   YOU DID REACH A VERDICT?

11:20AM    9                   PROSPECTIVE JUROR:    YES.

11:20AM   10                   THE COURT:   AND WERE YOU THE FOREPERSON?

11:20AM   11                   PROSPECTIVE JUROR:    NO.

11:20AM   12                   THE COURT:   ANYTHING ABOUT THAT EXPERIENCE THAT YOU

11:20AM   13      THINK WOULD AFFECT YOUR ABILITY TO BE FAIR AND IMPARTIAL TO

11:20AM   14      BOTH SIDES HERE?

11:20AM   15                   PROSPECTIVE JUROR:    NO.

11:20AM   16                   THE COURT:   ALL RIGHT.     THANK YOU.   AND I THINK

11:20AM   17      MR. BRODY?    YES.

11:20AM   18                   PROSPECTIVE JUROR:    HELLO AGAIN.      IT WAS MAYBE A

11:20AM   19      YEAR AND A HALF AGO I WAS IN A COPYRIGHT INFRINGEMENT CASE

11:20AM   20      HERE.   ANY QUESTIONS?

11:20AM   21                   THE COURT:   IN THIS COURTHOUSE?

11:20AM   22                   PROSPECTIVE JUROR:    YEAH.

11:20AM   23                   THE COURT:   AND WAS THE JURY ABLE TO REACH A VERDICT

11:20AM   24      IN THAT CASE?

11:20AM   25                   PROSPECTIVE JUROR:    WE WERE, BUT TO BE HONEST, I



                                       UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 62 of 220     62


11:20AM    1      FEEL LIKE I COULD HAVE BEEN SWAYED IN EITHER DIRECTION JUST

11:20AM    2      BECAUSE OF HOW FINE THE COPYRIGHT, IT WAS JUST VERY TOUGH FOR

11:21AM    3      ME TO -- I FEEL LIKE IT COULD HAVE WENT EITHER WAY EVEN THOUGH

11:21AM    4      THE VERDICT WENT ONE WAY SO.

11:21AM    5                  THE COURT:   OKAY.   IS THERE ANYTHING ABOUT THAT

11:21AM    6      SERVICE, YOUR EXPERIENCE THERE THAT YOU THINK WILL IMPAIR YOUR

11:21AM    7      ABILITY TO BE FAIR AND IMPARTIAL OR AFFECT YOUR ABILITY IN ANY

11:21AM    8      WAY TO SIT AS A JUROR IN THIS CASE?

11:21AM    9                  PROSPECTIVE JUROR:    I HAVEN'T HEARD THE CASE IN ITS

11:21AM   10      ENTIRETY YET SO I CAN'T TELL YOU WHAT MY FUTURE STATE WILL BE.

11:21AM   11                  THE COURT:   OKAY.   BUT THERE'S NOTHING ABOUT YOUR

11:21AM   12      EXPERIENCE AS A JUROR THAT AFFECTS YOUR ABILITY HERE?

11:21AM   13                  PROSPECTIVE JUROR:    I WOULD SAY IN REGARDS TO THAT

11:21AM   14      CASE I DIDN'T FEEL LIKE I WAS 100 PERCENT WITH AGREEMENT TO

11:21AM   15      THAT DECISION BUT EVERYBODY ELSE WAS AT THAT POINT.

11:21AM   16                  THE COURT:   OKAY.   ALL RIGHT.     FAIR ENOUGH.

11:21AM   17           AND THIS IS A CRIMINAL CASE AND NOT A CIVIL CASE AND SO

11:21AM   18      THE RULES ARE DIFFERENT AND THE PRESUMPTIONS ARE DIFFERENT.

11:21AM   19      I'LL TALK ABOUT THOSE IN A MOMENT.

11:21AM   20           ALL RIGHT.   THANK YOU.     ANYONE ELSE?

11:21AM   21           ANY OTHER JURY SERVICE?

11:22AM   22           I SEE NO HANDS.     ALL RIGHT.   THANK YOU.

11:22AM   23           HAVE ANY OF YOU HEARD OR KNOW OF A BUSINESS CALLED

11:22AM   24      MEDILEAF?   ANYONE HAVE ANY CONNECTION OR KNOWLEDGE OF A

11:22AM   25      BUSINESS CALLED MEDILEAF?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 63 of 220      63


11:22AM    1           I SEE NO HANDS.

11:22AM    2           HAVE YOU OR ANYONE CLOSE TO YOU EVER BEEN EMPLOYED BY A

11:22AM    3      BANK, CREDIT UNION, OR OTHER FINANCIAL INSTITUTION?

11:22AM    4           YES.   OKAY.   MS. GUNDERSON, LET'S START WITH YOU.

11:22AM    5                  PROSPECTIVE JUROR:     I WORKED FOR IT WAS PACIFIC

11:22AM    6      WESTERN BANK QUITE A WHILE AGO, IN MY TWENTIES, AND THEN IT

11:22AM    7      BECAME COAMERICA BANK WHICH IS STILL AROUND, AND THEN I WORKED

11:22AM    8      FOR COAST COMMERCIAL BANK.

11:22AM    9                  THE COURT:   OKAY.   IN WHAT CAPACITY WERE YOU

11:22AM   10      EMPLOYED.

11:22AM   11                  PROSPECTIVE JUROR:     I WAS A BANK TELLER AND THEN A

11:22AM   12      BACKUP NEW ACCOUNTS.

11:22AM   13                  THE COURT:   OKAY.   ALL RIGHT.   THANK YOU.

11:22AM   14           MR. BRODY, DID YOU HAVE YOUR HAND UP?

11:22AM   15                  PROSPECTIVE JUROR:     I GUESS IF IT'S RELEVANT.   MY

11:22AM   16      MOM'S BEST FRIEND WHO COMES OVER ALL OF THE TIME IS A FINANCIAL

11:23AM   17      ADVISOR.

11:23AM   18                  THE COURT:   OKAY.   ALL RIGHT.   THANK YOU.

11:23AM   19           LET'S PASS IT BACK THEN.      MR. AGUILERAVITELA.

11:23AM   20                  PROSPECTIVE JUROR:     I HAVE A FRIEND WHO WORKS FOR

11:23AM   21      BAY FEDERAL CREDIT UNION.

11:23AM   22                  THE COURT:   OKAY.   DO YOU KNOW IN WHAT CAPACITY?

11:23AM   23                  PROSPECTIVE JUROR:     BANK TELLER.

11:23AM   24                  THE COURT:   TELLER.   OKAY.   THANK YOU.

11:23AM   25           AND LET'S GO DOWN TO -- MR. SCAGLIA, YES.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 64 of 220     64


11:23AM    1                 PROSPECTIVE JUROR:    YES.   I'M NOT SURE IT'S

11:23AM    2      RELEVANT, BUT I'M THE MANAGING PARTNER OF A VENTURE CAPITAL

11:23AM    3      FIRM THAT I CREATED OR I'M CREATING RIGHT NOW SO I'M REGISTERED

11:23AM    4      AS A FINANCIAL INSTITUTION.

11:23AM    5                 THE COURT:   GREAT.   ALL RIGHT.   THANK YOU.

11:23AM    6           AND LET'S GO BACK TO MR. ALUFFI, YES.

11:23AM    7                 PROSPECTIVE JUROR:    I WAS A BANK TELLER ABOUT

11:23AM    8      TEN YEARS AGO AT UNION BANK OF FRESNO.

11:23AM    9                 THE COURT:   OKAY.    THANK YOU.   ANYONE ELSE WITH

11:23AM   10      EXPERIENCE IN THAT REGARD?

11:23AM   11           I SEE NO HANDS.

11:23AM   12           HAS ANY -- HAVE ANY OF YOU WORKED FOR THE INTERNAL REVENUE

11:23AM   13      SERVICE OR ANY FINANCIAL REGULATORY GOVERNMENTAL AGENCY?

11:23AM   14      ANYONE?

11:23AM   15           MR. BRODY, WE'LL GET THE MIKE BACK TO YOU, SIR.

11:24AM   16                 PROSPECTIVE JUROR:    HELLO AGAIN.      I WORKED AT MORGAN

11:24AM   17      STANLEY FOR ABOUT A YEAR AND A HALF MAYBE WITHIN THE LAST

11:24AM   18      FIVE YEARS.

11:24AM   19                 THE COURT:   IN WHAT CAPACITY, SIR?

11:24AM   20                 PROSPECTIVE JUROR:    I MANAGED STOCK PORTFOLIOS AND

11:24AM   21      ANSWERED THE FRONT DESK PHONES AND WORKED WITH OTHER

11:24AM   22      REPRESENTATIVES.

11:24AM   23                 THE COURT:   OKAY.    WERE YOU A FINANCIAL PLANNER?    DO

11:24AM   24      YOU HAVE THE CERTIFICATION IN FINANCIAL PLANNING OR ANY OTHER?

11:24AM   25                 PROSPECTIVE JUROR:    I DON'T, BUT I WAS DOING STOCK



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 65 of 220      65


11:24AM    1      PERFORMANCE ANALYSIS FOR ADVISORS.

11:24AM    2                 THE COURT:    ALL RIGHT.    THANK YOU.   ANYONE ELSE?

11:24AM    3           I SEE NO HANDS.

11:24AM    4           IS THERE ANYTHING ABOUT THE NATURE OF THESE OFFENSES THAT

11:24AM    5      WOULD -- THAT MIGHT CAUSE ANY JUROR DIFFICULTY IN SERVING AS A

11:24AM    6      FAIR AND IMPARTIAL JUROR?    JUST THE NATURE OF THE ALLEGATIONS

11:24AM    7      THAT I READ TO YOU EARLIER?       ANYTHING ABOUT THOSE THAT WOULD

11:24AM    8      CAUSE SOME DIFFICULTY TO SIT AS A JUROR?

11:25AM    9           I SEE NO HANDS.

11:25AM   10           HAVE YOU OR ANYONE CLOSE TO YOU EVER BEEN EMPLOYED AS A

11:25AM   11      REAL ESTATE AGENT, AN APPRAISER, A MORTGAGE BROKER, AN

11:25AM   12      UNDERWRITER, A LOAN PROCESSOR, ESCROW AGENT, OR ANY OTHER

11:25AM   13      PROFESSION INVOLVED IN THE SALE, FUNDING, OR REFINANCING OF

11:25AM   14      REAL ESTATE LOANS?

11:25AM   15           DOES ANYONE HAVE ANY EXPERIENCE IN THAT REGARD?       ALL

11:25AM   16      RIGHT.

11:25AM   17           I SEE SOME HANDS.

11:25AM   18           MS. GUNDERSON, RIGHT NEXT TO YOU.

11:25AM   19                 PROSPECTIVE JUROR:      I DON'T HAVE FAMILY THAT WORK ON

11:25AM   20      THAT, BUT I HAVE NEIGHBORS VERY, VERY CLOSE LIKE MY KIDS'

11:25AM   21      FRIENDS AND THEY ARE IN THE PROFESSION.

11:25AM   22                 THE COURT:    I SEE.    DO YOU SPEAK WITH THEM ABOUT

11:25AM   23      THEIR WORK AT ALL?   DO YOU SPEAK WITH THEM ABOUT THEIR WORK IN

11:25AM   24      GREAT DETAIL?

11:25AM   25                 PROSPECTIVE JUROR:      WE ASK INFORMATION, AND THEY



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 66 of 220   66


11:26AM    1      GIVE US ADVICE, AND WE CHAT ABOUT IT AND THE MARKET OR WHAT IS

11:26AM    2      HAPPENING AND IN SILICON VALLEY.

11:26AM    3                  THE COURT:   ALL RIGHT.   THANK YOU.

11:26AM    4             BACK TO MR. BRODY, I THINK.

11:26AM    5                  PROSPECTIVE JUROR:   NO, MR. SHEWCHUK.

11:26AM    6                  THE COURT:   YES.

11:26AM    7                  PROSPECTIVE JUROR:   I HAVE A GOOD FRIEND WHO IS A

11:26AM    8      REAL ESTATE AGENT, AND SHE BOUGHT AND SOLD A COUPLE OF OUR

11:26AM    9      HOUSES.   AND I HAVE A GOOD FRIEND -- A COUPLE OF LOAN OFFICERS

11:26AM   10      WHO HAVE DONE SEVERAL LOANS FOR US AND, YES, WE GET TOGETHER

11:26AM   11      AND TALK ABOUT THE BUSINESS AND STUFF.

11:26AM   12                  THE COURT:   OKAY.   THANK YOU.   MR. BRODY.

11:26AM   13                  PROSPECTIVE JUROR:   MY AUNT AND UNCLE ARE REAL

11:26AM   14      ESTATE AGENTS.

11:26AM   15                  THE COURT:   HERE IN THIS AREA?

11:26AM   16                  PROSPECTIVE JUROR:   ONE IS AND ONE IS IN SANTA CRUZ.

11:26AM   17                  THE COURT:   OKAY.   THANK YOU.

11:26AM   18             LET'S PASS IT BACK.   AND I THINK, MR. AGUILERAVITELA, YES,

11:26AM   19      SIR.

11:26AM   20                  PROSPECTIVE JUROR:   AND I HAVE COWORKERS WHO WORK IN

11:26AM   21      REAL ESTATE AS WELL, BUT I DON'T GET FURTHER INTO THAT

11:26AM   22      CONVERSATION ABOUT IT.

11:26AM   23                  THE COURT:   OKAY.   ALL RIGHT.   IF YOU COULD PASS IT

11:26AM   24      BEHIND YOU.

11:27AM   25                  PROSPECTIVE JUROR:   I WAS A LICENSED REAL ESTATE



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 67 of 220       67


11:27AM    1      AGENT IN ILLINOIS DURING MY TWENTIES, BUT I NEVER PRACTICED.

11:27AM    2      IT WAS A SUPPLEMENTAL CAREER.

11:27AM    3                  THE COURT:   THANK YOU.   ANYONE ELSE IN THE BACK?

11:27AM    4      MR. SUH.

11:27AM    5                  PROSPECTIVE JUROR:    YEAH, I DO HAVE A CLOSE FRIEND

11:27AM    6      WHO IS A REAL ESTATE AGENT, AND I CALL THEM FROM TIME TO TIME

11:27AM    7      AND WE DISCUSS --

11:27AM    8                  THE COURT:   REAL ESTATE?

11:27AM    9                  PROSPECTIVE JUROR:    -- REAL ESTATE RELATED THINGS,

11:27AM   10      AND HE IS THE ONE WHO BOUGHT MY HOUSE SO SINCE THEN.

11:27AM   11                  THE COURT:   I SEE.

11:27AM   12                  PROSPECTIVE JUROR:    WE'VE BEEN TALKING ABOUT MAYBE,

11:27AM   13      YOU KNOW, OTHER REAL ESTATE OPPORTUNITIES.

11:27AM   14                  THE COURT:   I SEE.   OKAY.   THANK YOU.   DOWN IN

11:27AM   15      FRONT.

11:27AM   16           MR. SCAGLIA, YES, SIR.

11:27AM   17                  PROSPECTIVE JUROR:    YEAH, I JUST WANTED TO DISCLOSE

11:27AM   18      ONE OF OUR LIMITED PARTNERS.      SO AN INVESTOR IS A LARGE REAL

11:27AM   19      ESTATE FIRM WITH ASSETS IN THE BAY AREA.

11:28AM   20                  THE COURT:   I SEE.   THANK YOU.   ANYONE ELSE?

11:28AM   21      MS. NGUYEN.

11:28AM   22                  PROSPECTIVE JUROR:    I JUST RECENTLY DATE A REAL

11:28AM   23      ESTATE AGENT.

11:28AM   24                  THE COURT:   OKAY.    ALL RIGHT.   THANK YOU.   ANYONE

11:28AM   25      ELSE?    OH, YES, LET'S GO BACK TO MR. SHAKAR.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 68 of 220   68


11:28AM    1                 PROSPECTIVE JUROR:     MY BROTHER IS INTO PROPERTY

11:28AM    2      DEVELOPMENT.

11:28AM    3                 THE COURT:    I SEE.   ALL RIGHT.   THANK YOU.

11:28AM    4           DO ANY OF YOU HAVE ANY EXPERIENCE OR TRAINING OR EDUCATION

11:28AM    5      IN ACCOUNTING OR BOOKKEEPING?      ANYONE HAVE EXPERIENCE IN THOSE?

11:28AM    6      LET'S PASS THE MICROPHONE BACK UP TO MS. STANOJEVIC.

11:28AM    7                 PROSPECTIVE JUROR:     I'M A FINANCE DIRECTOR FOR

11:28AM    8      SHUTTERFLY.    IT'S A PUBLIC COMPANY, AND I'M IN CHARGE OF THE

11:28AM    9      FPNA, WHICH IS FINANCIAL PLANNING AND ANALYSIS, WHICH

11:28AM   10      ENCOMPASSES EARNINGS PREPARATION S.E.C. --

11:29AM   11                 THE COURT:    I SEE.   DO YOU OVERSEE THE FILING OF

11:29AM   12      DOCUMENTS WITH THE S.E.C. AND OTHER FINANCIAL DOCUMENTS.

11:29AM   13                 PROSPECTIVE JUROR:     YES.   I'M NOT AN OFFICIAL

11:29AM   14      SIGNATURE IN THE PROCESS, BUT I'M PART OF THE PROCESS.

11:29AM   15                 THE COURT:    ALL RIGHT.   THANK YOU.

11:29AM   16           LET'S SEE, MR. AGUILERAVITELA, YES.

11:29AM   17                 PROSPECTIVE JUROR:     YES.   WHILE DOING MY INTERNSHIP

11:29AM   18      WITH THE PROBATION DEPARTMENT I WAS HELPING OUT WITH CERTAIN

11:29AM   19      TASKS SUCH AS BOOKKEEPING, BUT I DIDN'T PERFORM IT ON A REGULAR

11:29AM   20      BASIS.

11:29AM   21                 THE COURT:    OKAY.    ALL RIGHT.   THANK YOU.

11:29AM   22           MR. SCAGLIA.

11:29AM   23                 PROSPECTIVE JUROR:     WELL, AGAIN, AS PART OF MY

11:29AM   24      VENTURE FIRM I FIND ACCOUNTING RESULTS, AND I USE AN OUTSIDE

11:29AM   25      ACCOUNTANT, BUT I'M SUPPOSED TO SIGN THIS SO THAT'S ONE



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 69 of 220    69


11:29AM    1      DISCLOSURE.

11:29AM    2           THE SECOND ONE IS I'M ON THE AUDIT COMMITTEE OF

11:29AM    3      Y COMBINATOR RESEARCH.

11:30AM    4                 THE COURT:    ALL RIGHT.   THANK YOU.   WE'LL PASS IT UP

11:30AM    5      AGAIN TO MR. ZHANG, PLEASE.

11:30AM    6                 PROSPECTIVE JUROR:    YEAH, I JUST RECALL ONE MORE

11:30AM    7      INFORMATION ABOUT YOUR PREVIOUS QUESTION.

11:30AM    8           SO I JUST RECALL THAT MY WIFE, NOT LONG AGO, WITH A

11:30AM    9      FRIEND/REAL ESTATE AGENT FORMED AN ENTITY TO DO A REAL ESTATE

11:30AM   10      BUSINESS TOGETHER.   I'M NOT SURE IF THIS IS IMPORTANT, BUT I

11:30AM   11      JUST WANT TO --

11:30AM   12                 THE COURT:    OH.   THANK YOU.   THANK YOU.   I

11:30AM   13      APPRECIATE THAT.   ANY OTHER RESPONSES TO THIS QUESTION?

11:30AM   14           I SEE NO HANDS.

11:30AM   15           HAVE ANY OF YOU OWNED YOUR OWN BUSINESS OR COMPANY?

11:30AM   16      MR. SCAGLIA, I UNDERSTAND YOUR COMPANY.

11:30AM   17                 PROSPECTIVE JUROR:    I OWN IT.

11:30AM   18                 THE COURT:    ANY OF YOU OWN YOUR OWN BUSINESS OR

11:30AM   19      COMPANY?   ANY OF YOU DONE ANY OF THAT?      MS. LONERGAN -- OH, I'M

11:30AM   20      SORRY, MS. GUNDERSON.

11:30AM   21                 PROSPECTIVE JUROR:    WELL, I DON'T OWN MY OWN, BUT MY

11:30AM   22      HUSBAND DOES.

11:30AM   23                 THE COURT:    AND WHAT KIND OF COMPANY?

11:30AM   24                 PROSPECTIVE JUROR:    IT'S A TRADE SHOW EXHIBIT

11:31AM   25      COMPANY.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 70 of 220        70


11:31AM    1                    THE COURT:   ARE YOU INVOLVED AT ALL IN THE

11:31AM    2      DAY-TO-DAY PROCEEDINGS?

11:31AM    3                    PROSPECTIVE JUROR:     JUST WHAT HE TELLS ME AT HOME.

11:31AM    4      NO, I'M NOT AT THE BUSINESS.        WE KEEP THAT SEPARATE.

11:31AM    5                    THE COURT:   OKAY.    AND MS. LONERGAN.

11:31AM    6                    PROSPECTIVE JUROR:     I WAS IN -- OVER 20 YEARS AGO

11:31AM    7      BEFORE MY CHILDREN I QUALIFIED AS A BEAUTY THERAPIST WE CALL

11:31AM    8      IT.   IT'S LIKE AN ESTHETICIAN AND A MASSAGE THERAPIST, AND I

11:31AM    9      WAS SELF-EMPLOYED WITH THAT.

11:31AM   10                    THE COURT:   OKAY.    ALL RIGHT.   YOU TOOK CARE OF YOUR

11:31AM   11      OWN FINANCES?

11:31AM   12                    PROSPECTIVE JUROR:     YEAH, BUT IT WAS A SMALL

11:31AM   13      CONCERN.

11:31AM   14                    THE COURT:   ALL RIGHT.    THANK YOU.   HAVE ANY OF YOU

11:31AM   15      EVER APPLIED FOR A MORTGAGE OR A RE-FINANCING OF YOUR PROPERTY

11:31AM   16      OR A BUSINESS LOAN?

11:31AM   17            I SUPPOSE I COULD HAVE ASKED THIS QUESTION HOW MANY OF YOU

11:31AM   18      HAVEN'T DONE THOSE THINGS?         BUT ARE THERE PEOPLE HERE WHO HAVE

11:31AM   19      ENGAGED IN MORTGAGE REFINANCING?        WHY DON'T YOU RAISE YOUR

11:32AM   20      HANDS SO I CAN GET A SENSE OF THINGS.

11:32AM   21            OKAY.    IS THERE ANYTHING ABOUT THAT EXPERIENCE THAT YOU

11:32AM   22      THINK CAUSES YOU TO HAVE NEGATIVE OR POSITIVE FEELINGS ABOUT

11:32AM   23      FINANCIAL INSTITUTIONS?

11:32AM   24            ALL RIGHT.    I SEE NO HANDS.

11:32AM   25            HAVE ANY OF YOU OR ANYONE CLOSE TO YOU EVER BEEN INVOLVED



                                       UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 71 of 220      71


11:32AM    1      IN A BANKRUPTCY PROCEEDING EITHER AS A FILER OR AS A CREDITOR?

11:32AM    2      ANYONE HERE HAVE EXPERIENCE IN THAT REGARD?

11:32AM    3           ALL RIGHT.   LET'S PASS THE MICROPHONE TO THE BACK, AND I

11:32AM    4      THINK MS. MACARAEG?     YES.

11:32AM    5                 PROSPECTIVE JUROR:     YES.

11:32AM    6                 THE COURT:    YOU'VE HAD EXPERIENCE IN THE BANKRUPTCY

11:32AM    7      PROCEEDINGS?

11:32AM    8                 PROSPECTIVE JUROR:     OH, NO, BUT I FILED BANKRUPTCY.

11:33AM    9                 THE COURT:    I SEE.   AND LET ME ASK YOU THIS, YOUR

11:33AM   10      EXPERIENCE IN THAT PROCESS, HOW LONG AGO WAS THAT?

11:33AM   11                 PROSPECTIVE JUROR:     I HAVE ONE I THINK IN 2 -- 2016.

11:33AM   12                 THE COURT:    OKAY.    I SEE.

11:33AM   13                 PROSPECTIVE JUROR:     AND I ALSO HAVE FIVE, ANOTHER

11:33AM   14      ONE IN 2012.

11:33AM   15                 THE COURT:    OKAY.    I SEE.   WERE THOSE ACTIONS

11:33AM   16      RESOLVED TO YOUR SATISFACTION?      ARE YOU PLEASED WITH THE

11:33AM   17      OUTCOME?

11:33AM   18                 PROSPECTIVE JUROR:     YES, ACTUALLY.

11:33AM   19                 THE COURT:    ANYONE ELSE?      MR. SUH.

11:33AM   20                 PROSPECTIVE JUROR:     YES.     SO MY PARENTS PROBABLY

11:33AM   21      FILED BANKRUPTCY 20 YEARS AGO.

11:33AM   22                 THE COURT:    OKAY.

11:33AM   23                 PROSPECTIVE JUROR:     AND MY OLDER BROTHER FILED FOR

11:34AM   24      BANKRUPTCY PROBABLY FIVE YEARS AGO.        I DIDN'T, YOU KNOW --

11:34AM   25      20 YEARS AGO I WAS YOUNG, AND I WASN'T INVOLVED, AND I KNEW WE



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 72 of 220    72


11:34AM    1      WENT THROUGH THAT AS A FAMILY, AND THEN MY BROTHER.       I WAS NOT

11:34AM    2      DIRECTLY INVOLVED, BUT I WAS JUST MENTIONING THAT.

11:34AM    3                   THE COURT:   OKAY.   WERE THOSE ACTIONS RESOLVED

11:34AM    4      SATISFACTORILY AS FAR AS YOU KNOW AND AT LEAST AS FAR AS THE

11:34AM    5      PARTICIPANTS?

11:34AM    6                   PROSPECTIVE JUROR:   YES.

11:34AM    7                   THE COURT:   ALL RIGHT.   LET ME ASK BOTH OF YOU THEN.

11:34AM    8      DO YOU FEEL THAT THE GOVERNMENT REPRESENTATIVES IN THOSE

11:34AM    9      ACTIONS, AS FAR AS YOU KNOW, THIS IS TO BOTH OF YOU -- OH, I'M

11:34AM   10      SORRY, I DIDN'T SEE A HAND.

11:34AM   11           MR. SHEWCHUK.

11:34AM   12                   PROSPECTIVE JUROR:   MY SISTER AND BROTHER-IN-LAW

11:34AM   13      FILED FOR BANKRUPTCY ABOUT FIVE OR SIX YEARS AGO AND THEN

11:34AM   14      FORECLOSURE ON THE HOUSE.

11:34AM   15                   THE COURT:   OKAY.

11:34AM   16                   PROSPECTIVE JUROR:   SO IT WAS A LITTLE MESSY, BUT IT

11:34AM   17      SEEMED TO TURN OUT IN THE END.

11:34AM   18                   THE COURT:   LET'S PASS IT DOWN.   IS THAT MR. ALCALA?

11:34AM   19           YES, SIR.

11:35AM   20                   PROSPECTIVE JUROR:   SO MY BOSS AT WORK, WHO I'M

11:35AM   21      ACTUALLY CLOSE TO, HE ACTUALLY FILED FOR BANKRUPTCY IN THE LAST

11:35AM   22      TEN YEARS.    I DIDN'T ASK HIM DETAILS ABOUT IT, BUT AS FAR AS I

11:35AM   23      KNOW EVERYTHING WENT WELL.

11:35AM   24                   THE COURT:   ALL RIGHT.   THANK YOU.   MS. NGUYEN.

11:35AM   25                   PROSPECTIVE JUROR:   MY OLDER BROTHER AND MY YOUNGER



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 73 of 220   73


11:35AM    1      SISTER FILED BANKRUPTCY LIKE 10 OR 15 YEARS AGO.

11:35AM    2                 THE COURT:   OKAY.

11:35AM    3                 PROSPECTIVE JUROR:   AND NOW THEY'RE GOOD.

11:35AM    4                 THE COURT:   OKAY.   THANK YOU.   AS FAR AS -- BACK TO

11:35AM    5      MR. SUH AND MS. MACARAEG, AS FAR AS YOU KNOW THE PROCEEDINGS

11:35AM    6      WITH YOUR FAMILY MEMBERS WENT WELL?    IS THAT FAIR TO SAY?

11:35AM    7           I SEE NODS OF APPROVAL.    ALL RIGHT.   THANK YOU.

11:35AM    8           THOSE OF YOU WHO HAVE HAD THIS EXPERIENCE OR KNOW PEOPLE

11:35AM    9      WHO HAVE HAD THE EXPERIENCE, DO THESE EXPERIENCES CAUSE YOU TO

11:35AM   10      HAVE ANY FEELINGS EITHER POSITIVE OR NEGATIVE ABOUT BANKRUPTCY

11:35AM   11      LAWS OR THE PROCESS OF FILING BANKRUPTCY?

11:35AM   12           ANYTHING ABOUT YOUR KNOWLEDGE OR YOUR EXPERIENCE IN THAT

11:35AM   13      REGARD THAT YOU THINK WILL AFFECT YOUR ABILITY TO SIT AS JURORS

11:35AM   14      IN THIS CASE?

11:36AM   15           I SEE NO HANDS.

11:36AM   16           YES, I'M SORRY, MS. NGUYEN.

11:36AM   17                 PROSPECTIVE JUROR:   I JUST WANT TO SHARE, SEEING MY

11:36AM   18      BROTHER AND SISTER GO THROUGH THAT, I REALLY WANT TO TAKE GOOD

11:36AM   19      CARE OF MY CREDIT, AND THAT'S WHY I TAKE GOOD CARE OF IT SO I

11:36AM   20      DON'T HAVE TO GO THROUGH IT.

11:36AM   21                 THE COURT:   CAN WE HAND THE MICROPHONE BACK TO

11:36AM   22      MR. SUH.

11:36AM   23                 PROSPECTIVE JUROR:   SEEING THE FAMILIES GOING

11:36AM   24      THROUGH AND EVEN THOUGH THE FIRST ONE I WAS YOUNG, AND THEN WE

11:36AM   25      GO THROUGH THINGS AND THEN MY BROTHER, TOO, WITHIN FIVE YEARS.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 74 of 220      74


11:36AM    1      SO, YOU KNOW, I MAY BE MORE SYMPATHETIC TOWARDS ONE WAY OR THE

11:36AM    2      OTHER BECAUSE I DID HAVE PROBABLY MORE EXPOSURE TO THAT

11:36AM    3      SITUATION.    SO MAY BE -- I MIGHT NOT BE THE BEST PERSON TO SIT

11:36AM    4      ON THE CASE WHO HAS THAT EXPERIENCE WHERE I MAY NOT BE ABLE TO

11:36AM    5      DELIVER AN UNBIASSED --

11:36AM    6                   THE COURT:   WELL, THANK YOU.   I APPRECIATE THAT.    I

11:37AM    7      THINK YOU SAID THAT YOU FELT THAT THE RESULTS WERE POSITIVE?

11:37AM    8                   PROSPECTIVE JUROR:    YES, IT WAS.

11:37AM    9                   THE COURT:   RIGHT.   SO YOU DON'T HARBOR ANY ILL WILL

11:37AM   10      TOWARDS THE GOVERNMENT OR TOWARDS THE BANKRUPTCY COURT FOR THE

11:37AM   11      PROCEEDINGS?

11:37AM   12                   PROSPECTIVE JUROR:    BUT THE SITUATION OF WHY THEY

11:37AM   13      HAD TO FILE A BANKRUPTCY IS ALWAYS -- A LOT OF TIMES ARE NOT

11:37AM   14      GOOD BECAUSE SOMEBODY ELSE DEFRAUDED MY PARENTS, AND SO THEY

11:37AM   15      HAD NO CHOICE BUT THEN TO DECLARE BANKRUPTCY TYPE OF THING.

11:37AM   16                   THE COURT:   I SEE.

11:37AM   17                   PROSPECTIVE JUROR:    SO THE SITUATION LEADING TO IT

11:37AM   18      WAS NOT VERY PLEASANT.     AND WITH MY BROTHER AS WELL, TOO.

11:37AM   19           SO I DO HAVE, YOU KNOW, IN THOSE KIND OF INSTANCES HAVE

11:37AM   20      SOME BIAS ON THE --

11:37AM   21                   THE COURT:   I SEE.

11:37AM   22                   PROSPECTIVE JUROR:    -- ON HOW THE CIRCUMSTANCE LEADS

11:37AM   23      THEM TO DECLARE A BANKRUPTCY.

11:37AM   24                   THE COURT:   I SEE.   SO IT'S NOT THE BANKRUPTCY PER

11:37AM   25      SE, IT'S THE GENESIS OF WHAT HAPPENED THAT CAUSED THAT



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 75 of 220    75


11:37AM    1      FINANCIAL PROBLEM TO YOUR FAMILY?

11:37AM    2                 PROSPECTIVE JUROR:    YES.

11:37AM    3                 THE COURT:   I SEE.   WELL, LET ME ASK YOU, SIR, THE

11:38AM    4      ALLEGATIONS IN THIS CASE, YOU HEARD ME READ THE CHARGES.

11:38AM    5                 PROSPECTIVE JUROR:    YES, YES.

11:38AM    6                 THE COURT:   THERE ARE ALLEGATIONS OF FRAUD.    IS

11:38AM    7      THERE ANYTHING ABOUT JUST THE ALLEGATIONS THAT YOU THINK WILL

11:38AM    8      AFFECT YOUR ABILITY TO BE FAIR AND IMPARTIAL TO BOTH SIDES

11:38AM    9      HERE?

11:38AM   10                 PROSPECTIVE JUROR:    PROBABLY NOT, BUT I CAN'T SAY

11:38AM   11      FOR SURE BECAUSE I HAVEN'T HEARD ALL OF THE DETAILS OF WHAT

11:38AM   12      THE -- I HEARD THAT IT WAS BASICALLY HIDING PROPERTY AND MONEY

11:38AM   13      KIND OF THING AND THEN THEM DECLARING BANKRUPTCY WHICH I THINK

11:38AM   14      IS -- OUR FAMILY GOING THROUGH THE BANKRUPTCY, THE FIRST

11:38AM   15      SITUATION IS SIMILAR TO THAT, AND SOME OTHER PERSON BASICALLY

11:38AM   16      DECLARED BANKRUPTCY AND DIDN'T PAY.     SO THAT THEN MY PARENTS

11:38AM   17      HAD TO DO THE SAME SO IT MIGHT BE A LITTLE BIT SIMILAR TO THAT.

11:38AM   18      I DON'T KNOW THE DETAILS SO THAT'S WHY I'M KIND OF THINKING

11:38AM   19      ABOUT THAT AND SO JUST PUTTING THAT OUT.

11:38AM   20                 THE COURT:   OF COURSE.   AND WE APPRECIATE YOUR

11:39AM   21      CANDOR.

11:39AM   22           I SUPPOSE THE QUESTION HERE IS WOULD YOU BE ABLE TO PUT

11:39AM   23      ASIDE YOUR FAMILY'S SITUATION AND HEAR THE EVIDENCE IN THIS

11:39AM   24      CASE OBJECTIVELY WITHOUT LOOKING BACK TO YOUR FAMILY SITUATION

11:39AM   25      AND CALLING ON YOUR FAMILY'S SITUATION TO INFORM YOUR DECISION



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 76 of 220       76


11:39AM    1      IN THIS CASE.

11:39AM    2                 PROSPECTIVE JUROR:    I CAN CERTAINLY TRY.      IS THAT

11:39AM    3      GOOD ENOUGH?

11:39AM    4                 THE COURT:    OKAY.

11:39AM    5                 PROSPECTIVE JUROR:    I CAN'T -- BECAUSE I DON'T KNOW

11:39AM    6      WHAT WILL HAPPEN AND THE DETAILS, AND THEY MIGHT BRING UP SOME

11:39AM    7      OTHER EMOTIONS OR WHATNOT, BUT AT LEAST FOR NOW SITTING HERE I

11:39AM    8      COULD SAY THAT.

11:39AM    9                 THE COURT:    OKAY.   THANK YOU.   I APPRECIATE THAT.

11:39AM   10           ANYONE ELSE?

11:39AM   11           I SEE NO HANDS.

11:39AM   12           HAVE YOU OR ANYONE CLOSE TO YOU EVER BEEN ACCUSED OF OR

11:39AM   13      ARRESTED FOR OR CONVICTED OF ANY OFFENSES FOR MAKING FALSE

11:40AM   14      STATEMENTS TO A BANK OR FRAUD OR WIRE FRAUD OR ANY TYPE OF

11:40AM   15      FRAUD?   ANYONE HAVE ANY KNOWLEDGE ABOUT ANY OF THOSE TYPES OF

11:40AM   16      THINGS THROUGH FAMILY MEMBERS OR OTHERWISE?

11:40AM   17           I SEE NO HANDS.

11:40AM   18                 PROSPECTIVE JUROR:    I WOULD LIKE TO SPEAK.

11:40AM   19                 THE COURT:    I'M SORRY, MS. GUNDERSON.

11:40AM   20                 PROSPECTIVE JUROR:    THAT'S OKAY.       I WAS HESITATING.

11:40AM   21      WHEN I WORKED IN BANKING, IT HAS NOTHING TO DO WITH MY FAMILY,

11:40AM   22      BUT I HAD A CUSTOMER COME IN WITH A LARGE CHECK, AND IT ENDED

11:40AM   23      UP BEING FRAUDULENT.    I WENT THROUGH ALL OF THE PROPER STEPS,

11:40AM   24      AND I THOUGHT IT WAS WRONG, BUT MY BOSS APPROVED IT.         IT LATER

11:40AM   25      CAME BACK THAT IT WAS LATER A FORGED CHECK AND THE BANK WAS OUT



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 77 of 220     77


11:40AM    1      THAT MONEY AND SO THAT'S MY ONLY EXPERIENCE.

11:40AM    2                   THE COURT:   ALL RIGHT.   THANK YOU.

11:40AM    3           LET'S GO BACK TO MS. ALUFFI.

11:40AM    4                   PROSPECTIVE JUROR:   I THINK I CAN SPEAK LOUD ENOUGH.

11:40AM    5      THE SAME SITUATION HAPPENED WITH ME WHEN I WAS A TELLER.

11:40AM    6                   THE COURT:   ALL RIGHT.   I SEE.    THANK YOU.

11:41AM    7           HAVE YOU OR ANY MEMBER OF YOUR FAMILY OR ANY CLOSE FRIEND

11:41AM    8      EVER BEEN EMPLOYED BY A LAW ENFORCEMENT AGENCY, INCLUDING

11:41AM    9      DISTRICT ATTORNEY OFFICES, UNITED STATES ATTORNEY'S OFFICES,

11:41AM   10      FBI, I.R.S., S.E.C., DEA, ATF, ANY OTHER LAW ENFORCEMENT

11:41AM   11      AGENCY?

11:41AM   12           AND LET'S GET THE MICROPHONE.      LET'S PASS IT IN THE FRONT

11:41AM   13      ROW DOWN TO MR. BRODY -- I'M SORRY, YES, MR. SHEWCHUK, GO RIGHT

11:41AM   14      AHEAD.

11:41AM   15                   PROSPECTIVE JUROR:   I USED TO PLAY SOFTBALL ABOUT I

11:41AM   16      GUESS 15 OR 20 YEARS AGO WITH A COUPLE OF FBI AGENTS.

11:41AM   17                   THE COURT:   OKAY.   ALL RIGHT.    THANK YOU.

11:41AM   18      MR. BRODY.

11:41AM   19                   PROSPECTIVE JUROR:   I FORGOT TO MENTION THIS

11:41AM   20      EARLIER, MY MOM DOES ESTATE LITIGATION.         SHE OWNS HER OWN

11:41AM   21      PRACTICE.

11:41AM   22                   THE COURT:   YOUR MOM IS A LAWYER?

11:41AM   23                   PROSPECTIVE JUROR:   SHE'S A LAWYER.     I DON'T KNOW IF

11:41AM   24      THAT'S RELEVANT.

11:41AM   25                   THE COURT:   WHERE DOES SHE PRACTICE?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 78 of 220       78


11:41AM    1                 PROSPECTIVE JUROR:   I TRULY DON'T KNOW.    ALL OVER.

11:41AM    2                 THE COURT:   WHERE IS HER OFFICE?

11:42AM    3                 PROSPECTIVE JUROR:   SARATOGA.

11:42AM    4                 THE COURT:   SARATOGA.    ALL RIGHT.   THANK YOU.   AND

11:42AM    5      LET'S GO BACK TO MR. AGUILERAVITELA BEHIND YOU.

11:42AM    6                 PROSPECTIVE JUROR:   I HAVE A COUSIN WHO WORKS AT A

11:42AM    7      CORRECTIONAL FACILITY DOWN IN SOLEDAD, AND I HAD AN AUNT WHO

11:42AM    8      DID BAIL BONDS NOW AND IS NOW A CORRECTIONAL OFFICER HERE FOR

11:42AM    9      SANTA CLARA.

11:42AM   10                 THE COURT:   ALL RIGHT.   THANK YOU.   ANYONE ELSE?

11:42AM   11      MR. SUH?

11:42AM   12                 PROSPECTIVE JUROR:   ONE OF MY VERY CLOSE FRIENDS

11:42AM   13      FROM COLLEGE WORKED AT A DEPARTMENT OF STATE AND THEN LATER

11:42AM   14      WORKED AT THE FBI AND HOMELAND SECURITY AND IS STILL ON THAT

11:42AM   15      SIDE OF THINGS.

11:42AM   16                 THE COURT:   OKAY.

11:42AM   17                 PROSPECTIVE JUROR:   AND I HAVE ONE OF MY BEST

11:42AM   18      FRIEND'S YOUNGER SISTER IS AN ATTORNEY DOWN IN SOUTHERN

11:42AM   19      CALIFORNIA AS WELL.

11:42AM   20                 THE COURT:   OKAY.   THANK YOU.

11:42AM   21           DO YOU SPEAK WITH YOUR FRIENDS WHO ARE INVOLVED IN LAW

11:42AM   22      ENFORCEMENT?   DO YOU TALK WITH THEM ABOUT THEIR WORK ON A

11:42AM   23      REGULAR BASIS?

11:43AM   24                 PROSPECTIVE JUROR:   THE FRIEND WHO WORKS AT FBI AND

11:43AM   25      HOMELAND SECURITY, HE'S NOT ALLOWED TO TALK TO ME ABOUT THAT



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 79 of 220    79


11:43AM    1      STUFF SO HE DOESN'T.

11:43AM    2                 THE COURT:   OKAY.   ALL RIGHT.   THANK YOU.

11:43AM    3           MS. ALUFFI.

11:43AM    4                 PROSPECTIVE JUROR:   MY HUSBAND WAS A CORRECTIONAL

11:43AM    5      OFFICER FOR THREE YEARS AND MY FATHER-IN-LAW WAS A POLICE

11:43AM    6      OFFICER, CHIEF, ET CETERA, IN SANTA CRUZ.

11:43AM    7                 THE COURT:   OKAY.   IS THERE ANYTHING ABOUT THE

11:43AM    8      NATURE OF THOSE EMPLOYMENTS THAT YOU THINK WOULD IMPAIR YOUR

11:43AM    9      ABILITY TO BE FAIR AND IMPARTIAL TO BOTH SIDES HERE?

11:43AM   10                 PROSPECTIVE JUROR:   I THINK INHERENTLY IN MY CASE

11:43AM   11      IT'S JUST KIND OF STEEPED IN OUR FAMILY CULTURE.

11:43AM   12                 THE COURT:   UH-HUH, YES.

11:43AM   13                 PROSPECTIVE JUROR:   SO IT'S PRETTY DIFFICULT.     I

11:43AM   14      MEAN, I JUST -- I AM NOT SAYING IT'S THE RIGHT THING, BUT I

11:43AM   15      WOULD TAKE THE WORD OF ANYONE IN A LAW ENFORCEMENT POSITION

11:43AM   16      MOST LIKELY.

11:43AM   17                 THE COURT:   SO -- AND THAT'S WHY I ASKED THE

11:43AM   18      QUESTION, AND THERE ARE MANY FAMILIES WHOSE FAMILY TRADITIONS

11:44AM   19      AND THEIR CULTURES HAVE LAW ENFORCEMENT IN THEIR BACKGROUND AND

11:44AM   20      THEY COME AND THEY TALK WITH US AS PROSPECTIVE JURORS, AND THIS

11:44AM   21      IS THE ISSUE THAT WE NEED TO PROBE IS RECOGNIZING THAT, CAN AN

11:44AM   22      INDIVIDUAL, AND IN THIS CASE YOU, SO WOULD YOU BE ABLE TO PUT

11:44AM   23      ASIDE ANY FEELINGS AS YOU'VE MENTIONED THEM AND SIT AS A FAIR

11:44AM   24      AND IMPARTIAL JUROR TO BOTH SIDES IN THIS CASE?

11:44AM   25           DO YOU THINK YOU COULD DO THAT?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 80 of 220       80


11:44AM    1                   PROSPECTIVE JUROR:    IF I'M BEING COMPLETELY HONEST?

11:44AM    2      NO.

11:44AM    3                   THE COURT:   DO YOU THINK -- WHAT DO YOU THINK YOU

11:44AM    4      WOULD DO OR HOW DO YOU THINK YOU WOULD RECEIVE THE EVIDENCE?

11:44AM    5                   PROSPECTIVE JUROR:    JUST SO I DON'T SOUND COMPLETELY

11:44AM    6      SHALLOW.   THERE IS A LITTLE MORE TO IT.        I WAS ALSO ROBBED WHEN

11:44AM    7      I WAS A TELLER AT THE BANK, AND THAT PERSON WAS NEVER CAUGHT SO

11:44AM    8      I HAVE A LITTLE BIT OF A CHIP IN TERMS OF FEELING AS THOUGH A

11:44AM    9      LOT OF -- THERE ARE A LOT OF SITUATIONS WHERE PEOPLE ARE, YOU

11:44AM   10      KNOW, DO THINGS AND ARE NOT CAUGHT AND THAT WEIGHS INTO IT AS

11:44AM   11      WELL.

11:44AM   12            SO, NO, I JUST DON'T.

11:45AM   13                   THE COURT:   THE PARTIES ARE HERE PRESUMED TO BE

11:45AM   14      INNOCENT AND YOU RESPECT THAT.

11:45AM   15                   PROSPECTIVE JUROR:    OF COURSE.

11:45AM   16                   THE COURT:   THE QUESTION HERE IS WHETHER OR NOT YOU

11:45AM   17      CAN PUT ASIDE YOUR PERSONAL FEELINGS?      WE'RE NOT BEING CRITICAL

11:45AM   18      OF ANYONE'S FEELINGS HERE, BUT IT'S JUST A QUESTION OF WHETHER

11:45AM   19      OR NOT YOU FEEL YOU CAN PUT THOSE ASIDE OR WHETHER YOU THINK

11:45AM   20      YOU CAN'T?

11:45AM   21                   PROSPECTIVE JUROR:    I THINK I CAN'T.    YOU KNOW, I

11:45AM   22      WOULD ACTUALLY BE CRITICAL.       IT IS KIND OF A CHARACTER FLAW,

11:45AM   23      BUT I DON'T THINK THAT I HAD WOULD BE ABLE TO.

11:45AM   24                   THE COURT:   AND THE QUESTION THAT I HAD ASKED, IT'S

11:45AM   25      PROBABLY THE NEXT QUESTION THAT I WAS GOING TO ASK IS THAT



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 81 of 220     81


11:45AM    1      WOULD ANY OF YOU IN THE BOX HERE, WOULD ANY OF YOU GIVE GREATER

11:45AM    2      OR LESSER CREDENCE TO A WITNESS WHO IS A LAW ENFORCEMENT

11:45AM    3      OFFICER, AGENT, OR AN EMPLOYEE, JUST BECAUSE OF THE NATURE OF

11:45AM    4      THEIR EMPLOYMENT?    SO THIS ASKS THE QUESTION BOTH WAYS.

11:46AM    5           WOULD ANYONE GIVE LAW ENFORCEMENT WITNESSES GREATER WEIGHT

11:46AM    6      JUST BECAUSE OF THAT EMPLOYMENT?     AND I THINK THIS WAS -- I'M

11:46AM    7      NOT PUTTING WORDS IN YOUR MOUTH, BUT THAT'S WHAT I HEAR YOU

11:46AM    8      SAYING.

11:46AM    9                 PROSPECTIVE JUROR:    THAT'S CORRECT.

11:46AM   10                 THE COURT:    OR LESSER WEIGHT BECAUSE OF THE NATURE

11:46AM   11      OF THAT EMPLOYMENT?     ANYONE OTHER THAN MS. ALUFFI?   HAND IT

11:46AM   12      DOWN TO MR. AGUILERAVITELA.

11:46AM   13                 PROSPECTIVE JUROR:    IF IT WERE TO BE SOMEBODY WHO IS

11:46AM   14      SWORN UNDER OATH TO TELL THE TRUTH, I WOULD PUT MORE FAITH INTO

11:46AM   15      THAT PERSON.

11:46AM   16                 THE COURT:    WELL, EVERYONE WHO TESTIFIES WILL

11:46AM   17      TESTIFY UNDER OATH, EVERYONE WHO TESTIFIES AND TAKES AN OATH TO

11:46AM   18      TELL THE TRUTH.

11:46AM   19           OUR COURTROOM DEPUTY ADMINISTERS THE OATH, AND THEY SIT IN

11:46AM   20      THIS CHAIR RIGHT HERE, AND THEY TESTIFY UNDER OATH.     SO

11:46AM   21      EVERYONE IS REQUIRED TO -- EVERYONE TAKES THE SAME OATH AND

11:47AM   22      THEY'RE REQUIRED AND OBLIGATED TO TESTIFY UNDER PENALTY OF

11:47AM   23      PERJURY.

11:47AM   24           SO I DON'T KNOW IF THAT ASSISTS YOU IN YOUR ANALYSIS.

11:47AM   25           BUT MY QUESTION IS GEARED TOWARDS LAW ENFORCEMENT AND



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 82 of 220    82


11:47AM    1      WHETHER OR NOT JUST BECAUSE SOMEONE IS A LAW ENFORCEMENT

11:47AM    2      OFFICER, AGENT, OR REPRESENTATIVE, WOULD SOMEONE GIVE THAT

11:47AM    3      TESTIMONY, JUST BECAUSE OF THE NATURE OF THE EMPLOYMENT,

11:47AM    4      GREATER CREDIBILITY, GREATER WEIGHT, OR JUST BECAUSE OF THAT

11:47AM    5      POSITION LESSER WEIGHT?

11:47AM    6           ANYONE FEEL THAT WAY?

11:47AM    7           I SEE NO HANDS.

11:47AM    8           OH, MR. SCAGLIA, YES, SIR.

11:47AM    9                  PROSPECTIVE JUROR:   I MEAN, I'M TRYING TO TAKE THIS

11:47AM   10      VERY SERIOUSLY SO I'M SORT OF TAKEN ABACK BY YOUR QUESTION.

11:47AM   11      ONE, IT'S INCREDIBLY BROAD AND ALSO ISN'T THE DEFINITION OF

11:47AM   12      SOCIETY THAT LAW ENFORCEMENT, YOU'RE SUPPOSED TO PUT MORE

11:47AM   13      CREDIBILITY ON THEM, OTHERWISE I HAVE LIKE MORE CREDIBILITY, I

11:47AM   14      PUT MORE CREDIBILITY ON YOU BECAUSE YOU'RE A JUDGE.

11:48AM   15           SO ISN'T IT A GIVEN THAT ANY NORMALLY FUNCTIONING SOCIAL

11:48AM   16      PERSON WOULD BE -- MAYBE I COMPLETELY MISUNDERSTOOD YOUR

11:48AM   17      QUESTION.

11:48AM   18                  THE COURT:   NO, NO, NO, SIR.   THANK YOU FOR ASKING.

11:48AM   19      THIS ALLOWS US TO DISCUSS THIS A LITTLE BIT.       IN THE CONTEXT OF

11:48AM   20      THIS COURTROOM WITH WITNESSES WHO WILL TESTIFY, THE

11:48AM   21      WITNESSES -- AND I'LL GIVE YOU, I'LL INSTRUCT YOU, AND YOU'LL

11:48AM   22      RECEIVE INSTRUCTIONS IF YOU'RE SEATED AS JURORS AS TO THINGS

11:48AM   23      THAT YOU CAN CONSIDER WHEN YOU CONSIDER THE CREDIBILITY OF A

11:48AM   24      WITNESS.    THOSE THINGS INCLUDE THE DEMEANOR OF A WITNESS WHILE

11:48AM   25      HE OR SHE TESTIFIES, THE WITNESS'S ABILITY TO RECALL EVENTS



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 83 of 220   83


11:48AM    1      ACCURATELY, WHETHER OR NOT THE WITNESS MAY HAVE TESTIFIED

11:48AM    2      PREVIOUSLY OR STATED THINGS PREVIOUSLY IN A DIFFERENT MANNER.

11:48AM    3           ALL OF THESE THINGS ARE ANY BIAS THAT A WITNESS MIGHT HAVE

11:48AM    4      IN A PARTICULAR CASE.   THESE ARE ALL THINGS THAT JURORS MIGHT

11:49AM    5      CONSIDER WHEN THEY CONSIDER THE -- WHEN THEY CONSIDER THE

11:49AM    6      TESTIMONY OF WITNESSES.

11:49AM    7           THE POINT IS, HOWEVER, THAT JUST BECAUSE OF A PERSON'S --

11:49AM    8      THE NATURE OF THEIR EMPLOYMENT, THEIR BACKGROUND, THEIR STATUS,

11:49AM    9      THAT SHOULD NOT FORM AND INFORM A JUROR AS TO HOW THEY TAKE

11:49AM   10      SOMEONE'S CREDIBILITY AS AGAINST SOMEONE ELSE JUST BECAUSE OF

11:49AM   11      THE NATURE OF THEIR EMPLOYMENT.

11:49AM   12           SO I'M NOT SURE THAT HELPS YOU, BUT THE POINT IS THAT

11:49AM   13      BECAUSE AN OFFICER TESTIFIES, SHE MIGHT BE A LAW ENFORCEMENT

11:49AM   14      OFFICER BUT THE INSTRUCTIONS SAY AND THE INSTRUCTION THAT

11:49AM   15      YOU'LL RECEIVE ARE THAT THERE ARE CERTAIN THINGS THAT YOU CAN

11:49AM   16      CONSIDER WHEN YOU CONSIDER A WITNESS'S TESTIMONY.

11:49AM   17           THIS QUESTION IS TO ASK WHETHER OR NOT JUST BECAUSE, AS

11:49AM   18      YOU POINT OUT, SIR, JUST BECAUSE LAW ENFORCEMENT BACKGROUND

11:49AM   19      THAT EVERYONE SHOULD GIVE THAT TESTIMONY GREATER WEIGHT THAN

11:49AM   20      THAT OF A LAY WITNESS OR SOMEONE WHO IS NOT A POLICE OFFICER.

11:50AM   21           AND I THINK YOU CAN SEE WHAT COULD HAPPEN IF THAT WAS THE

11:50AM   22      CASE THAT THAT COULD SERIOUSLY INFECT THE JURY TRIAL PROCESS AS

11:50AM   23      FAR AS FAIRNESS OF TRIALS IF ONE SIDE -- IF IT WERE THE OTHER

11:50AM   24      SIDE AS WELL, IF EVERY JUROR SAID, I'M NOT GOING TO BELIEVE

11:50AM   25      ANYTHING A LAW ENFORCEMENT OFFICER SAYS JUST BECAUSE I, I DON'T



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 84 of 220       84


11:50AM    1      TRUST LAW ENFORCEMENT.

11:50AM    2           SO I DON'T CARE WHO YOU PUT UP THERE, I'M NOT GOING TO

11:50AM    3      BELIEVE THEM BECAUSE THEY'RE LAW ENFORCEMENT.       IT'S THE SAME

11:50AM    4      SITUATION.

11:50AM    5           THAT'S WHAT THIS QUESTION IS DESIGNED TO ELICIT IF THAT

11:50AM    6      HELPS YOU.

11:50AM    7                   PROSPECTIVE JUROR:   YEAH, IT DOES.    I GUESS THE WAY

11:50AM    8      I WAS INTERPRETING IT WAS A HUMAN TENDENCY TO LIEN MORE TOWARDS

11:50AM    9      ACCURACY AND TRUTH AND IF YOU'RE TRAINED TO DO THAT BECAUSE

11:50AM   10      THAT'S YOUR JOB, YOU'RE GOING TO BE MORE ACCURATE ABOUT FACTS

11:50AM   11      THAN MAYBE THE LAYPERSON.     SO THAT'S WHY I SAID IT WAS

11:50AM   12      CREDIBILITY, AND THAT'S ALL I MEANT.

11:51AM   13                   THE COURT:   OF COURSE.   AND THE PURPOSE OF THE JURY

11:51AM   14      TRIAL, AS I MENTIONED IN MY OPENING STATEMENT HERE, WAS THAT

11:51AM   15      YOU SEE THOSE WHO WILL BE SELECTED AS JURORS IN THE CASE, YOU

11:51AM   16      ARE ACTUALLY JUDGES.      YOU WILL BE JUDGES OF THE FACTS.   YOU

11:51AM   17      WILL DETERMINE WHAT HAPPENED.     YOU WILL DETERMINE WHAT

11:51AM   18      WITNESSES YOU GIVE GREATER WEIGHT TO OR WHAT TO BELIEVE.

11:51AM   19      THAT'S THE JUROR'S PROVINCE.      YOU GET TO DO THAT.   YOU GET TO

11:51AM   20      MAKE THOSE DECISIONS ABOUT CREDIBILITY, ABOUT EVIDENCE, AND YOU

11:51AM   21      AND YOUR COLLEAGUES WHEN YOU DISCUSS THE CASE, YOU WILL GIVE

11:51AM   22      THE EVIDENCE WHATEVER WEIGHT YOU THINK IT DESERVES.       THAT'S

11:51AM   23      WHAT THE JURY DOES.

11:51AM   24           IT'S IN SOME MEASURES IT'S, AS I SAID EARLIER, THE

11:51AM   25      GOVERNMENT HAS THE BURDEN, AND I'LL GET INTO THIS IN A MOMENT.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 85 of 220         85


11:51AM    1      THE GOVERNMENT HAS THE BURDEN OF PROVING THEIR CASE BY WHAT IS

11:51AM    2      CALLED PROOF BEYOND A REASONABLE DOUBT.       AND THAT'S THE PURPOSE

11:51AM    3      OF A JURY TRIAL IS TO SEE WHETHER OR NOT AT THE CONCLUSION OF

11:52AM    4      THE CASE THE JURY DECIDES THAT THE GOVERNMENT HAS MET THEIR

11:52AM    5      BURDEN.   THAT'S WHAT A JURY TRIAL IS ABOUT.        I'LL GET INTO THAT

11:52AM    6      IN JUST A MOMENT.

11:52AM    7           SO, MS. ALUFFI, LET'S GET BACK TO YOU.         AND I APPRECIATE

11:52AM    8      YOUR CANDOR.    AND I THINK -- YOU TELL ME IF I'M NOT STATING

11:52AM    9      THIS CORRECTLY.   I THINK WHAT I HEAR YOU SAYING IS THAT YOU

11:52AM   10      BELIEVE THAT YOU WILL HAVE DIFFICULTY BEING A FAIR JUROR IN

11:52AM   11      THIS CASE BECAUSE OF YOUR LAW ENFORCEMENT BACKGROUND, AND IT

11:52AM   12      SOUNDS LIKE YOU WOULD GIVE GREATER WEIGHT TO A LAW ENFORCEMENT

11:52AM   13      OFFICER'S TESTIMONY JUST BECAUSE OF THE NATURE OF THE FACT THAT

11:52AM   14      THAT PERSON IS A LAW ENFORCEMENT --

11:52AM   15                 PROSPECTIVE JUROR:    THAT'S CORRECT.

11:52AM   16                 THE COURT:    -- EMPLOYEE.

11:52AM   17           ALL RIGHT.   THANK YOU VERY MUCH.     I'M GOING TO EXCUSE YOU.

11:53AM   18      THANK YOU FOR YOUR CANDOR.     THANK YOU VERY MUCH.

11:53AM   19                 PROSPECTIVE JUROR:    THANK YOU.

11:53AM   20                 THE COURT:    AND, MADAM CLERK, IF YOU COULD CALL OUT

11:53AM   21      ANOTHER NAME.

11:53AM   22                 THE CLERK:    YES, YOUR HONOR, MEDINA ALEJO.

11:53AM   23           I'M SORRY, THIS IS JAZMIN ALEJO MEDINA.        I APOLOGIZE.   IF

11:53AM   24      YOU'LL TAKE SEAT NUMBER 8, PLEASE.

11:53AM   25                 THE COURT:    GOOD MORNING, MS. ALEJO MEDINA.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 86 of 220      86


11:53AM    1                 PROSPECTIVE JUROR:    GOOD MORNING.

11:54AM    2                 THE COURT:   DO YOU HAVE THE MICROPHONE?

11:54AM    3           WERE YOU ABLE TO HEAR THE QUESTIONS THAT I POSED AND THE

11:54AM    4      ANSWERS OF THE OTHER PROSPECTIVE JURORS?

11:54AM    5                 PROSPECTIVE JUROR:    YES.

11:54AM    6                 THE COURT:   ALL RIGHT.     THANK YOU.   LET ME ASK YOU,

11:54AM    7      FIRST OF ALL, IS THERE ANYTHING ABOUT THE DURATION OF THIS

11:54AM    8      TRIAL THAT YOU THINK WILL BE OF DIFFICULTY FOR YOU?

11:54AM    9                 PROSPECTIVE JUROR:    YES.

11:54AM   10                 THE COURT:   ALL RIGHT.     LET ME KNOW ABOUT THAT,

11:54AM   11      PLEASE.

11:54AM   12                 PROSPECTIVE JUROR:    I'M A MOTHER OF FIVE KIDS AND

11:54AM   13      THREE AND TWO AND ACTUALLY TO COME OVER HERE I ASKED A FRIEND,

11:54AM   14      AND SHE DRIVES ONE HOUR FROM HER HOUSE TO MY HOUSE AND MISSED

11:54AM   15      WORK.

11:54AM   16                 THE COURT:   DO YOU HAVE CHILDCARE YOU COULD ENGAGE?

11:54AM   17                 PROSPECTIVE JUROR:    NO.    ACTUALLY MY WORK IS 3:00 TO

11:54AM   18      11:30 P.M. AT NIGHTTIME, AND SO WHEN I GO TO WORK MY HUSBAND

11:54AM   19      TAKES CARE OF THEM.

11:54AM   20                 THE COURT:   I SEE.   AND DO YOU HAVE FAMILY OR

11:54AM   21      FRIENDS WHO COULD MIND YOUR CHILDREN?

11:54AM   22                 PROSPECTIVE JUROR:    WELL, ALL OF MY FRIENDS WORK,

11:54AM   23      AND THEY DON'T LIVE CLOSE BY.    I LIVE IN SALINAS.     I HAVE TO

11:55AM   24      COMMUTE TO OVER HERE, AND MY PARENTS LIVE WITH ME, BUT THEY'RE

11:55AM   25      IN MEXICO RIGHT NOW.    THEY LEFT FOR A FAMILY EMERGENCY.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 87 of 220   87


11:55AM    1                 THE COURT:   I SEE.    THAT'S -- YOUR PARENTS NORMALLY

11:55AM    2      TAKE CARE OF YOUR CHILDREN?

11:55AM    3                 PROSPECTIVE JUROR:     I WOULD ASK THEM IF THEY WILL BE

11:55AM    4      HERE, BUT THEY'RE NOT HERE.      THAT'S THE ONLY FAMILY THAT I

11:55AM    5      HAVE.

11:55AM    6                 THE COURT:   I SEE.    AND DO YOU THINK YOU COULD FIND

11:55AM    7      SOME OTHER REPLACEMENT FOR THEM?

11:55AM    8                 PROSPECTIVE JUROR:     HONESTLY, NO.

11:55AM    9                 THE COURT:   AND HOW OLD ARE YOUR CHILDREN?

11:55AM   10                 UNDER PROSPECTIVE JUROR:     THEY ARE 13, 10, 8, 3, AND

11:55AM   11      2.

11:56AM   12                 THE COURT:   THANK YOU.    I'LL EXCUSE YOU.   AND MADAM

11:56AM   13      CLERK.

11:56AM   14                 PROSPECTIVE JUROR:     THANK YOU.

11:56AM   15                 THE COURT:   YOU'RE WELCOME.

11:56AM   16                 THE CLERK:   PLEASE REPORT TO THE SECOND FLOOR.

11:56AM   17           THE NEXT NAME IS JOHN FINCH.     IF YOU'LL TAKE SEAT 8,

11:56AM   18      PLEASE.

11:56AM   19                 THE COURT:   GOOD MORNING, MR. FINCH.

11:56AM   20                 PROSPECTIVE JUROR:     GOOD MORNING.

11:56AM   21                 THE COURT:   IS THERE ANYTHING ABOUT THE NATURE OF

11:56AM   22      THIS CASE OR THE DURATION OF THE TRIAL THAT YOU THINK WOULD

11:56AM   23      CAUSE YOU AN IMPOSSIBILITY TO SIT?

11:56AM   24                 PROSPECTIVE JUROR:     I'M A SOLE PROPRIETOR OF MY OWN

11:56AM   25      BUSINESS, AND I DON'T HAVE ANY EMPLOYEES SO.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 88 of 220    88


11:56AM    1                 THE COURT:    SPEAK INTO THE MICROPHONE.

11:56AM    2                 PROSPECTIVE JUROR:    SO I WOULD BE MISSING SOME WORK

11:56AM    3      AND POSSIBLY MISSING OUT ON SOME CLIENTS, BUT AS LONG AS IT'S

11:56AM    4      SUCH A SHORT DURATION IT SHOULDN'T BE TOO BAD.

11:56AM    5                 THE COURT:    ALL RIGHT.    THANK YOU.   WERE YOU ABLE TO

11:56AM    6      HEAR THE QUESTIONS AND THE ANSWERS OF PROSPECTIVE JURORS THAT I

11:56AM    7      ASKED PREVIOUSLY?

11:56AM    8                 PROSPECTIVE JUROR:    YES.

11:57AM    9                 THE COURT:    DO YOU KNOW ANY OF THE PARTIES IN THIS

11:57AM   10      CASE?

11:57AM   11                 PROSPECTIVE JUROR:    NO.

11:57AM   12                 THE COURT:    DO YOU KNOW ANY OF THE WITNESSES WHOSE

11:57AM   13      NAMES I MENTIONED EARLIER?

11:57AM   14                 PROSPECTIVE JUROR:    NO.

11:57AM   15                 THE COURT:    HAVE YOU HAD ANY PRIOR JURY EXPERIENCE?

11:57AM   16                 PROSPECTIVE JUROR:    NO.

11:57AM   17                 THE COURT:    DO YOU KNOW ANYONE IN LAW ENFORCEMENT?

11:57AM   18                 PROSPECTIVE JUROR:    I HAVE SOME FRIENDS THAT ARE IN

11:57AM   19      LAW ENFORCEMENT, POLICEMEN, BUT, NO, ONE OTHER THAN THAT.

11:57AM   20                 THE COURT:    IS THERE ANYTHING THAT YOU THINK WOULD

11:57AM   21      IMPAIR YOUR ABILITY TO BE FAIR AND IMPARTIAL TO BOTH SIDES

11:57AM   22      HERE?

11:57AM   23                 PROSPECTIVE JUROR:    NO.

11:57AM   24                 THE COURT:    DO YOU HAVE ANY EXPERIENCE, EITHER

11:57AM   25      PERSONALLY OR THROUGH FRIENDS OR RELATIVES, IN THE BANKRUPTCY



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 89 of 220    89


11:57AM    1      SYSTEM?

11:57AM    2                 PROSPECTIVE JUROR:    NO, I DO NOT.

11:57AM    3                 THE COURT:   DO YOU KNOW ANYTHING ABOUT THE

11:57AM    4      BANKRUPTCY SYSTEM?

11:57AM    5                 PROSPECTIVE JUROR:    VERY LITTLE.

11:57AM    6                 THE COURT:   OKAY.   HAVE YOU OR ANYONE CLOSE TO YOU

11:57AM    7      EVER BEEN ACCUSED OF, ARRESTED FOR, OR CONVICTED OF ANY OFFENSE

11:57AM    8      INVOLVING FRAUD OR ANYTHING LIKE THAT?

11:57AM    9                 PROSPECTIVE JUROR:    NO.

11:57AM   10                 THE COURT:   DO YOU HAVE ANY BACKGROUND IN

11:57AM   11      ACCOUNTING, BUSINESS, FINANCE?

11:58AM   12                 PROSPECTIVE JUROR:    I ONCE WORKED AS A LOAN OFFICER

11:58AM   13      FOR A BANK.

11:58AM   14                 THE COURT:   OKAY.   AND WAS THAT INVOLVING REAL

11:58AM   15      ESTATE LOANS?

11:58AM   16                 PROSPECTIVE JUROR:    CORRECT.

11:58AM   17                 THE COURT:   HOME LOANS?

11:58AM   18                 PROSPECTIVE JUROR:    CORRECT.

11:58AM   19                 THE COURT:   AND DID YOU PACKAGE THE LOANS?

11:58AM   20                 PROSPECTIVE JUROR:    YES, I DID.

11:58AM   21                 THE COURT:   OKAY.   THANK YOU.   LET ME ASK AGAIN, AND

11:58AM   22      THIS IS TO THE PANEL ENTIRELY.    HAVE ANY OF YOU BEEN INVOLVED

11:58AM   23      IN ANY COURT IN A CRIMINAL MATTER THAT CONCERNED YOURSELF, A

11:58AM   24      MEMBER OF YOUR FAMILY, OR A CLOSE FRIEND EITHER AS A DEFENDANT,

11:58AM   25      A WITNESS, OR A VICTIM?   AND IF YOU WISH TO SPEAK PRIVATELY WE



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 90 of 220    90


11:58AM    1      CAN CERTAINLY DO THAT.

11:58AM    2           YES, MR. ALCALA.    YES.

11:58AM    3                  PROSPECTIVE JUROR:   I GOT CAUGHT STREET RACING IN I

11:58AM    4      BELIEVE 2013.

11:59AM    5                  THE COURT:   OKAY.

11:59AM    6                  PROSPECTIVE JUROR:   YEAH.

11:59AM    7                  THE COURT:   ALL RIGHT.   AND WAS THAT A CITATION TYPE

11:59AM    8      OF EVENT?

11:59AM    9                  PROSPECTIVE JUROR:   YEAH, IT WAS A MISDEMEANOR, AND

11:59AM   10      I HAD TO APPEAR IN COURT.

11:59AM   11                  THE COURT:   DID YOU GO TO COURT?

11:59AM   12                  PROSPECTIVE JUROR:   YES, I DID.

11:59AM   13                  THE COURT:   DID YOU TAKE CARE OF THE CASE?

11:59AM   14                  PROSPECTIVE JUROR:   TOOK CARE OF THE CASE.

11:59AM   15                  THE COURT:   IS THERE ANYTHING ABOUT THAT EXPERIENCE

11:59AM   16      THAT YOU THINK WOULD IMPAIR YOUR ABILITY TO BE FAIR AND

11:59AM   17      IMPARTIAL TO BOTH SIDES?

11:59AM   18                  PROSPECTIVE JUROR:   HONESTLY, I WAS GOING TO BRING

11:59AM   19      THIS UP TO THE PREVIOUS QUESTION, BUT I WASN'T SURE I WAS GOING

11:59AM   20      TO BE ANSWERING IT RIGHT, AND IT WAS ABOUT LAW ENFORCEMENT AND

11:59AM   21      WHETHER I'M BIASSED.     BUT I DID HAVE A FEW EXPERIENCES WITH LAW

11:59AM   22      ENFORCEMENT OFFICERS THAT DID RUB ME THE WRONG WAY, AND

11:59AM   23      ESPECIALLY DURING THAT TIME, NOT WHEN I WAS GETTING CITED BUT

11:59AM   24      WHEN I WAS GOING THROUGH THE PROCESS OF GETTING BOOKED AND

11:59AM   25      STUFF LIKE THAT, SOME OF THE LAW ENFORCEMENT OFFICERS THAT



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 91 of 220      91


11:59AM    1      WORKED WITH THE JAIL, KIND OF, YOU KNOW, THEY WERE SAYING SOME

11:59AM    2      PRETTY NEGATIVE THINGS TO ME AND STUFF LIKE THAT, AND I JUST

11:59AM    3      KIND OF CARRIED THAT WITH ME.

11:59AM    4                 THE COURT:    I SEE.   OKAY.   IT SOUNDS LIKE THAT WAS

12:00PM    5      THE CORRECTIONAL SIDE?

12:00PM    6                 PROSPECTIVE JUROR:     YEAH, I DON'T KNOW --

12:00PM    7                 THE COURT:    IT WAS AN UNPLEASANT EXPERIENCE?

12:00PM    8                 PROSPECTIVE JUROR:     YEAH, IT WAS VERY UNPLEASANT.

12:00PM    9                 MR. NICK:    YOUR HONOR, I'M SORRY.    I DIDN'T HEAR THE

12:00PM   10      OFFENSE.   WAS IT RACING?

12:00PM   11                 THE COURT:    YEAH, STREET RACING.

12:00PM   12                 MR. NICK:    I'M SORRY.   FORGIVE ME, YOUR HONOR.

12:00PM   13                 THE COURT:    AND THAT WAS ABOUT FOUR YEARS AGO DID

12:00PM   14      YOU SAY?

12:00PM   15                 PROSPECTIVE JUROR:     2013 WHEN I WAS 21.

12:00PM   16                 THE COURT:    OKAY.    SO YOU WENT TO COURT AND YOU

12:00PM   17      RESOLVED THE MATTER?

12:00PM   18                 PROSPECTIVE JUROR:     YEAH.

12:00PM   19                 THE COURT:    AND DID YOU FEEL LIKE YOU WERE TREATED

12:00PM   20      FAIRLY IN THE COURT SYSTEM?

12:00PM   21                 PROSPECTIVE JUROR:     YES, I ACTUALLY DO FEEL LIKE I

12:00PM   22      WAS TREATED FAIRLY FOR THE NATURE OF THE OFFENSE.

12:00PM   23                 THE COURT:    OKAY.    ALL RIGHT.   SO IT SOUNDS LIKE ANY

12:00PM   24      ANIMUS YOU MIGHT HAVE OR ANY BAD FEELINGS YOU MIGHT HAVE RELATE

12:00PM   25      TO THAT PROCESS, THE INITIAL PROCESS --



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 92 of 220     92


12:00PM    1                 PROSPECTIVE JUROR:    YES.

12:00PM    2                 THE COURT:   -- INVOLVING THE CORRECTIONAL OFFICERS?

12:00PM    3                 PROSPECTIVE JUROR:    AND I HAVE HAD A FEW RUN-INS

12:01PM    4      WITH POLICE OFFICERS ON THE STREET AND JUST LIKE WITH THE --

12:01PM    5      AND I KIND OF ALWAYS GET RUBBED THE WRONG WAY BY THEM.

12:01PM    6                 THE COURT:   I SEE.

12:01PM    7                 PROSPECTIVE JUROR:    AND IT'S SOMETHING THAT I HAVE

12:01PM    8      ALWAYS CARRIED WITH ME.

12:01PM    9                 THE COURT:   OKAY.    WELL, IN THIS CASE THIS DOESN'T

12:01PM   10      INVOLVE STREET RACING, AND IT'S A DIFFERENT TYPE OF A CASE.

12:01PM   11           BUT LET ME ASK YOU, THERE'S GOING TO BE -- YOU HEARD MY

12:01PM   12      QUESTIONS OF MS. ALUFFI A MOMENT AGO.     DO YOU THINK THAT -- MY

12:01PM   13      QUESTION WAS WOULD ANYONE HERE GIVE GREATER OR LESSER CREDENCE

12:01PM   14      TO A WITNESS'S TESTIMONY, A LAW ENFORCEMENT WITNESS'S TESTIMONY

12:01PM   15      JUST BECAUSE OF THE NATURE OF THAT EMPLOYMENT?

12:01PM   16                 PROSPECTIVE JUROR:    FOR ME I BELIEVE, YEAH, IT WOULD

12:01PM   17      BE LESSER BECAUSE THE WAY THAT -- WHAT EXPERIENCES THAT I'VE

12:01PM   18      HAD WITH CERTAIN LAW ENFORCEMENT OFFICERS IS KIND OF LIKE FROM

12:01PM   19      WHAT THEY ARE GIVING ME IT FEELS LIKE THEY'RE TRYING TO TELL ME

12:01PM   20      WHATEVER THEY SAY GOES, AND IT KIND OF MAKES ME FEEL LIKE I'M

12:01PM   21      ALWAYS IN THE WRONG, OR SOMETHING LIKE THAT.

12:01PM   22                 THE COURT:   WELL, WOULD YOU BE ABLE TO PUT ASIDE ANY

12:02PM   23      FEELINGS THAT YOU MIGHT HAVE IN THIS CASE IF ANY LAW

12:02PM   24      ENFORCEMENT OFFICERS TESTIFIED?

12:02PM   25           I'VE LOOKED AT THE WITNESS LIST.     MY SENSE IS THAT THERE



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 93 of 220     93


12:02PM    1      ARE NOT GOING TO BE ANY TRAFFIC OFFICERS TESTIFYING IN THIS

12:02PM    2      CASE.   AND I DON'T MEAN TO BE FLIP, I JUST WANT YOU TO KNOW

12:02PM    3      THERE ARE GOING TO BE OTHER LAW ENFORCEMENT OFFICERS THAT WORK

12:02PM    4      IN DIFFERENT CAPACITIES.

12:02PM    5                 PROSPECTIVE JUROR:    I MAY BE ABLE TO, BUT I CAN'T

12:02PM    6      SAY 100 PERCENT.

12:02PM    7                 THE COURT:   I SEE.   DO YOU THINK THAT YOU COULD PUT

12:02PM    8      ASIDE YOUR EXPERIENCES THAT YOU'VE HAD IF YOU'RE SEATED AS A

12:02PM    9      JUROR IN THIS CASE AND HEAR THE EVIDENCE OBJECTIVELY AND BE

12:02PM   10      FAIR TO BOTH SIDES IN THIS CASE?     DO YOU THINK YOU COULD DO

12:02PM   11      THAT?

12:02PM   12                 PROSPECTIVE JUROR:    YEAH, I MAY BE ABLE TO.   IT'S

12:02PM   13      HARD FOR ME TO SAY.

12:02PM   14                 THE COURT:   I'M SORRY.

12:02PM   15                 PROSPECTIVE JUROR:    I SAID I CAN'T REALLY SAY

12:02PM   16      BECAUSE I DON'T KNOW WHAT IS -- KIND OF WHAT IS GOING ON.

12:02PM   17                 THE COURT:   WELL, YOU HAVE HAD NOT HEARD ANY OF THE

12:02PM   18      FACTS OF THE CASE, OF COURSE, OTHER THAN I'VE READ THE CHARGES

12:03PM   19      TO YOU.

12:03PM   20                 PROSPECTIVE JUROR:    I MAY BE ABLE TO, BUT I CAN'T

12:03PM   21      SAY 100 PERCENT.

12:03PM   22                 THE COURT:   OKAY.    WELL, AS YOU SIT RIGHT NOW, ARE

12:03PM   23      YOU TELLING ME THAT YOU'RE NOT GOING TO BELIEVE ANYTHING THAT

12:03PM   24      ANY WITNESS THAT THE GOVERNMENT PUTS ON JUST BECAUSE THE NATURE

12:03PM   25      OF THE FACT THAT THEY'RE PROSECUTION WITNESSES, IS THAT WHAT



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 94 of 220        94


12:03PM    1      YOU'RE SAYING?

12:03PM    2                 PROSPECTIVE JUROR:      I'M NOT TOO SURE.    I JUST WANT

12:03PM    3      TO PUT THAT OUT THERE.

12:03PM    4                 THE COURT:    OKAY.   THAT'S WHY WE'RE TALKING.

12:03PM    5                 PROSPECTIVE JUROR:      YEAH.

12:03PM    6                 THE COURT:    ARE YOU SAYING THAT YOU WOULD NOT

12:03PM    7      BELIEVE OR YOU WOULD GIVE LESSER CREDIBILITY TO A LAW

12:03PM    8      ENFORCEMENT OFFICER WHO TESTIFIES?

12:03PM    9                 PROSPECTIVE JUROR:      YES, I UNDERSTAND.

12:03PM   10                 THE COURT:    JUST BECAUSE THEY'RE A LAW ENFORCEMENT

12:03PM   11      OFFICER?

12:03PM   12                 PROSPECTIVE JUROR:      YES.

12:03PM   13                 THE COURT:    OKAY.   ALL RIGHT.

12:03PM   14           THIS IS KIND OF THE REVERSE OF WHAT I WAS TALKING WITH

12:03PM   15      MS. ALUFFI ABOUT, ISN'T IT?

12:03PM   16                 PROSPECTIVE JUROR:      YEAH.

12:03PM   17                 THE COURT:    AND DO YOU THINK THAT YOU COULD PUT

12:03PM   18      ASIDE YOUR EXPERIENCE FROM FIVE YEARS AGO AND BE FAIR TO BOTH

12:03PM   19      SIDES HERE OR NOT?

12:04PM   20                 PROSPECTIVE JUROR:      IT MIGHT BE A LITTLE BIT OF A

12:04PM   21      CHALLENGE, YEAH.

12:04PM   22                 THE COURT:    WELL --

12:04PM   23                 PROSPECTIVE JUROR:      LIKE 100 PERCENT YES AND

12:04PM   24      100 PERCENT NO.

12:04PM   25                 THE COURT:    OKAY.   YEAH.     ALL RIGHT.   THANK YOU,



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 95 of 220     95


12:04PM    1      MR. ALCALA.   I WILL EXCUSE YOU, SIR.

12:04PM    2                 PROSPECTIVE JUROR:    OKAY.

12:04PM    3                 THE COURT:    MADAM CLERK.

12:04PM    4                 PROSPECTIVE JUROR:    THE SECOND FLOOR?

12:04PM    5                 THE COURT:    YES.

12:04PM    6                 THE CLERK:    THE NEXT NAME IS LUIS AGUILAR.

12:04PM    7                 THE COURT:    LUIS AGUILAR.   MR. AGUILAR, NOW YOU

12:04PM    8      APPRECIATE WHY I TOLD EVERYONE TO PAY ATTENTION.

12:04PM    9                 PROSPECTIVE JUROR:    PAY ATTENTION.

12:04PM   10                 THE COURT:    GOOD MORNING, SIR.

12:04PM   11                 PROSPECTIVE JUROR:    GOOD MORNING.

12:04PM   12                 THE COURT:    WERE YOU ABLE TO HEAR ALL OF THE

12:04PM   13      QUESTIONS AND THE ANSWERS OF OTHER PROSPECTIVE JURORS THIS

12:05PM   14      MORNING?

12:05PM   15                 PROSPECTIVE JUROR:    YEP.

12:05PM   16                 THE COURT:    OKAY.   MS. GUNDERSON IS GOING TO HAND

12:05PM   17      YOU THE MICROPHONE.     LET ME ASK YOU JUST THE NATURE OF THE

12:05PM   18      DURATION OF THE TRIAL RATHER.     ANYTHING ABOUT THE DURATION OF

12:05PM   19      THE TRIAL THAT YOU THINK OR THE LENGTH OF THE TRIAL THAT YOU

12:05PM   20      THINK WOULD CAUSE YOU DIFFICULTY TO SIT AS A JUROR?

12:05PM   21                 PROSPECTIVE JUROR:    YES.

12:05PM   22                 THE COURT:    AND LET ME KNOW ABOUT THAT.

12:05PM   23                 PROSPECTIVE JUROR:    BECAUSE I'M A SINGLE DAD, AND I

12:05PM   24      HAVE AN ARRANGEMENT WITH MY SISTER BECAUSE SHE TAKES THEM TO

12:05PM   25      SCHOOL AND I PICK THEM UP BECAUSE I START AT 5:00 AND GET OFF



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 96 of 220    96


12:05PM    1      AT 1:00.

12:05PM    2                 THE COURT:    YOU START AT 5:00 IN THE MORNING AND YOU

12:05PM    3      GET OFF AFTER 1:00?

12:05PM    4                 PROSPECTIVE JUROR:     YES.

12:05PM    5                 THE COURT:    AND YOUR SISTER?

12:05PM    6                 PROSPECTIVE JUROR:     DROPS THEM OFF, AND I PICK THEM

12:05PM    7      UP.

12:05PM    8                 THE COURT:    AND WHAT ARRANGEMENTS HAVE YOU MADE TO

12:05PM    9      COLLECT YOUR CHILDREN?

12:05PM   10                 PROSPECTIVE JUROR:     RIGHT NOW?

12:05PM   11                 THE COURT:    YES.

12:05PM   12                 PROSPECTIVE JUROR:     I WOULD HAVE TO WAIT UNTIL LUNCH

12:05PM   13      TIME TO MAKE AN ARRANGEMENT BECAUSE MY GIRLFRIEND DOESN'T WORK,

12:05PM   14      BUT SHE HAS A NEW JOB SO I WOULD HAVE TO TALK TO HER.

12:05PM   15                 THE COURT:    SO IT SOUNDS LIKE IF SHE HAS SOME

12:05PM   16      AVAILABILITY SHE WOULD BE ABLE TO DO THAT?

12:05PM   17                 PROSPECTIVE JUROR:     YEAH, BUT HER DAYS OFF ARE ONLY

12:05PM   18      TUESDAY AND SUNDAY, AND THEY DON'T GO TO SCHOOL ON SUNDAY SO

12:06PM   19      THE ONLY DAY SHE CAN DO THAT IS TODAY.

12:06PM   20                 THE COURT:    OKAY.    OH, YOUR GIRLFRIEND HAS A NEW

12:06PM   21      JOB?

12:06PM   22                 PROSPECTIVE JUROR:     CORRECT.

12:06PM   23                 THE COURT:    I SEE.   AND DO YOU HAVE OTHER PEOPLE

12:06PM   24      THAT YOU CAN CALL ON TO ASSIST, FAMILY MEMBERS AND FRIENDS?

12:06PM   25                 PROSPECTIVE JUROR:     NOT REALLY.   HER MOM DOESN'T



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 97 of 220       97


12:06PM    1      EVEN DRIVE.

12:06PM    2                   THE COURT:   AND WHAT ABOUT YOUR FAMILY?    DO YOU HAVE

12:06PM    3      OTHER FAMILY MEMBERS THAT CAN ASSIST?

12:06PM    4                   PROSPECTIVE JUROR:    THEY'RE ALL WORKING AND DOING

12:06PM    5      THEIR THING.

12:06PM    6                   THE COURT:   OKAY.    SO YOU TOLD ME THAT YOU COULD

12:06PM    7      WAIT AND MAKE A CALL.     IS THAT SOMETHING THAT YOU COULD DO AT

12:06PM    8      THE BREAK?

12:06PM    9                   PROSPECTIVE JUROR:    FOR MY GIRLFRIEND?    OR FOR MY

12:06PM   10      OTHER FAMILY THEY'RE WORKING AND THEY WOULDN'T ANSWER ME RIGHT

12:06PM   11      NOW.

12:06PM   12                   THE COURT:   WELL, I'M SORRY, YOUR GIRLFRIEND HAS A

12:06PM   13      NEW JOB BUT SHE'S ABLE TO HELP --

12:06PM   14                   PROSPECTIVE JUROR:    TODAY BECAUSE TODAY IS HER DAY

12:06PM   15      OFF.

12:06PM   16                   THE COURT:   I SEE.   AND THEN SHE -- WHAT ARE HER

12:06PM   17      DAYS OFF?

12:06PM   18                   PROSPECTIVE JUROR:    TUESDAY AND SUNDAY.

12:06PM   19                   THE COURT:   TUESDAY AND SUNDAY.   I SEE.

12:07PM   20             AND SHE WORKS DURING THE DAY OR THE EVENING?

12:07PM   21                   PROSPECTIVE JUROR:    DURING THE DAY.   WELL.

12:07PM   22                   THE COURT:   I SEE.

12:07PM   23                   PROSPECTIVE JUROR:    HER SCHEDULE IS MESSED UP.

12:07PM   24      SOMETIMES SHE WORKS DURING THE DAY, AND SOMETIMES SHE WORKS AT

12:07PM   25      NIGHT.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 98 of 220     98


12:07PM    1                 PROSPECTIVE JUROR:   CRAZY.

12:07PM    2                 PROSPECTIVE JUROR:   YEAH, IT IS.

12:07PM    3                 THE COURT:   AND WOULD IT BE OF SOME BENEFIT IF YOU

12:07PM    4      WERE TO CALL HER IF SHE COULD SCHEDULE NIGHT EMPLOYMENT SO SHE

12:07PM    5      COULD TAKE CARE OF THE KIDS?

12:07PM    6                 PROSPECTIVE JUROR:   I DON'T KNOW IF THAT WOULD BE

12:07PM    7      CONVENIENT ON A NEW JOB TO CHANGE YOUR SCHEDULE FOR HER.

12:07PM    8                 THE COURT:   UH-HUH, I SEE.

12:07PM    9           ALL RIGHT.   WELL, LET'S DO THIS, SIR.    WHY DON'T WE -- I

12:07PM   10      JUST NOTICED WE'RE INTO THE NOON HOUR NOW.     WE'RE GOING TO TAKE

12:07PM   11      OUR NOON RECESS, LADIES AND GENTLEMEN, AND WE'LL RESUME AT

12:07PM   12      1:30, 1:30.

12:07PM   13           MR. AGUILAR, WHAT I'M GOING TO ASK YOU TO DO, SIR, IS OVER

12:07PM   14      THE BREAK IF YOU COULD CALL YOUR GIRLFRIEND AND CALL OTHER

12:07PM   15      FAMILY FRIENDS TO SEE WHAT TYPE OF ASSISTANCE YOU COULD GET IN

12:07PM   16      CHILDCARE, ALL RIGHT?

12:07PM   17                 PROSPECTIVE JUROR:   WELL, WE'LL SEE IF THEY CAN

12:08PM   18      ANSWER THAT, AND I THINK THEY'RE ALL AT WORK RIGHT NOW.     THE

12:08PM   19      ONLY PERSON THAT WOULD ANSWER ME WOULD BE MY GIRLFRIEND.

12:08PM   20                 THE COURT:   WELL, I'M GOING TO BE --

12:08PM   21                 PROSPECTIVE JUROR:   THAT'S WHO I CAN CALL.

12:08PM   22                 THE COURT:   I'M GOING TO BE OPTIMISTIC, AND LET'S

12:08PM   23      SEE WHAT YOU CAN COME UP WITH, AND WE'LL CHAT AGAIN AT 1:30,

12:08PM   24      1:30.

12:08PM   25           IF YOU WOULD PLEASE REMEMBER WHERE YOU'RE SITTING, LADIES



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 99 of 220   99


12:08PM    1      AND GENTLEMEN, WHEN YOU TAKE THOSE SEATS.

12:08PM    2           BUT WHEN YOU COME BACK, BEFORE YOU LEAVE EVERYONE -- I

12:08PM    3      DON'T THINK I'VE DISCHARGED YOU YET, SO PLEASE WAIT.

12:08PM    4           SIR, ARE YOU A PROSPECTIVE JUROR?    YES, COULD YOU JUST

12:08PM    5      WAIT A MINUTE.   I'M GOING TO ASK YOU ALL TO COLLECT YOURSELVES

12:08PM    6      DOWNSTAIRS, DOWNSTAIRS IN THE JURY ASSEMBLY ROOM AS SUCH THAT

12:08PM    7      WE CAN BEGIN AT 1:30 AND OUR CLERK WILL BRING YOU BACK UP AT

12:08PM    8      THAT TIME.

12:08PM    9           SO DOWNSTAIRS AT 1:30, AND WE'LL START AT 1:30.     ALL

12:08PM   10      RIGHT.   THANK YOU.

12:10PM   11           (LUNCH RECESS TAKEN AT 12:10 P.M.)

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 100 of 220 100


12:10PM    1                               AFTERNOON SESSION

01:34PM    2            (JURY IN AT 1:34 P.M.)

01:34PM    3                  THE COURT:   WE'RE BACK ON THE RECORD IN THE

01:34PM    4      KUBUROVICH MATTER.    ALL COUNSEL ARE PRESENT.     ALL PARTIES ARE

01:35PM    5      PRESENT.   OUR PROSPECTIVE JURORS ARE PRESENT, AND WE'LL

01:35PM    6      CONTINUE WITH OUR QUESTIONING.

01:35PM    7           LET ME ASK, THOUGH, I THINK, MR. AGUILAR, YOU WERE GOING

01:35PM    8      TO MAKE A CALL?

01:35PM    9                  PROSPECTIVE JUROR:   I DID.

01:35PM   10                  THE COURT:   TELL ME ABOUT THAT.

01:35PM   11                  PROSPECTIVE JUROR:   WELL, SHE CAN'T.

01:35PM   12                  THE COURT:   WHY DON'T YOU TALK INTO THE MICROPHONE.

01:35PM   13                  PROSPECTIVE JUROR:   MY MOM AND DAD DIDN'T ANSWER ME,

01:35PM   14      AND MY GIRLFRIEND DID AND SHE'LL PICK UP MY DAUGHTER FROM

01:35PM   15      SCHOOL.

01:35PM   16                  THE COURT:   ALL RIGHT.   THANK YOU.

01:35PM   17                  PROSPECTIVE JUROR:   UH-HUH.

01:35PM   18                  THE COURT:   LET ME CONTINUE WITH QUESTIONS THEN.

01:35PM   19           I THINK I ASKED -- I THINK WE LEFT OFF AT MY QUESTION

01:35PM   20      REGARDING ANYONE KNOWING ANYONE INVOLVED IN THE CRIMINAL

01:35PM   21      JUSTICE SYSTEM, EITHER A CRIMINAL COURT, EITHER YOURSELF, A

01:35PM   22      MEMBER OF A FAMILY, FRIEND AS A DEFENDANT OR A WITNESS OR A

01:35PM   23      VICTIM?    I THINK WE DID GET ONE RESPONSE.

01:35PM   24           ARE THERE ANY OTHER RESPONSES TO THAT QUESTION?       YES,

01:35PM   25      MR. AGUILERAVITELA.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 101 of 220 101


01:36PM    1                   PROSPECTIVE JUROR:    I DON'T KNOW HOW RELEVANT IT IS

01:36PM    2      TO THIS CASE, BUT I DO HAVE SOME KNOWLEDGE OR BACKGROUND MYSELF

01:36PM    3      IN LAW.   WHEN I WAS IN THE PROBATION DEPARTMENT I WAS IN CHARGE

01:36PM    4      OF MULTIPLE AREAS.    I WAS DOING COURT HEARINGS, UPDATING

01:36PM    5      DEFENDANT'S CASES, WORKING WITH VICTIM RESOLUTION, MAKING CALLS

01:36PM    6      TO VICTIMS, SENDING THEM OUT LETTERS.         SO I DON'T KNOW IF IT'S

01:36PM    7      IMPORTANT.

01:36PM    8                   THE COURT:   OKAY.    ALL RIGHT.   AND THAT WAS AN

01:36PM    9      INTERNSHIP YOU WERE DOING?

01:36PM   10                   PROSPECTIVE JUROR:    CORRECT.

01:36PM   11                   THE COURT:   RIGHT.   OKAY.   AND IS THERE ANYTHING

01:36PM   12      ABOUT YOUR EXPERIENCE WITH THE PROBATION DEPARTMENT IN THAT

01:36PM   13      CAPACITY THAT YOU THINK WILL IMPAIR YOUR ABILITY TO BE FAIR AND

01:36PM   14      IMPARTIAL TO BOTH SIDES HERE?

01:36PM   15                   PROSPECTIVE JUROR:    I DON'T KNOW IF THERE'S GOING TO

01:36PM   16      BE ANY VICTIMS, BUT I WAS MORE CONNECTED WITH VICTIMS THAN WITH

01:36PM   17      WORKING WITH THE DEFENDANTS.       AND IN PARTICULAR CASES THERE WAS

01:36PM   18      ONE THAT INVOLVED IDENTITY THEFT, AND IT WAS ABOUT DEALING WITH

01:37PM   19      80 TO 90 VICTIMS.    SO I WAS DOING A LOT OF TALKING TO THEM AND

01:37PM   20      MORE THAN THE DEFENDANTS.

01:37PM   21                   THE COURT:   OKAY.    ALL RIGHT.

01:37PM   22           WILL YOU BE ABLE TO SEPARATE YOUR EXPERIENCES IN THAT

01:37PM   23      INTERNSHIP AND SIT AS A FAIR JUROR IN THIS CASE?        CAN YOU DO

01:37PM   24      THAT?

01:37PM   25                   PROSPECTIVE JUROR:    I BELIEVE SO.    ARE THERE ANY



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 102 of 220 102


01:37PM    1      VICTIMS THAT ARE GOING TO BE HERE AND TESTIFY?

01:37PM    2                 THE COURT:   WELL, I DON'T KNOW, SIR.    I DON'T KNOW

01:37PM    3      WHAT THE TESTIMONY WILL BE IN THAT REGARD, SPECIFIC VICTIMS.

01:37PM    4           BUT WILL YOU BE ABLE TO LISTEN TO ALL OF THE EVIDENCE AND

01:37PM    5      WEIGH IT FAIRLY AND YOU DECIDE THE FACTS OF THE CASE BUT YOU

01:37PM    6      APPLY THE LAW AS I GIVE IT TO YOU?      CAN YOU DO THAT?

01:37PM    7                 PROSPECTIVE JUROR:   SURE.

01:37PM    8                 THE COURT:   ALL RIGHT.   THANK YOU.    ANYONE ELSE?

01:37PM    9           I SEE NO HANDS.

01:37PM   10           AGAIN, THIS IS TO THE PANEL.    IF YOU ARE SELECTED TO SIT

01:37PM   11      ON THIS CASE, WILL YOU BE ABLE TO RENDER A VERDICT SOLELY ON

01:37PM   12      THE EVIDENCE PRESENTED AT THE TRIAL AND IN THE CONTEXT OF THE

01:38PM   13      LAW THAT I GIVE IT TO YOU IN MY INSTRUCTIONS, DISREGARDING ANY

01:38PM   14      OTHER NOTIONS, BELIEFS, ABOUT THE LAW THAT YOU MAY HAVE

01:38PM   15      ENCOUNTERED IN REACHING YOUR VERDICT?

01:38PM   16           THAT IS TO SAY, CAN ALL OF YOU FOLLOW THE INSTRUCTIONS

01:38PM   17      THAT I GIVE YOU AND APPLY THOSE INSTRUCTIONS TO THE FACTS AS

01:38PM   18      YOU FIND THEM?   IS THERE ANYONE WHO CANNOT DO THIS?

01:38PM   19           I SEE NO HANDS.

01:38PM   20           A DEFENDANT IN A CRIMINAL CASE IS PRESUMED TO BE INNOCENT.

01:38PM   21      THE PRESUMPTION -- THIS PRESUMPTION REQUIRES THE GOVERNMENT TO

01:38PM   22      PROVE EACH ELEMENT OF AN OFFENSE BEYOND A REASONABLE DOUBT.

01:38PM   23           PROOF BEYOND A REASONABLE DOUBT IS PROOF THAT LEAVES YOU

01:38PM   24      FIRMLY CONVINCED THE DEFENDANT IS GUILTY.

01:38PM   25           IT IS NOT REQUIRED THAT THE GOVERNMENT PROVE GUILT BEYOND



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 103 of 220 103


01:38PM    1      ALL POSSIBLE DOUBT.    A REASONABLE DOUBT IS A DOUBT BASED UPON

01:38PM    2      REASON AND COMMON SENSE AND IS NOT BASED PURELY ON SPECULATION.

01:38PM    3           IT MAY ARISE FROM A CAREFUL AND IMPARTIAL CONSIDERATION OF

01:39PM    4      ALL OF THE EVIDENCE OR FROM A LACK OF EVIDENCE.

01:39PM    5           IF AFTER A CAREFUL AND IMPARTIAL CONSIDERATION OF ALL OF

01:39PM    6      THE EVIDENCE YOU ARE NOT CONVINCED BEYOND A REASONABLE DOUBT

01:39PM    7      THAT THE DEFENDANTS ARE GUILTY, IT IS YOUR DUTY TO FIND THE

01:39PM    8      DEFENDANTS NOT GUILTY.

01:39PM    9           ON THE OTHER HAND, IF AFTER A CAREFUL AND IMPARTIAL

01:39PM   10      CONSIDERATION OF ALL OF THE EVIDENCE YOU ARE CONVINCED BEYOND A

01:39PM   11      REASONABLE DOUBT THAT THE DEFENDANTS ARE GUILTY, IT IS YOUR

01:39PM   12      DUTY TO FIND THE DEFENDANTS GUILTY.

01:39PM   13           NOW, CAN ALL OF YOU APPLY THE LAW AGAIN AS GIVEN TO YOU,

01:39PM   14      INCLUDING THE PRESUMPTION OF INNOCENCE AND THE GOVERNMENT'S

01:39PM   15      BURDEN OF PROOF BEYOND A REASONABLE DOUBT?

01:39PM   16           IS THERE ANYBODY WHO CANNOT DO THAT?

01:39PM   17           I SEE NO HANDS.

01:39PM   18           IS THERE ANYONE WHO CANNOT PRESUME THE DEFENDANTS INNOCENT

01:39PM   19      OF THE CHARGES TODAY?    THAT IS TO SAY IS THERE ANYONE WHO PARTS

01:39PM   20      COMPANY WITH THE CONCEPT OF PRESUMPTION OF INNOCENCE?     ANYONE

01:39PM   21      WHO DISBELIEVES THAT?

01:40PM   22           I SEE NO HANDS.

01:40PM   23           IN OUR NATION AND STATE WE HAVE CITIZENS, RESIDENTS,

01:40PM   24      NONCITIZENS FROM MANY DIFFERENT RACES, ETHNIC AND CULTURAL

01:40PM   25      BACKGROUNDS.   IN THE JURISDICTION OF THIS COURT WE ENJOY A RICH



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 104 of 220 104


01:40PM    1      DIVERSITY OF INDIVIDUALS AND CULTURES.

01:40PM    2           UNDER THE LAW ALL PEOPLE WHO APPEAR IN COURT REGARDLESS OF

01:40PM    3      RACE, RELIGION, ETHNIC HERITAGE, SEX, AGE OR SEXUAL ORIENTATION

01:40PM    4      ARE ENTITLED TO DUE PROCESS OF THE LAW, AND WE GUARANTEE EACH

01:40PM    5      PERSON THE RIGHT TO A FAIR AND IMPARTIAL JURY.

01:40PM    6           WE ARE TO JUDGE EACH INDIVIDUAL AS WE WOULD WANT TO BE

01:40PM    7      JUDGED, THAT IS, FAIRLY AND IMPARTIALLY.

01:40PM    8           NOW, IT MAY APPEAR THAT MEMBERS -- SOME MEMBERS OF THE

01:40PM    9      COURT, EITHER THE DEFENDANTS, PARTIES, WITNESSES, OR ATTORNEYS

01:40PM   10      COME FROM A PARTICULAR NATIONAL, RACIAL, OR RELIGIOUS GROUP OR

01:40PM   11      MAY HAVE A DIFFERENT LIFESTYLE THAN YOUR OWN.

01:40PM   12           WOULD THIS IN ANY WAY AFFECT YOUR JUDGMENT OR THE WEIGHT

01:41PM   13      AND CREDIBILITY YOU WOULD GIVE TO THE EVIDENCE IN THIS CASE?

01:41PM   14           ANYONE WISH TO RESPOND TO THAT QUESTION?

01:41PM   15           I SEE NO HANDS.

01:41PM   16           IS THERE ANYTHING ABOUT THE DEFENDANTS' ETHNIC BACKGROUND

01:41PM   17      THAT MIGHT INFLUENCE YOUR ABILITY TO FAIRLY JUDGE THE EVIDENCE

01:41PM   18      IN THIS CASE?

01:41PM   19           I SEE NO HANDS.

01:41PM   20           TO REACH A VERDICT THE JURY MUST BE UNANIMOUS.     DO ALL OF

01:41PM   21      YOU ACCEPT THE REQUIREMENT THAT THE JURY'S VERDICT BE

01:41PM   22      UNANIMOUS?   IS THERE ANYONE WHO PARTS COMPANY WITH THAT

01:41PM   23      CONCEPT?

01:41PM   24           I SEE NO HANDS.

01:41PM   25           DOES ANYONE FEEL THAT BECAUSE OF PHILOSOPHICAL, MORAL,



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 105 of 220 105


01:41PM    1      RELIGIOUS, OR OTHER REASONS THEY CANNOT SIT AS A JUROR IN A

01:41PM    2      CRIMINAL CASE?   ANYONE HAVE ANY FEELINGS IN THAT REGARD?

01:41PM    3           AGAIN, I SEE NO HANDS.

01:41PM    4           YOU UNDERSTAND THAT AS A JUROR YOU ARE ASKED TO DETERMINE

01:41PM    5      AGAIN THE FACTS AND WHETHER OR NOT THE DEFENDANTS DID, IN FACT,

01:41PM    6      COMMIT THE ACTS WHICH CONSTITUTE THE OFFENSES CHARGED.     THAT,

01:41PM    7      AGAIN, IS WHAT THE JUROR'S OBLIGATION IS TO DO.

01:42PM    8           IS THERE ANYONE WHO FEELS THAT THEY CANNOT DO THAT?

01:42PM    9           I SEE NO HANDS.

01:42PM   10           AS A JUROR YOU'RE NOT CONSIDER OR SPECULATE ON THE

01:42PM   11      QUESTION OF PUNISHMENT.   THAT IS A QUESTION SOLELY IN THE

01:42PM   12      PROVINCE OF THE COURT.    IS THERE ANYONE WHO DOESN'T UNDERSTAND

01:42PM   13      THAT CONCEPT?

01:42PM   14           I SEE NO HANDS.

01:42PM   15           IF YOU ARE SELECTED TO SIT AS A JUROR IN THIS CASE, WILL

01:42PM   16      YOU DECIDE THE CASE WITHOUT CONSIDERING THE QUESTION OF

01:42PM   17      PUNISHMENT?   IS THERE ANYONE WHO CANNOT DO THIS?

01:42PM   18           I SEE NO HANDS.

01:42PM   19           IN OUR COURTS AN ACCUSED HAS THE RIGHT TO REMAIN SILENT

01:42PM   20      AND NOT TESTIFY.   A DEFENDANT MAY CHOOSE TO RELY ON THE STATE

01:42PM   21      OF THE EVIDENCE IN THE CASE AND AT THE CONCLUSION OF THE

01:42PM   22      GOVERNMENT'S CASE PRESENT NO EVIDENCE.

01:42PM   23           NOW, DO ALL OF YOU ACCEPT THE RIGHT UNDER THE CONSTITUTION

01:42PM   24      TO REMAIN SILENT AND THUS NOT TESTIFY IN A CASE?     IS THERE

01:42PM   25      ANYONE WHO PARTS COMPANY WITH THAT CONCEPT?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 106 of 220 106


01:42PM    1             IF THE DEFENDANTS IN THIS CASE RELY ON THEIR RIGHT NOT TO

01:43PM    2      TESTIFY, WILL ANYONE HOLD THAT AGAINST THEM?

01:43PM    3             I SEE NO HANDS.

01:43PM    4             ARE YOU OR ANYONE -- ANY OF YOU OR ANY MEMBER OF YOUR

01:43PM    5      FAMILY OR ANY OF YOUR CLOSE FRIENDS ATTORNEYS, LAW STUDENTS, OR

01:43PM    6      PARALEGALS?

01:43PM    7             LET'S START WITH MR. BRODY.    WHERE IS THE MICROPHONE?

01:43PM    8      YES.

01:43PM    9                  PROSPECTIVE JUROR:    I BELIEVE I ANSWERED THIS

01:43PM   10      QUESTION EARLIER.

01:43PM   11                  THE COURT:   YOU DID.    YOU MENTIONED YOUR MOTHER.

01:43PM   12                  PROSPECTIVE JUROR:    DO I NEED TO GO INTO DETAIL

01:43PM   13      ABOUT IT AGAIN OR --

01:43PM   14                  THE COURT:   I THINK YOUR MOTHER PRACTICES ESTATE

01:43PM   15      PLANNING.

01:43PM   16                  PROSPECTIVE JUROR:    YES.

01:43PM   17                  THE COURT:   IN SARATOGA?

01:43PM   18                  PROSPECTIVE JUROR:    YES, SHE'S AN ATTORNEY.

01:43PM   19                  THE COURT:   AND LET'S GO BACK TO MR. KLAPPERICH,

01:43PM   20      YES, SIR.    I BEG YOUR PARDON.     I'M SORRY.   MR. SHEWCHUK, I

01:43PM   21      DON'T MEAN TO IGNORE YOU.

01:43PM   22                  PROSPECTIVE JUROR:    THAT'S OKAY.      SINCE I HAVE THE

01:43PM   23      MICROPHONE, I HAVE A GOOD FRIEND AND HE'S A LAWYER AND ANOTHER

01:43PM   24      FRIEND IN LAW AND A SPORTS AGENT, AND NONE OTHER THAT COME TO

01:43PM   25      MIND.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 107 of 220 107


01:43PM    1                   THE COURT:   OKAY.   THE OTHER FRIEND WHO IS NOT THE

01:43PM    2      SPORTS AGENT, DO YOU KNOW WHAT AREA OF PRACTICE HE OR SHE

01:44PM    3      PRACTICES?

01:44PM    4                   PROSPECTIVE JUROR:   I THINK IT'S FAMILY LAW.

01:44PM    5                   THE COURT:   OKAY.   ALL RIGHT.   THANK YOU.

01:44PM    6             AND WE'LL GO BACK UP TO MS. STANOJEVIC -- OH, YES.

01:44PM    7                   PROSPECTIVE JUROR:   ALSO OUR FRIENDS ARE A COUPLE OF

01:44PM    8      ATTORNEYS AT OUR OFFICE.

01:44PM    9                   THE COURT:   AT YOUR OFFICE IN YOUR BUSINESS?

01:44PM   10                   PROSPECTIVE JUROR:   YES.

01:44PM   11                   THE COURT:   OKAY.   THANK YOU.

01:44PM   12                   PROSPECTIVE JUROR:   SO THREE OF MY UNCLES -- THREE

01:44PM   13      OR FOUR OF MY UNCLES ARE ATTORNEYS, AND ONE WAS A JUDGE AND

01:44PM   14      THIS WAS BACK IN FORMER YUGOSLAV VIA.

01:44PM   15                   THE COURT:   OKAY.   ALL RIGHT.   THANK YOU.

01:44PM   16      MR. KLAPPERICH.

01:44PM   17                   PROSPECTIVE JUROR:   I JUST GRADUATED LAW SCHOOL, AND

01:44PM   18      I SAT FOR THE JULY BAR.

01:44PM   19                   THE COURT:   OKAY.   SO YOU'RE WAITING FOR BAR RESULTS

01:44PM   20      NOW?

01:44PM   21                   PROSPECTIVE JUROR:   THAT'S RIGHT.

01:44PM   22                   THE COURT:   AND WHERE DID YOU GRADUATE FROM?

01:44PM   23                   PROSPECTIVE JUROR:   SANTA CLARA SCHOOL OF LAW.

01:44PM   24                   THE COURT:   AND DID YOU ENJOY YOUR EXPERIENCE AT

01:44PM   25      SANTA CLARA?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 108 of 220 108


01:44PM    1                   PROSPECTIVE JUROR:    I DID.

01:44PM    2                   THE COURT:   SO YOU LEFT BEFORE THE NEW LAW SCHOOL.

01:44PM    3      DID YOU GET TO TAKE CLASSES IN THE NEW --

01:44PM    4                   PROSPECTIVE JUROR:    I DID A COUPLE.

01:44PM    5                   THE COURT:   AND IN THE NEW BUILDING?

01:45PM    6                   PROSPECTIVE JUROR:    YEAH.

01:45PM    7                   THE COURT:   IT SEEMS NICE.

01:45PM    8                   PROSPECTIVE JUROR:    YEAH.

01:45PM    9                   THE COURT:   IT SEEMS LIKE A VERY NICE LAW SCHOOL.

01:45PM   10      ALL RIGHT.    WELL, GOOD LUCK TO YOU IN THE BAR, SIR.

01:45PM   11           ANYONE ELSE?    MR. SUH?

01:45PM   12                   PROSPECTIVE JUROR:    I HAVE A BEST FRIEND WHO

01:45PM   13      PRACTICES.    HE'S A LAWYER DOWN IN L.A., AND THEN HIS YOUNGER

01:45PM   14      SISTER, AS I MENTIONED, SHE'S AN ATTORNEY DOWN IN L.A. COUNTY.

01:45PM   15                   THE COURT:   I'M SORRY, SAY THAT AGAIN?

01:45PM   16                   PROSPECTIVE JUROR:    AN ATTORNEY DOWN IN L.A. COUNTY.

01:45PM   17                   THE COURT:   I SEE.   DO YOU KNOW WHAT AREA THEY

01:45PM   18      PRACTICE?

01:45PM   19                   PROSPECTIVE JUROR:    SHE DOES -- FROM WHAT I KNOW SHE

01:45PM   20      DOES DEFEND THE POLICE DEPARTMENTS AND THINGS LIKE THAT.

01:45PM   21                   THE COURT:   I SEE.   AND YOUR OTHER FRIEND WHO IS A

01:45PM   22      LAWYER?

01:45PM   23                   PROSPECTIVE JUROR:    YEAH, HE DOES MORE COMPANY

01:45PM   24      LEGAL.

01:45PM   25                   THE COURT:   BUSINESS TYPE OF LITIGATION?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 109 of 220 109


01:45PM    1                  PROSPECTIVE JUROR:    YES.

01:45PM    2                  THE COURT:   OKAY.   THANK YOU.   LET'S GO DOWN AGAIN

01:45PM    3      TO MR. SCAGLIA.   YES, SIR.

01:45PM    4                  PROSPECTIVE JUROR:    I HAVE A FRIEND WHO IS ACTUALLY

01:45PM    5      A SON OF A FOUNDER OF THE WELL-KNOWN -- HE'S A LAWYER HIMSELF,

01:45PM    6      AND HE'S THE SON OF THE FOUNDER OF A LAW FIRM WILSON, SONSINI

01:46PM    7      LAW FIRM.   AND I KNOW HIM VERY WELL, AND I WORK WITH HIS

01:46PM    8      FRIENDS.

01:46PM    9           OBVIOUSLY I HAVE A LOT OF INTERACTION WITH CORPORATE

01:46PM   10      LAWYERS IN MY BUSINESS CONSTANTLY SO I'M NOT SURE IF THIS

01:46PM   11      APPLIES.

01:46PM   12                  THE COURT:   NO.   THANK YOU.

01:46PM   13           YES, LET'S SEND IT BACK TO MR. AGUILERAVITELA.

01:46PM   14                  PROSPECTIVE JUROR:    MY MENTOR WHO IS ALSO A

01:46PM   15      PROFESSOR PRACTICES FAMILY.      HE'S AN ATTORNEY?

01:46PM   16                  THE COURT:   OKAY.   ALL RIGHT.   AND YOU KNOW

01:46PM   17      CHRISTA GANNON, SHE'S A LAWYER?

01:46PM   18           YES.

01:46PM   19                  PROSPECTIVE JUROR:    I WORK WITH THE LAW FIRM AT

01:46PM   20      WORK, IT'S AN IMMIGRATION LAW FIRM, AND ALSO MY MANAGER IS

01:46PM   21      IMMIGRATION AND WE ARE, TOO.

01:46PM   22                  THE COURT:   ALL RIGHT.   THANK YOU.

01:46PM   23           ANYONE ELSE?

01:46PM   24                  PROSPECTIVE JUROR:    MY UNCLE IS A LAWYER FOR SCHOOL

01:47PM   25      DISTRICTS IN GEORGIA.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 110 of 220 110


01:47PM    1                   THE COURT:   ALL RIGHT.    THANK YOU.   ANY OTHER

01:47PM    2      RESPONSES TO THESE QUESTIONS?

01:47PM    3           I SEE NO HANDS.

01:47PM    4           HAVE YOU OR ANY OF YOUR FAMILY OR CLOSE FRIENDS EVER

01:47PM    5      WORKED FOR A COURT, A PROSECUTION, OR A CRIMINAL DEFENSE LAW

01:47PM    6      OFFICE, INCLUDING GOVERNMENT AND PRIVATE PRACTICES?        ANYTHING

01:47PM    7      OUTSIDE OF THE RESPONSES THAT YOU'VE GIVEN ME?

01:47PM    8           YES, MS. GUNDERSON.

01:47PM    9                   PROSPECTIVE JUROR:   MY BEST FRIEND WORKS, SHE'S A

01:47PM   10      COUNTY -- WHAT IS HER TITLE?      IN SANTA CRUZ IN THE COURTS.

01:47PM   11      SHE'S A COURT REPORTER I THINK IS HER TITLE.         SHE'S BEEN

01:47PM   12      WORKING THERE FOR LIKE 25 YEARS.

01:47PM   13                   THE COURT:   OKAY.   A STENOGRAPHER?

01:47PM   14                   PROSPECTIVE JUROR:   NO.   SHE SWEARS PEOPLE IN.

01:47PM   15                   THE COURT:   MAYBE A CLERK?

01:47PM   16                   PROSPECTIVE JUROR:   YEAH.    I DON'T KNOW ALL OF THE

01:47PM   17      SPECIFICS.    SHE DOESN'T TALK ABOUT WORK VERY MUCH WITH ME.

01:47PM   18                   THE COURT:   OKAY.   FAIR ENOUGH.

01:47PM   19                   PROSPECTIVE JUROR:   BUT, YEAH, SHE'S BEEN WORKING

01:47PM   20      THERE FOR A LONG TIME.

01:47PM   21                   THE COURT:   OKAY.   THANK YOU.   ANYONE ELSE?

01:48PM   22           HAVE YOU OR ANYONE CLOSE TO YOU EVER BEEN INVOLVED OR

01:48PM   23      APPEARED AS A VICTIM OR A WITNESS IN ANY INVESTIGATION BY A

01:48PM   24      GOVERNMENTAL AGENCY?      THIS WOULD INCLUDE POLICE DEPARTMENT,

01:48PM   25      SHERIFF'S OFFICES, FEDERAL AGENCIES?       ANYONE HAVE ANY



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 111 of 220 111


01:48PM    1      EXPERIENCE IN THAT REGARD?

01:48PM    2             I SEE NO HANDS.

01:48PM    3             HAVE YOU OR ANYONE CLOSE TO YOU EVER BEEN INVOLVED IN ANY

01:48PM    4      LITIGATION OR CLAIMS AGAINST THE UNITED STATES GOVERNMENT OR

01:48PM    5      THE STATE OF CALIFORNIA OR ANY OTHER STATE OR MUNICIPALITY,

01:48PM    6      GOVERNMENTAL AGENCY?      ANYONE EVER BEEN ADVERSE TO THOSE

01:48PM    7      INSTITUTIONS IN ANY WAY?

01:48PM    8             I SEE NO HANDS.

01:48PM    9             HAVING HEARD THE QUESTIONS PUT TO YOU BY THE COURT, DOES

01:48PM   10      ANY OTHER REASON SUGGEST ITSELF TO YOU AS TO WHY YOU COULD NOT

01:48PM   11      SIT ON THIS JURY AND RENDER A FAIR VERDICT BASED ON THE

01:48PM   12      EVIDENCE PRESENTED TO YOU AND IN THE CONTEXT OF THE COURT'S

01:48PM   13      INSTRUCTIONS ON THE LAW?     IS THERE ANYONE WHO CANNOT DO THAT?

01:49PM   14             I SEE NO HANDS.

01:49PM   15             I'M SORRY, YES.

01:49PM   16             IS THAT MS. YIP?   YES.

01:49PM   17                  PROSPECTIVE JUROR:    I JUST WANT TO MAKE A COMMENT, I

01:49PM   18      DON'T KNOW AND I'M NOT SURE I REPLIED TO ANY OF YOUR QUESTIONS,

01:49PM   19      BUT MY MOTHER WAS A VICTIM OF JURY DUTY FRAUD A COUPLE YEARS

01:49PM   20      AGO.

01:49PM   21                  THE COURT:    JURY DUTY FRAUD?

01:49PM   22                  PROSPECTIVE JUROR:    THEY CLAIMED SHE DID NOT GO TO

01:49PM   23      JURY DUTY AND SHE OWED $5,000, AND SHE WAS TAKEN FOR MONEY.

01:49PM   24      AND I'M REALLY BIASSED FOR FRAUD.     AND AFTER THAT WE'RE STILL

01:49PM   25      GETTING CALLS ALL OF THE TIME, AND SHE'S AN EASY MARK, AND WE



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 112 of 220 112


01:49PM    1      ARE GETTING CALLS AND PEOPLE ARE COMING AFTER HER.        AND I LIVE

01:49PM    2      WITH MY MOTHER SO I SAW THAT FIRSTHAND.

01:49PM    3                 THE COURT:   OKAY.   SO THANK YOU.      YOU MENTIONED

01:49PM    4      SOMETHING ABOUT I THINK YOU SAID THAT YOU'RE BIASSED AGAINST

01:49PM    5      FRAUD?

01:49PM    6                 PROSPECTIVE JUROR:   WELL, BECAUSE SHE WAS A VICTIM

01:49PM    7      OF FRAUD AND SHE HAD NO RECOURSE BECAUSE WE -- WHEN YOU GO TO

01:50PM    8      THE POLICE AND YOU TELL THEM THAT SOMEBODY CALLED AND DEFRAUDED

01:50PM    9      THE MONEY, THERE'S NO WAY TO GO AFTER PEOPLE.        AND THERE ARE

01:50PM   10      MYSTERIOUS PEOPLE ON THE PHONE, AND THERE ARE STILL PEOPLE

01:50PM   11      TRYING TO CALL AND TAKE HER FOR MONEY NOW AND THAT GIVES ME A

01:50PM   12      BIAS TOWARDS THOSE SORTS OF PEOPLE.

01:50PM   13                 THE COURT:   OKAY.   WELL, YOU HEARD ME TELL YOU WHAT

01:50PM   14      THE CHARGES ARE, THE ALLEGATIONS IN THIS CASE.        KNOWING THAT

01:50PM   15      CAN YOU TELL ME WHETHER OR NOT YOU CAN BE A FAIR AND IMPARTIAL

01:50PM   16      JUROR TO BOTH SIDES OF THIS CASE?

01:50PM   17                 PROSPECTIVE JUROR:   MOST LIKELY IF IT'S NOT RELATED,

01:50PM   18      BUT I'M NOT 100 PERCENT SURE.    WHAT HAPPENED WITH THEM IS A BIT

01:50PM   19      DIFFERENT, BUT IT'S STILL TO ME SOME SORT OF FRAUD.

01:50PM   20                 THE COURT:   AND I APPRECIATE THAT.      YOU HAVEN'T

01:50PM   21      HEARD ANYTHING.

01:50PM   22                 PROSPECTIVE JUROR:   WE DON'T KNOW THE EVIDENCE, AND

01:50PM   23      WE HAVEN'T HEARD ANYTHING, BUT I WANTED TO DISCLOSE THAT TO THE

01:50PM   24      COURT.

01:50PM   25                 THE COURT:   THANK YOU FOR THAT, AND I APPRECIATE



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 113 of 220 113


01:50PM    1      YOUR CANDOR.

01:50PM    2           THE REASON WE ASK THESE QUESTIONS IS THAT BOTH SIDES WANT

01:50PM    3      TO START OFF AT THE SAME PLACE.    NOBODY SHOULD BE AHEAD OF THE

01:50PM    4      OTHER PERSON --

01:50PM    5                 PROSPECTIVE JUROR:   I AGREE.

01:50PM    6                 THE COURT:   -- IN THE EVIDENCE.    WE WANT A FAIR

01:50PM    7      TRIAL, AND THAT'S WHAT FAIRNESS IS.

01:51PM    8           YOU KNOW, IN THE OLYMPICS, WHEN YOU WATCH THE SUMMER

01:51PM    9      OLYMPICS AND YOU KNOW THERE ARE 8 LANES WHEN THEY RUN THE 400

01:51PM   10      METER RACE AND LANE 1 IS WAY BACK HERE AND LANE 8 IS WAY OUT

01:51PM   11      HERE, YOU KNOW THAT?

01:51PM   12                 PROSPECTIVE JUROR:   I WATCH IT ALL OF THE TIME.

01:51PM   13                 THE COURT:   AND YOU UNDERSTAND THE CONCEPT, RIGHT?

01:51PM   14                 PROSPECTIVE JUROR:   YES.

01:51PM   15                 THE COURT:   YOU LOOK AT IT AND SAY, GOD, NUMBER 8

01:51PM   16      HAS TO RUN A LOT FURTHER.    WHY ARE THEY WAY OUT THERE?    AND

01:51PM   17      THEN YOU LOOK AT NUMBER 1 AND THEY'RE DOWN AT THE FIRST LANE.

01:51PM   18      YOU KNOW WHY IT'S DONE.

01:51PM   19           IT'S VERY SIMILAR TO WHAT HAPPENS HERE.       EVERYBODY -- THEY

01:51PM   20      DO THAT TO STAGGER THE START SO EVERYBODY RUNS THE SAME

01:51PM   21      DISTANCE, AND THAT'S WHAT WE'RE TRYING TO ACCOMPLISH HERE IN

01:51PM   22      THIS JURY SELECTION PROCESS SO THAT BOTH SIDES START OFF AT THE

01:51PM   23      SAME PLACE WHERE NO ONE HAS AN ADVANTAGE AGAINST THE OTHER

01:51PM   24      PERSON, AND THAT'S WHY I ASK THESE QUESTIONS.       I HOPE YOU

01:51PM   25      APPRECIATE THAT.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 114 of 220 114


01:51PM    1                 PROSPECTIVE JUROR:    NO, I UNDERSTAND.

01:51PM    2                 THE COURT:    SO HAVING SAID THAT, MA'AM, DO YOU THINK

01:51PM    3      THAT YOU START THIS CASE WITH A CLEAN FRESH MIND AND YOU CAN BE

01:52PM    4      FAIR TO BOTH SIDES AS THIS CASE PROCEEDS?

01:52PM    5                 PROSPECTIVE JUROR:    I CAN'T SAY 100 PERCENT.      I MOST

01:52PM    6      LIKELY CAN BE, BUT I CAN'T SAY WITH 100 PERCENT CERTAINTY THAT

01:52PM    7      I AM UNBIASSED.

01:52PM    8                 THE COURT:    OKAY.   LET ME TELL YOU, ONE OF THE

01:52PM    9      FUNCTIONS -- AND IT'S DIFFICULT BECAUSE WE'RE HUMAN AND I

01:52PM   10      RESPECT THIS, BUT IT'S DIFFICULT TO KEEP AN OPEN MIND

01:52PM   11      THROUGHOUT THE EVIDENCE IN THE CASE.      THAT'S WHAT YOU'RE

01:52PM   12      REQUIRED TO DO.

01:52PM   13            YOU CAN'T MAKE A DECISION ABOUT THE FACTS UNTIL THE ENTIRE

01:52PM   14      CASE IS PRESENTED TO YOU AS JURORS, AND THAT SOMETIMES IS A

01:52PM   15      DIFFICULT CONCEPT.    BUT IT'S REQUIRED.      THAT'S WHAT YOU HAVE TO

01:52PM   16      DO.

01:52PM   17            SO, AGAIN, MS. YIP, DO YOU THINK THAT -- WELL, LET ME BE

01:52PM   18      FRANK WITH YOU.   DO YOU THINK THE DEFENSE STARTS OUT A LITTLE

01:52PM   19      BIT BEHIND THE STARTING LINE WITH YOU IF YOU'RE A JUROR?

01:52PM   20                 PROSPECTIVE JUROR:    TO BE HONEST, YES.     I DON'T WANT

01:52PM   21      TO BE THAT WAY, BUT IT'S JUST A RECENT THING, AND IT'S STILL

01:52PM   22      FRESH IN MY MIND.

01:52PM   23                 THE COURT:    SURE.   OF COURSE.    THAT'S WHY WE SPEND

01:52PM   24      TIME TALKING TO JURORS THIS WAY.     THANK YOU.     I APPRECIATE YOUR

01:52PM   25      CANDOR, AND I'LL EXCUSE YOU.     THANK YOU.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 115 of 220 115


01:53PM    1                 PROSPECTIVE JUROR:     THANK YOU VERY MUCH, YOUR HONOR.

01:53PM    2                 THE COURT:   YOU'RE VERY WELCOME.       MADAM CLERK.

01:53PM    3                 THE CLERK:   MEENAKSHI SONDHI.

01:53PM    4                 THE COURT:   GOOD MORNING.     GOOD AFTERNOON.

01:53PM    5            YES, IS THAT MR. AGUILAR?

01:53PM    6                 PROSPECTIVE JUROR:     ANTHONY LIZARDE.

01:53PM    7                 THE COURT:   YES.

01:53PM    8                 PROSPECTIVE JUROR:     THIS IS TOUGH, BUT TO BE HONEST,

01:53PM    9      I WOULD SAY I AM BIASSED AGAINST THOSE IN LAW ENFORCEMENT.

01:53PM   10                 THE COURT:   OKAY.

01:53PM   11                 PROSPECTIVE JUROR:     I JUST HAD PERSONAL ISSUES AND

01:53PM   12      FAMILY ISSUES, AND I CAN SAY THAT I WON'T BE ABLE TO BE

01:54PM   13      100 PERCENT OPEN MINDED STARTING.     YOU KNOW, EVERYTHING COULD

01:54PM   14      CHANGE AND ONCE THE CASE GETS GOING, BUT AS OF RIGHT NOW I

01:54PM   15      CAN'T SAY -- HOW CAN I EXPLAIN THIS?      WELL, I AM A LITTLE BIT

01:54PM   16      BIASSED AGAINST THOSE IN LAW ENFORCEMENT.      THAT'S PRETTY MUCH

01:54PM   17      IT.

01:54PM   18                 THE COURT:   ALL RIGHT, SIR.    IT SOUNDS LIKE YOU'VE

01:54PM   19      HAD SOME EXPERIENCES --

01:54PM   20                 PROSPECTIVE JUROR:     YEAH.

01:54PM   21                 THE COURT:   -- THAT HAVE CAUSED YOU TO TAKE THE

01:54PM   22      POSITION THAT YOU HAVE TAKEN.

01:54PM   23                 PROSPECTIVE JUROR:     YEAH.

01:54PM   24                 THE COURT:   ARE THOSE EXPERIENCES INVOLVED WITH

01:54PM   25      LOCAL LAW ENFORCEMENT, THAT IS, MUNICIPAL LAW ENFORCEMENT,



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 116 of 220 116


01:54PM    1      CITY?

01:54PM    2                   PROSPECTIVE JUROR:     YEAH, LOCAL.

01:54PM    3                   THE COURT:    OKAY.    THERE WON'T BE, TO MY KNOWLEDGE,

01:54PM    4      THERE WON'T BE ANY LOCAL LAW ENFORCEMENT AGENCIES WHO WILL

01:54PM    5      TESTIFY IN THIS CASE.      I THINK I'M RIGHT ABOUT THAT.

01:54PM    6           AM I RIGHT, COUNSEL.

01:55PM    7                   MR. SCHENK:   WE'RE STILL WORKING ON A STIPULATION,

01:55PM    8      YOUR HONOR.

01:55PM    9                   THE COURT:    OKAY.    ALL RIGHT.   MY SENSE IS THERE MAY

01:55PM   10      NOT BE THE TYPE -- AND I DON'T KNOW WHAT THE SITUATION IS, BUT

01:55PM   11      THERE WON'T BE THAT TYPE OF INFORMATION IN THIS CASE.          AS I

01:55PM   12      UNDERSTAND IT THERE MAY BE INVESTIGATORS FROM THE BANKRUPTCY

01:55PM   13      COURT AND OTHER WITNESSES AND WHO WILL TESTIFY AND THOSE TYPES

01:55PM   14      OF THINGS.

01:55PM   15           DOES THAT ASSIST YOU IN ANY WAY?

01:55PM   16                   PROSPECTIVE JUROR:     YEAH, IT -- I JUST FEEL A LITTLE

01:55PM   17      UNCOMFORTABLE, BUT, YEAH.

01:55PM   18                   THE COURT:    ARE YOU SAYING IT'S THE LAW ENFORCEMENT

01:55PM   19      AGENCIES THAT YOU HAVE THIS FEELING ABOUT OR IS IT PROSECUTION

01:55PM   20      IN GENERAL?

01:55PM   21                   PROSPECTIVE JUROR:     PROSECUTION IN GENERAL.

01:55PM   22                   THE COURT:    I SEE.   SO YOU HAVE A -- LET ME JUST ASK

01:55PM   23      YOU, WHAT IS YOUR RELATIONSHIP?        LET ME REPHRASE THAT.   DO YOU

01:56PM   24      HAVE A BIAS AGAINST PROSECUTION, IS THAT WHAT YOU'RE SAYING?

01:56PM   25                   PROSPECTIVE JUROR:     WELL --



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 117 of 220 117


01:56PM    1                   THE COURT:   THE DISTRICT ATTORNEY'S OFFICE, THE

01:56PM    2      GOVERNMENT PROSECUTOR?

01:56PM    3                   PROSPECTIVE JUROR:   YEAH.   YOU KNOW.

01:56PM    4                   THE COURT:   WELL, I DON'T KNOW.

01:56PM    5                   PROSPECTIVE JUROR:   YEAH, I'M -- I'M SORRY, SIR.

01:56PM    6                   THE COURT:   THIS IS IMPORTANT, SIR.     THIS IS

01:56PM    7      IMPORTANT.    AND IT'S IMPORTANT THAT WE ASK THESE QUESTIONS TO

01:56PM    8      ENSURE THAT AN INDIVIDUAL IS EXPRESSING THEIR TRUE FEELINGS

01:56PM    9      ABOUT THE CASE AS OPPOSED TO SOME INDIVIDUALS WHO COME TO

01:56PM   10      COURT, AND THIS IS NOT YOU, I KNOW THIS, AND SOME INDIVIDUALS

01:56PM   11      COME TO COURT AND THEY'RE WILLING TO SAY ANYTHING JUST TO GET

01:56PM   12      OFF OF THE JURY.

01:56PM   13                   PROSPECTIVE JUROR:   YEAH.

01:56PM   14                   THE COURT:   I'M TOLD THAT THERE ARE WEBSITES THAT

01:56PM   15      HAVE THE TEN BEST QUESTIONS OR ANSWERS TO GET OUT OF JURY DUTY.

01:56PM   16      I'M INFORMED THAT SUCH THINGS EXIST, AND IT'S JUST SHOCKING TO

01:56PM   17      ME AND MY COLLEAGUES.

01:56PM   18             I'M NOT SUGGESTING THAT YOU'VE DONE THAT, I'M JUST

01:56PM   19      COMMENTING.

01:56PM   20             BUT IT'S IMPORTANT FOR US TO KNOW, THOUGH, FOR ME TO KNOW

01:57PM   21      WHETHER OR NOT YOU CAN SIT AS A FAIR AND IMPARTIAL JUROR IN

01:57PM   22      THIS CASE?

01:57PM   23                   PROSPECTIVE JUROR:   I JUST WANT TO BE ABLE TO SAY

01:57PM   24      YES.

01:57PM   25                   THE COURT:   OKAY.   YOU THINK YOU WOULD HAVE A BIAS



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 118 of 220 118


01:57PM    1      AGAINST THE PROSECUTION?      IS THAT WHAT YOU'RE SAYING?

01:57PM    2                 PROSPECTIVE JUROR:     YES.

01:57PM    3                 THE COURT:   ALL RIGHT.      I'LL EXCUSE YOU.   THANK YOU.

01:57PM    4                 MR. NICK:    YOUR HONOR, CAN WE BE HEARD?

01:57PM    5                 THE COURT:   I'M GOING TO EXCUSE HIM ON CAUSE AND THE

01:57PM    6      COURT'S FINDING OF CAUSE.

01:57PM    7                 MR. NICK:    OKAY.   WE OBJECT ON BEHALF OF THE

01:57PM    8      MR. KUBUROVICH.

01:57PM    9                 THE COURT:   WE'LL NOTE THAT.      THANK YOU.

01:57PM   10                 MS. GILG:    I JOIN.   I JOIN IN.

01:57PM   11                 PROSPECTIVE JUROR:     DO I LEAVE ANYTHING?

01:57PM   12                 THE COURT:   YOU JUST LEAVE THAT ON THE CHAIR.

01:57PM   13                 PROSPECTIVE JUROR:     THIS (INDICATING)?

01:57PM   14                 THE CLERK:   NO.     THAT'S HIS ATTENDANCE.

01:57PM   15                 THE COURT:   OH.

01:57PM   16                 THE CLERK:   SYLVIA ZHANG.

01:58PM   17                 THE COURT:   GOOD AFTERNOON, MS. ZHANG.       BEFORE WE

01:58PM   18      SPEAK I WANT TO TURN MY ATTENTION TO MS. SONDHI.

01:58PM   19           MS. SONDHI, GOOD AFTERNOON.        LET ME FIRST ASK IS THERE

01:58PM   20      ANYTHING ABOUT THE DURATION OF THIS TRIAL THAT WOULD CAUSE IT

01:58PM   21      DIFFICULT FOR YOU TO SERVE.

01:58PM   22                 PROSPECTIVE JUROR:     NO.

01:58PM   23                 THE COURT:   ALL RIGHT.      THANK YOU.   WERE YOU ABLE TO

01:58PM   24      HEAR AND UNDERSTAND THE QUESTIONS THAT I'VE ASKED OF THE OTHER

01:58PM   25      PROSPECTIVE JURORS?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 119 of 220 119


01:58PM    1                   PROSPECTIVE JUROR:   YES.

01:58PM    2                   THE COURT:   MS. ZHANG, SAME QUESTIONS TO YOU, MA'AM.

01:58PM    3      IS THERE ANYTHING ABOUT THE DURATION OF THIS TRIAL THAT YOU

01:58PM    4      THINK WOULD CAUSE YOU DIFFICULTY OR IMPOSSIBILITY TO SIT?

01:58PM    5                   PROSPECTIVE JUROR:   I'M FINE.

01:58PM    6                   THE COURT:   OKAY.   THANK YOU.

01:58PM    7           WERE YOU ABLE TO HEAR THE QUESTIONS, WERE YOU ABLE TO HEAR

01:58PM    8      THE QUESTIONS AND THE ANSWERS OF THE OTHER PROSPECTIVE JURORS?

01:58PM    9                   PROSPECTIVE JUROR:   YES, I DID.

01:58PM   10                   THE COURT:   OKAY.   ALL RIGHT.

01:58PM   11           LET ME ASK BOTH OF YOU, DO YOU KNOW ANY OF THE PARTIES IN

01:58PM   12      THIS CASE?

01:58PM   13                   PROSPECTIVE JUROR:   NO.

01:58PM   14                   PROSPECTIVE JUROR:   NO.

01:58PM   15                   THE COURT:   OKAY.   DO YOU KNOW ANY OF THE WITNESSES

01:58PM   16      WHOSE NAMES THAT I MENTIONED AND WHOSE NAMES ARE ON THE SHEETS

01:58PM   17      IN FRONT OF YOU?

01:58PM   18                   PROSPECTIVE JUROR:   NO.

01:59PM   19                   PROSPECTIVE JUROR:   THERE WAS A PERSON CHEN, I DON'T

01:59PM   20      KNOW WHETHER I KNOW HIM --

01:59PM   21                   THE CLERK:   EXCUSE ME.    IS THE MICROPHONE ON?   IS IT

01:59PM   22      ON, PLEASE?    YOU CAN LEAVE IT ON FOR THE DURATION.

01:59PM   23                   PROSPECTIVE JUROR:   VICTOR CHEN.      I USED TO HAVE A

01:59PM   24      FRIEND WITH THAT NAME SO I'M NOT SURE WHETHER IT'S THE SAME

01:59PM   25      PERSON OR NOT.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 120 of 220 120


01:59PM    1                 THE COURT:   WAS THE FRIEND THAT YOU HAVE, WAS HE A

01:59PM    2      LAWYER?

01:59PM    3                 PROSPECTIVE JUROR:    NO, HE'S NOT.

01:59PM    4                 THE COURT:   ALL RIGHT.

01:59PM    5                 PROSPECTIVE JUROR:    SO HE'S NOT THE SAME PERSON.

01:59PM    6                 THE COURT:   HE MAY NOT BE.   ALL RIGHT.    THANK YOU.

01:59PM    7           HAVE ANY OF YOU HAD PRIOR JURY SERVICE?       HAVE YOU SAT ON A

01:59PM    8      JURY PREVIOUSLY?

01:59PM    9                 PROSPECTIVE JUROR:    NO.

01:59PM   10                 THE COURT:   DO YOU KNOW ANY LAWYERS?

01:59PM   11                 PROSPECTIVE JUROR:    FRIENDS.

01:59PM   12                 THE COURT:   OKAY.    TELL ME ABOUT THAT, MS. ZHANG.

01:59PM   13                 PROSPECTIVE JUROR:    BUT THAT WAS BACK IN NEW YORK.

01:59PM   14                 THE COURT:   CAN YOU SPEAK INTO THE MICROPHONE.

01:59PM   15                 PROSPECTIVE JUROR:    THAT WAS BACK IN NEW YORK, AND

01:59PM   16      WE MOVED HERE LIKE FIVE YEARS AGO.

01:59PM   17                 THE COURT:   I SEE.

01:59PM   18                 PROSPECTIVE JUROR:    BUT I DON'T THINK THEY HAVE

01:59PM   19      ANYTHING TO DO WITH THIS CASE HERE.

02:00PM   20                 THE COURT:   MS. SONDHI?

02:00PM   21                 PROSPECTIVE JUROR:    I DO HAVE A CLOSE FAMILY FRIEND

02:00PM   22      WHO IS A LAWYER IN SANTA CLARA.

02:00PM   23                 THE COURT:   OKAY.

02:00PM   24                 PROSPECTIVE JUROR:    AND I THINK IT'S FAMILY LAW.

02:00PM   25                 THE COURT:   FAMILY LAW?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 121 of 220 121


02:00PM    1                 PROSPECTIVE JUROR:    YEAH.

02:00PM    2                 THE COURT:   THANK YOU.     DO YOU HAVE ANY TRAINING IN

02:00PM    3      ACCOUNTING, FINANCE, ANY TRAINING IN THOSE AREAS, MS. SONDHI?

02:00PM    4                 PROSPECTIVE JUROR:    NO TRAINING, BUT I DO

02:00PM    5      BOOKKEEPING ACCOUNTS, WORK WITH THE C.P.A. FIRM IN MY JOB.

02:00PM    6                 THE COURT:   EXCUSE ME.

02:00PM    7                 PROSPECTIVE JUROR:    I DO WORK WITH C.P.A. AND DO THE

02:00PM    8      ACCOUNTING FOR MY JOB, BUT I DON'T HAVE ANY FORMAL TRAINING.

02:00PM    9                 THE COURT:   OKAY.    MS. ZHANG?

02:00PM   10                 PROSPECTIVE JUROR:    I DON'T HAVE ANY TRAINING, BUT I

02:00PM   11      WAS A TREASURER BEFORE.

02:00PM   12                 THE COURT:   YOU WERE A TREASURER?

02:00PM   13                 PROSPECTIVE JUROR:    BACK IN NEW YORK THERE WAS A

02:00PM   14      SCHOOL.

02:00PM   15                 THE COURT:   YOU CAN USE THE MICROPHONE.

02:00PM   16                 PROSPECTIVE JUROR:    THERE WAS A SCHOOL, A CHINESE

02:00PM   17      SCHOOL, AND I WAS THE TREASURY OFFICER.

02:00PM   18                 THE COURT:   I SEE.   OKAY.   ALL RIGHT.

02:00PM   19           DO EITHER OF YOU HAVE ANY EXPERIENCE WITH THE BANKRUPTCY

02:01PM   20      COURTS, EITHER PERSONAL EXPERIENCE OR FRIENDS, ACQUAINTANCES

02:01PM   21      WHO HAVE USED THOSE BANKRUPTCY COURTS?

02:01PM   22                 PROSPECTIVE JUROR:    NO.

02:01PM   23                 PROSPECTIVE JUROR:    NO.

02:01PM   24                 THE COURT:   OKAY.    THANK YOU.   DID YOU HEAR ME

02:01PM   25      DISCUSS AND TALK ABOUT THE PRESUMPTION OF INNOCENCE?      WERE YOU



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 122 of 220 122


02:01PM    1      ABLE TO HEAR THAT?

02:01PM    2                   PROSPECTIVE JUROR:   YES.

02:01PM    3                   THE COURT:   DO YOU PART COMPANY WITH THAT?

02:01PM    4                   PROSPECTIVE JUROR:   NO.

02:01PM    5                   THE COURT:   YOU UNDERSTAND THE PRESUMPTION OF

02:01PM    6      INNOCENCE?

02:01PM    7                   PROSPECTIVE JUROR:   YEAH.

02:01PM    8                   THE COURT:   OKAY.   ALL RIGHT.   YOU UNDERSTAND THAT

02:01PM    9      MY QUESTION ALSO ABOUT PUNISHMENT, THE JURY IS NOT TO CONSIDER

02:01PM   10      PUNISHMENT IN ANY WAY WHEN THEY DELIBERATE ON THE FACTS OF THIS

02:01PM   11      CASE.

02:01PM   12           DO YOU UNDERSTAND THAT, MS. ZHANG?

02:01PM   13                   PROSPECTIVE JUROR:   YES.

02:01PM   14                   THE COURT:   MS. SONDHI?

02:01PM   15                   PROSPECTIVE JUROR:   YES.

02:01PM   16                   THE COURT:   ANY QUESTION ABOUT THAT?

02:01PM   17           DO EITHER OF YOU HAVE ANY PERSONAL, RELIGIOUS, OR OTHER

02:01PM   18      MORAL BELIEFS THAT YOU BELIEVE CAUSES YOU DIFFICULTY TO SIT AS

02:01PM   19      A JUROR IN A CASE?

02:01PM   20                   PROSPECTIVE JUROR:   I'M NOT SURE IT'S RELEVANT.     MY

02:02PM   21      MOM, SHE WAS IN CHICAGO -- SHE DIED BECAUSE OF A CAR ACCIDENT.

02:02PM   22      SOMEONE HIT HER WHEN SHE WAS A PEDESTRIAN ON THE ROAD AND

02:02PM   23      SOMEBODY HIT HER AND BECAUSE OF THAT THEN WE WENT THROUGH A

02:02PM   24      SERIES OF LAWSUITS, AND THE PERSON WHO HAS KILLED HER AND THE

02:02PM   25      PERSON FILED BANKRUPTCY.     IT WAS A CIVIL SUIT.    IT'S NOT A



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 123 of 220 123


02:02PM    1      CRIMINAL SUIT.

02:02PM    2                   THE COURT:   YES.

02:02PM    3                   PROSPECTIVE JUROR:     BUT THE PERSON FILED BANKRUPTCY

02:02PM    4      SO WE EVENTUALLY SETTLED.        WE DIDN'T GO TO COURT, AND SO WE

02:02PM    5      DIDN'T GET AS MUCH LIKE PAYMENT BECAUSE OF THAT.

02:02PM    6                   THE COURT:   YES, I SEE.    IS THERE ANYTHING ABOUT

02:02PM    7      THAT EXPERIENCE THAT YOU THINK WOULD IMPAIR YOUR ABILITY TO BE

02:02PM    8      FAIR AND IMPARTIAL IN THIS CASE?

02:02PM    9                   PROSPECTIVE JUROR:     I WOULD SAY IT WOULD HAVE AN

02:03PM   10      IMPACT, BUT I'M NOT SO SURE.       IT WILL DEFINITELY HAVE SOME

02:03PM   11      IMPACT.

02:03PM   12                   THE COURT:   OKAY.    WILL IT, WILL IT -- WELL, LET ME

02:03PM   13      ASK, DO YOU THINK IT WOULD IMPACT YOUR ABILITY TO BE FAIR TO

02:03PM   14      BOTH SIDES?

02:03PM   15                   PROSPECTIVE JUROR:     I THINK I CAN BE FAIR, BUT,

02:03PM   16      YEAH.

02:03PM   17                   THE COURT:   CAN YOU SEPARATE THAT INCIDENT FROM THE

02:03PM   18      CASE HERE AND MAKE YOUR DECISION BASED ONLY ON THE FACTS OF

02:03PM   19      THIS CASE?

02:03PM   20                   PROSPECTIVE JUROR:     WELL, I COULD TRY.

02:03PM   21                   THE COURT:   OKAY.    DO YOU THINK -- OKAY.   IS THAT

02:03PM   22      SOMETHING THAT YOU THINK YOU COULD DO OR DO YOU THINK THAT --

02:03PM   23                   PROSPECTIVE JUROR:     I'LL TRY MY BEST.

02:03PM   24                   THE COURT:   OKAY.    ALL RIGHT.   OKAY.   THANK YOU.

02:03PM   25           MS. NGUYEN, WERE YOU TRYING TO GET MY ATTENTION?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 124 of 220 124


02:03PM    1                 PROSPECTIVE JUROR:    YES.   BEFORE THE LUNCH BREAK

02:03PM    2      THAT I TRIED TO CALL MY EX ABOUT MY KIDS AFTER SCHOOL, AND I

02:03PM    3      CALLED HIM TWICE, AND HE FINALLY GET BACK TO ME THAT HE WORKS

02:04PM    4      IN MENLO PARK, AND HE STARTS WORK AT 5:00, AND HE ENDS HIS WORK

02:04PM    5      BACK AT 5:00.    SO FROM MENLO PARK BACK TO MILPITAS IT'S GOING

02:04PM    6      TO TAKE HIM AN HOUR, OR SOMETHING LIKE THAT.       SO I JUST WANTED

02:04PM    7      TO UPDATE YOU.

02:04PM    8                 THE COURT:    AND HOW LONG WILL HE BE WORKING IN MENLO

02:04PM    9      PARK?

02:04PM   10                 PROSPECTIVE JUROR:    HE'S A RESIDENTIAL ELECTRICIAN

02:04PM   11      SO HE MOVES FROM HOUSE TO HOUSE SO I HAVE --

02:04PM   12                 THE COURT:    DO YOU KNOW HOW LONG HE'LL BE WORKING IN

02:04PM   13      MENLO PARK?

02:04PM   14                 PROSPECTIVE JUROR:    I DID NOT ASK HIM THAT QUESTION

02:04PM   15      BECAUSE, YEAH.

02:04PM   16                 THE COURT:    THAT WOULD HAVE BEEN GOOD TO KNOW.

02:04PM   17                 PROSPECTIVE JUROR:    YEAH, I DIDN'T.

02:04PM   18                 THE COURT:    OKAY.   THANK YOU.   THANK YOU FOR THAT.

02:04PM   19           CAN ANY OF YOU THINK OF ANY OTHER REASON WHY YOU MIGHT NOT

02:04PM   20      BE ABLE TO TRY THIS CASE FAIRLY AND IMPARTIALLY TO BOTH THE

02:04PM   21      GOVERNMENT AND THE DEFENSE OR WHY YOU SHOULD NOT BE ON THIS

02:04PM   22      JURY?

02:05PM   23           YES, MR. AGUILAR.

02:05PM   24                 PROSPECTIVE JUROR:    I CAN'T BE ON THE JURY BECAUSE

02:05PM   25      OF MY DAUGHTER.   I CAN BE HERE TODAY BUT FOR THE DURATION OF



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 125 of 220 125


02:05PM    1      THE COURT I CAN'T.       I WON'T HAVE ANYONE ELSE TO PICK HER UP.

02:05PM    2                   THE COURT:    I THOUGHT YOU CALLED.

02:05PM    3                   PROSPECTIVE JUROR:     FOR TODAY.

02:05PM    4                   THE COURT:    JUST FOR TODAY?

02:05PM    5                   PROSPECTIVE JUROR:     CORRECT.   TODAY WAS HER DAY OFF.

02:05PM    6                   THE COURT:    I SEE.   WELL, DID YOU TRY TO MAKE OTHER

02:05PM    7      ARRANGEMENTS, SIR?

02:05PM    8                   PROSPECTIVE JUROR:     I DID BUT NOBODY ANSWERED.

02:05PM    9      THEY'RE AT WORK RIGHT NOW.

02:05PM   10                   THE COURT:    AND I THINK YOUR CHILDREN -- WHAT ARE

02:05PM   11      THEIR AGES?

02:05PM   12                   PROSPECTIVE JUROR:     I ONLY HAVE ONE DAUGHTER AND

02:05PM   13      SHE'S TEN, FIFTH GRADE.

02:05PM   14                   THE COURT:    I SEE.   ALL RIGHT.   THANK YOU, SIR.

02:05PM   15           LET ME TURN TO COUNSEL.        DO COUNSEL HAVE ANY QUESTIONS?

02:05PM   16                   MS. GILG:    YES, YOUR HONOR.     MAY WE APPROACH?

02:05PM   17                   THE COURT:    I'M SORRY?

02:05PM   18                   MS. GILG:    MAY WE APPROACH BEFORE WE DO THE

02:05PM   19      QUESTIONS?

02:05PM   20                   THE COURT:    SURE.

02:05PM   21           (SIDE-BAR CONFERENCE ON THE RECORD.)

02:06PM   22                   THE COURT:    WE'RE AT SIDE-BAR WITH COUNSEL OUTSIDE

02:06PM   23      OF THE PRESENCE OF THE JURY.

02:06PM   24           MS. GILG.

02:06PM   25                   MS. GILG:    YOUR HONOR, I WAS OF THE UNDERSTANDING



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 126 of 220 126


02:06PM    1      THAT YOU WERE GOING TO ASK THEM IF THEY HAVE ANY STRONG

02:06PM    2      FEELINGS ABOUT MARIJUANA AND MEDICAL MARIJUANA BECAUSE WE

02:06PM    3      DETERMINED THAT IT WILL BE COMING OUT AT THE TRIAL, AND WE HAD

02:06PM    4      ASKED THAT AT THE PRETRIAL CONFERENCE THAT IF YOU WOULD ASK THE

02:06PM    5      JURORS THAT QUESTION.

02:06PM    6                   THE COURT:    OKAY.   I GUESS I DON'T RECALL THAT.   I

02:06PM    7      DID ASK ABOUT MEDILEAF.      WHAT QUESTIONS?

02:06PM    8                   MS. GILG:    JUST DO YOU HAVE ANY STRONG FEELINGS

02:06PM    9      ABOUT THE USE OR THE LAWS INVOLVED WITH MARIJUANA DISTRIBUTION

02:07PM   10      OR MARIJUANA IN GENERAL.

02:07PM   11                   THE COURT:    MARIJUANA DISTRIBUTION?

02:07PM   12                   MS. GILG:    MARIJUANA, THE STATE OF -- WELL, I DON'T

02:07PM   13      WANT TO SAY THE LAWS BUT ABOUT THE USE OF MARIJUANA AND MEDICAL

02:07PM   14      MARIJUANA.

02:07PM   15                   MR. NICK:    MY SUGGESTION, YOUR HONOR, IS THAT THE

02:07PM   16      COURT ASK A PRETTY BROAD OPEN QUESTION JUST ABOUT PEOPLE'S

02:07PM   17      FEELINGS ABOUT MARIJUANA GENERALLY BECAUSE JUST THE MENTION OF

02:07PM   18      THE WORD USUALLY OPENS UP THE DAMN FOR EVERYTHING ELSE THAT MAY

02:07PM   19      BRING IN BIAS.    AND SO THAT'S MY EXPERIENCE, JUST MENTION THE

02:07PM   20      WORD AND THEY START TALKING.

02:07PM   21                   THE COURT:    MR. SCHENK?   MR. SIMEON?

02:07PM   22                   MR. SCHENK:   FIRST OF ALL, I DON'T RECALL THIS IN

02:07PM   23      PROPOSED REQUESTS THAT THEY SUBMITTED.

02:08PM   24           SECONDLY, WE'VE HAD EXTENSIVE CONVERSATION ABOUT THIS IS

02:08PM   25      NOT A TRIAL, AND IT SEEMS LIKE THIS THE DEFENSE IS TRYING TO



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 127 of 220 127


02:08PM    1      MAKE THIS A TRIAL ABOUT MEDICAL MARIJUANA AS OPPOSED TO

02:08PM    2      BANKRUPTCY.

02:08PM    3           FURTHERMORE, I'M NOT SURE WHICH WAY THE ANSWERS FROM THIS

02:08PM    4      JURY CUT.    IF YOUR HONOR HAS FEELINGS ABOUT MEDICAL

02:08PM    5      MARIJUANA -- IF YOUR HONOR ASKS A QUESTION ABOUT THE JURY'S

02:08PM    6      FEELINGS ABOUT MEDICAL MARIJUANA OR LEGALIZED MARIJUANA OR I'M

02:08PM    7      NOT EXACTLY SURE WHAT THE DEFENSE WANTS, AND A JUROR SAYS I

02:08PM    8      FEEL VERY STRONGLY ONE WAY OR THE OTHER IT SHOULD BE LEGALIZED,

02:08PM    9      PEOPLE SHOULD GET IT OR IT SHOULDN'T BE LEGALIZED, DO WE KICK

02:08PM   10      THEM BECAUSE OF EITHER ANSWER?

02:08PM   11           AGAIN, I'M NOT SURE WHAT WE LEARN FROM THAT THAT GIVES US

02:08PM   12      INSIGHT INTO WHETHER IT WOULD MAKE SOMEONE A GOOD OR A BAD

02:08PM   13      JUROR BECAUSE THEY'RE NOT HERE TO DECIDE ANYTHING ABOUT MEDICAL

02:08PM   14      MARIJUANA.    SO WHY ELICIT INFORMATION THAT WE DON'T KNOW WHAT

02:08PM   15      TO DO WITH IT?

02:08PM   16           IT JUST SEEMS IRRELEVANT, AND I DON'T THINK THAT IT'S

02:08PM   17      GOING TO BE THE BASIS FOR A FOR CAUSE CHALLENGE REGARDLESS OF

02:08PM   18      THE ANSWER THAT A JUROR GIVES ON THAT SUBJECT.

02:09PM   19                   MR. NICK:   YOUR HONOR, I'D LIKE TO RESPOND.   I'M NOT

02:09PM   20      TRYING TO MAKE THE CASE ANYTHING.     THE CASE CAME THE WAY THAT

02:09PM   21      IT DID TIED IN WITH THAT OTHER CASE.      SO I DIDN'T CREATE THAT.

02:09PM   22            AND MY GENERAL EXPERIENCE, YOUR HONOR, IS THAT MARIJUANA

02:09PM   23      IS LIKE CATNIP.    PEOPLE EITHER HAVE VERY STRONG FEELINGS ABOUT

02:09PM   24      IT AND THE BIAS PERMEATES INTO EVERYTHING ELSE, SO MEANING THAT

02:09PM   25      THEY'RE MORE READILY, SAY, PERSONS INVOLVED IN MARIJUANA,



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 128 of 220 128


02:09PM    1      THEY'RE INVOLVED IN FRAUD.     AND THE PEOPLE FEELING THAT WAY

02:09PM    2      WE'RE TRYING TO MAKE SURE THAT ONCE THE WORD MEDILEAF OR

02:09PM    3      MARIJUANA COMES OUT AT THIS TRIAL, THAT A JUROR DOESN'T RUM

02:09PM    4      AWAY FROM THAT FACT AND MAKE THAT THE SOLE BASIS OF BEING BIAS

02:09PM    5      AND CONVICTING THE DEFENDANTS.

02:09PM    6                 MS. GILG:    IT'S GOING TO COME OUT THAT THEY WERE

02:09PM    7      OPERATING A MEDICAL CANNIBIS DISPENSARY.

02:09PM    8                 THE COURT:    SPEAK UP.

02:09PM    9                 MS. GILG:    BECAUSE A LOT OF THE EXPENSES THAT WERE

02:10PM   10      INCURRED THAT WE'RE GOING TO BE DISCUSSING THROUGH THEIR OWN

02:10PM   11      WITNESS, CHECKS BEING PAID TO DIFFERENT PEOPLE, LOANS BEING

02:10PM   12      MADE FROM THAT.

02:10PM   13                 THE COURT:    THROUGH WHAT WITNESS?      THE GOVERNMENT?

02:10PM   14                 MS. GILG:    MS. KIKUGAWA.   SHE'S GOING TO BE

02:10PM   15      TESTIFYING ABOUT WHAT THE EXPENSES WERE.      A LOT OF THE EXPENSES

02:10PM   16      WERE MEDILEAF EXPENSES AND I THOUGHT -- I MEAN, IT'S GOING TO

02:10PM   17      COME OUT THAT WHAT HAPPENED IN 2009 WAS MONEY WAS GOING IN TO

02:10PM   18      DEVELOP MEDILEAF.    WE TALKED ABOUT --

02:10PM   19                 THE COURT:    WELL, IS IT -- AM I TO UNDERSTAND THAT

02:10PM   20      MEDILEAF IS GOING TO BE IDENTIFIED AS A MARIJUANA COOPERATIVE

02:10PM   21      OR WHATEVER IT IS?

02:10PM   22                 MS. GILG:    THAT WAS MY UNDERSTANDING WAS THAT WE

02:10PM   23      CAN'T --

02:10PM   24                 MR. SIMEON:    I THOUGHT IT HAD BEEN RULED ON THAT

02:10PM   25      WE'RE NOT GOING TO DISCUSS THAT.     IT'S -- OBVIOUSLY THE NAME IS



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 129 of 220 129


02:10PM    1      IN THE RECORDS AS AN EXPENSE, AND IT COMES UP BECAUSE IT'S ONE

02:10PM    2      OF THE DEFENDANT'S BUSINESSES, MR. KUBUROVICH'S BUSINESSES, BUT

02:10PM    3      THAT'S IT.    IT'S THE ONLY RELEVANCE.    THE NATURE OF THAT

02:11PM    4      BUSINESS IS AS IRRELEVANT AS THE NATURE OF THE OTHER BUSINESSES

02:11PM    5      THAT HE'S ENGAGED IN.

02:11PM    6                   MS. GILG:    WELL, YOUR HONOR, IT IS DIFFERENT BECAUSE

02:11PM    7      IT'S NOT HIS BUSINESS, AND IT'S A COLLECTIVE, AND THAT IS THE

02:11PM    8      WHOLE ASPECT OF THIS THAT MAKES IT UNIQUE.

02:11PM    9           THE OTHER THINGS THAT MAKE IT UNIQUE IS THE APPLICATIONS

02:11PM   10      TO THE GILROY FOR PERMITS.      I THOUGHT ALL OF THAT, AND I COULD

02:11PM   11      BE -- I MEAN, I'M NOT TRYING TO PUT WORDS IN ANYONE'S MOUTH,

02:11PM   12      BUT MY UNDERSTANDING WAS THAT WHEN WE HAD CAME FOR THE PRETRIAL

02:11PM   13      CONFERENCE WAS THAT THESE EXPENSES ARE RELEVANT AND THE NATURE

02:11PM   14      OF THE EXPENSES ARE RELEVANT, AND YOU CAN'T SEPARATE THE NATURE

02:11PM   15      OF THESE EXPENSES FROM THE FACT THAT IT WAS A MEDICAL CANNABIS

02:11PM   16      DISPENSARY.

02:11PM   17           I RECALL WE TALKED ABOUT EXPENSES AND YOU WERE TALKING

02:11PM   18      ABOUT ATTORNEY'S FEES, AND I THINK I USED THE WORD, WELL, IT'S

02:11PM   19      A PERMIT.    IT'S A PERMIT FOR THE BUSINESS.    IT'S NOT -- YOU

02:12PM   20      DON'T HAVE TO USE MARIJUANA.      AND I THINK THAT'S WHAT I WAS

02:12PM   21      TALKING ABOUT THEN.       YOU DON'T HAVE TO INDICATE THAT IT'S A

02:12PM   22      MARIJUANA BUSINESS.       IT'S PERMITTING COSTS FOR A BUSINESS.

02:12PM   23                   MS. GILG:    BUT THERE ARE OTHER EXPENSES INVOLVED IN

02:12PM   24      THAT BUSINESS THAT ARE UNIQUE TO THE CANNIBIS INDUSTRY.

02:12PM   25                   THE COURT:    HOW ARE THEY IDENTIFIED?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 130 of 220 130


02:12PM    1                  MS. GILG:    IN CHECKS.

02:12PM    2                  THE COURT:    I'M SAYING, DOES IT SAY -- DOES THE

02:12PM    3      EVIDENCE SAY THAT THIS EXPENSE IS FOR FIVE POUNDS OF MARIJUANA?

02:12PM    4                  MS. GILG:    YES.   YES, THAT'S EXACTLY WHAT IT IS

02:12PM    5      GOING TO SAY.

02:12PM    6                  MR. NICK:    THIS CASE IS --

02:12PM    7                  THE COURT:    I UNDERSTAND.

02:12PM    8                  MR. SIMEON:   THE GOVERNMENT WAS INTENDING TO ADMIT

02:12PM    9      THE SUMMARIES OF THE FINANCIAL RECORDS WHICH ARE COMPLETELY

02:12PM   10      SANITIZED AND JUST SHOW THE MONEY GOING FROM A TO B, AND THEY

02:12PM   11      DON'T SHOW THE NATURE.     THEY JUST SHOW WHO WAS CONTROLLING THE

02:12PM   12      MONEY.

02:12PM   13                  MS. GILG:    AND OUR POSITION IS THAT THE PEOPLE WHO

02:12PM   14      WERE CONTROLLING THE MONEY WERE MEDILEAF, AND THE PEOPLE FROM

02:13PM   15      MEDILEAF WERE THIS GROUP OF PEOPLE WHO FORMED THIS COLLECTIVE.

02:13PM   16      THEY WANT TO ARGUE THAT THIS IS GOING TO BE ALL EXPENSES THAT

02:13PM   17      MR. KUBUROVICH INCURRED.

02:13PM   18           OUR POSITION IS THAT THAT'S NOT WHAT IT WAS.      IT WAS

02:13PM   19      COLLECTIVE.

02:13PM   20           NOW, WE DON'T NEED THE MARIJUANA ASPECT TO TALK ABOUT THE

02:13PM   21      COLLECTIVE, BUT WHEN WE TALK ABOUT THE EXPENSES --

02:13PM   22                  THE COURT:    ARE YOU TELLING ME, MS. GILG, THAT THERE

02:13PM   23      IS GOING TO BE EVIDENCE THAT SAYS MARIJUANA ON IT ON THE

02:13PM   24      EXPENSES?

02:13PM   25                  MS. GILG:    YES, ON THE CHECKS.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 131 of 220 131


02:13PM    1                  THE COURT:    IS THAT ACCURATE?

02:13PM    2                  MS. GILG:    THE TYPE OF MARIJUANA --

02:13PM    3                  THE COURT:    DO THE CHECKS SAY MARIJUANA ON THEM?    I

02:13PM    4      ASK THAT QUESTION JUST IF MARIJUANA IS GOING TO BE AN ISSUE

02:13PM    5      HERE, IF IT'S GOING TO COME UP IN THE EVIDENCE THAT YOU HAVE,

02:13PM    6      IT MIGHT BE WORTHY OF SOME PROBING OF THE JURY TO LET THEM KNOW

02:13PM    7      THAT THERE IS A MARIJUANA ASPECT TO THE CASE.

02:13PM    8                  MS. GILG:    RIGHT, A MARIJUANA ASPECT.

02:13PM    9                  THE COURT:    I DON'T KNOW.   YOU KNOW THE EVIDENCE

02:13PM   10      BETTER THAN I DO.    I DON'T KNOW.

02:13PM   11                  MR. SCHENK:   I THINK THAT THE DEFENSE SHOULD DO THE

02:14PM   12      ATTORNEY CONDUCTED VOIR DIRE, AND THERE'S NO NEED FOR THE COURT

02:14PM   13      TO INQUIRE BECAUSE I AGAIN GO BACK TO THE ANSWERS THAT THIS

02:14PM   14      COURT WILL ELICIT WHETHER IT MAKES A GOOD JUROR OR NOT.

02:14PM   15           IT'S ONLY THE SPIN THAT THE DEFENSE WANTS TO PUT ON IT

02:14PM   16      AFTER YOU COMBINE IT WITH THEIR DEFENSE, WHICH IS WHY I THINK

02:14PM   17      TRYING YOUR CASE IN VOIR DIRE IS NOT APPROPRIATE.      BUT IF THEY

02:14PM   18      HAVE CONCERNS THEY'RE GOING TO GET BIASSED JURORS BECAUSE OF A

02:14PM   19      TOPIC, THEN THEY SHOULD THREAD LIGHTLY, BUT I DON'T THINK IT'S

02:14PM   20      NECESSARY FOR THE COURT TO INQUIRE AND MAKE IT SEEM LIKE

02:14PM   21      MARIJUANA OR MEDICAL MARIJUANA IS RELEVANT, BECAUSE AGAIN, IT'S

02:14PM   22      THE GOVERNMENT'S VIEW THAT THIS IS A BANKRUPTCY FRAUD CASE.

02:14PM   23      THIS IS NOT A RETRIAL OF A STATE PROSECUTION OF THE MARIJUANA

02:14PM   24      BUSINESS.

02:14PM   25                  THE COURT:    WELL, THAT'S NOT WHAT IS COMING IN THE



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 132 of 220 132


02:14PM    1      CASE IS THE STATE PROSECUTION AND ALL OF THAT.

02:15PM    2           IF THERE IS GOING TO BE EVIDENCE OF THIS BUSINESS

02:15PM    3      MARIJUANA BASED OR HAVING MARIJUANA INVOLVED IN IT OR WHATEVER

02:15PM    4      CONTEXT, I SUPPOSE IT MIGHT BE RELEVANT FOR A JUROR IF THEY

02:15PM    5      HAVE PARTICULAR BIASSED FEELINGS ABOUT ANY TYPE OF DRUG, FOR

02:15PM    6      EXAMPLE, IF THEY HEAR MARIJUANA, THAT'S A GATEWAY DRUG TO

02:15PM    7      HEROIN OR SOMETHING, I CAN'T DO THIS CASE, EVEN THOUGH IT'S NOT

02:15PM    8      A MARIJUANA CASE.    THE BUSINESS JUST HAPPENS TO HAVE BEEN

02:15PM    9      INVOLVED IN THAT FOR WHATEVER PURPOSE.

02:15PM   10           BUT I TAKE MR. SCHENK'S POINT THAT TO ASK THIS QUESTION

02:15PM   11      BROADLY GIVES A WHOLE OVERLAY TO THIS THAT IS PROBABLY

02:15PM   12      INAPPROPRIATE FOR THE ISSUES OF TRYING TO FIND WHETHER THEY CAN

02:15PM   13      BE FAIR AND IMPARTIAL AS TO A BANKRUPTCY FRAUD CASE.

02:15PM   14                  MS. GILG:    BUT IT'S SORT OF LIKE THE LAW ENFORCEMENT

02:15PM   15      ISSUE, YOU KNOW, THE LAW ENFORCEMENT OFFICER.       DO YOU GIVE THIS

02:16PM   16      OFFICER MORE CREDIBILITY BECAUSE HE IS A LAW ENFORCEMENT

02:16PM   17      OFFICER?    IT'S THE SAME THING.   WOULD YOU PUNISH THESE

02:16PM   18      DEFENDANTS BECAUSE THEY WERE INVOLVED IN A MEDICAL MARIJUANA

02:16PM   19      BUSINESS?

02:16PM   20           I MEAN, IT'S KIND OF THE SAME THING.

02:16PM   21                  THE COURT:   WELL, THE DIFFERENCE IS THE EVIDENCE OF

02:16PM   22      A MEDICAL MARIJUANA BUSINESS, I THINK WE ALREADY DISCUSSED

02:16PM   23      THAT, THAT'S NOT GOING TO COME INTO EVIDENCE, IS IT?

02:16PM   24                  MS. GILG:    THAT'S WHAT I'M SAYING.    WHEN THE

02:16PM   25      FINANCIALS ARE ALL ABOUT THE MEDICAL -- I MEAN, IT'S ALL ABOUT



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 133 of 220 133


02:16PM    1      PAYING VENDORS AND IT HAS --

02:16PM    2                   THE COURT:    BUSINESSES PAY VENDORS.   THAT'S WHAT

02:16PM    3      BUSINESSES DO.

02:16PM    4                   MR. SIMEON:    SO YOUR HONOR ASKED, AND I ACTUALLY

02:16PM    5      DON'T REMEMBER BECAUSE I DON'T REMEMBER SEEING THE WORD

02:16PM    6      MARIJUANA.    IF YOU'RE SAYING IT'S THERE, I BELIEVE IT, BUT I'M

02:16PM    7      CURIOUS HOW MANY TIMES, AND THIS IS A FEW PAGES OR THOUSANDS.

02:16PM    8                   MS. GILG:    I SHOULD NOT BE RESTRICTED IN MY

02:16PM    9      CROSS-EXAMINATION.       THIS WITNESS IS GOING TO GET UP AND SAY

02:16PM   10      THIS EXPENSE HAPPENED, THIS EXPENSE HAPPENED, THIS EXPENSE

02:17PM   11      HAPPENED, AND I SHOULD BE ABLE TO ASK WHETHER THAT WAS A

02:17PM   12      LEGITIMATE EXPENSE FOR A LEGITIMATE BUSINESS.

02:17PM   13                   THE COURT:    LET ME ASK YOU THIS, MS. GILG, DO YOU

02:17PM   14      AND MR. NICK, IS IT YOUR DESIRE TO LET THE JURY, WHATEVER JURY

02:17PM   15      IS SELECTED, TO INFORM THEM THAT THE UNDERLYING BUSINESS WAS A

02:17PM   16      MARIJUANA COOPERATIVE?

02:17PM   17                   MS. GILG:    I DON'T SEE HOW WE CAN AVOID THAT.

02:17PM   18                   MR. NICK:    AND FROM MY END, YOUR HONOR, I'M THINKING

02:17PM   19      ABOUT THIS CASE INVOLVED.      AT SOME POINT BECAUSE IT'S SO

02:17PM   20      INTERTWINED WITH MEDILEAF, THE WORD "MEDILEAF" IS GOING TO COME

02:17PM   21      UP.

02:17PM   22            IF THE BUSINESS WERE PORNOGRAPHY PRODUCTION, THE BIASES

02:17PM   23      WOULD RUN SO HEAVILY THAT YOU WOULD HAVE TO QUESTION THE JURORS

02:17PM   24      BECAUSE IT'S SUCH A VISCERAL REACTION.

02:17PM   25                   THE COURT:    I APPRECIATE THAT.   I'M JUST HERE



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 134 of 220 134


02:17PM    1      QUESTIONING WHETHER OR NOT THIS BUSINESS IS GOING TO BE

02:17PM    2      IDENTIFIED AS A MARIJUANA BUSINESS OR AS MEDILEAF.

02:18PM    3             IS SOMEONE GOING TO TESTIFY, YEAH, THIS IS A MARIJUANA

02:18PM    4      COOPERATIVE?

02:18PM    5                  MR. SIMEON:   NOT FROM THE GOVERNMENT, YOUR HONOR.

02:18PM    6                  THE COURT:    I'M NOT ASKING YOU TO TELL ME WHAT YOUR

02:18PM    7      DEFENSE IS BUT --

02:18PM    8                  MS. GILG:    THAT'S NOT THE DEFENSE BUT IN QUESTIONING

02:18PM    9      THE FINANCIAL ASPECTS OF THIS CASE, THE QUESTIONS WILL BE

02:18PM   10      RAISED AS TO CERTAIN EXPENSES AND THE CERTAIN EXPENSES UNIQUE

02:18PM   11      TO THIS TYPE OF A BUSINESS.

02:18PM   12             AND IF THE PROSECUTION IS GOING TO CHARACTERIZE THIS AS

02:18PM   13      MR. KUBUROVICH'S BUSINESS, THEN, YES, WE DO WANT TO BRING THAT

02:18PM   14      IN.

02:18PM   15             WE ALSO WANT TO BRING IN ONE OF OUR EXHIBITS IS THE

02:18PM   16      MEDILEAF TAX FILINGS AND I DON'T, I DON'T -- IT SAYS MEDICAL

02:18PM   17      MARIJUANA BUSINESS ON THE TAX FILINGS.      I MEAN, I JUST DON'T --

02:18PM   18      I THINK IT'S GOING TO COME OUT ONE WAY OR THE OTHER, AND I'D

02:18PM   19      RATHER -- I'M NOT SAYING THAT I PLAN TO IN MY OPENING STATEMENT

02:19PM   20      OR -- YOU KNOW WHAT I MEAN?     I JUST DON'T SEE IT NOT COMING

02:19PM   21      OUT.

02:19PM   22                  THE COURT:    ALL RIGHT.   ANYTHING FURTHER ON THIS?

02:19PM   23                  MR. NICK:    ON THIS?   NO.

02:19PM   24                  THE COURT:    ANYTHING ELSE?

02:19PM   25                  MR. SCHENK:   I'M JUST WONDERING IF THE COURT IS DONE



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 135 of 220 135


02:19PM    1      WITH HARDSHIPS.   THERE ARE A FEW JURORS WHO HAD HARDSHIP

02:19PM    2      OUTSTANDING CLAIMS, AND SHOULD I TAKE IT THAT YOU'RE GOING TO

02:19PM    3      GRANT THE HARDSHIPS?

02:19PM    4                  THE COURT:    YOU KNOW, MR. AGUILAR IS JUROR NUMBER 19

02:19PM    5      HAS HIS CHILDCARE ISSUE.

02:19PM    6           MS. NGUYEN IS -- I THINK SHE'S INDICATED THAT SHE HAS SOME

02:19PM    7      ISSUES AS WELL.

02:19PM    8                  MS. GILG:    COULD I GET MY CHART IF WE'RE GOING TO

02:19PM    9      DISCUSS IT?

02:19PM   10                  MR. NICK:    NUMBER 5, YOUR HONOR.

02:19PM   11                  THE COURT:    MR. SUH SAYS IF WE END BY THE 29TH.

02:19PM   12                  MS. GILG:    AND THAT'S WHAT I'M CONCERNED ABOUT.

02:19PM   13                  MR. NICK:    I'M CONCERNED ABOUT THAT.

02:19PM   14                  MS. GILG:    BECAUSE WE'RE JUST GOING TO END UP WITH

02:19PM   15      -- AND THEN THERE'S ANOTHER ONE THAT SAID SOMETHING ABOUT THE

02:19PM   16      20TH, LEAVING NEXT TUESDAY.

02:20PM   17           COULD I GO RUN AND GET MY CHART?

02:20PM   18                  THE COURT:    EXCUSE ME.   MR. BRODY HAD AN INTERVIEW

02:20PM   19      ON THE 28TH.

02:20PM   20                  MR. SCHENK:   I HAVE IT AS HIS COUSIN'S WEDDING ON

02:20PM   21      THE 28TH.

02:20PM   22                  THE COURT:    FOR MR. BRODY?

02:20PM   23                  MS. GILG:    YOUR HONOR, COULD I JUST?

02:20PM   24                  THE COURT:    YES, SURE.

02:20PM   25                  MR. SCHENK:   AND THEN NUMBER 1 -- WELL, I'LL WAIT



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 136 of 220 136


02:20PM    1      FOR MS. GILG.

02:20PM    2           (PAUSE IN PROCEEDINGS.)

02:20PM    3                   THE COURT:    LET'S START WITH NUMBER 1.

02:20PM    4      MS. STANOJEVIC INDICATED SHE HAD CHILDCARE, AND I THOUGHT SHE

02:20PM    5      SAID SHE WAS GOING TO WORK ON THIS AND WORK ON IT FOR

02:21PM    6      RESOLUTION, AND THAT'S WHY I DIDN'T RETURN TO HER.

02:21PM    7           AND NUMBER 5, MR. SUH, INDICATED HE HAD TRAVEL ON THE

02:21PM    8      29TH, I THINK.

02:21PM    9                   MR. SCHENK:   YES.

02:21PM   10                   THE COURT:    AND MY SENSE HEARING FROM THE

02:21PM   11      GOVERNMENT, ALTHOUGH IT HAS TAKEN A LITTLE LONGER THAN WE

02:21PM   12      THOUGHT, THE GOVERNMENT HAS INDICATED THAT THEIR CASE WILL BE

02:21PM   13      IN BY MONDAY, I THINK.

02:21PM   14                   MS. GILG:    YEAH, BUT I WANT TO REMIND THE COURT THAT

02:21PM   15      YESTERDAY THEY HAD TWO WITNESSES LINED UP FOR TODAY.       YESTERDAY

02:21PM   16      THEY HAD SAID WE WILL DO OPENING STATEMENTS, AND WE'LL HAVE TWO

02:21PM   17      WITNESSES.

02:21PM   18                   THE COURT:    SO HE'S LEAVING THE END OF NEXT WEEK.

02:21PM   19      MY SENSE IS THAT THE CASE WILL BE IN BY THEN AND THE JURY WILL

02:21PM   20      HAVE IT.

02:21PM   21                   MS. GILG:    IF THEY HAVE IT THEN THEY MIGHT BE IN A

02:21PM   22      RUSH TO DELIBERATE AND BE QUICK ABOUT IT BECAUSE HE HAS HIS

02:21PM   23      TRIP.

02:21PM   24                   THE COURT:    I'M NOT GOING TO STRIKE HIM I DON'T

02:21PM   25      THINK.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 137 of 220 137


02:21PM    1             THE NEXT I HAVE IS MR. BRODY, NUMBER 15.

02:22PM    2                  MS. GILG:    BEFORE YOU GO THERE, MR. AGUILERAVITELA,

02:22PM    3      I THOUGHT HE SAID HE WAS LEAVING NEXT TUESDAY FOR A WEDDING.

02:22PM    4      THAT'S WHAT I WROTE.

02:22PM    5                  MR. SCHENK:     I DON'T HAVE THAT IN MY NOTES.

02:22PM    6                  THE COURT:    I DON'T HAVE THAT, EITHER.   I CAN ASK

02:22PM    7      HIM.

02:22PM    8                  MS. GILG:    I'LL ASK HIM.

02:22PM    9                  THE COURT:    YES, I'LL ASK HIM AGAIN.   I KNOW THERE

02:22PM   10      ARE SOME -- THERE WERE A LOT OF WEDDINGS HERE.       SOMEBODY WAS

02:22PM   11      LEAVING.

02:22PM   12             MR. BRODY HAS A WEDDING ON TUESDAY, A COUSIN'S WEDDING,

02:22PM   13      TUESDAY THE 18TH.    THE 28TH.

02:22PM   14             THEN MOVING DOWN TO MR. AGUILAR, JUROR 19, HAS THIS

02:22PM   15      CHILDCARE ISSUE THAT HE CAN'T RESOLVE, AND MS. NGUYEN HAS

02:23PM   16      APPARENTLY CHILDCARE ISSUES AS WELL.

02:23PM   17             I THINK THAT'S IT.

02:23PM   18             I COULD EXCUSE NUMBERS 19, MR. AGUILAR, AND MS. NGUYEN.

02:23PM   19                  MR. SCHENK:     WE RECOMMEND THAT.

02:23PM   20                  THE COURT:    AND THEN WE'LL SEE WHERE WE GO.

02:23PM   21                  MS. GILG:    I, I JUST WONDER, THOUGH, IF YOU EXCUSE

02:23PM   22      THOSE TWO, IF YOU WOULDN'T NEED TO EXCUSE NUMBER 1 BECAUSE SHE

02:23PM   23      HAD THE SAME ISSUE.      SHE'S CLEAR IN HER QUESTIONNAIRE.

02:23PM   24                  THE COURT:    WELL, I THINK I ASKED HER ABOUT THAT AND

02:23PM   25      SHE SAID THAT SHE WOULD WORK ON THAT.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 138 of 220 138


02:23PM    1           MY SENSE IS IT WAS NOT A CRITICAL ISSUE WITH HER OTHER

02:23PM    2      THAN AN INCONVENIENCE.

02:23PM    3                   MS. GILG:    AND ASK MR. SUH WHEN HE'S LEAVING ON THE

02:23PM    4      30TH.

02:23PM    5                   THE COURT:    OKAY.   WELL, BASED ON THE REPRESENTATION

02:24PM    6      THAT THE CASE WILL BE -- I THINK THE JURY IS GOING TO HAVE IT

02:24PM    7      BY MONDAY, AND CERTAINLY BY TUESDAY IT SOUNDS LIKE, AND WE'LL

02:24PM    8      HAVE ALTERNATES.

02:24PM    9           SO I DON'T THINK THAT'S AN ISSUE.        GETTING BACK TO THE

02:24PM   10      MARIJUANA ISSUE, I MAY JUST POSE A QUESTION TO THIS JUROR NOW.

02:24PM   11      I THINK I'LL EXCUSE THESE TWO AND THEN RESET TWO PROSPECTIVE

02:24PM   12      JURORS, AND I MAY ASK THEM OR I MAY ASK THEM DOES ANYONE HERE

02:24PM   13      HAVE ANY STRONG FEELINGS ABOUT MARIJUANA AND THE LAWS IN

02:24PM   14      CALIFORNIA.    WE'LL SEE WHAT THAT GENERATES.

02:24PM   15           OKAY.    ALL RIGHT.    THANK YOU.

02:24PM   16           (END OF DISCUSSION AT SIDE-BAR.)

02:24PM   17                   THE COURT:    THANK YOU, COUNSEL.

02:24PM   18           ALL RIGHT.    THANK YOU, COUNSEL.     I AM GOING TO AT THIS

02:24PM   19      TIME EXCUSE JUROR NUMBER 19, MR. AGUILAR, AND MS. NGUYEN, JUROR

02:25PM   20      NUMBER 21.    IF YOU WOULD JUST LEAVE YOUR PAPERWORK, PLEASE, ON

02:25PM   21      THE SEAT.    AND, MR. AGUILAR, LEAVE THE MICROPHONE ON YOUR SEAT

02:25PM   22      AS WELL.

02:25PM   23           MADAM CLERK.

02:25PM   24                   THE CLERK:    YES, YOUR HONOR.   LUPE ALLEN.

02:25PM   25      LUPE ALLEN.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 139 of 220 139


02:25PM    1                 THE COURT:   MS. ALLEN, IF YOU COULD TAKE THE SEAT

02:25PM    2      NEXT TO MS. GUNDERSON, PLEASE.

02:25PM    3                 PROSPECTIVE JUROR:    (INDICATING).

02:25PM    4                 THE COURT:   YES.    THANK YOU.

02:25PM    5                 THE CLERK:   AND GERI SPIELER.

02:26PM    6                 THE COURT:   ALL RIGHT.   THANK YOU.    GOOD AFTERNOON,

02:26PM    7      MS. ALLEN -- IS IT SPIELER OR SPIELER?

02:26PM    8                 PROSPECTIVE JUROR:    SPIELER.

02:26PM    9                 THE COURT:   GOOD AFTERNOON.      LET ME ASK YOU

02:26PM   10      QUESTIONS -- FIRST OF ALL, A QUESTION ABOUT THE DURATION OF

02:26PM   11      THIS TRIAL.

02:26PM   12           IS THERE ANYTHING ABOUT THE DURATION OR ANY OTHER ISSUE

02:26PM   13      THAT YOU THINK WOULD MAKE IT IMPOSSIBLE FOR EITHER OF YOU TO

02:26PM   14      SIT AS A JUROR IN THIS CASE?

02:26PM   15                 PROSPECTIVE JUROR:    NO, NOT FOR ME.

02:26PM   16                 THE COURT:   OKAY.   THANK YOU.

02:26PM   17           WERE YOU ABLE TO HEAR THE QUESTIONS AND ANSWERS OF THE

02:26PM   18      OTHER -- MY QUESTIONS AND THE OTHER ANSWERS OF THE OTHER

02:26PM   19      PROSPECTIVE JURORS?

02:26PM   20                 PROSPECTIVE JUROR:    YES.

02:26PM   21                 PROSPECTIVE JUROR:    UH-HUH.

02:26PM   22                 THE COURT:   AND DO EITHER OF YOU KNOW ANY OF THE

02:26PM   23      PARTIES IN THIS CASE, THE LAWYERS, THE DEFENDANTS, ANY OF THE

02:26PM   24      WITNESSES WHOSE NAMES I MENTIONED AND WHOSE NAMES ARE ON THE

02:26PM   25      LIST IN FRONT OF YOU, DO YOU KNOW ANY OF THEM?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 140 of 220 140


02:27PM    1                  PROSPECTIVE JUROR:    NO.

02:27PM    2                  THE COURT:   HAVE EITHER OF YOU HAD PRIOR JURY

02:27PM    3      SERVICE?

02:27PM    4                  PROSPECTIVE JUROR:    NO.

02:27PM    5                  PROSPECTIVE JUROR:    YES.

02:27PM    6                  THE COURT:   TELL US ABOUT THAT, MS. ALLEN.   THE

02:27PM    7      MICROPHONE IS WITH MS. GUNDERSON.

02:27PM    8           I THINK WE'RE NOW GOING TO LEAVE IT ON SO YOU DON'T HAVE

02:27PM    9      TO WORRY ABOUT THE BUTTON.

02:27PM   10                  PROSPECTIVE JUROR:    IS IT ON?

02:27PM   11                  THE COURT:   YES.

02:27PM   12                  PROSPECTIVE JUROR:    OKAY.   ABOUT 30 YEARS AGO I WAS

02:27PM   13      A JUROR IN AN ATTEMPTED MURDER TRIAL IN SANTA CRUZ.

02:27PM   14                  THE COURT:   OKAY.   WAS THE JURY ABLE TO REACH A

02:27PM   15      VERDICT IN THE CASE?

02:27PM   16                  PROSPECTIVE JUROR:    NO, THEY WERE NOT.

02:27PM   17                  THE COURT:   AND WERE YOU THE FOREPERSON?

02:27PM   18                  PROSPECTIVE JUROR:    NO.

02:27PM   19                  THE COURT:   AND IS THERE ANYTHING ABOUT THAT

02:27PM   20      EXPERIENCE THAT YOU THINK WILL AFFECT YOUR ABILITY TO BE FAIR

02:27PM   21      AND IMPARTIAL IN THIS CASE?

02:27PM   22                  PROSPECTIVE JUROR:    I DON'T THINK SO.

02:27PM   23                  THE COURT:   OKAY.   THANK YOU.   DO EITHER OF YOU,

02:27PM   24      PARDON ME, HAVE ANY TRAINING IN FINANCE?      IN ACCOUNTING?

02:27PM   25      TAXATION?   ANYTHING LIKE THAT?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 141 of 220 141


02:27PM    1                   PROSPECTIVE JUROR:    NO.

02:27PM    2                   PROSPECTIVE JUROR:    NO.

02:27PM    3                   THE COURT:    DO EITHER OF YOU HAVE ANY TRAINING IN

02:27PM    4      THE LAW, ANY LEGAL TRAINING AT ALL?

02:27PM    5                   PROSPECTIVE JUROR:    NO.

02:27PM    6                   PROSPECTIVE JUROR:    HUH-UH.

02:27PM    7                   THE COURT:    DO YOU KNOW ANY LAWYERS OR PARALEGALS OR

02:28PM    8      OTHER INDIVIDUALS WHO -- MS. SPIELER, YOU'RE SAYING YES?

02:28PM    9                   PROSPECTIVE JUROR:    YES.   MY DAUGHTER-IN-LAW IS AN

02:28PM   10      ATTORNEY IN SAN FRANCISCO AT THE STATE SUPREME COURT AND SHE

02:28PM   11      WORKS IN HABEAS.

02:28PM   12                   THE COURT:    OKAY.

02:28PM   13                   PROSPECTIVE JUROR:    WE NEVER TALK ABOUT WHAT SHE'S

02:28PM   14      DOING.

02:28PM   15                   THE COURT:    OKAY.   ALL RIGHT.   THANK YOU.

02:28PM   16           ANY OTHER LAWYERS OR KNOWLEDGE OF LAWYERS AT ALL?

02:28PM   17           OKAY.    ONE QUESTION I DID ASK, AND THIS IS FOR EVERYONE,

02:28PM   18      DOES ANYONE KNOW ANYBODY ELSE ON THE PANEL?

02:28PM   19           OKAY.    ALL RIGHT.    THANK YOU.

02:28PM   20           HAVE ANY OF YOU HAD ANY EXPERIENCE, EITHER PERSONALLY OR

02:28PM   21      WITH FRIENDS OR FAMILY, WITH THE BANKRUPTCY COURT OR ANY

02:28PM   22      PROCEEDINGS?    ANY OF YOU HAVE ANY KNOWLEDGE OF THOSE

02:28PM   23      PROCEEDINGS AT ALL?

02:28PM   24                   PROSPECTIVE JUROR:    HUH-UH.

02:28PM   25                   THE COURT:    DO YOU KNOW -- EITHER OF YOU KNOW ANYONE



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 142 of 220 142


02:28PM    1      IN LAW ENFORCEMENT?

02:28PM    2                 PROSPECTIVE JUROR:       YES.

02:28PM    3                 THE COURT:      ALL RIGHT.   MS. ALLEN.

02:29PM    4                 PROSPECTIVE JUROR:       I GUESS THIS IS LAW ENFORCEMENT.

02:29PM    5      I HAVE A COUSIN AND HER PARTNER WHO ARE PRISON GUARDS DOWN IN

02:29PM    6      BAKERSFIELD AREA.

02:29PM    7                 THE COURT:      OKAY.

02:29PM    8                 PROSPECTIVE JUROR:       AND I HAVE A CLOSE PERSONAL

02:29PM    9      FRIEND WHO IS A RETIRED SAN JOSE POLICE OFFICER.

02:29PM   10                 THE COURT:      OKAY.    ALL RIGHT.   AND DO YOU SEE THOSE

02:29PM   11      INDIVIDUALS WITH SOME REGULARITY?

02:29PM   12                 PROSPECTIVE JUROR:       YES, I DO.

02:29PM   13                 THE COURT:      AND DO THEY DISCUSS THEIR WORK WITH YOU?

02:29PM   14                 PROSPECTIVE JUROR:       NOT REALLY.

02:29PM   15                 THE COURT:      OKAY.    IS THERE ANYTHING ABOUT THOSE

02:29PM   16      RELATIONSHIPS THAT YOU THINK WILL AFFECT YOUR ABILITY TO BE

02:29PM   17      FAIR AND IMPARTIAL TO BOTH SIDES HERE?

02:29PM   18                 PROSPECTIVE JUROR:       NO, I DON'T.

02:29PM   19                 THE COURT:      OKAY.    THANK YOU.

02:29PM   20           MS. SPIELER?    NO?    OKAY.

02:29PM   21           YOU HEARD ME SPEAK ABOUT A REASONABLE DOUBT AND THE

02:29PM   22      PRESUMPTION OF INNOCENCE AND HOW THE PRESUMPTION OF INNOCENCE

02:29PM   23      CARRIES WITH IT THE BURDEN THAT THE GOVERNMENT HAS TO BEAR IN

02:29PM   24      THE CASE TO PROVE THEIR CASE.

02:29PM   25           DO EITHER OF YOU PART COMPANY WITH THAT, WITH THE



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 143 of 220 143


02:30PM    1      PRESUMPTION OF INNOCENCE?

02:30PM    2                 PROSPECTIVE JUROR:   NO.

02:30PM    3                 THE COURT:   OKAY.   ALL RIGHT.   YOU HEARD ME TALK

02:30PM    4      ALSO ABOUT A DEFENDANT'S RIGHT NOT TO TESTIFY IF THEY CHOOSE

02:30PM    5      NOT TO DO SO.   AND I ASKED THE OTHER PROSPECTIVE JURORS THAT IF

02:30PM    6      THE DEFENDANTS, EITHER OF THEM OR BOTH OF THEM, DECIDE NOT TO

02:30PM    7      TESTIFY, WOULD YOU EITHER -- EITHER OF YOU HOLD THAT AGAINST

02:30PM    8      THEM IF THEY CHOSE TO EXERCISE THEIR RIGHT NOT TO TESTIFY?

02:30PM    9                 PROSPECTIVE JUROR:   NO.

02:30PM   10                 PROSPECTIVE JUROR:   NO.

02:30PM   11                 THE COURT:   IS THERE ANY OTHER REASON THAT YOU THINK

02:30PM   12      WOULD ARISE SUCH THAT YOU COULD NOT BE A FAIR AND IMPARTIAL

02:30PM   13      JUROR TO BOTH SIDES IN THIS CASE?

02:30PM   14           MS. ALLEN?

02:30PM   15                 PROSPECTIVE JUROR:   NO.

02:30PM   16                 THE COURT:   MS. SPIELER?

02:30PM   17                 PROSPECTIVE JUROR:   NO.

02:30PM   18                 THE COURT:   OKAY.   THANK YOU.   HAVE ANY OF YOU EVER

02:30PM   19      BEEN CALLED TO COURT TO TESTIFY AS A WITNESS OR A VICTIM IN ANY

02:30PM   20      CASE?

02:30PM   21                 PROSPECTIVE JUROR:   NO.

02:30PM   22                 PROSPECTIVE JUROR:   NO.

02:31PM   23                 THE COURT:   ALL RIGHT.    THANK YOU.   LET ME ASK THIS

02:31PM   24      OTHER QUESTION FOR THE PANEL IN GENERAL.     IS THERE ANYONE HERE

02:31PM   25      WHO HAS ANY BELIEFS, OPINIONS ABOUT MARIJUANA AND MARIJUANA IN



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 144 of 220 144


02:31PM    1      CALIFORNIA SPECIFICALLY THAT YOU THINK MIGHT IMPAIR YOUR

02:31PM    2      ABILITY TO BE FAIR AND IMPARTIAL IF YOU WERE TO LEARN THAT

02:31PM    3      MARIJUANA WAS INVOLVED IN SOME ANCILLARY WAY IN THIS CASE.       ALL

02:31PM    4      RIGHT -- ALL RIGHT.      LET'S HAND THE MICROPHONE TO MR. ZHANG.

02:31PM    5      YES, SIR.

02:31PM    6                  PROSPECTIVE JUROR:    YES.   SO AS A PARENT OF TWO

02:31PM    7      YOUNG KIDS, HOW SHOULD I PUT IT?      I'M STRONGLY AGAINST

02:31PM    8      LEGALIZED AND SALE AND PROMOTION OF THIS ONE ESPECIALLY, YOU

02:31PM    9      KNOW, WHEN I HEARD IN THE NEWS THAT THE STORES ARE CLOSE TO THE

02:31PM   10      SCHOOL DISTRICT AND ALL OF THESE KIND OF THINGS, I FEEL KIND OF

02:32PM   11      UNEASY THAT THIS IS HAPPENING IN SOCIETY.

02:32PM   12           AND I DON'T WANT MY KIDS TO BE CLOSE TO THOSE KINDS OF

02:32PM   13      ENVIRONMENTS AND --

02:32PM   14                  THE COURT:    OKAY.

02:32PM   15                  PROSPECTIVE JUROR:    -- IN ADDITION, IF ASKED FOR

02:32PM   16      PUBLIC OPINION, I WAS AGAINST LEGALIZED MARIJUANA.

02:32PM   17                  THE COURT:    OKAY.   ALL RIGHT.   IF THERE WERE

02:32PM   18      EVIDENCE, I DON'T KNOW IF THERE WILL BE OR NOT, IF THERE WERE

02:32PM   19      EVIDENCE IN THIS CASE THAT MARIJUANA IS INVOLVED, NOT IN THE --

02:32PM   20      THIS IS A BANKRUPTCY FRAUD CASE.      IT'S NOT A DRUG CASE.    IT'S

02:32PM   21      NOT A MARIJUANA CASE.

02:32PM   22           BUT IF MARIJUANA WERE TO COME INTO EVIDENCE IN THIS CASE

02:32PM   23      OR THERE WAS SOME ISSUE ABOUT MARIJUANA, WOULD THAT CAUSE YOU

02:32PM   24      TO BE LESS THAN IMPARTIAL AS YOU LOOK AT THE EVIDENCE IN THIS

02:33PM   25      CASE, MR. ZHANG?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 145 of 220 145


02:33PM    1                 PROSPECTIVE JUROR:   I'M NOT SURE, BUT I'M WILLING TO

02:33PM    2      FOLLOW YOUR GUIDELINES HERE SO -- AND BASED ON THE EVIDENCE BUT

02:33PM    3      I'M NOT -- IT'S NOT HAPPENING RIGHT NOW SO I CANNOT SAY FOR

02:33PM    4      SURE.

02:33PM    5                 THE COURT:   SURE.   SO WE ALL HAVE PERSONAL FEELINGS

02:33PM    6      ABOUT A VARIETY OF THINGS IN LIFE.    AND I GUESS THIS QUESTION

02:33PM    7      IS AS TO THIS MARIJUANA ISSUE IS YOU HAVE PERSONAL FEELINGS

02:33PM    8      ABOUT THAT.    I DON'T KNOW IF THAT'S GOING TO COME UP IN THIS

02:33PM    9      CASE OR NOT, BUT IF IT DOES, WOULD YOU BE ABLE TO PUT ASIDE

02:33PM   10      PERSONAL FEELINGS, AND AS YOU'VE SAID, FOLLOW THE INSTRUCTIONS

02:33PM   11      THAT I GIVE YOU AND JUST APPLY THE INSTRUCTIONS, THE LAW THAT I

02:33PM   12      GIVE TO YOU TO THE FACTS AS YOU FIND THEM PUTTING ASIDE ANY

02:33PM   13      PERSONAL BELIEFS, BIASES, OR PREJUDICES YOU MIGHT HAVE ABOUT IN

02:34PM   14      THIS CASE SPECIFICALLY MARIJUANA?    CAN YOU DO THAT?

02:34PM   15                 PROSPECTIVE JUROR:   YOUR HONOR, I WANT TO SAY THAT I

02:34PM   16      AM WILLING TO, BUT WHETHER I WILL BE CAPABLE TO DO THAT I'M NOT

02:34PM   17      REALLY SURE.

02:34PM   18           MAY I GIVE YOU JUST LIFE EXPERIENCE.     I TELL MY WIFE AND I

02:34PM   19      SAY I LOVE THE TWO KIDS EQUALLY, BUT SOMETIMES YOU'RE WILLING

02:34PM   20      TO DO SOMETHING -- TO ME THERE'S SOME DIFFERENCE BETWEEN

02:34PM   21      WILLING TO DO AND WHETHER YOU'RE CAPABLE TO DO AT THAT TIME.

02:34PM   22                 THE COURT:   ALL RIGHT.   WELL, MY UNDERSTANDING OF

02:34PM   23      THE EVIDENCE AS I KNOW, SIR, IS THAT THERE IS NOT GOING TO BE

02:34PM   24      ANY EVIDENCE ABOUT CHILDREN BEING SOLD MARIJUANA OR CHILDREN

02:34PM   25      INVOLVED IN MARIJUANA IN THIS CASE.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 146 of 220 146


02:34PM    1                 PROSPECTIVE JUROR:    OKAY.

02:34PM    2                 THE COURT:    THAT'S NOT, THAT'S NOT -- THERE'S NO

02:34PM    3      EVIDENCE OF THAT IN THIS CASE AT ALL, AS I UNDERSTAND IT.

02:34PM    4           AM I RIGHT ABOUT THAT, COUNSEL?

02:34PM    5                 MR. SCHENK:    YES.

02:34PM    6                 MR. SIMEON:    YES.

02:34PM    7                 THE COURT:    IS THAT RIGHT?

02:34PM    8                 MR. NICK:    THAT'S CORRECT, YOUR HONOR.

02:34PM    9                 MS. GILG:    YES.

02:35PM   10                 PROSPECTIVE JUROR:    YOUR HONOR, I WILL SAY I WILL DO

02:35PM   11      MY BEST AT THIS MOMENT.

02:35PM   12                 THE COURT:    OKAY.   ALL RIGHT.   THERE WAS ANOTHER

02:35PM   13      HAND.   LET'S HAND IT BACK TO MR. AGUILERAVITELA.

02:35PM   14                 PROSPECTIVE JUROR:    IN REGARDS TO THIS AND WHEN IT

02:35PM   15      COMES TO THIS, I HAVE TO SAY THAT I DO HAVE A STRONG BIAS, AND

02:35PM   16      I'VE BEEN BIASSED FOR A COUPLE OF YEARS NOW.       SO IT WOULD BE

02:35PM   17      HARD FOR ME TO NOT -- TO NOT BRING IT UP IF MARIJUANA DOES

02:35PM   18      FOLLOW INTO THE DETAILS IN THIS CASE, IT'S GOING TO BE HARD FOR

02:35PM   19      ME TO TAKE THAT BIAS AWAY FROM THIS LAW.

02:35PM   20                 THE COURT:    WHICH IS TO SAY THAT MR. ZHANG TOLD US

02:35PM   21      THAT HE'S NOT IN FAVOR OF, I THINK HE'S NOT IN FAVOR OF

02:35PM   22      LEGALIZED MARIJUANA.     I THINK IS THAT WHAT YOU SAID, SIR?

02:35PM   23                 PROSPECTIVE JUROR:    (NODS HEAD UP AND DOWN.)

02:35PM   24                 THE COURT:    IS THAT WHAT YOU'RE SAYING, SIR?

02:35PM   25                 PROSPECTIVE JUROR:    WELL, IN REGARDS TO THE WAR ON



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 147 of 220 147


02:36PM    1      DRUGS AND PRISONS OVERCROWDING AND THINGS SUCH AS THIS, I DO

02:36PM    2      HAVE A BIAS AGAINST IT.

02:36PM    3                   THE COURT:   AND WHAT IS YOUR BIAS, TELL ME THAT?

02:36PM    4                   PROSPECTIVE JUROR:    DO I HAVE TO SAY IT OUT LOUD OR?

02:36PM    5                   THE COURT:   WELL, YES.

02:36PM    6                   PROSPECTIVE JUROR:    SO I WAS IN FAVOR OF LEGALIZING

02:36PM    7      IT, NOT JUST FOR PEOPLE TO DO IT BECAUSE THEY WANT TO GET HIGH,

02:36PM    8      BUT I ALSO BELIEVE IN ITS MEDICINAL PURPOSES.        THAT'S MY

02:36PM    9      OPINION.   I DON'T THINK ANYTHING ELSE WOULD CHANGE IT.

02:36PM   10                   THE COURT:   OKAY.    ALL RIGHT.   I SEE.   SO YOUR BIAS

02:36PM   11      IS IN FAVOR OF CALIFORNIA LAW LEGALIZED MARIJUANA?

02:36PM   12                   PROSPECTIVE JUROR:    YES.

02:36PM   13                   THE COURT:   I SEE.   SO AGAIN, IF MARIJUANA WERE TO

02:36PM   14      BECOME AN ISSUE IN THIS CASE, ARE YOU SAYING THAT YOU WOULD BE

02:36PM   15      BIASSED IN FAVOR OF AN INDIVIDUAL WHO MIGHT BE INVOLVED WITH

02:37PM   16      LEGALIZED MARIJUANA, IS THAT WHAT YOU'RE SAYING?

02:37PM   17                   PROSPECTIVE JUROR:    IF IT WERE LEGALIZED AND THEY

02:37PM   18      WERE USING IT FOR PURPOSES SUCH AS MEDICINAL, I WOULD AGREE

02:37PM   19      WITH THAT.

02:37PM   20                   THE COURT:   OKAY.    SO LET ME JUST SAY THAT WHETHER

02:37PM   21      OR NOT LEGALIZED MARIJUANA IS RIGHT OR WRONG, OR SIDES ON THAT,

02:37PM   22      THAT'S NOT GOING TO BE AN ISSUE IN THIS CASE.        THIS IS, AGAIN,

02:37PM   23      A CASE ABOUT BANKRUPTCY FRAUD.       THOSE ARE THE ALLEGATIONS.

02:37PM   24      IT'S NOT ABOUT WHETHER SOMEONE BELIEVES IN MARIJUANA, THE

02:37PM   25      LEGALIZATION OF MARIJUANA, OR DOESN'T.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 148 of 220 148


02:37PM    1           I RAISE THIS QUESTION BECAUSE IT MAY BE THAT MARIJUANA

02:37PM    2      MIGHT COME UP, AT LEAST THE TOPIC OF MARIJUANA, MIGHT COME UP

02:37PM    3      IN THE CASE, AND I WANT TO BE CERTAIN FOR THESE LAWYERS FOR

02:37PM    4      THEIR CLIENTS, AND THAT INCLUDES THE GOVERNMENT, THEIR CLIENT,

02:37PM    5      AS TO WHETHER OR NOT SOMEONE CAN HEAR THIS CASE RECOGNIZING

02:38PM    6      THAT IF MARIJUANA COMES UP, THAT FACT ALONE WILL NOT DRIVE

02:38PM    7      THEIR DECISION AND THAT WILL MAKE THEM MAKE A DECISION, PUTTING

02:38PM    8      ASIDE ALL OF THE OTHER EVIDENCE IN THE CASE.

02:38PM    9           AND I'LL JUST FOCUS ON THIS.     SIMILAR TO MY QUESTIONS

02:38PM   10      EARLIER ABOUT LAW ENFORCEMENT AND YOU WERE HERE WHEN WE HAD

02:38PM   11      SOME PEOPLE TALK ABOUT HOW THEY FEEL THAT THEY CANNOT BE, THEY

02:38PM   12      CAN'T BE FAIR IN THE CASE BECAUSE THEY'RE ALWAYS GOING TO

02:38PM   13      BELIEVE A POLICE OFFICER OVER ANY OTHER WITNESS.     THEY'RE GOING

02:38PM   14      TO GIVE UNFAIR BIAS TOWARDS THAT TESTIMONY.

02:38PM   15           THE SAME AS ANOTHER WITNESS WHO SAID I'M NEVER GOING TO

02:38PM   16      BELIEVE A POLICE OFFICER AND I'M ALWAYS GOING TO RULE AGAINST

02:38PM   17      THEM, AND FOR THOSE TWO EXTREME POSITIONS YOU WITNESSED THAT I

02:38PM   18      EXCUSED THEM BECAUSE THEY COULDN'T BE FAIR AND IMPARTIAL IN

02:38PM   19      THIS CASE.    THAT'S THE BALANCE THAT WE'RE TRYING TO ACHIEVE

02:38PM   20      HERE.

02:38PM   21           SO THE QUESTION AS TO YOU, SIR, MR. AGUILERAVITELA, IS

02:38PM   22      IT'S NOT A MARIJUANA CASE.

02:38PM   23                   PROSPECTIVE JUROR:   CORRECT.

02:38PM   24                   THE COURT:   IT'S A CASE ABOUT BANKRUPTCY FRAUD AND

02:38PM   25      WHETHER OR NOT THE GOVERNMENT CAN MEET THEIR BURDEN ON THAT.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 149 of 220 149


02:39PM    1             IT MAY BE THAT MARIJUANA MIGHT COME IN ON AN ANCILLARY

02:39PM    2      BASIS, BUT IT'S NOT PART OF THE PROSECUTION.       THIS IS NOT A

02:39PM    3      MARIJUANA PROSECUTION.

02:39PM    4             DOES THAT ASSIST YOU IN SOME REGARDS?

02:39PM    5                  PROSPECTIVE JUROR:     YEAH.   SO STILL I WOULD SAY I

02:39PM    6      WOULD BE FAIR IN REGARDS TO THE FRAUD, BUT IF -- I DON'T KNOW

02:39PM    7      HOW MARIJUANA IS GOING TO PLAY AN ISSUE HERE.       I'M JUST SAYING

02:39PM    8      THAT.

02:39PM    9                  THE COURT:   OKAY.   ALL RIGHT.   THERE WAS ANOTHER

02:39PM   10      HAND I THINK.   YES, LET'S GO TO MR. SCAGLIA.

02:39PM   11                  PROSPECTIVE JUROR:     MAYBE I'M ASKING FOR

02:39PM   12      CLARIFICATION SO LET ME PUT A SCENARIO THAT IS MY QUESTION.

02:39PM   13             SO MARIJUANA IS LEGAL IN CALIFORNIA, AND I SUPPORTED THAT,

02:39PM   14      AND I STILL SUPPORT IT.

02:39PM   15             THE FEDERAL GOVERNMENT HAS HAD AN AMBIGUOUS POSITION ON

02:39PM   16      THIS, AND IT SEEMS TO VEER TOWARDS NEGATIVE NOW IN THE CURRENT

02:40PM   17      ADMINISTRATION.   I ACTUALLY DON'T KNOW THE RESOLUTION.

02:40PM   18             BUT GIVEN THESE FACTS, I WOULD BE BOTHERED IF THE

02:40PM   19      GOVERNMENT IN ANY TRIAL WOULD USE MARIJUANA AS A WAY TO

02:40PM   20      INCRIMINATE A DEFENDANT BECAUSE I DON'T THINK IT SHOULD PLAY AT

02:40PM   21      ALL.    IT'S LEGAL IN THE STATE.

02:40PM   22                  PROSPECTIVE JUROR:     I AGREE WITH HIM.

02:40PM   23                  THE COURT:   OKAY.   LET'S GO BACK TO MR. BARBOSA.

02:40PM   24                  PROSPECTIVE JUROR:     I DON'T KNOW HOW THIS WOULD

02:40PM   25      PLAY, BUT MY MOM IS GOING TO BE POSSIBLY USING IT FOR MEDICINAL



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 150 of 220 150


02:40PM    1      USE, AND I GUESS IT ALL DEPENDS ON WHICH WAY YOU GUYS PRESENT

02:40PM    2      IT OR WHICH WAY DID THEY USE IT.     I GUESS THAT WOULD KIND OF

02:40PM    3      SWAY MY THOUGHT ON IT.    I'M JUST THROWING IT OUT THERE.

02:40PM    4                  THE COURT:   WELL, LET ME JUST ADD.     LET ME PUT IT TO

02:40PM    5      YOU THIS WAY, LADIES AND GENTLEMEN.

02:40PM    6           IF YOU WERE TO LEARN THAT AN UNDERLYING ENTITY WAS

02:40PM    7      INVOLVED IN MARIJUANA'S -- LEGAL MARIJUANA SALES AS A BUSINESS,

02:41PM    8      THE ISSUES OF WHETHER OR NOT THAT BUSINESS WAS APPROPRIATE, OR

02:41PM    9      LEGAL OR NOT, SELLING MARIJUANA, JUST THE FACT THAT THE NATURE

02:41PM   10      OF THE BUSINESS WAS SUCH AND THAT BUSINESS WAS INVOLVED IN

02:41PM   11      BANKRUPTCY COURT, WHAT WOULD THAT DO TOWARDS YOUR BIAS,

02:41PM   12      MR. AGUILERAVITELA?

02:41PM   13           DO YOU UNDERSTAND WHAT I'M SAYING?      THE CASE IS NOT ABOUT

02:41PM   14      MARIJUANA PER SE.    IT'S ABOUT A BANKRUPTCY FRAUD.     AN

02:41PM   15      UNDERLYING BUSINESS MAY HAVE BEEN INVOLVED IN LEGAL, DEPENDING

02:41PM   16      ON CALIFORNIA LAW, SALES OF MEDICINAL MARIJUANA, BUT THAT'S NOT

02:41PM   17      GOING TO BE THE EVIDENCE IN THE CASE PER SE.        WE'RE NOT GOING

02:41PM   18      TO HAVE A TRIAL ON WHETHER OR NOT MARIJUANA SHOULD BE LEGAL OR

02:41PM   19      NOT OR SALES.

02:41PM   20           THE REAL ISSUE IS THE BANKRUPTCY OF A BUSINESS, OF A

02:41PM   21      BUSINESS.

02:42PM   22           THE BUSINESS MAY HAVE BEEN INVOLVED IN THAT.       IS THAT

02:42PM   23      GOING TO AFFECT ANYONE'S DECISION MAKING HERE IN SUCH A WAY

02:42PM   24      THAT IT WOULD IMPAIR THEIR ABILITY TO BE FAIR AND IMPARTIAL TO

02:42PM   25      BOTH SIDES?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 151 of 220 151


02:42PM    1           MR. BARBOSA?

02:42PM    2                  PROSPECTIVE JUROR:    YEAH, I WAS TRYING TO

02:42PM    3      UNDERSTAND.   THE WAY I BELIEVE IS IT DEPENDS ON THE WAY HE'S

02:42PM    4      USING IT.   I'M TRYING TO GET IT I BELIEVE SAFELY AND DO IT IN A

02:42PM    5      LEGITIMATE WAY, THERE'S NOTHING WRONG WITH IT.      BUT IF THERE'S

02:42PM    6      SOMETHING ELSE ABOUT THAT, I PROBABLY WOULD BE A LITTLE BIT

02:42PM    7      BIASSED ON THAT.

02:42PM    8                  THE COURT:     SO THIS IS NOT A CRIMINAL PROSECUTION

02:42PM    9      FOR USE OF MARIJUANA.      I JUST WANT TO MAKE SURE THAT EVERYBODY

02:42PM   10      UNDERSTANDS THAT.    THAT'S NOT WHAT THIS CASE IS ABOUT.

02:42PM   11           IT'S A BANKRUPTCY FRAUD CASE.      THAT'S WHAT IT IS ABOUT.

02:42PM   12           THE NATURE OF THE BUSINESS IS IT COULD HAVE BEEN -- FOR

02:42PM   13      EXAMPLE, HYPOTHETICALLY, LET'S SAY IT WAS A CAR DEALERSHIP AND

02:42PM   14      THE CAR DEALERSHIP IS THE UNDERLYING BUSINESS, AND THERE'S AN

02:42PM   15      ALLEGATION THAT SOMEHOW THERE WAS BANKRUPTCY FRAUD, AND THE

02:43PM   16      UNDERLYING BUSINESS MAY HAVE BEEN INVOLVED IN A CAR DEALERSHIP,

02:43PM   17      IF YOU CAN FOLLOW THAT.      THAT MAY BE THE EXTENT OF THE EVIDENCE

02:43PM   18      HERE.

02:43PM   19           SO IT'S NOT GOING TO BE WHETHER OR NOT GAS CARS SHOULD BE

02:43PM   20      PREFERRED OVER ELECTRIC CARS AND WHETHER OR NOT SOMEONE HAS A

02:43PM   21      BIAS AGAINST A V8 MOTOR AS OPPOSED TO ECONOMICAL 4 CYLINDER

02:43PM   22      MOTOR.   IT'S THE NATURE OF THE FACT THAT THERE WAS A BUSINESS

02:43PM   23      THAT SOLD CARS.    OKAY.    IT WAS -- AND THEN THERE'S A BANKRUPTCY

02:43PM   24      ALLEGATION, A BANKRUPTCY FRAUD ALLEGATION AS TO THAT BUSINESS.

02:43PM   25           DOES THAT HELP?     AND AGAIN, I'M TRYING TO PARSE OUT THE



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 152 of 220 152


02:43PM    1      EVIDENCE AT LEAST AS FAR AS I KNOW IT.

02:43PM    2             WITH THOSE -- WITH THAT UNDERSTANDING, DOES THAT HELP YOU

02:43PM    3      UNDERSTAND THINGS, MR. AGUILERAVITELA?

02:43PM    4                  PROSPECTIVE JUROR:   I UNDERSTAND THAT PART, BUT I

02:43PM    5      KNOW THAT IT'S STILL AN ISSUE WITH LOSS AND EVERYTHING IS A

02:44PM    6      CONCERN, AND IT WILL BE BROUGHT OUT FOR OR AGAINST, AND I'M NOT

02:44PM    7      REALLY SURE.

02:44PM    8                  THE COURT:   OKAY.   MR. ZHANG.

02:44PM    9                  PROSPECTIVE JUROR:   I AM GETTING A BETTER PICTURE

02:44PM   10      NOW.

02:44PM   11                  THE COURT:   WHERE IS THE MICROPHONE?

02:44PM   12                  PROSPECTIVE JUROR:   SO THANKS FOR THE INFORMATION

02:44PM   13      THERE.    SO I HAVE A BETTER PICTURE NOW.     SO IT'S ABOUT A

02:44PM   14      BUSINESS AND NO MATTER WHAT KIND OF GOODS OR SERVICES IT IS?

02:44PM   15                  THE COURT:   THAT'S RIGHT.

02:44PM   16                  PROSPECTIVE JUROR:   THANK YOU.

02:44PM   17                  THE COURT:   THAT'S WHAT IT IS.

02:44PM   18                  PROSPECTIVE JUROR:   THANK YOU.

02:44PM   19                  THE COURT:   AND I DIDN'T -- I'M BEING CAUTIOUS HERE

02:44PM   20      ABOUT THIS AND PROBABLY DOING A DISSERVICE BECAUSE I DON'T WANT

02:44PM   21      TO GIVE THE IMPRESSION THAT THIS IS A MARIJUANA CASE, THAT IT'S

02:44PM   22      A DRUG CASE INVOLVING MARIJUANA.

02:44PM   23             IT'S A BANKRUPTCY FRAUD ALLEGATION THAT IS BROUGHT BY THE

02:44PM   24      GOVERNMENT.    YOU HEARD ME MENTION THE THREE CHARGES AGAINST THE

02:44PM   25      TWO DEFENDANTS.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 153 of 220 153


02:44PM    1           AS I SAID, AND AS YOU POINT OUT, MR. ZHANG, THE NATURE OF

02:45PM    2      THE BUSINESS MAY HAVE TOUCHED ON, MAY HAVE BEEN INVOLVED WITH

02:45PM    3      MARIJUANA, BUT THE LEGALITIES OF THAT BUSINESS, AS FAR AS THE

02:45PM    4      SALES OF THE MARIJUANA IF INDEED THEY WERE SELLING, THE

02:45PM    5      LEGALITIES OF THAT, THAT IS NOT AT ISSUE, THAT'S NOT AT ISSUE

02:45PM    6      AT ALL.

02:45PM    7           CAN YOU BE FAIR AND IMPARTIAL WITH THAT UNDERSTANDING OF

02:45PM    8      THE FACTS, MR. AGUILERAVITELA?

02:45PM    9                  PROSPECTIVE JUROR:    IF THIS IS THE WAY THAT IT WAS

02:45PM   10      INVOLVED, YES.   I DON'T KNOW THE FULL DETAILS OF IT SO THAT'S

02:45PM   11      THE ONLY THING I COULD SAY UNTIL NOW.

02:45PM   12                  THE COURT:   SO YOUR ANSWER IS, YES, YOU CAN BE FAIR

02:45PM   13      AND IMPARTIAL?

02:45PM   14                  PROSPECTIVE JUROR:    WITH WHAT HE HAS SPOKEN RIGHT

02:45PM   15      NOW, YES.

02:45PM   16                  THE COURT:   RIGHT.

02:45PM   17                  PROSPECTIVE JUROR:    I DON'T KNOW WHAT IS GOING TO

02:45PM   18      COME IN THE FUTURE.

02:45PM   19                  THE COURT:   WELL, IT'S NOT GOING TO BE A TRIAL ABOUT

02:45PM   20      MARIJUANA SALES AND WHETHER OR NOT THAT'S APPROPRIATE TO USE

02:45PM   21      MARIJUANA EITHER RECREATIONALLY OR MEDICINALLY.        YOU'RE NOT

02:45PM   22      GOING TO BE ASKED TO ANSWER THAT QUESTION.

02:45PM   23           DOES THAT HELP YOU, SIR?

02:45PM   24                  PROSPECTIVE JUROR:    NO, NOT AT ALL.

02:45PM   25                  THE COURT:   IT DOESN'T HELP YOU?      YOU'RE GOING TO BE



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 154 of 220 154


02:46PM    1      ASKED AT THE END OF THE CASE WHETHER OR NOT THE GOVERNMENT HAS

02:46PM    2      PROVED THAT THE ELEMENTS OF FRAUD HAVE BEEN PRESENTED

02:46PM    3      SATISFACTORILY BY PROOF BEYOND A REASONABLE DOUBT.         THAT'S THE

02:46PM    4      QUESTION THAT YOU'RE GOING TO BE ASKED.

02:46PM    5                 PROSPECTIVE JUROR:    OKAY.

02:46PM    6                 THE COURT:    THE UNDERLYING BUSINESS, YOU'RE NOT

02:46PM    7      GOING TO BE ASKED TO MAKE ANY CONCLUSIONS ON THAT.

02:46PM    8           DOES THAT HELP YOU?

02:46PM    9                 PROSPECTIVE JUROR:    YEAH.

02:46PM   10                 THE COURT:    OKAY.   YES.   LET'S GO BACK TO

02:46PM   11      MR. SCAGLIA.

02:46PM   12                 PROSPECTIVE JUROR:    IF I RECOLLECT CORRECTLY YOU

02:46PM   13      MENTIONED THE CRIME WAS IN 2010?

02:46PM   14                 THE COURT:    YES.

02:46PM   15                 PROSPECTIVE JUROR:    WAS MARIJUANA -- MARIJUANA WAS

02:46PM   16      NOT LEGALIZED IN 2010.

02:46PM   17                 THE COURT:    WELL, IT'S NOT AN ISSUE FOR THIS CASE.

02:46PM   18                 PROSPECTIVE JUROR:    NO, IT'S NOT AN ISSUE IN

02:46PM   19      PRINCIPLE, BUT I COULD IMAGINE SOMEONE USING THAT FACT SAYING

02:46PM   20      THAT'S A SHITTY BUSINESS, IT'S AN ILLEGAL BUSINESS.        IT MAY BE

02:46PM   21      IRRELEVANT TO THE CASE, BUT IT'S A STATEMENT.

02:47PM   22                 THE COURT:    IT IS A STATEMENT.

02:47PM   23                 PROSPECTIVE JUROR:    HARD TO IGNORE.

02:47PM   24                 THE COURT:    WELL, I DON'T THINK THAT STATEMENT WILL

02:47PM   25      COME INTO EVIDENCE IN THIS CASE.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 155 of 220 155


02:47PM    1                   PROSPECTIVE JUROR:    HOPEFULLY.

02:47PM    2                   THE COURT:    AND OF COURSE YOUR DECISIONS ARE BASED

02:47PM    3      ONLY ON THE EVIDENCE IN THE CASE, THE UNIVERSE OF THE

02:47PM    4      COURTROOM.    THAT'S WHAT YOU FOCUS YOUR DECISION ON.

02:47PM    5           LET ME ASK NOW THAT WE'VE HAD THE DISCUSSION ABOUT THE

02:47PM    6      BUSINESS ENTITY AND MARIJUANA THAT MIGHT BE INVOLVED IN THE

02:47PM    7      BUSINESS ENTITY.    RECOGNIZING THAT, IS THERE ANYONE WHO FEELS

02:47PM    8      THAT WITH THAT INFORMATION THAT I'VE IMPARTED TO YOU, ANYONE

02:47PM    9      THAT FEELS THAT WITH THAT KNOWLEDGE THAT YOU COULD NOT BE A

02:47PM   10      FAIR AND IMPARTIAL JUROR TO HEAR THIS CASE INVOLVING THREE

02:47PM   11      COUNTS OF BANKRUPTCY FRAUD?       ANYONE WHO FEELS THAT THEY CANNOT

02:47PM   12      BE FAIR AND IMPARTIAL TO BOTH SIDES IN THIS CASE?

02:47PM   13           I SEE NO HANDS.

02:47PM   14           ALL RIGHT.

02:47PM   15           DO YOU HAVE QUESTIONS, MR. SCHENK?

02:48PM   16                   MR. SCHENK:   YES, YOUR HONOR.     THANK YOU VERY MUCH.

02:48PM   17      GOOD AFTERNOON AGAIN.      MY NAME IS JEFF SCHENK, AND I'M ONE OF

02:48PM   18      THE PROSECUTORS HERE.

02:48PM   19           I WORK AT THE UNITED STATES ATTORNEY'S OFFICE AND ALONG

02:48PM   20      WITH MY COLLEAGUE, SCOTT SIMEON, WE'RE HERE TO REPRESENT THE

02:48PM   21      UNITED STATES GOVERNMENT IN THIS CASE.

02:48PM   22           THE IMPRESSION IS THAT THE PROSECUTORS AND THE DEFENSE

02:48PM   23      DON'T GET ALONG -- DON'T AGREE ON VERY MUCH.        THIS IS A STAGE

02:48PM   24      THAT WE AGREE ON A LOT.      AND THE TRUTH IS THAT WHAT WE BOTH

02:48PM   25      WANT HERE IS WHAT JUDGE DAVILA SAID IS A GROUP OF JURORS WHO



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 156 of 220 156


02:48PM    1      HAVE PERSONAL OPINIONS, WHO HAVE PERSONAL BELIEFS, THAT'S HUMAN

02:48PM    2      NATURE, BUT WHO CAN PUT THOSE IDEAS ASIDE AND OVER THE NEXT

02:48PM    3      SEVERAL DAYS HEAR THE TESTIMONY IN THE CASE AND JUDGE JUST

02:48PM    4      BASED ON WHAT YOU HEAR.

02:48PM    5           AND WE SAW EARLIER KIND OF AN INTERESTING DICHOTOMY.

02:48PM    6      THERE WAS A JUROR, MS., AND I THINK HER NAME WAS ALUFFI, AND

02:48PM    7      THEN MR. ALCALA, AND BOTH OF THEM HAVE BEEN EXCUSED.       BUT THEY

02:49PM    8      EACH BROUGHT PERSONAL OPINIONS AND PERSONAL BELIEFS, AS

02:49PM    9      EVERYONE DOES, BUT THEIRS WERE QUITE STRONG ON THE AREA OF HOW

02:49PM   10      TO BELIEVE CERTAIN WITNESSES, AND IN THIS INSTANCE LAW

02:49PM   11      ENFORCEMENT WITNESSES, WITNESSES WHO ONE POTENTIAL JUROR WAS

02:49PM   12      GOING TO BE PREDISPOSED TO BELIEVE AND ANOTHER POTENTIAL JUROR

02:49PM   13      WHO WAS GOING TO BE PREDISPOSED NOT TO BELIEVE.

02:49PM   14           AND I'D LIKE TO HAVE MORE OF A DISCUSSION WITH YOU ABOUT

02:49PM   15      THAT NOW.

02:49PM   16           ANYBODY ELSE HAVE SIGNIFICANT PERSONAL EXPERIENCES, NOT

02:49PM   17      NECESSARILY IN THE AREA OF A LAW ENFORCEMENT WITNESS, BUT THAT

02:49PM   18      JUDGING THE EVIDENCE JUST ON WHAT YOU HEAR?        YOU'RE GOING TO BE

02:49PM   19      IN THE COURTROOM, DEPENDING ON THE DAY, FROM AROUND 9:00 IN THE

02:49PM   20      MORNING UNTIL AROUND 5:00 O'CLOCK, AND SOME DAYS WILL BE HALF

02:49PM   21      DAYS.   BUT WHAT YOU HEAR IS NOT GOING TO BE THE END OF WHAT

02:49PM   22      YOU'RE ANALYZING THE EVIDENCE THROUGH, THE PRISM THROUGH WHICH

02:49PM   23      YOU SEE THE EVIDENCE.

02:50PM   24           IS THERE ANY JUROR WHO FEELS THAT I HAVE SOME PERSONAL

02:50PM   25      EXPERIENCES, SOME PERSONAL BELIEFS THAT I'M CONCERNED ARE TOO



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 157 of 220 157


02:50PM    1      STRONG THAT WILL CLOUD THE PRISM THE WAY I SEE THE EVIDENCE?

02:50PM    2           NO HANDS.

02:50PM    3           WHEN YOU CAME IN THIS MORNING YOU FILLED OUT SOME FORMS SO

02:50PM    4      FORGIVE ME FOR PICKING ON SOME INDIVIDUALS, BUT WE'LL GET INTO

02:50PM    5      A DIALOGUE.

02:50PM    6           I'D LIKE TO START WITH I THINK IT WAS MR. SUH.     YOU SAID

02:50PM    7      YOU DO HAVE SOME, OR ONE OF THE QUESTIONS WAS THAT YOU HAD SOME

02:50PM    8      PERSONAL OPINIONS AND BELIEFS THAT MIGHT AFFECT YOUR ABILITY TO

02:50PM    9      ACCEPT THE LAW AS THE JUDGE GIVES IT TO YOU.

02:50PM   10           DO YOU THINK THAT WHEN YOU FILLED THAT OUT THIS MORNING

02:50PM   11      YOU HAD THAT VIEW BUT AS THE DAY HAS GONE ON YOU'VE HEARD A

02:50PM   12      LITTLE BIT MORE ABOUT WHAT IS INVOLVED IN BEING A JUROR?        DO

02:50PM   13      YOU NOT FEEL SO STRONGLY ABOUT THAT STATEMENT?

02:50PM   14                 PROSPECTIVE JUROR:     LESS STRONGLY NOW.

02:50PM   15                 MR. SCHENK:   I'M SORRY?

02:50PM   16                 PROSPECTIVE JUROR:     I WILL BE ABLE TO SET ASIDE

02:50PM   17      OPINIONS, AND I'LL GO WITH THE GUIDELINES THAT WAS GIVEN BY THE

02:51PM   18      JUDGE TO DISCARD THINGS AS MENTIONED.

02:51PM   19                 MR. SCHENK:   GREAT.   THANK YOU.   AND I THINK THERE

02:51PM   20      WAS ONE OTHER.   MR. AGUILERAVITELA, WE'VE TALKED QUITE A BIT

02:51PM   21      THIS MORNING AND THIS AFTERNOON.

02:51PM   22           YOU ALSO SAID THAT I THINK BECAUSE OF YOUR BACKGROUND IN

02:51PM   23      JUSTICE STUDIES YOU HAD SOME CERTAIN EXPOSURE TO LAWS AND THE

02:51PM   24      WAY THAT CERTAIN LAWS HAVE BEEN ADOPTED AND WHAT THEY ENFORCE

02:51PM   25      AND WHAT THEY DON'T ENFORCE, BUT YOU ALSO HAD SOME CONCERNS



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 158 of 220 158


02:51PM    1      ABOUT YOUR ABILITY TO BE ABLE TO FOLLOW THE INSTRUCTIONS.

02:51PM    2           THROUGHOUT THE DISCUSSIONS TODAY DO YOU THINK THAT YOUR

02:51PM    3      VIEWS ON THAT ISSUE HAVE CHANGED SOME OR DO YOU STILL HAVE THAT

02:51PM    4      CONCERN?

02:51PM    5                 PROSPECTIVE JUROR:    YEAH, THEY HAVE CHANGED.

02:51PM    6                 MR. SCHENK:   OKAY.   TELL ME ABOUT THAT.    YOU FELT

02:51PM    7      ONE WAY THIS MORNING, BUT YOU FEEL A LITTLE DIFFERENTLY NOW?

02:51PM    8                 PROSPECTIVE JUROR:    WELL, IF I WERE GIVEN THE

02:51PM    9      GUIDELINES THAT WERE GIVEN TO ME, I CAN FOLLOW THAT.

02:51PM   10                 MR. SCHENK:   OKAY.   EVEN IN YOUR SCHOOL YOU LEARNED

02:51PM   11      ABOUT THE SAME AREA, YOU HAD A CLASS WHERE YOU LEARNED ABOUT A

02:52PM   12      WHITE COLLAR CRIME OR SOME TYPE OF FRAUD, YOU'RE GOING TO PUT

02:52PM   13      ASIDE ANYTHING THAT YOU LEARNED ABOUT THE LAW IN SCHOOL AND

02:52PM   14      JUST ACCEPT WHAT THE JUDGE TELLS YOU THAT THE LAW IS.

02:52PM   15           IS THAT FAIR?

02:52PM   16                 PROSPECTIVE JUROR:    YES.

02:52PM   17                 MR. SCHENK:   OKAY.

02:52PM   18           MR. SCAGLIA, AM I SAYING THAT RIGHT?

02:52PM   19                 PROSPECTIVE JUROR:    YES, SCAGLIA.

02:52PM   20                 MR. SCHENK:   SCAGLIA.   YOU BROUGHT UP A TOPIC I WAS

02:52PM   21      LOOKING FOR A WAY TO DISCUSS, AND THAT IS THE CURRENT

02:52PM   22      ADMINISTRATION.

02:52PM   23           EVERYBODY, IT SEEMS, HAS QUITE STRONG FEELINGS THESE DAYS

02:52PM   24      ABOUT THE ADMINISTRATION, THE FEDERAL GOVERNMENT IN WASHINGTON,

02:52PM   25      THE ATTORNEY GENERAL, THE DEPARTMENT OF JUSTICE.       YOU EVEN



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 159 of 220 159


02:52PM    1      BROUGHT UP A POINT IF THERE'S A STATE LAW IN CALIFORNIA THAT

02:52PM    2      MAKES A CERTAIN ACT, AND IN THE EXAMPLE THAT WE WERE TALKING

02:52PM    3      ABOUT MAKING MARIJUANA LEGAL BUT IT'S NOT LEGAL IN FEDERAL LAW,

02:52PM    4      OR I THINK IN YOUR WORDS THE FEDERAL POSITION IS THE ONE THAT

02:52PM    5      WAS CLEAR, IT'S QUITE UNFAIR FOR THE FEDERAL GOVERNMENT TO COME

02:53PM    6      IN AND PROSECUTE SOMEONE USING FEDERAL LAWS IF THERE'S A STATE

02:53PM    7      LAW THAT HAS LEGALIZED THAT CONDUCT.

02:53PM    8           THE FIRST QUESTION, DO YOU HAVE STRONG FEELINGS NOT ABOUT

02:53PM    9      MARIJUANA BUT JUST ABOUT THE CURRENT ADMINISTRATION?     DOES THE

02:53PM   10      U.S. DEPARTMENT OF JUSTICE SITTING AT THE TABLE HERE START

02:53PM   11      BEHIND IN THE RACE, IN THE JUDGE'S EXAMPLE, BECAUSE OF YOUR

02:53PM   12      VIEWS ON THE CURRENT ADMINISTRATION?

02:53PM   13                  PROSPECTIVE JUROR:   ARE YOU ALLOWED TO ASK ME THIS

02:53PM   14      QUESTION?   THIS IS VERY PERSONAL.

02:53PM   15                  THE COURT:   GIVE HIM THE MICROPHONE.

02:53PM   16                  PROSPECTIVE JUROR:   I'M SORRY.   I THINK THIS IS A

02:53PM   17      PERSONAL QUESTION, AND I TAKE OFFENSE ABOUT THIS.     IT'S LIKE

02:53PM   18      YOU'RE ASKING ME IF I SUPPORT THE CURRENT GOVERNMENT AND IF I

02:53PM   19      VOTED FOR IT, AND THE ANSWER IS NO.     AND -- BUT I THINK IT IS

02:53PM   20      AN INAPPROPRIATE QUESTION, FRANKLY.

02:53PM   21                  THE COURT:   MR. SCAGLIA, LET ME INTERJECT HERE.   I

02:53PM   22      BELIEVE THE CONCERN MIGHT BE WHETHER OR NOT BECAUSE THESE ARE

02:53PM   23      GOVERNMENT LAWYERS --

02:53PM   24                  PROSPECTIVE JUROR:   YES.

02:54PM   25                  THE COURT:   -- UNITED STATES ATTORNEYS --



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 160 of 220 160


02:54PM    1                  PROSPECTIVE JUROR:   I UNDERSTAND.

02:54PM    2                  THE COURT:   -- THAT SOME INDIVIDUALS ON EITHER SIDE

02:54PM    3      OF THE POLITICAL SPECTRUMS, IT DOESN'T MATTER WHAT IT IS, BUT

02:54PM    4      EITHER SIDE MIGHT ASSUME OR OTHERWISE RECOGNIZE THESE LAWYERS

02:54PM    5      HAVE THE IMPRIMATUR OF THE CURRENT ADMINISTRATION OR IS SOMEHOW

02:54PM    6      CONNECTED WITH THE CURRENT ADMINISTRATION.

02:54PM    7                  PROSPECTIVE JUROR:   OKAY.   I UNDERSTAND THE

02:54PM    8      QUESTION, YOUR HONOR.    SO LET ME TRY TO ANSWER FAIRLY THIS

02:54PM    9      QUESTION.

02:54PM   10             SO I'M AN ENGINEER AND YOU SAW THAT IN MY THING SO, YOU

02:54PM   11      KNOW, I'VE BEEN TAUGHT TO THINK RATIONALLY, AND I HAVE MY

02:54PM   12      ENTIRE CAREER BEING AN ENGINEER.    I'VE BEEN A VENTURE

02:54PM   13      CAPITALIST FOR THE LAST TWO YEARS.

02:54PM   14             AND I HAVE AN ACCENT, SORRY, SO SOMETIMES IT'S HARD TO

02:54PM   15      UNDERSTAND.

02:54PM   16             I THINK I'VE SEEN A LOT OF IRRATIONAL BEHAVIOR COMING FROM

02:54PM   17      WASHINGTON AND IRRATIONAL SITUATION FROM THE JUSTICE DEPARTMENT

02:55PM   18      AND PLAYING GAMES WITH THE LAW, AND I FEEL EXTREMELY

02:55PM   19      UNCOMFORTABLE ABOUT THAT.    IT'S VERY HARD TO FIGURE OUT DO I

02:55PM   20      HOLD THIS AGAINST YOU, TOO, OR ARE YOU FREE OR YOU WORK FOR THE

02:55PM   21      FBI?    I STILL HAVE RESPECT FOR THE FBI, BUT IT'S LIKE IT'S A

02:55PM   22      BIZARRE SITUATION.

02:55PM   23             SO I CANNOT IN GOOD CONSCIENCE, IN GOOD CONSCIENCE I

02:55PM   24      CANNOT SAY AND PUT THAT IN THE CORNER AND IGNORE IT.        THAT'S

02:55PM   25      NOT POSSIBLE IN NORMAL FUNCTIONING, AND IT'S NOT POSSIBLE FOR



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 161 of 220 161


02:55PM    1      ME, AND IT WILL BE THERE.

02:55PM    2           AND THE MARIJUANA THING JUST TRIGGERED THAT.      SO WILL

02:55PM    3      THERE BE -- YOU KNOW, I DIDN'T THINK ABOUT IT WORKING IN HERE.

02:55PM    4      COULD I BE TRIGGERED BY SOMETHING ELSE?      POSSIBLY BECAUSE IT'S

02:55PM    5      HARD NOT TO, FRANKLY.      IT WOULD -- WE LIVE IN A BIZARRE COUNTRY

02:55PM    6      RIGHT NOW.    I MEAN, THERE'S NO -- I MEAN, I HAVE STRONG

02:55PM    7      FEELINGS ABOUT IT, AND I'VE LIVED ALMOST HALF OF MY LIFE IN

02:55PM    8      EUROPE AND MAYBE I HAVE A DIFFERENT PERSPECTIVE BUT, YOU KNOW,

02:56PM    9      WE ARE IN A CRAZY TIME.     I CANNOT IGNORE IT.

02:56PM   10                   MR. SCHENK:   THANK YOU.

02:56PM   11                   PROSPECTIVE JUROR:   IT DRIVES ME NUTS.

02:56PM   12                   MR. SCHENK:   I APOLOGIZE.   I WAS NOT TRYING TO

02:56PM   13      OFFEND YOU.    AND WHEN I ASK THE REST OF THE PANEL, I HOPE I DO

02:56PM   14      NOT OFFEND THE ENTIRE PANEL HERE BY ASKING THESE QUESTIONS, BUT

02:56PM   15      THAT'S WHAT I'M WONDERING.

02:56PM   16           IT'S NOT WHETHER YOU HAVE PERSONAL BELIEFS OR OPINIONS

02:56PM   17      ABOUT THE GOVERNMENT IN GENERAL, ABOUT WHETHER THE GOVERNMENT

02:56PM   18      MAKES LOGICAL, RATIONAL DECISIONS OR ILLOGICAL AND IRRATIONAL

02:56PM   19      DECISIONS, BUT WHETHER IN THE COURT RIGHT NOW THE PEOPLE WHO

02:56PM   20      SIT AT A CERTAIN TABLE -- THE TABLES ARE ASSIGNED.      WE DON'T

02:56PM   21      PICK THEM.    THE PROSECUTORS SIT HERE.    SO BECAUSE WE'RE SITTING

02:56PM   22      AT THIS TABLE, BECAUSE OF WHO OUR EMPLOYER IS, ARE WE LIKE A

02:56PM   23      LAW ENFORCEMENT WITNESS FOR SOME PEOPLE WHO HAS MORE OR LESS

02:56PM   24      CREDIBILITY?    THAT'S WHAT I'M WONDERING.    HAS THE CURRENT

02:56PM   25      POLITICAL CLIMATE BECOME SO CONTENTIOUS, SO INFECTED WITH



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 162 of 220 162


02:56PM    1      BELIEFS THAT IT IS NOT RATIONAL, THAT PEOPLE ARE NOT BEHAVING

02:56PM    2      IN A RATIONAL WAY, THAT WHAT PEOPLE WHO WORK FOR THE FEDERAL

02:57PM    3      GOVERNMENT DO IN A COURTROOM IN SAN JOSE, CALIFORNIA IS NOT

02:57PM    4      GOING TO BE VIEWED AS JUST EVENTS HAPPENING IN SAN JOSE,

02:57PM    5      CALIFORNIA, BUT RATHER, EVENTS THAT ARE HAPPENING EVERY DAY ON

02:57PM    6      THE NEWS IN WASHINGTON, D.C. AND OTHER PLACES.

02:57PM    7           SO YOU SAID IT'S GOING TO BE IN YOUR MIND, AND YOU WILL DO

02:57PM    8      YOUR BEST TO JUDGE AND NO ONE CAN SAY I WILL BE SUCCESSFUL.

02:57PM    9      YOU MADE A VERY GOOD POINT EARLIER, THERE'S A DIFFERENCE

02:57PM   10      BETWEEN WILLING AND CAPABLE.    A LOT OF PEOPLE ARE WILLING TO DO

02:57PM   11      SOMETHING, BUT IT'S HARD TO PREDICT WHETHER YOU'RE CAPABLE OF

02:57PM   12      ACCOMPLISHING THAT TASK.

02:57PM   13           IS THAT KIND OF HOW YOU FEEL ABOUT IT, YOU'RE ABSOLUTELY

02:57PM   14      WILLING TO PUT ASIDE WHATEVER BELIEFS YOU HAVE ABOUT THE

02:57PM   15      CURRENT GOVERNMENT AND JUDGE BASED ON THE EVENTS ONLY?

02:57PM   16                 PROSPECTIVE JUROR:   I WANT TO SAY YES, BUT, AGAIN,

02:57PM   17      I'M JUST BEING -- TRYING TO BE HONEST WITH MYSELF BECAUSE THE

02:58PM   18      STAKES ARE HIGH AND I BELIEVE SO.    I MEAN, THERE ARE PEOPLE

02:58PM   19      WHOSE FUTURE ARE AT STAKE HERE.

02:58PM   20           BUT THE RECENT DISCUSSION ABOUT MARIJUANA JUST TRIGGERED A

02:58PM   21      REACTION FROM ME THAT WAS MAYBE MORE EMOTIONAL THAN IT SHOULD

02:58PM   22      HAVE BEEN, AND I TRIED TO CLARIFY IT WITH THE JUDGE TO THE BEST

02:58PM   23      OF MY ABILITY.

02:58PM   24           I CANNOT GUARANTEE YOU THAT SOMETHING ELSE WOULD NOT DO

02:58PM   25      THAT BECAUSE I DO FEEL STRONGLY ABOUT THE CURRENT



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 163 of 220 163


02:58PM    1      ADMINISTRATION, AND I HAVE ISSUES WITH THE FEDERAL GOVERNMENT

02:58PM    2      AS A RESULT.

02:58PM    3                 MR. SCHENK:   THANK YOU.    MR. SUH, I SAW YOU NODDING

02:58PM    4      WHEN I HAD THAT DISCUSSION.      WAS I PICKING UP ON SOME

02:58PM    5      AGREEMENT, OR WERE YOU THINKING ABOUT SOMETHING ELSE?

02:58PM    6                 PROSPECTIVE JUROR:     BEING WILLING AND CAPABLE ARE

02:58PM    7      TWO DIFFERENT THINGS, AND WE ARE HUMANS.     AND LIKE YOU

02:58PM    8      EXPLAINED, WE ALL HAVE OUR BELIEFS, AND WE ARE TO PUT THAT

02:58PM    9      ASIDE AND JUDGE THE EVIDENCE.     I DEFINITELY AGREE.

02:59PM   10           BUT ANOTHER POTENTIAL JUROR HAS MENTIONED WILLING AND

02:59PM   11      CAPABLE, IT IS A -- IT IS A DIFFERENT SCENARIO.     AND WHEN HE

02:59PM   12      WAS TALKING ABOUT, YOU KNOW, IT'S GOT NOTHING TO DO WITH THE

02:59PM   13      MARIJUANA CASE AND THINGS LIKE THAT, BUT 2010, YEAH, IT WAS

02:59PM   14      ILLEGAL.   I CAN'T CONSIDER THAT AS JUST AN ENTITY OF A BUSINESS

02:59PM   15      INVOLVED IN THIS FRAUD, BUT IT WAS ILLEGAL, THE ENTITY WAS

02:59PM   16      ILLEGAL AT THAT TIME.

02:59PM   17           SO ANYWAY, SO I KIND OF WAS KIND OF NODDING TO WHAT HE WAS

02:59PM   18      SAYING, AND I COULD SEE WHERE HE WAS COMING FROM.       THAT'S WHERE

02:59PM   19      MY NODDING WAS COMING FROM.

02:59PM   20                 MR. SCHENK:   OKAY.

02:59PM   21                 PROSPECTIVE JUROR:     BUT AS I SAID, I AM WILLING.

02:59PM   22      WILL I BE CAPABLE?   MOST LIKELY, BUT THAT'S THE REASON THAT I

02:59PM   23      WAS KIND OF, YOU KNOW, NODDING.

02:59PM   24                 MR. SCHENK:   THANK YOU.    AGAIN, AT THE RISK OF NOW

02:59PM   25      OFFENDING THE ENTIRE VOIR DIRE PANEL.     ANYONE ELSE HAVE ANY



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 164 of 220 164


02:59PM    1      CONCERNS ON THIS ISSUE?    YOU WOULDN'T HAVE MADE IT THIS FAR

02:59PM    2      ALONG WITH THE QUESTIONING IF YOU WEREN'T WILLING.        YOU SAW

03:00PM    3      INDIVIDUALS WHO SAID I JUST DON'T THINK I CAN GET OVER THE HUMP

03:00PM    4      AND BE FAIR.

03:00PM    5           NOW THAT EVERYONE IS WILLING, ANYONE HAVE CONCERNS ABOUT

03:00PM    6      WHETHER THEY'RE ACTUALLY GOING TO BE CAPABLE OF BEING FAIR,

03:00PM    7      WHETHER IT'S THE DISCUSSION ABOUT THE MARIJUANA THAT WE'VE HAD,

03:00PM    8      WHETHER IT'S BECAUSE OF LAW ENFORCEMENT WITNESSES, WHETHER IT'S

03:00PM    9      BECAUSE OF THE CURRENT POLITICAL CLIMATE AND WE WORK FOR THE

03:00PM   10      UNITED STATES DEPARTMENT OF JUSTICE?

03:00PM   11           ANYBODY LEFT WHO HAS A CONCERN THAT, YES, I'M WILLING, BUT

03:00PM   12      I REALLY QUESTION MY CAPABILITY?     CAN I SEE HANDS.

03:00PM   13                 THE COURT:    MS. GUNDERSON?

03:00PM   14                 PROSPECTIVE JUROR:    I WOULD SAY I'M DEFINITELY HUMAN

03:00PM   15      IN THAT REGARD.   I WOULD DO MY BEST TO BE FAIR AND UNBIASSED,

03:00PM   16      BUT I'M VERY MUCH A RULE FOLLOWER AND I JUST -- I GET

03:00PM   17      JUDGMENTAL SOMETIMES WHEN PEOPLE BREAK THE LAW AND BREAK THE

03:00PM   18      RULES, AND I DO HAVE A HARD TIME WITH THAT.         I'M BEING VERY

03:00PM   19      HONEST.

03:01PM   20                 THE COURT:    SO, MS. GUNDERSON, YOU'RE A RULE

03:01PM   21      FOLLOWER, AND I APPRECIATE THAT BECAUSE, AS I MENTIONED SEVERAL

03:01PM   22      TIMES HERE, THE RULES THAT I GIVE YOU, THE LAW THAT I GIVE YOU

03:01PM   23      THAT YOU APPLY TO THE FACTS AS YOU FIND THEM, I DON'T GET TO

03:01PM   24      DECIDE THE FACTS.    YOU DO.

03:01PM   25           BUT I GET TO DECIDE THE LAW, AND YOU MUST FOLLOW THE LAW.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 165 of 220 165


03:01PM    1      THOSE ARE THE RULES.

03:01PM    2                 PROSPECTIVE JUROR:     UH-HUH.

03:01PM    3                 THE COURT:    WILL YOU FOLLOW THOSE RULES?

03:01PM    4                 PROSPECTIVE JUROR:     I WILL FOLLOW THEM TO THE BEST

03:01PM    5      OF MY ABILITY.

03:01PM    6                 THE COURT:    EVEN IF YOU HAVE CERTAIN -- ONE OF MY

03:01PM    7      QUESTIONS AND OTHER QUESTIONS RAISED, EVEN IF YOU HAVE A

03:01PM    8      PERSONAL FEELING LIKE, OH, I'M NOT COMFORTABLE WITH THIS OR

03:01PM    9      WHATEVER, I DON'T THINK THIS LAW IS REALLY THIS WAY OR -- BUT

03:01PM   10      THE JUDGE HAS TOLD ME THAT'S WHAT THE LAW IS SO I MUST FOLLOW

03:01PM   11      IT.

03:01PM   12            CAN YOU DO THAT?

03:01PM   13                 PROSPECTIVE JUROR:     I CAN DO THAT.   I'M JUST BEING

03:01PM   14      HONEST.

03:01PM   15                 THE COURT:    RIGHT.   WE APPRECIATE IT.

03:01PM   16                 PROSPECTIVE JUROR:     IT DEFINITELY RAISES A LITTLE

03:01PM   17      FLAG SOMEWHERE.

03:01PM   18                 THE COURT:    IT'S DIFFERENT WHEN SOMEONE SAYS I DON'T

03:01PM   19      CARE WHAT LAW YOU TELL ME AND YOU SEEM LIKE A NICE FELLOW AND

03:01PM   20      ALL OF THAT, BUT I'M NOT GOING TO FOLLOW IT.

03:02PM   21                 PROSPECTIVE JUROR:     YEAH.   NO.

03:02PM   22                 MR. SCHENK:   ANY OTHER HANDS ON THAT SUBJECT,

03:02PM   23      CONCERNS ABOUT NOT YOUR WILLINGNESS BUT YOUR CAPABILITY?

03:02PM   24                 PROSPECTIVE JUROR:     I JUST --

03:02PM   25                 THE COURT:    MS. ZHANG, WE'LL GIVE YOU THE



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 166 of 220 166


03:02PM    1      MICROPHONE.

03:02PM    2                 PROSPECTIVE JUROR:    IS IT POSSIBLE TO HAVE TWO

03:02PM    3      BUSINESSES, ONE IS CAR SELLING BUSINESS AND ONE IS A MARIJUANA

03:02PM    4      BUSINESS ALTOGETHER?    WE REALLY DON'T LIKE THE MARIJUANA SO

03:02PM    5      MUCH.

03:02PM    6           SAY THERE'S A CANDY SHOP NEXT TO MY SCHOOL, OKAY?     AND

03:02PM    7      THEN MY KIDS GO THERE TO GET CANDY EVERY DAY, AND I'M NOT SO

03:02PM    8      HAPPY ABOUT IT.   BUT THERE'S SOME 7-11 SHOP WHICH PROVIDES ALL

03:02PM    9      OF THE SANDWICH OR WHATEVER THINGS OR SOME HEALTHY FOOD, I

03:02PM   10      DEFINITELY IN MY HEART WOULD PREFER TO HAVE THE 7-11 SHOP,

03:02PM   11      RIGHT?

03:02PM   12           BUT THEN BACK TO THE COURTS THEY SAID PRESENT TWO STORES,

03:03PM   13      AND THEY WANT ME TO EVALUATE AT THE SAME LEVEL.     I DON'T THINK

03:03PM   14      ANYBODY CAN DO THAT.

03:03PM   15           SAY THERE'S A GUN SHOP AND THERE'S A CAR SHOP, WHICH ONE

03:03PM   16      WOULD YOU PREFER?    OBVIOUSLY YOU PREFER THE CAR SHOP INSTEAD OF

03:03PM   17      THE GUN SHOP.

03:03PM   18           ALTHOUGH EVERYBODY WAS ASKED, I WANT TO DO MY BEST, BUT I

03:03PM   19      DON'T THINK ANYBODY CAN DO THAT.

03:03PM   20                 THE COURT:    WELL, MS. ZHANG, AGAIN, THIS IS NOT A

03:03PM   21      TRIAL ABOUT WHETHER OR NOT A BUSINESS AND THE COMMODITIES THAT

03:03PM   22      THE BUSINESS INVOLVE THEMSELVES IN IS AT ISSUE.     IT'S NOT A

03:03PM   23      RIGHT OR WRONG ABOUT THE BUSINESS ITSELF.

03:03PM   24           I'VE ASKED THESE QUESTIONS BEFORE EARLIER JUST TO SEE IF

03:03PM   25      SOMEONE HAS A FEELING JUST BECAUSE OF MARIJUANA.     EVERY TIME



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 167 of 220 167


03:03PM    1      THEY HEAR MARIJUANA THEY'RE GOING TO BE AGAINST IT FOR ALL

03:03PM    2      PURPOSES.

03:03PM    3                  PROSPECTIVE JUROR:    I THINK A LOT OF PEOPLE ARE

03:03PM    4      AGAINST IT.

03:03PM    5                  THE COURT:    WELL, I'VE ASKED THAT QUESTION, AND WE

03:04PM    6      HAVE THE JURY'S RESPONSES, BUT THE ISSUE IS HERE, AGAIN, THIS

03:04PM    7      IS NOT -- THIS IS A BANKRUPTCY CASE.     IT'S A BANKRUPTCY FRAUD

03:04PM    8      CASE.

03:04PM    9           THE ENTITY OF THE BUSINESS ITSELF IS -- MAY BE INVOLVED

03:04PM   10      WITH MARIJUANA, IT MAY BE NOT.     BUT THAT'S NOT, THAT'S NOT WHAT

03:04PM   11      YOU'RE GOING TO BE ASKED TO DECIDE.     YOU'RE NOT GOING TO BE

03:04PM   12      ASKED TO SAY YES OR NO THAT YOU SUPPORT OR DO NOT SUPPORT A

03:04PM   13      MARIJUANA BUSINESS.      THE ISSUES HERE --

03:04PM   14                  PROSPECTIVE JUROR:    WELL, THEY KIND OF RELATE

03:04PM   15      MARIJUANA WITH THE BAD THINGS SOMEHOW SO --

03:04PM   16                  THE COURT:    WELL, LET ME ASK YOU.    IS THAT SOMETHING

03:04PM   17      THAT YOU WILL NOT BE ABLE TO DO IF YOU FIND THAT IF THERE IS

03:04PM   18      EVIDENCE THAT A BUSINESS ENTITY INVOLVED IN THIS CASE WAS

03:04PM   19      INVOLVED IN MARIJUANA, ARE YOU THEN GOING TO SAY, WELL, THEN I

03:04PM   20      CAN'T RULE?   I CAN'T BE FAIR TO WHOEVER THAT BUSINESS WAS

03:04PM   21      INVOLVED WITH?

03:04PM   22                  PROSPECTIVE JUROR:    I WANT TO SAY I AM FAIR, BUT I

03:04PM   23      DON'T THINK I WANT THAT MARIJUANA SHOP TOGETHER WITH THE SAME

03:04PM   24      LEVEL AS THE CAR SHOP.

03:05PM   25                  THE COURT:    WELL, THERE IS NOT GOING TO BE EVIDENCE



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 168 of 220 168


03:05PM    1      OF A CAR SHOP HERE.

03:05PM    2                 PROSPECTIVE JUROR:   AND I'M FINE WITH IT.

03:05PM    3                 THE COURT:   AND THERE'S NOT GOING TO BE A COMPARISON

03:05PM    4      OF BUSINESSES.

03:05PM    5                 PROSPECTIVE JUROR:   BUT IF A GUN -- BUT A CAR SHOP

03:05PM    6      THERE, THEN I THINK I'M OKAY WITH IT.

03:05PM    7                 THE COURT:   SO IS IT JUST THE FACT THAT THERE MIGHT

03:05PM    8      BE A CONNECTION WITH MARIJUANA IN A BUSINESS THAT HAS

03:05PM    9      INVOLVEMENT WITH MARIJUANA, YOU CAN'T BE FAIR TO WHOEVER THAT

03:05PM   10      BUSINESS OWNER IS?    THAT'S REALLY THE QUESTION.

03:05PM   11                 PROSPECTIVE JUROR:   I'M SAYING I WANT TO BE FAIR, I

03:05PM   12      THINK I CAN BE FAIR, BUT I DON'T KNOW HOW TO SAY THIS.      IT'S A

03:05PM   13      RELATIONSHIP THAT IS SOMEHOW RELATED TO THE BAD THINGS IN MY

03:05PM   14      HEART.

03:05PM   15                 THE COURT:   CAN YOU PUT ASIDE YOUR PERSONAL FEELINGS

03:05PM   16      ABOUT MARIJUANA --

03:05PM   17                 PROSPECTIVE JUROR:   I WANT TO SAY I WANT TO.

03:05PM   18                 THE COURT:   OKAY.   WILL YOU BE ABLE TO PUT YOUR

03:05PM   19      PERSONAL FEELINGS ASIDE AND LISTEN TO THE EVIDENCE IN THIS

03:05PM   20      CASE?

03:05PM   21                 PROSPECTIVE JUROR:   AS I SAID, I WILL TRY TO.

03:05PM   22                 THE COURT:   AND, AND --

03:06PM   23                 PROSPECTIVE JUROR:   AND, YEAH.

03:06PM   24                 THE COURT:   AND BE FAIR TO BOTH SIDES?

03:06PM   25                 PROSPECTIVE JUROR:   I'LL TRY TO.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 169 of 220 169


03:06PM    1                   THE COURT:    OR, MS. ZHANG, OR IS THAT JUST

03:06PM    2      IMPOSSIBLE FOR YOU TO DO?      ARE YOU TELLING ME THAT BECAUSE

03:06PM    3      MARIJUANA IS INVOLVED YOU CAN'T BE FAIR?         IF THAT'S YOUR

03:06PM    4      ANSWER, JUST TELL ME YOUR ANSWER.

03:06PM    5                   PROSPECTIVE JUROR:    I REALLY DON'T LIKE MARIJUANA

03:06PM    6      BASICALLY.

03:06PM    7                   THE COURT:    OKAY.   ALL RIGHT.   IS THAT GOING TO

03:06PM    8      INFECT YOUR ABILITY TO BE FAIR HERE, YOUR PERSONAL FEELINGS

03:06PM    9      ABOUT MARIJUANA?

03:06PM   10                   PROSPECTIVE JUROR:    I DON'T KNOW.      IT'S HARD FOR ME

03:06PM   11      TO -- I WANT TO BE FAIR, THAT'S WHAT I'M SAYING, BUT I REALLY

03:06PM   12      DON'T LIKE THAT ONE.       JUST LIKE I REALLY DON'T LIKE THE

03:06PM   13      MARIJUANA.

03:06PM   14                   THE COURT:    ALL RIGHT.    THANK YOU.

03:06PM   15           MR. SCHENK.

03:06PM   16                   MR. SCHENK:    THANK YOU, YOUR HONOR.     NO FURTHER

03:06PM   17      QUESTIONS.

03:06PM   18                   THE COURT:    ALL RIGHT.    LET'S TAKE OUR BREAK.    LET'S

03:06PM   19      TAKE OUR AFTERNOON BREAK.      LET'S TAKE 15 MINUTES, FOLKS.        WE'LL

03:06PM   20      BE BACK IN 15 MINUTES.      PLEASE RECALL YOUR SEATING AND THEN

03:06PM   21      WE'LL HAVE QUESTIONS FROM DEFENSE COUNSEL.

03:07PM   22                   THE CLERK:    COURT IS IN RECESS.

03:07PM   23           (RECESS FROM 3:07 P.M. UNTIL 3:24 P.M.)

03:24PM   24                   THE COURT:    WE'RE BACK ON THE RECORD.     ALL COUNSEL

03:24PM   25      AND THE DEFENDANTS ARE PRESENT.         THE PROSPECTIVE JURY IS



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 170 of 220 170


03:24PM    1      PRESENT.

03:24PM    2           QUESTIONS, MR. NICK?

03:24PM    3                    MR. NICK:   YES, THANK YOU VERY MUCH, YOUR HONOR.

03:24PM    4            OKAY.    GOOD AFTERNOON.    I THINK MR. SCHENK'S STATEMENT

03:24PM    5      WAS RIGHT ON POINT.       OUR MAIN PURPOSE HERE IS TO FIND

03:24PM    6      INDIVIDUALS WHO DON'T HAVE AN AX TO GRIND THAT ARE NOT GOING TO

03:24PM    7      BE PERSUADED BY SOME OTHER FACT THAT IS NOT RELEVANT.

03:24PM    8           AND THIS ISSUE ABOUT MARIJUANA, I WANT TO GIVE YOU ANOTHER

03:25PM    9      ANALOGY SO WHEN I ASK YOU QUESTIONS ABOUT IT YOU CAN GIVE ME

03:25PM   10      SOME BETTER ANSWERS IF YOU CAN.

03:25PM   11           SO IMAGINE A SHOPLIFTING TRIAL AND THEY CALLED THE

03:25PM   12      CASHIER.   WHAT DID YOU SEE?     WELL, I SAW THE MAN STEAL MONEY OR

03:25PM   13      STEAL MERCHANDISE.

03:25PM   14           AND THEN THE DEFENSE ATTORNEY SAYS, WELL, WHAT OTHER JOB

03:25PM   15      DO YOU HAVE?     WELL, I WORK AT AN ANIMAL CLINIC, AND WE PUT

03:25PM   16      ANIMALS TO DEATH WHEN SOMEONE DOESN'T PICK THEM UP.

03:25PM   17           SOME PEOPLE ON THE JURY, EVEN THOUGH THAT FACT HAS NOTHING

03:25PM   18      TO DO WITH SHOPLIFTING, ARE GOING TO BE HEAR THAT AND BE

03:25PM   19      HORRIFIED.     YOU KILL ANIMALS AND YOU EUTHANIZE THEM, AND THAT

03:25PM   20      FACT WILL DRIVE THEIR ENTIRE DECISION.       IT DOESN'T MATTER WHAT

03:25PM   21      OTHER EVIDENCE COMES IN.      THAT'S AN ANIMAL KILLER.   I DON'T

03:25PM   22      BELIEVE HER, AND I'M VOTING FOR NOT GUILTY.

03:25PM   23           AND THAT'S WHAT WE'RE TRYING TO AVOID HERE, OKAY?       THAT'S

03:25PM   24      A PRETTY GOOD ANALOGY.

03:25PM   25           SO IF ANYBODY HAS ANY ADDITIONAL COMMENTS NOW THAT I'VE



                                       UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 171 of 220 171


03:25PM    1      EXPLAINED THAT TO YOU, PLEASE LET ME KNOW, AND I'M JUST GOING

03:26PM    2      TO CONTINUE ON HERE UNLESS I SEE SOMEBODY RAISE THEIR HANDS.

03:26PM    3           MS. GUNDERSON, GOOD AFTERNOON.

03:26PM    4                 PROSPECTIVE JUROR:      HELLO.

03:26PM    5                 MR. NICK:   I HAD SOME QUESTIONS FOR YOU.     I COULDN'T

03:26PM    6      HELP BUT NOTICE IN YOUR QUESTIONNAIRE THAT YOU WATCH FOX NEWS

03:26PM    7      AND THAT THAT WAS THE ONLY NEWS SOURCE THAT YOU LISTED.

03:26PM    8                 PROSPECTIVE JUROR:      UH-HUH.

03:26PM    9                 MR. NICK:   I DIDN'T SEE ANOTHER ONE.

03:26PM   10                 PROSPECTIVE JUROR:      IT'S -- MY HUSBAND WATCHES IT SO

03:26PM   11      THAT'S WHAT IS ON.

03:26PM   12                 MR. NICK:   ALL RIGHT.    I WAS WONDERING IF YOU HAVE

03:26PM   13      FORMED ANY OPINIONS ABOUT THE FBI OR THE DEPARTMENT OF JUSTICE

03:26PM   14      AND WHAT THEY'RE UP TO AND WHAT THEY'RE NOT UP TO.

03:26PM   15           ANYTHING YOU WOULD WANT TO SHARE WITH US REGARDING THAT?

03:26PM   16                 PROSPECTIVE JUROR:      I DON'T REALLY LISTEN THAT

03:26PM   17      CLOSELY TO WHAT IS GOING ON.

03:26PM   18                 MR. NICK:   GOT IT.     IT'S MORE BACKGROUND NEWS.

03:26PM   19                 PROSPECTIVE JUROR:      I DO HAVE POLITICAL VIEWS, BUT

03:26PM   20      I'M NOT GOING TO GET INTO THIS HERE UNLESS YOU WANT TO HEAR

03:26PM   21      THEM.

03:26PM   22                 MR. NICK:   NO.   NO.   YOU HEARD THINGS ON FOX NEWS

03:26PM   23      REGARDING THE FBI AND THE DEPARTMENT OF JUSTICE?

03:27PM   24                 PROSPECTIVE JUROR:      YEAH, YEAH.   OH, IT'S ON.   I

03:27PM   25      WOULD HOPE IT'S ON ALL OF THE NEWS STATIONS.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 172 of 220 172


03:27PM    1                 MR. NICK:    AND YOU HAVE NOT FORMED ANY PARTICULAR

03:27PM    2      OPINION ABOUT THAT --

03:27PM    3                 PROSPECTIVE JUROR:      NOT THOSE AGENCIES, NO.

03:27PM    4                 MR. NICK:    ABOUT THOSE --

03:27PM    5                 PROSPECTIVE JUROR:      NOT AT THIS POINT.    I DO NOT

03:27PM    6      KNOW ENOUGH IN FACTS TO FORM AN OPINION ABOUT THAT.

03:27PM    7                 MR. NICK:    GREAT.    THANK YOU, BY THE WAY.

03:27PM    8                 PROSPECTIVE JUROR:      YES, YOU'RE WELCOME.

03:27PM    9                 MR. NICK:    MR. FINCH, GOOD AFTERNOON, SIR.

03:27PM   10                 PROSPECTIVE JUROR:      HELLO.

03:27PM   11                 MR. NICK:    IS THERE ANYTHING ABOUT YOUR UPBRINGING

03:27PM   12      IN THE MIDWEST THAT MAKES YOU THINK THAT THESE DEFENDANTS ARE

03:27PM   13      GUILTY JUST BECAUSE THEY'RE HERE AND CHARGED IN COURT?

03:27PM   14                 PROSPECTIVE JUROR:      NO.

03:27PM   15                 MR. NICK:    BECAUSE I READ THAT IN YOUR

03:27PM   16      QUESTIONNAIRE, AND SO I DIDN'T WANT TO GET INTO ANYMORE OF IT.

03:28PM   17                 PROSPECTIVE JUROR:      NOW, THAT'S ALL RIGHT.

03:28PM   18                 MR. NICK:    WHAT ABOUT THE MARIJUANA ISSUE

03:28PM   19      ANALOGIZING IT TO MY ANIMAL KILLER SITUATION?

03:28PM   20                 PROSPECTIVE JUROR:      I THOUGHT IT WAS A GOOD ANALOGY.

03:28PM   21      I'M NOT GOING TO SWAY MY OPINION ONE WAY OR THE OTHER DEPENDING

03:28PM   22      ON THE BUSINESS.

03:28PM   23                 MR. NICK:    OKAY.    GREAT.

03:28PM   24           AND JUST FOLLOWING UP ON THAT.         YOU UNDERSTAND THE

03:28PM   25      PRESUMPTION OF INNOCENCE?       I MEAN, THE COURT EXPLAINED IT TO



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 173 of 220 173


03:28PM    1      YOU.    BUT IF I ASKED YOU TO VOTE RIGHT NOW THIS SECOND AND YOU

03:28PM    2      WERE ON THE JURY, HOW WOULD YOU VOTE?

03:28PM    3                  PROSPECTIVE JUROR:    I HAVEN'T HEARD ENOUGH TO

03:28PM    4      REALLY --

03:28PM    5                  MR. NICK:    AND THEREFORE YOUR VOTE WOULD HAVE TO BE

03:28PM    6      WHAT?

03:28PM    7                  PROSPECTIVE JUROR:    IT WOULD HAVE TO BE NOT GUILTY.

03:28PM    8                  MR. NICK:    OKAY.   IT'S KIND OF A TRICK QUESTION.

03:28PM    9             (LAUGHTER.)

03:28PM   10                  MR. NICK:    ALL RIGHT.   AND YOU'RE WILLING TO FOLLOW

03:28PM   11      THAT; RIGHT?

03:28PM   12                  PROSPECTIVE JUROR:    CORRECT.

03:28PM   13                  MR. NICK:    DO YOU FEEL LIKE YOU GIVE THE GOVERNMENT

03:28PM   14      ANY KIND OF EXTRA WEIGHT OR CREDENCE OR BELIEVABILITY, ANYTHING

03:28PM   15      OF THAT NATURE?      OR CAN YOU JUST SEE US ALL LIKE EVEN HERE AND

03:28PM   16      YOU'VE GOT TO HEAR THE EVIDENCE AND MAKE A DECISION?

03:28PM   17                  PROSPECTIVE JUROR:    I THINK THAT'S CORRECT.     I THINK

03:28PM   18      I NEED TO HEAR ALL OF THE EVIDENCE BEFORE I COULD MAKE A

03:29PM   19      DECISION.

03:29PM   20                  MR. NICK:    MR. FINCH, I WANTED TO ASK YOU DO YOU

03:29PM   21      HAVE ANY KNOWLEDGE OF CORPORATIONS AND DID THE -- THE GENERAL

03:29PM   22      IDEOLOGY BEHIND THEM.

03:29PM   23                  PROSPECTIVE JUROR:    JUST A GENERAL DISTRUST OF THEM.

03:29PM   24                  MR. NICK:    ALL RIGHT.   WHAT ABOUT JUST THEIR

03:29PM   25      EXISTENCE AS SEPARATE ENTITIES, FOR EXAMPLE?



                                       UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 174 of 220 174


03:29PM    1                 PROSPECTIVE JUROR:    I DO FEEL LIKE THEY GET MORE

03:29PM    2      FAIRLY TREATED THAN THE AVERAGE INDIVIDUAL IN THE UNITED

03:29PM    3      STATES.

03:29PM    4                 MR. NICK:    OKAY.   IS THERE ANYTHING ABOUT THE WAY

03:29PM    5      THAT YOU THINK ABOUT CORPORATIONS THAT WOULD PROHIBIT YOU TO

03:29PM    6      CONSIDER THEM AS THE LAW DICTATES THEY BE CONSIDERED, MEANING

03:29PM    7      AS AN INDIVIDUAL ENTITY?

03:29PM    8                 PROSPECTIVE JUROR:    I'M SORRY.   COULD YOU REPHRASE

03:29PM    9      THAT.

03:29PM   10                 MR. NICK:    LET ME PUT IT TO YOU LIKE THIS.    SOME

03:29PM   11      PEOPLE SAY I OWN A CORPORATION WITHOUT GETTING INTO IT THAT MAY

03:29PM   12      OR MAY NOT BE A LEGALLY CORRECT STATEMENT.     GENERALLY

03:29PM   13      CORPORATIONS EXIST AS SEPARATE ENTITIES AND THINGS HAVE TO BE

03:30PM   14      DONE FOR THE BENEFIT OF THE CORPORATION, NOT FOR THE PEOPLE WHO

03:30PM   15      RUN IT.

03:30PM   16                 PROSPECTIVE JUROR:    UH-HUH.

03:30PM   17                 MR. NICK:    AND THAT LITERALLY GIVES THE CORPORATION

03:30PM   18      A SEPARATE ENTITY EXISTENCE, MEANING SOMETIMES, FOR EXAMPLE, IF

03:30PM   19      THE CORPORATION DOES SOMETHING BAD, THE PEOPLE WHO RUN THE

03:30PM   20      CORPORATION CAN'T BE HELD LIABLE BUT THE CORPORATION CAN.

03:30PM   21           AND SO THESE ARE CONCEPTS THAT SOMETIMES PEOPLE MAY OR MAY

03:30PM   22      NOT ACCEPT OR MAY HAVE ISSUES WITH IN THE LAW, AND THAT'S WHAT

03:30PM   23      I WANTED TO FIND OUT.

03:30PM   24                 PROSPECTIVE JUROR:    I GUESS IF I SEE THAT THE PEOPLE

03:30PM   25      WHO ARE MAKING THE DECISIONS IN THE CORPORATION ARE THE ONES



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 175 of 220 175


03:30PM    1      DOING THE HARM, THEN THEY SHOULD BE AT FAULT.

03:30PM    2                 MR. NICK:    ALL RIGHT.   WHAT ABOUT THE EXISTENCE OF

03:30PM    3      THE CORPORATION AS A SEPARATE ENTITY?       CAN YOU ACCEPT THAT THE

03:30PM    4      LAW ALLOWS THEM TO EXIST AS A SEPARATE ENTITY?

03:30PM    5                 PROSPECTIVE JUROR:    YES.

03:30PM    6                 MR. NICK:    ANYBODY HERE WHO HEARD ANY OF THE

03:30PM    7      QUESTIONS THAT I'VE -- YES.

03:30PM    8                 PROSPECTIVE JUROR:    SCAGLIA.

03:30PM    9                 MR. NICK:    I'M SORRY FOR FORGETTING YOUR NAME.

03:31PM   10      SCAGLIA.   THANK YOU.

03:31PM   11                 PROSPECTIVE JUROR:    I'VE BEEN A CORPORATION FOR MY

03:31PM   12      CARRIER, AND I'VE BEEN AN EXECUTIVE FOR 30 YEARS NOW.       YOU

03:31PM   13      KNOW, I HEAR YOU IN TERMS OF LEGAL DEFINITION OF IT, BUT I ALSO

03:31PM   14      KNOW THAT NO DECISIONS ARE MADE BY CORPORATIONS, THEY'RE MADE

03:31PM   15      BY THE INDIVIDUAL.     SO WHATEVER HAPPENED IN THE CORPORATION IS

03:31PM   16      THE CHOICE OF ONE INDIVIDUAL.    SO FROM THAT VIEWPOINT, THAT

03:31PM   17      SEPARATION IS --

03:31PM   18                 MR. NICK:    TO USE A SMALL DEGREE.

03:31PM   19                 PROSPECTIVE JUROR:    WELL, NO.    BUT SEPARATION CAN

03:31PM   20      BE -- I CAN SEE HOW YOU COULD VIEW, AS A DEFENSE ATTORNEY,

03:31PM   21      WOULD USE THAT TO PITCH YOUR CASE, ASSUMING THAT THE JURY WON'T

03:31PM   22      BE SMART ENOUGH TO FIGURE OUT THAT YOU ARE JUST TRYING TO

03:31PM   23      MANIPULATE US INTO THINKING THIS WAY BECAUSE I UNDERSTAND THE

03:31PM   24      LAW.   I THINK I DO.    I'M NOT OBVIOUSLY NEITHER A LAWYER NOR A

03:31PM   25      JUDGE.   SO NOT AS WELL AS, OF COURSE, YOU DO, BUT AS A LAYMAN I



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 176 of 220 176


03:32PM    1      UNDERSTAND THAT CONCEPT.

03:32PM    2           BUT ALSO, BECAUSE I'VE SEEN ACTS BEING DONE, I'VE SEEN

03:32PM    3      PEOPLE, EXECUTIVE COLLEAGUES OF MINE AT HP BEING PURSUED IN

03:32PM    4      JUSTICE FOR DOING THINGS THAT THEY SHOULDN'T DO AND IT WAS

03:32PM    5      THEIR DECISION.

03:32PM    6                 MR. NICK:    LET ME ASK YOU A COUPLE OF QUESTIONS,

03:32PM    7      MR. SCAGLIA, ABOUT CORPORATIONS.     I MEAN, YOU UNDERSTAND THEM

03:32PM    8      TO HAVE KIND OF LIKE A CONSTITUTION AND YOU KNOW HOW A

03:32PM    9      CORPORATION OPERATES.

03:32PM   10                 PROSPECTIVE JUROR:    YES.

03:32PM   11                 MR. NICK:    SOMETIMES THEY'RE CALLED OPERATING

03:32PM   12      AGREEMENTS FOR LIMITED LIABILITY CORPORATIONS.

03:32PM   13                 PROSPECTIVE JUROR:    YES.

03:32PM   14                 MR. NICK:    ONLY CERTAIN PEOPLE CAN ENFORCE THE

03:32PM   15      CONTRACTS OF THE CORPORATION.

03:32PM   16                 PROSPECTIVE JUROR:    I UNDERSTAND ALL OF THIS.

03:32PM   17                 MR. NICK:    OKAY.   YOU GET ALL OF THESE THINGS.

03:32PM   18                 PROSPECTIVE JUROR:    I HAVE ONE FOR MY OWN

03:32PM   19      CORPORATION RIGHT NOW, YES.

03:32PM   20                 MR. NICK:    OKAY.   THANK YOU VERY MUCH, SIR.

03:32PM   21           HOW MANY DIFFERENT CORPORATIONS ARE YOU AN OFFICER OF?

03:32PM   22      ONE OR MORE THAN ONE?

03:32PM   23                 PROSPECTIVE JUROR:    MORE THAN ONE RIGHT NOW.

03:32PM   24                 MR. NICK:    HOW MANY?

03:32PM   25                 PROSPECTIVE JUROR:    THREE.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 177 of 220 177


03:32PM    1                  MR. NICK:    THREE.   AND ARE YOU THE CEO IN ALL OF

03:32PM    2      THEM OR JUST A BOARD MEMBER?

03:32PM    3                  PROSPECTIVE JUROR:    THE LLC1 IS AN LP SO I AM THE

03:33PM    4      PARTNER.

03:33PM    5                  MR. NICK:    SO YOU'VE PARTICIPATED IN PARTNER

03:33PM    6      DISCUSSIONS AS TO WHAT THE CORPORATION IS TO DO.

03:33PM    7                  PROSPECTIVE JUROR:    YEAH.   YEAH.    YEAH.

03:33PM    8                  MR. NICK:    AND THAT TAKES A CERTAIN NUMBER OF VOTES.

03:33PM    9                  PROSPECTIVE JUROR:    YES, AND IT'S DEFINED IN THE

03:33PM   10      DOCUMENT.

03:33PM   11                  MR. NICK:    ALL RIGHT.   I JUST HAD A QUESTION GOING

03:33PM   12      BACK TO BELIEVING LAW ENFORCEMENT OR NOT.         I THINK THE REQUEST

03:33PM   13      FOR THE COURT AND THE ATTORNEYS IS TO MAKE SURE THAT EVERY

03:33PM   14      WITNESS GETS TREATED THE SAME.

03:33PM   15           WHAT DOES THAT MEAN?     THAT EVERY WITNESS GETS SCRUTINIZED

03:33PM   16      BY YOU TO SEE IF THEY'RE TELLING THE TRUTH OR NOT, BUT THAT NO

03:33PM   17      WITNESS SHOULD GET AN ADDED BONUS BECAUSE OF THEIR PROFESSION.

03:33PM   18      AND SO I HEARD YOU SAY THAT BY THEIR TRAINING, I MIGHT NOT HAVE

03:33PM   19      GOTTEN THIS VERBATIM, THAT THEY'RE BETTER AT IDENTIFYING FACTS.

03:34PM   20           DID I GET THAT CORRECT?

03:34PM   21                  PROSPECTIVE JUROR:    I MEAN, IT'S PROBABLY WHAT I

03:34PM   22      SAID MORE OR LESS.      I'M TRYING TO THINK ABOUT WHAT I WAS TRYING

03:34PM   23      TO MEAN.

03:34PM   24           I GUESS I WAS TRYING TO ADDRESS THE NOTION -- AT LEAST THE

03:34PM   25      WAY I THINK OF THIS IS THE NOTION THAT IF YOU'RE A TRAINED



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 178 of 220 178


03:34PM    1      PROFESSIONAL, YOU UNDERSTAND THE DIFFERENCE BETWEEN THE VERY

03:34PM    2      WELL DOCUMENTED FACTS THAT COULD CONVINCE THE JURY, FOR

03:34PM    3      INSTANCE, BECAUSE IT IS A VERY CLEAN, WHEN LOOKING AT IT, FACT

03:34PM    4      WITH ENOUGH ELEMENTS TO PROVE THAT THIS IS REALITY AS OPPOSED

03:34PM    5      TO TRYING TO INFERENCE OR -- YEAH, I THINK THAT IS WHAT I WAS

03:35PM    6      TRYING TO SAY.    SO I --

03:35PM    7                  MR. NICK:   BUT YOU DON'T HAVE ANY KIND OF BIAS IN

03:35PM    8      FAVOR OF LAW ENFORCEMENT?

03:35PM    9                  PROSPECTIVE JUROR:    NO.

03:35PM   10                  MR. NICK:   WHERE YOU'RE GOING TO SLEEP WHILE THEY'RE

03:35PM   11      TESTIFYING AND NOT SCRUTINIZE THEM?

03:35PM   12                  PROSPECTIVE JUROR:    NO.

03:35PM   13                  MR. NICK:   ALL RIGHT.    THANK YOU VERY MUCH, SIR.

03:35PM   14           ALL RIGHT.   MR. SHEWCHUK.      GOOD AFTERNOON, SIR.

03:35PM   15                  PROSPECTIVE JUROR:    HELLO.

03:35PM   16                  MR. NICK:   YOU HAVE A FRIEND WHO IS A SPORTS AGENT?

03:35PM   17                  PROSPECTIVE JUROR:    YES.

03:35PM   18                  MR. NICK:   DO YOU EVER DISCUSS ANY TOPICS REGARDING

03:35PM   19      CORPORATE STRUCTURE WITH HIM?

03:35PM   20                  PROSPECTIVE JUROR:    NOT REALLY.

03:35PM   21                  MR. NICK:   DOES HE DO FINANCIAL ADVISING FOR

03:35PM   22      ATHLETES?

03:35PM   23                  PROSPECTIVE JUROR:    FOR SOME, YES.

03:35PM   24                  MR. NICK:   AND HAVE YOU HAD ANY DISCUSSIONS WITH HIM

03:35PM   25      AS TO HOW THEY FINANCIALLY PLAN FOR ATHLETES?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 179 of 220 179


03:35PM    1                 PROSPECTIVE JUROR:    A LITTLE BIT A FEW YEARS AGO.

03:35PM    2                 MR. NICK:   ALL RIGHT.    AND DID ANY OF IT INCLUDE A

03:35PM    3      CREATION OF CORPORATIONS ON BEHALF OF ATHLETES SO THAT THEY CAN

03:35PM    4      EITHER HAVE CHARITY EVENTS AND PUT THE MONEY IN THAT OR SOME

03:35PM    5      OTHER PURPOSE?

03:35PM    6                 PROSPECTIVE JUROR:    ALLUDED TO THEM, YES.

03:36PM    7                 MR. NICK:   ALL RIGHT.    THANK YOU, SIR.

03:36PM    8           SO THIS IS A TOPIC THAT MAY BE THE COURT DID OR DID NOT

03:36PM    9      TOUCH UPON, BUT YOU'RE GOING TO HEAR THIS, YOU KNOW,

03:36PM   10      THROUGHOUT.   IT'S A TOUCHSTONE OF TRIAL LAW WHICH IS THAT

03:36PM   11      NOTHING THAT THE LAWYERS SAY IS EVIDENCE.     WE ARE JUST

03:36PM   12      PERSUADERS, IN ESSENCE, IS THE BEST WAY TO PUT IT.

03:36PM   13           YOU KNOW, I REMEMBER MY DAUGHTER WHEN SHE WAS LIKE

03:36PM   14      FOUR YEARS OLD AND I ASKED HER WHAT DO LAWYERS DO?       AND SHE

03:36PM   15      GOES, THEY GO TO COURT AND TRICK PEOPLE.     AND SO WHAT I WANT TO

03:36PM   16      GIVE YOU IS YET ANOTHER ANALOGY SO THAT YOU UNDERSTAND, AND

03:36PM   17      THIS ONE KIND OF FITS IN EVERYBODY'S MIND.

03:36PM   18           AND YOU LOOK UP IN THE SKY AND YOU SEE A CLOUD, AND IT HAS

03:36PM   19      A CERTAIN SHAPE, ALL RIGHT.     AND THERE'S YOU AND YOUR FRIEND.

03:36PM   20      YOU LOOK AT IT AND YOU START MAKING AN ARGUMENT, NOT A VEHEMENT

03:36PM   21      ARGUMENT, YOU'RE JUST HAVING A DISCUSSION WITH YOUR FRIEND.        I

03:37PM   22      THINK IT LOOKS LIKE A UNICORN.      AND YOUR FRIEND COMES IN AND

03:37PM   23      SAYS, WELL, I THINK IT LOOKS LIKE A TARANTULA.     AND THESE ARE

03:37PM   24      ARGUMENTS OF LAWYERS, OKAY?     THAT'S A GOOD EXAMPLE.

03:37PM   25           AND WHAT I WANT TO MAKE SURE IS THAT EVERYONE HERE CAN



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 180 of 220 180


03:37PM    1      DIVORCE THEMSELVES FROM THE ARGUMENTS THAT THE LAWYERS MAKE AS

03:37PM    2      BEING EVIDENCE AND INSTEAD LOOK AT THE EVIDENCE ITSELF AND

03:37PM    3      MAYBE LISTEN TO THE PERSUADERS AND SEE IF WHAT THEY'RE SAYING

03:37PM    4      MAKES MORE SENSE.

03:37PM    5           AND THAT'S WHAT I WANT TO MAKE SURE THAT EVERYBODY HERE

03:37PM    6      CAN DO IS TO NOT BE OVERLY PERSUADED BY THE GOVERNMENT LAWYERS

03:37PM    7      AND THEIR ARGUMENT.

03:37PM    8           IS EVERYONE HERE WILLING TO FOLLOW THAT?

03:37PM    9           THANK YOU VERY MUCH.

03:37PM   10           MS. STANOJEVIC.     DID I SAY THAT CORRECTLY?

03:37PM   11                  PROSPECTIVE JUROR:      YES.

03:37PM   12                  THE COURT:   YOU SAID THAT YOUR UNCLE WAS A JUDGE IN

03:38PM   13      SERBIA?

03:38PM   14                  PROSPECTIVE JUROR:      SO I HAVE -- MY MOTHER IS ONE OF

03:38PM   15      SEVEN, FOUR BROTHERS, THREE OF THEM WHO ARE ATTORNEYS AND ONE

03:38PM   16      WAS A JUDGE, YES, ONE OF THE THREE.

03:38PM   17                  MR. NICK:    DO THEY HAVE A JURY SYSTEM IN SERBIA?

03:38PM   18                  PROSPECTIVE JUROR:      THEY DO, BUT I LEFT WHEN I WAS

03:38PM   19      RATHER YOUNG SO I THINK IT'S A DIFFERENT SYSTEM ALTOGETHER.          I

03:38PM   20      DON'T THINK THAT THEY HAVE THIS FORUM, A PUBLIC FORUM.       I THINK

03:38PM   21      THEY HAVE A DIFFERENT LAW SYSTEM ALTOGETHER, BUT IT WAS A LONG

03:38PM   22      TIME AGO.

03:38PM   23                  MR. NICK:    GOT YOU.   SO YOU UNDERSTAND THAT YOU'RE

03:38PM   24      GOING TO FOLLOW THIS SYSTEM AND THE RULES HERE?

03:38PM   25                  PROSPECTIVE JUROR:      ABSOLUTELY.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 181 of 220 181


03:38PM    1                 MR. NICK:    AND WHAT I WANTED TO ASK YOU IS THAT DO

03:38PM    2      YOU HAVE ANY KNOWLEDGE ABOUT HOW CORPORATIONS ARE STRUCTURED

03:38PM    3      AND SOME OF THE THINGS THAT I WAS TALKING ABOUT HOW THEY

03:38PM    4      OPERATE, FOR EXAMPLE.

03:38PM    5                 PROSPECTIVE JUROR:    I DO.   I'VE BEEN MOSTLY STAYING

03:38PM    6      WITH PUBLIC COMPANIES OVER THE LAST, I'LL CALL IT, 15 YEARS IN

03:38PM    7      FINANCIAL PLANNING AND ANALYSIS.

03:38PM    8           SO I CERTAINLY DO A SENSE OF -- I HAVE A SENSE OF

03:38PM    9      CORPORATIONS.

03:38PM   10                 MR. NICK:    AND HAVE YOU BEEN INVOLVED IN LET'S SAY

03:39PM   11      ESTATE PLANNING THAT INVOLVED THE CREATION OF CORPORATIONS?

03:39PM   12                 PROSPECTIVE JUROR:    SO MY HUSBAND IS A CONSULTANT

03:39PM   13      WHO HAS ITS OWN CORPORATION, AND SO THAT WAS JUST RECENTLY,

03:39PM   14      THREE YEARS AGO, SO HE FORMED A CORPORATION.

03:39PM   15                 MR. NICK:    OKAY.   HAVE YOU WITNESSED AND KIND OF

03:39PM   16      SEEN HOW HE GOES THROUGH MANAGING THAT CORPORATION?

03:39PM   17                 PROSPECTIVE JUROR:    I DO, YES.

03:39PM   18                 MR. NICK:    AND, FOR EXAMPLE, YOU WOULDN'T BE ABLE TO

03:39PM   19      SUE ON BEHALF OF THAT CORPORATION OR MAKE DECISIONS FOR IT;

03:39PM   20      WOULD THAT BE CORRECT?

03:39PM   21                 PROSPECTIVE JUROR:    CORRECT.

03:39PM   22                 MR. NICK:    THANK YOU VERY MUCH.

03:39PM   23           MS. ZHANG, HELLO.

03:39PM   24                 PROSPECTIVE JUROR:    HI.

03:39PM   25                 MR. NICK:    DID MY ANALOGY HELP YOU, THE ANIMAL



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 182 of 220 182


03:39PM    1      KILLER ANALOGY?

03:39PM    2                  PROSPECTIVE JUROR:     YES, I KNOW WHAT YOU MEAN.

03:39PM    3                  MR. NICK:   AND CAN YOU IGNORE THE CASHIER IS AN

03:39PM    4      ANIMAL KILLER AND JUST DECIDE WHETHER THERE WAS A SHOPLIFTING

03:40PM    5      OR NOT?    WOULD YOU BE ABLE --

03:40PM    6                  PROSPECTIVE JUROR:     AS I SAID, I TRY.

03:40PM    7                  MR. NICK:   YOU TRY.   SO WHAT I WANT TO KNOW IS WHEN

03:40PM    8      YOU SAY YOU TRY, LIKE, DO YOU FEEL YOU COULD DO IT RIGHT NOW

03:40PM    9      BUT YOU'RE NOT CERTAIN BECAUSE CERTAIN THINGS MAY COME UP?

03:40PM   10                  PROSPECTIVE JUROR:     I THINK BACK IN THE BACKGROUND.

03:40PM   11      I SAID I LIVED IN CHINA UNTIL I WAS 22 YEARS OLD, AND WE TAUGHT

03:40PM   12      SO MUCH OF WHAT DRUGS CAN DO TO YOU SO WE KIND OF LINK IT

03:40PM   13      TOGETHER WITH MARIJUANA, AND MARIJUANA IN CHINA IS A REALLY BAD

03:40PM   14      DRUG.   SO THAT'S WHY I FEEL LIKE I CAN TRY MY BEST, AS I SAID.

03:40PM   15                  MR. NICK:   UNDERSTOOD.   SO I'M SURE YOU LOVE

03:40PM   16      ANIMALS; RIGHT?

03:40PM   17                  PROSPECTIVE JUROR:     YEAH.   I ALSO DON'T LIKE ANIMAL

03:40PM   18      KILLERS.

03:40PM   19                  MR. NICK:   RIGHT.    SO IF YOU WERE IN THE SHOPLIFTING

03:40PM   20      TRIAL, WOULD YOU BE ABLE TO LISTEN TO THE CASHIER?

03:40PM   21                  PROSPECTIVE JUROR:     I DEFINITELY WILL BE ABLE TO

03:40PM   22      LISTEN TO THEM.

03:40PM   23                  MR. NICK:   I'M TRYING TO MAKE SURELY THAT YOU END UP

03:41PM   24      ON THIS JURY.

03:41PM   25                  PROSPECTIVE JUROR:     I WILL TRY TO BE, YEAH, I WILL



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 183 of 220 183


03:41PM    1      TRY TO BE FAIR.

03:41PM    2                 MR. NICK:   AND YOU JUST DON'T RUN OUT, AND GO I'M

03:41PM    3      NOT BELIEVING THE CASHIER BECAUSE SHE'S AN ANIMAL KILLER,

03:41PM    4      RIGHT?

03:41PM    5                 PROSPECTIVE JUROR:   I WILL NOT RUN OUT, YEAH.

03:41PM    6                 MR. NICK:   WELL, RUN OUT, I'M SORRY.   ADVANCE TO A

03:41PM    7      DECISION I SHOULD SAY.

03:41PM    8                 PROSPECTIVE JUROR:   OKAY.

03:41PM    9                 MR. NICK:   I HAVE ONE MORE QUESTION FOR YOU.    I SAW

03:41PM   10      YOU WERE A MEMBER OF THE ACLU; IS THAT CORRECT?

03:41PM   11                 PROSPECTIVE JUROR:   YES.

03:41PM   12                 MR. NICK:   ALL RIGHT.   HOW LONG HAS THAT BEEN FOR?

03:41PM   13                 PROSPECTIVE JUROR:   TWO YEARS.

03:41PM   14                 MR. NICK:   TWO YEARS.   YOU PAY YOUR MONTHLY DUES, IS

03:41PM   15      THAT HOW YOU --

03:41PM   16                 PROSPECTIVE JUROR:   ANNUAL FEE.

03:41PM   17                 MR. NICK:   I'M SORRY?

03:41PM   18                 PROSPECTIVE JUROR:   ANNUAL DONATION.

03:41PM   19                 MR. NICK:   YOU DO ANNUAL DONATIONS.    SO ONE YEAR

03:41PM   20      ANNUAL DONATION IS YOUR MEMBERSHIP?

03:41PM   21                 PROSPECTIVE JUROR:   THAT'S RIGHT.

03:41PM   22                 MR. NICK:   SOME PEOPLE ORGANIZE IT.

03:41PM   23                 PROSPECTIVE JUROR:   I DON'T DO IT MONTHLY.    IT'S

03:41PM   24      ALWAYS THE END OF THE YEAR THING.

03:41PM   25                 MR. NICK:   IT WAS ABOUT TWO YEARS AGO.   AND HOW LONG



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 184 of 220 184


03:41PM    1      DID YOU LIVE IN NEW YORK CITY?      OR WAS IT NEW YORK CITY BY THE

03:41PM    2      WAY?

03:41PM    3                 PROSPECTIVE JUROR:    I DIDN'T LIVE IN NEW YORK CITY.

03:41PM    4      I LIVED NORTH OF NEW YORK CITY WHICH WAS --

03:42PM    5                 MR. NICK:   CAN YOU TELL ME THE NAME OF THE CITY.

03:42PM    6                 PROSPECTIVE JUROR:    WESTCHESTER.

03:42PM    7                 MR. NICK:   WESTCHESTER.     THERE WE GO.

03:42PM    8                 PROSPECTIVE JUROR:    IT'S 11 YEARS OR SOMETHING LIKE

03:42PM    9      THAT AROUND.

03:42PM   10                 MR. NICK:   AND YOU WERE A TREASURER FOR A CHINESE

03:42PM   11      SCHOOL THERE; RIGHT?

03:42PM   12                 PROSPECTIVE JUROR:    YES.

03:42PM   13                 MR. NICK:   SO AS A TREASURER DID YOU JUST DO BASIC

03:42PM   14      ACCOUNTING?

03:42PM   15                 PROSPECTIVE JUROR:    YEAH, BASIC BOOKING AND SOME

03:42PM   16      TAX.

03:42PM   17                 MR. NICK:   WELL, YOU KNOW MORE MATH THAN THAT

03:42PM   18      BECAUSE YOU'RE AN ENGINEER?

03:42PM   19                 PROSPECTIVE JUROR:    YES, THAT'S RIGHT.

03:42PM   20                 MR. NICK:   SO YOU'RE BEYOND CALCULUS I TAKE IT; IS

03:42PM   21      THAT CORRECT?

03:42PM   22                 PROSPECTIVE JUROR:    YEAH.

03:42PM   23                 MR. NICK:   ALL RIGHT.    THANK YOU VERY MUCH.

03:42PM   24                 PROSPECTIVE JUROR:    COUNSEL?

03:42PM   25                 MR. NICK:   YES, SIR.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 185 of 220 185


03:42PM    1                   PROSPECTIVE JUROR:   I SEEMED TO HAVE REALIZED I

03:42PM    2      FORGOT TO DISCLOSE IN MY FORM, BUT I'M ALSO A MEMBER OF ACLU,

03:43PM    3      AND I'VE BEEN FOR TRO YEARS OR TWO AND A HALF YEARS.       LET'S SAY

03:43PM    4      TWO YEARS FOR SURE.      I JUST DO AN ANNUAL DONATION.

03:43PM    5                   MR. NICK:   ALL RIGHT.   YOU JUST DO THE ANNUAL

03:43PM    6      DONATION THEN?

03:43PM    7                   PROSPECTIVE JUROR:   (NODS HEAD UP AND DOWN).

03:43PM    8                   MR. NICK:   AND YOU GET THE MAGAZINE?

03:43PM    9                   PROSPECTIVE JUROR:   YEAH, AND THE CARD AND MANY

03:43PM   10      E-MAILS.

03:43PM   11                   MR. NICK:   AND THE CARD.   ALL RIGHT.   THANK YOU VERY

03:43PM   12      MUCH, SIR.

03:43PM   13            MS. MACARAEG.

03:43PM   14                   PROSPECTIVE JUROR:   YES.

03:43PM   15                   MR. NICK:   YOU FILED BANKRUPTCY WAS IT TWO TIMES?

03:43PM   16                   PROSPECTIVE JUROR:   YES.

03:43PM   17                   MR. NICK:   IN 2012 AND 2016?

03:43PM   18                   PROSPECTIVE JUROR:   YES.   2012, THAT WAS THE FIRST

03:43PM   19      TIME.

03:43PM   20                   MR. NICK:   AND WERE THEY BOTH CHAPTER 7 OR WAS ONE

03:43PM   21      CHAPTER --

03:43PM   22                   PROSPECTIVE JUROR:   IT'S A CHAPTER 7.

03:43PM   23                   MR. NICK:   OKAY.   AND ONE OF THEM --

03:43PM   24                   PROSPECTIVE JUROR:   AND THE OTHER ONE WAS CHAPTER

03:43PM   25      13.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 186 of 220 186


03:43PM    1                  MR. NICK:   OKAY.   SO ONE WAS A 13 AND ONE WAS A 7.

03:43PM    2           WHICH ONE WAS THE 13?

03:43PM    3                  PROSPECTIVE JUROR:   IN 2016.

03:44PM    4                  MR. NICK:   DID YOU FEEL THE BANKRUPTCY HELPED YOU

03:44PM    5      OUT DOING IT?

03:44PM    6                  PROSPECTIVE JUROR:   I HAD AN ATTORNEY SO.

03:44PM    7                  MR. NICK:   AND AFTER THE DISCHARGE DID YOU FEEL

03:44PM    8      RELIEVED?

03:44PM    9                  PROSPECTIVE JUROR:   ACTUALLY, I AM STILL IN THE

03:44PM   10      PROCESS RIGHT NOW OF PAYING MY DUES BECAUSE IT'S CHAPTER 13.

03:44PM   11                  MR. NICK:   OKAY.   HERE'S WHAT I WANTED TO ASK YOU.

03:44PM   12      HOW DID YOU FEEL ONCE YOUR DEBTS WERE DISCHARGED.

03:44PM   13                  PROSPECTIVE JUROR:   WELL, I'M OVERWHELMED AND

03:44PM   14      RELIEVED ACTUALLY, BUT IN MY MIND THE DAMAGE WAS STILL THERE

03:44PM   15      BECAUSE OF THAT THING THAT WENT THROUGH BEFORE THE BANKRUPTCY,

03:44PM   16      BUT RIGHT NOW I'M HEALING ACTUALLY, AND I'M TRYING TO MOVE ON.

03:44PM   17                  MR. NICK:   OKAY.

03:44PM   18                  PROSPECTIVE JUROR:   YES.

03:44PM   19                  MR. NICK:   SO YOU FELT THAT BANKRUPTCY DID GOOD FOR

03:44PM   20      YOU; CORRECT?

03:44PM   21                  PROSPECTIVE JUROR:   YES.

03:44PM   22                  MR. NICK:   THANK YOU VERY MUCH.   WHAT I WANTED TO

03:44PM   23      KNOW FROM ANYBODY HERE IS THAT IS THERE ANYBODY WHO IS JUST

03:44PM   24      OPPOSED TO SOMEBODY BEING ABLE TO WALK AWAY FROM THEIR DEBTS

03:45PM   25      THROUGH BANKRUPTCY?



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 187 of 220 187


03:45PM    1           IS THERE ANYBODY THAT IS SO AGAINST ANY LAW THAT WOULD

03:45PM    2      ALLOW YOU THAT, THAT IT'S GOING TO AFFECT YOUR DECISION IN THIS

03:45PM    3      CASE?    ANYBODY HERE?

03:45PM    4           ALL RIGHT.   EVERYBODY IS OKAY WITH PEOPLE FILING FOR

03:45PM    5      BANKRUPTCY IF THEY'RE ENTITLED TO IT; IS THAT CORRECT?        CAN I

03:45PM    6      JUST GET EVERYBODY'S HANDS UP.      THANK YOU VERY MUCH.   ALL

03:45PM    7      RIGHT.   THANK YOU.

03:45PM    8           MR. BRODY, GOOD AFTERNOON, SIR.

03:45PM    9                  PROSPECTIVE JUROR:    GOOD AFTERNOON.

03:45PM   10                  MR. NICK:    SO YOU WERE ON THE COPYRIGHT CASE;

03:45PM   11      CORRECT, SIR?

03:45PM   12                  PROSPECTIVE JUROR:    YEAH.

03:45PM   13                  MR. NICK:    AND I NOTED ONE COMMENT THAT YOU MADE

03:45PM   14      THAT IT WAS A TOUGH CASE BECAUSE IT COULD HAVE GONE EITHER WAY?

03:45PM   15                  PROSPECTIVE JUROR:    YEAH.

03:45PM   16                  MR. NICK:    AND ARE YOU -- DO YOU HAVE AN

03:45PM   17      UNDERSTANDING AND CAN YOU ACCEPT THAT THE STANDARD OF PROOF IS

03:45PM   18      HIGHER IN A CRIMINAL CASE?

03:46PM   19                  PROSPECTIVE JUROR:    CAN YOU KIND OF CHANGE THAT

03:46PM   20      QUESTION A LITTLE BIT.

03:46PM   21                  MR. NICK:    SURE.   DO YOU RECALL THE JUDGE TELLING

03:46PM   22      YOU IN THAT CASE THAT WHOEVER THE PARTY WAS BRINGING THE CASE

03:46PM   23      HAD TO PROVE THEIR CASE BY A PREPONDERANCE OF THE EVIDENCE?        DO

03:46PM   24      YOU RECALL THAT TERM?

03:46PM   25                  PROSPECTIVE JUROR:    YEAH.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 188 of 220 188


03:46PM    1                 MR. NICK:   AND DO YOU UNDERSTAND THAT YOU'VE GOT TO

03:46PM    2      HAVE MORE EVIDENCE IN A CRIMINAL CASE THAN IN A CIVIL CASE?

03:46PM    3      IT'S PROOF BEYOND A REASONABLE DOUBT, IN OTHER WORDS?

03:46PM    4                 PROSPECTIVE JUROR:   OKAY.

03:46PM    5                 MR. NICK:   SO WHAT I WANT TO KNOW IS IF YOUR

03:46PM    6      EXPERIENCE IN THAT COPYRIGHT CASE IS GOING TO BLEED INTO THIS

03:46PM    7      CASE, AND YOU'RE GOING TO USE THAT SAME STANDARD OF PROOF TO

03:46PM    8      DECIDE WHAT HAPPENED HERE.

03:46PM    9                 PROSPECTIVE JUROR:   I DON'T THINK THAT IT WILL.

03:46PM   10      IT'S AN ENTIRELY DIFFERENT CASE.    WHAT I CAN SAY IS WITH THE

03:46PM   11      COPYRIGHT CASE IT WAS LIKE WE ARE READING EACH INDIVIDUAL LAW

03:46PM   12      OF HOW -- WHETHER IT WAS INFRINGED OR NOT, AND IT WAS VERY

03:46PM   13      TOUGH TO LOOK AT THESE DIAGRAMS AND SAY "IS THIS INFRINGEMENT?

03:47PM   14      IS IT NOT?"

03:47PM   15                 MR. NICK:   BECAUSE THE DIAGRAMS ARE SO CLOSE.

03:47PM   16                 PROSPECTIVE JUROR:   WE'RE STUDYING VENTILATION

03:47PM   17      CASES, AND SO I KNOW NOTHING ABOUT AIR CONDITIONING, AND I'M

03:47PM   18      READING A COPYRIGHT INFRINGEMENT CASE ON VENTILATION.       SO IT'S

03:47PM   19      QUITE TOUGH.

03:47PM   20                 MR. NICK:   VERY WELL.   THE COURT IS GOING TO

03:47PM   21      INSTRUCT YOU IN THIS CASE THAT THE GOVERNMENT HAS THE BURDEN OF

03:47PM   22      PROOF, AND THEY HAVE TO BURDEN TO PROVE THAT THIS BANKRUPTCY

03:47PM   23      FRAUD OCCURRED, AND THEY HAVE TO PROVE IT BEYOND A REASONABLE

03:47PM   24      DOUBT.   THAT'S NOT BASICALLY BEYOND ANY DOUBT, ANY POSSIBLE

03:47PM   25      DOUBT, BUT YOU'VE GOT TO BE SATISFIED THAT YOU DON'T HAVE A



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 189 of 220 189


03:47PM    1      DOUBT IN YOUR MIND THAT IS REASONABLE.      I GUESS IT'S KIND OF

03:47PM    2      BACKWARDS EXPLAINING IT, BUT THAT WOULD BE THE BEST WAY TO

03:47PM    3      REPEAT IT.

03:47PM    4                   PROSPECTIVE JUROR:   YEAH.

03:47PM    5                   MR. NICK:   THROUGH YOUR PERSONAL KNOWLEDGE OR

03:47PM    6      EXPERIENCES IN LIFE, HAVE YOU HEARD THAT STANDARD BEYOND A

03:48PM    7      REASONABLE DOUBT?

03:48PM    8                   PROSPECTIVE JUROR:   YEAH.

03:48PM    9                   MR. NICK:   AND YOU'VE HEARD IT'S APPLICABLE IN

03:48PM   10      CRIMINAL CASES, FOR EXAMPLE?

03:48PM   11                   PROSPECTIVE JUROR:   YES.

03:48PM   12                   MR. NICK:   ALL RIGHT.   YOUR MOTHER DOES ESTATE

03:48PM   13      PLANNING; IS THAT CORRECT?

03:48PM   14                   PROSPECTIVE JUROR:   YES.

03:48PM   15                   MR. NICK:   DO YOU EVER DISCUSS HER WORK?

03:48PM   16                   PROSPECTIVE JUROR:   THROUGHOUT HER YEARS SHE DID

03:48PM   17      CRIMINAL DEFENSE AS WELL IN HER EARLIER YEARS.

03:48PM   18                   MR. NICK:   WOW.   FROM CRIMINAL DEFENSE TO ESTATE

03:48PM   19      PLANNING.

03:48PM   20                   PROSPECTIVE JUROR:   SHE'S DONE A LOT OF DIFFERENT

03:48PM   21      THINGS.

03:48PM   22                   MR. NICK:   ALL RIGHT.   SO SHE'S ACTIVELY PRACTICING

03:48PM   23      RIGHT NOW?

03:48PM   24                   PROSPECTIVE JUROR:   YEAH.

03:48PM   25                   MR. NICK:   DO YOU KNOW APPROXIMATELY HOW MANY YEARS



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 190 of 220 190


03:48PM    1      SHE DID CRIMINAL DEFENSE FOR?

03:48PM    2                   PROSPECTIVE JUROR:   AT LEAST MAYBE FIVE.

03:48PM    3                   MR. NICK:   OKAY.

03:48PM    4                   PROSPECTIVE JUROR:   AT LEAST FIVE TO TEN.

03:48PM    5                   MR. NICK:   ALL RIGHT.   AND DID SHE DO IT HERE IN

03:48PM    6      SANTA CLARA COUNTY?

03:48PM    7                   PROSPECTIVE JUROR:   I THINK THAT WAS IN L.A.

03:48PM    8      ORIGINALLY.

03:48PM    9                   MR. NICK:   ALL RIGHT.

03:48PM   10                   PROSPECTIVE JUROR:   SHE MIGHT HAVE DONE A LITTLE BIT

03:48PM   11      HEAR, BUT IF SHE DID IT WAS LIKE NEAR THE SAN MATEO AREA AND

03:48PM   12      POSSIBLY -- AND I'M NOT SURE ABOUT THAT.

03:48PM   13                   MR. NICK:   DID YOU EVER DISCUSS ANY OF HER CRIMINAL

03:48PM   14      CASES?

03:48PM   15                   PROSPECTIVE JUROR:   NOT, NOT RECENTLY, I GUESS.

03:49PM   16                   MR. NICK:   HAS SHE EVER DISCUSSED WITH YOU THE

03:49PM   17      STANDARD OF PROOF BEYOND A REASONABLE DOUBT?

03:49PM   18                   PROSPECTIVE JUROR:   I WOULD SAY, NO, BUT I WILL SAY

03:49PM   19      THAT SHE'S USUALLY A DEFENSE ATTORNEY.      SHE'S NEVER A

03:49PM   20      PLAINTIFF.    SHE IS ALWAYS ON THE DEFENSE SIDE.    ALWAYS.

03:49PM   21                   MR. NICK:   IN THE CRIMINAL CASES?

03:49PM   22                   PROSPECTIVE JUROR:   YEAH.

03:49PM   23                   MR. NICK:   AND HAS SHE EVER MENTIONED THE CREATION

03:49PM   24      OF CORPORATIONS TO HELP IN ESTATE PLANNING?

03:49PM   25           NOT SOMETHING THAT RINGS A BELL?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 191 of 220 191


03:49PM    1                 PROSPECTIVE JUROR:    NO.

03:49PM    2                 MR. NICK:    ALL RIGHT.   YOU'RE MORGAN STANLEY, AND SO

03:49PM    3      YOU WERE ASSISTING THE FINANCIAL ADVISORS IS THE WAY I

03:49PM    4      UNDERSTOOD IT CORRECTLY.

03:49PM    5                 PROSPECTIVE JUROR:    UH-HUH.

03:49PM    6                 MR. NICK:    AND DID THAT REQUIRE YOU TO REVIEW THE

03:49PM    7      CLIENT'S PORTFOLIOS?

03:49PM    8                 PROSPECTIVE JUROR:    ALL OF THE TIME.

03:49PM    9                 MR. NICK:    WAS IT MORE STOCK PURCHASE ADVICE?

03:49PM   10                 PROSPECTIVE JUROR:    THAT WASN'T WHAT I WAS DOING,

03:49PM   11      BUT I WAS LOOKING AT WHAT STOCKS THEY WERE BUYING AND TRADING

03:49PM   12      AND THROUGHOUT THE YEARS WHAT HAPPENED.

03:50PM   13                 MR. NICK:    THANK YOU VERY MUCH, SIR.

03:50PM   14                 PROSPECTIVE JUROR:    YEAH.

03:50PM   15                 THE COURT:    MR. NICK, ARE YOU GETTING ABOUT THERE?

03:50PM   16                 MR. NICK:    YES, YOUR HONOR.   I HAD ABOUT TWO MORE

03:50PM   17      MINUTES IF THAT'S OKAY?

03:50PM   18                 THE COURT:    OKAY.

03:50PM   19                 MR. NICK:    THANK YOU.

03:50PM   20           ALL RIGHT.   MS. SONDHI, YOU'RE THE LAST PERSON I WANT TO

03:50PM   21      ASK QUESTIONS TO.    HOW ARE YOU THIS AFTERNOON?

03:50PM   22                 PROSPECTIVE JUROR:    GOOD, THANK YOU.

03:50PM   23                 MR. NICK:    ALL RIGHT.   YOU COORDINATE WITH

03:50PM   24      ACCOUNTANTS AT WORK; CORRECT?

03:50PM   25                 PROSPECTIVE JUROR:    YEAH, I DO THE BOOKKEEPING AND



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 192 of 220 192


03:50PM    1      PROVIDE ALL OF THE FILES TO OUR C.P.A.'S FOR TAXES AND STUFF

03:50PM    2      LIKE THAT.

03:50PM    3                   MR. NICK:    I BELIEVE -- DID YOU GET A DEGREE IN

03:50PM    4      ENGINEERING?

03:50PM    5                   PROSPECTIVE JUROR:    IN PHYSICS.

03:50PM    6                   MR. NICK:    IN PHYSICS?

03:50PM    7                   PROSPECTIVE JUROR:    IN PHYSICS.

03:50PM    8                   MR. NICK:    THAT'S LIKE SUPER ENGINEERING.    BASICALLY

03:51PM    9      YOU HAVE A LOT OF MATH EXPERIENCE; CORRECT?

03:51PM   10                   PROSPECTIVE JUROR:    I DO.

03:51PM   11                   MR. NICK:    DID YOU USE SOME OF THAT MATH IN THE

03:51PM   12      ACCOUNTING DEGREE?

03:51PM   13                   PROSPECTIVE JUROR:    BASIC MATH.

03:51PM   14                   MR. NICK:    BASIC MATH IS WHAT IS INVOLVED.   AND ANY

03:51PM   15      EXPERIENCE IN CORPORATIONS REGARDING THE QUESTIONS THAT I'VE

03:51PM   16      ASKED, HOW THEY EXIST AND HOW THEY RUN?

03:51PM   17                   PROSPECTIVE JUROR:    WELL, NOT REALLY.   I DO KNOW

03:51PM   18      THAT HEALTH CARE FACILITY IS A CORPORATION, BUT I DON'T HAVE

03:51PM   19      MUCH EXPERIENCE OF SETTING UP A CORPORATION OR WHAT GOES ON

03:51PM   20      BEHIND THE SCENES.       I JUST DO MY JOB.

03:51PM   21                   MR. NICK:    LAST QUESTION FOR YOU IS THAT YOU HEARD

03:51PM   22      ME SPEAK TO MR. BRODY ABOUT THE ISSUE OF PROOF BEYOND A

03:51PM   23      REASONABLE DOUBT?

03:51PM   24                   PROSPECTIVE JUROR:    UH-HUH.

03:51PM   25                   MR. NICK:    HAVE YOU EVER HEARD THAT TERM BEFORE?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 193 of 220 193


03:51PM    1                   PROSPECTIVE JUROR:    IN THIS COURTROOM.

03:51PM    2                   MR. NICK:    IN THIS COURTROOM IS THE FIRST TIME?

03:51PM    3                   PROSPECTIVE JUROR:    WELL, ON T.V.

03:51PM    4                   MR. NICK:    I WAS GOING TO SAY YOU HEARD IT ON T.V.

03:51PM    5                   PROSPECTIVE JUROR:    YEAH.

03:51PM    6                   MR. NICK:    AND DO YOU HAVE A BASIC UNDERSTANDING OF

03:51PM    7      PROOF BEYOND A REASONABLE DOUBT, MEANING IF YOU HAVE A DOUBT

03:52PM    8      AND THE DOUBT IS REASONABLE, YOU'VE GOT TO VOTE NOT GUILTY?

03:52PM    9                   PROSPECTIVE JUROR:    CORRECT.

03:52PM   10                   MR. NICK:    ALL RIGHT.    THANK YOU VERY MUCH

03:52PM   11      EVERYBODY.    THOSE ARE ALL OF THE QUESTIONS THAT I WANTED TO

03:52PM   12      ASK.

03:52PM   13                   THE COURT:   MS. GILG?

03:52PM   14                   MS. GILG:    GOOD AFTERNOON, EVERYONE.    I PROMISE TO

03:52PM   15      BE BRIEF.    MY COLLEAGUES HAVE DONE A GOOD JOB AS WELL AS THE

03:52PM   16      JUDGE.    AGAIN, I'M ZENIA GILG.       AND SO IF I MISPRONOUNCE YOUR

03:52PM   17      NAME, PLEASE LET ME KNOW BECAUSE IT'S SOMETHING THAT I'M VERY

03:52PM   18      USED TO.

03:52PM   19             I THINK I'M GOING TO AVOID ASKING ANY QUESTIONS OF

03:52PM   20      MR. SCAGLIA, BUT I WOULD LIKE TO ASK MS. STANOJEVIC, YOU HAD

03:52PM   21      INITIALLY, AND EVEN ON YOUR FORM, YOU HAD INDICATED THAT YOU

03:52PM   22      WERE CONCERNED ABOUT YOUR CHILDCARE AND PICKING UP YOUR

03:53PM   23      CHILDREN FROM SCHOOL.      IS THAT SOMETHING THAT YOU WERE ABLE TO

03:53PM   24      RESOLVE?

03:53PM   25                   PROSPECTIVE JUROR:    YES.    GIVEN THE SHORTER TIME



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 194 of 220 194


03:53PM    1      PERIOD, WE'LL FIGURE IT OUT, YEAH.         THANK YOU FOR ASKING.

03:53PM    2                  MS. GILG:    PERFECT.

03:53PM    3             MR. KLAPPERICH.

03:53PM    4                  PROSPECTIVE JUROR:      YES.

03:53PM    5                  MS. GILG:    YOU RECENTLY GRADUATED FROM LAW SCHOOL.

03:53PM    6                  PROSPECTIVE JUROR:      YES.

03:53PM    7                  MS. GILG:    AND DID YOU RECENTLY APPLY TO THE U.S.

03:53PM    8      ATTORNEY'S OFFICE?

03:53PM    9                  PROSPECTIVE JUROR:      NO.

03:53PM   10                  MS. GILG:    ARE YOU THINKING ABOUT IT?

03:53PM   11                  PROSPECTIVE JUROR:      PERHAPS.

03:53PM   12                  MS. GILG:    NOW, IN YOUR QUESTIONNAIRE YOU WORKED FOR

03:53PM   13      THE PEACE AND JUSTICE CENTER?

03:53PM   14                  PROSPECTIVE JUROR:      THAT'S CORRECT.

03:53PM   15                  MS. GILG:    AND COULD YOU EXPLAIN WHAT THAT IS A

03:53PM   16      LITTLE BIT?

03:53PM   17                  PROSPECTIVE JUROR:      MOSTLY MOBILIZING I GUESS

03:53PM   18      INFORMATION ABOUT THE SOCIAL JUSTICE NETWORKING IN THE SOUTH

03:53PM   19      BAY.

03:53PM   20                  MS. GILG:    SO DO YOU HAVE ANY INTEREST IN GOING INTO

03:53PM   21      CRIMINAL DEFENSE?

03:54PM   22                  PROSPECTIVE JUROR:      NO, I DON'T.

03:54PM   23                  MS. GILG:    WOULD YOU FEEL INCLINED TO LIEN TOWARDS A

03:54PM   24      GUILTY VERDICT BECAUSE OF YOUR STATUS WITH PROBABLY LOOKING FOR

03:54PM   25      JOBS?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 195 of 220 195


03:54PM    1                 PROSPECTIVE JUROR:      NO.

03:54PM    2                 MS. GILG:    MR. SUH?

03:54PM    3                 PROSPECTIVE JUROR:      YES.

03:54PM    4                 MS. GILG:    I NOTED THAT YOU HAD A VACATION SCHEDULED

03:54PM    5      FOR SEPTEMBER 30TH; IS THAT CORRECT?

03:54PM    6                 PROSPECTIVE JUROR:      YES.

03:54PM    7                 MS. GILG:    NOW, LET'S SAY THAT WE WERE IN TRIAL AND

03:54PM    8      THE CASE COMES TO THE JURY WHETHER IT'S NEXT MONDAY OR NEXT

03:54PM    9      TUESDAY OR NEXT FRIDAY, WOULD YOU FEEL ANXIOUS ABOUT REACHING A

03:54PM   10      VERDICT QUICKLY BECAUSE YOU KNOW THAT YOU HAVE THIS VACATION?

03:54PM   11      I MEAN, IS THAT SOMETHING THAT IS GOING TO BE ON YOUR MIND?

03:55PM   12                 PROSPECTIVE JUROR:      A LITTLE BIT, BUT I HAVE TO DO

03:55PM   13      MY JOB AS A JUROR SO.

03:55PM   14                 MS. GILG:    AND WOULD YOU -- AND WOULD YOU HOLD IT

03:55PM   15      AGAINST ANY OF THE ATTORNEYS IF THEY WERE GOING TO BE ASKING

03:55PM   16      QUESTIONS THAT WOULD DELAY THE TRIAL AND YOU'RE GOING, "COME

03:55PM   17      ON, AND YOU ASKED THAT FIVE DIFFERENT WAYS AND THE WITNESS IS

03:55PM   18      NOT GOING TO ANSWER YOU," WOULD YOU FEEL ANY KIND OF

03:55PM   19      FRUSTRATION BECAUSE YOU KNOW THAT YOU HAVE THIS DEADLINE COMING

03:55PM   20      UP?

03:55PM   21                 PROSPECTIVE JUROR:      BEING HUMAN, PROBABLY.   BUT LIKE

03:55PM   22      I SAID, I'M GOING TO HAVE TO DO MY JOB.

03:55PM   23                 MS. GILG:    MR. FINCH, I NOTICE IN YOUR QUESTIONNAIRE

03:55PM   24      THAT YOU HAD INDICATED ON THE LAST PAGE ABOUT YOUR -- YOU

03:55PM   25      HAVING A SMALL BUSINESS AND IF YOU'RE NOT THERE DOES THAT MEAN



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 196 of 220 196


03:56PM    1      THERE'S NO INCOME FOR THE BUSINESS?

03:56PM    2                 PROSPECTIVE JUROR:    THAT'S CORRECT.

03:56PM    3                 MS. GILG:    AND SO ARE YOU ABLE TO SUPPORT YOUR

03:56PM    4      FAMILY WITHOUT THAT INCOME?

03:56PM    5                 PROSPECTIVE JUROR:    I MEAN, TO A POINT.   I CAN DIP

03:56PM    6      INTO SAVINGS AND RESERVES BUT ANY SUPER LONG VERY EXTENUATING

03:56PM    7      CASE WOULD PROBABLY BE PRETTY BAD.

03:56PM    8                 MS. GILG:    SO LET'S SAY THAT THIS CASE GOES A LITTLE

03:56PM    9      BIT LONGER THAN ANTICIPATED FOR REASONS, YOU KNOW, LOTS OF

03:56PM   10      DIFFERENT THINGS HAPPEN DURING TRIALS AND THINGS GO LONGER, IS

03:56PM   11      THAT GOING TO CAUSE YOU CONCERN AND MAKE YOU ANXIOUS AND MAKE

03:56PM   12      YOU WANT TO MOVE QUICKLY WHEN YOU GET INTO THE DELIBERATIONS

03:56PM   13      ROOM?

03:56PM   14                 PROSPECTIVE JUROR:    YES.   I HAVE TO BE HONEST, IT

03:56PM   15      PROBABLY WOULD BE.

03:56PM   16                 MS. GILG:    SO THE FINANCIAL STRAIN THAT YOU WOULD BE

03:56PM   17      EXPERIENCING BY BEING A JUROR YOU BELIEVE WILL IMPACT YOUR

03:56PM   18      ABILITY TO PUT YOUR FULL ATTENTION INTO THE DELIBERATIONS?

03:57PM   19                 PROSPECTIVE JUROR:    AS MUCH AS I DON'T WANT TO SAY,

03:57PM   20      I THINK THAT WOULD PROBABLY BE THE CASE.

03:57PM   21                 MS. GILG:    OKAY.   THANK YOU.   I APPRECIATE THAT.

03:57PM   22                 THE COURT:   SO, MR. FINCH, IF THE CASE WERE TO

03:57PM   23      RESOLVE -- IF THE EVIDENCE CAME IN BEFORE THAT, IT SOUNDS LIKE

03:57PM   24      IT'S A QUESTION OF TIMING.

03:57PM   25                 PROSPECTIVE JUROR:    RIGHT.   EXACTLY.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 197 of 220 197


03:57PM    1                 THE COURT:   AND AS I SAID EARLIER THIS MORNING WHEN

03:57PM    2      WE FIRST MET, JURY SERVICE IS AN INCONVENIENCE, I RECOGNIZE

03:57PM    3      THAT.

03:57PM    4                 PROSPECTIVE JUROR:    OF COURSE.

03:57PM    5                 THE COURT:   AND I APPRECIATE YOUR RECOGNITION AND

03:57PM    6      IT'S YOUR CIVIC OBLIGATION TO PARTICIPATE.

03:57PM    7           AND I THINK TO MS. GILG'S QUESTION, IF THE CASE WERE TO

03:57PM    8      BECOME A FINANCIAL HARDSHIP TO YOU, THAT MIGHT CAUSE YOU SOME

03:57PM    9      CONCERN.

03:57PM   10                 PROSPECTIVE JUROR:    CORRECT.

03:57PM   11                 THE COURT:   RIGHT.   AT SOME POINT.

03:57PM   12           DO YOU THINK THAT AS TO MS. GILG'S QUESTION, I THINK SHE

03:57PM   13      SAID IF IT GOES UNTIL FRIDAY OF NEXT WEEK, THAT'S GOING TO

03:57PM   14      CAUSE YOU SOME CONCERN?

03:57PM   15                 PROSPECTIVE JUROR:    THAT WOULD BE -- THAT WOULD NOT

03:57PM   16      CAUSE ME CONCERN FRIDAY OF NEXT WEEK.

03:57PM   17                 THE COURT:   OKAY.    THAT'S AN ACCEPTABLE LEVEL SUCH

03:58PM   18      THAT IT IS.

03:58PM   19                 PROSPECTIVE JUROR:    CORRECT.     IF YOU SAY FRIDAY

03:58PM   20      THREE MONTHS FROM NOW THAT WOULD DEFINITELY --

03:58PM   21                 THE COURT:   SURE.    OF COURSE.   SO IF THE CASE WERE

03:58PM   22      TO GO WELL BEYOND NEXT FRIDAY, INTO THE WEEK FOLLOWING, MIDWEEK

03:58PM   23      THE WEEK AFTER OR SOMETHING LIKE THAT, YOU MIGHT THEN BEGIN TO

03:58PM   24      HAVE CONCERNS?

03:58PM   25                 PROSPECTIVE JUROR:    THAT'S CORRECT.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 198 of 220 198


03:58PM    1                 THE COURT:     WE HAVE -- AS I INDICATED, WE'RE GOING

03:58PM    2      TO BE DARK SOME DAYS, MEANING WE WON'T BE IN SESSION.       THIS

03:58PM    3      THURSDAY, I THINK, IS ONE OF THOSE DAYS.     IT MAY BE, IN THE

03:58PM    4      SPIRIT OF FULL DISCLOSURE, NEXT MONDAY, I PREVIOUSLY INDICATED

03:58PM    5      WE WOULDN'T BE IN SESSION IN THE AFTERNOON.        I'M TRYING TO SEE

03:58PM    6      IF I CAN CLEAR THE CALENDAR SUCH THAT WE CAN BE IN SESSION

03:58PM    7      MONDAY AFTERNOON TO AFFORD A LITTLE MORE EFFICIENCY IN OUR

03:58PM    8      TRIAL PREPARATION AND DELIVERY SUCH THAT THE CASE CAN PROCEED

03:58PM    9      QUICKLY.   DOES THAT --

03:58PM   10                 PROSPECTIVE JUROR:    THAT WOULD BE MUCH BETTER.

03:58PM   11                 THE COURT:     WE WON'T BE IN SESSION ON THURSDAYS

03:58PM   12      BECAUSE I DO HAVE ANOTHER CALENDAR AS I'VE INDICATED.       IT MAY

03:58PM   13      ALSO BE, LADIES AND GENTLEMEN, THAT DEPENDING ON WHEN WE HAVE

03:59PM   14      OUR FINAL JURY, IT MAY BE THAT WE WILL EXTEND EITHER OR --

03:59PM   15      EXCUSE ME, WE'LL ADVANCE OUR START TIME.     IT COULD BE DEPENDING

03:59PM   16      ON PEOPLE'S SCHEDULES WE COULD START AT 8:30, A LITTLE EARLIER.

03:59PM   17      WE COULD REDUCE OUR LUNCH TIME TO 1 HOUR AS OPPOSED TO THE

03:59PM   18      90 MINUTES.

03:59PM   19           SO THERE ARE DIFFERENT THINGS THAT I'VE ENGAGED IN WITH

03:59PM   20      TRIAL BEFORE AS TIME CONSCIOUS, I'LL CALL IT THAT, TO ALLOW FOR

03:59PM   21      THE EVIDENCE AND THE CASE TO PROCEED IN A MORE EFFICIENT

03:59PM   22      MANNER, EFFICIENT IN THE SENSE OF THE DELIVERY OF THE EVIDENCE

03:59PM   23      AND SAVING TIME.

03:59PM   24                 PROSPECTIVE JUROR:    THAT WOULD BE APPRECIATED.

03:59PM   25                 THE COURT:     THAT'S ONE THING THAT I JUST LIKE YOU TO



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 199 of 220 199


03:59PM    1      KNOW AT THE OUTSET.     I'M VERY COGNIZANT OF YOUR TIME, AND I

03:59PM    2      DON'T APPRECIATE A WASTE OF TIME.      I'LL DO EVERYTHING I CAN AS

03:59PM    3      THE MANAGER OF THIS CASE TO PROCEED IN AN EFFICIENT MANNER TO

03:59PM    4      SAVE EVERYONE'S TIME AS BEST WE CAN.       I HOPE THAT AFFORDS YOU

03:59PM    5      SOME ASSURANCE.

03:59PM    6                 PROSPECTIVE JUROR:    YES, IT DOES.

03:59PM    7                 THE COURT:    ALL RIGHT.    THANK YOU, MS. GILG.

03:59PM    8                 MS. GILG:    AND SPEAKING OF ASSURANCES, COULD YOU

04:00PM    9      ASSURE BOTH SIDES THAT IF THE DELIBERATION PROCESS IS TAKING

04:00PM   10      LONGER THAN YOU WOULD HAVE LIKED, IN OTHER WORDS, YOU'RE HAVING

04:00PM   11      DIFFICULTY REACHING A VERDICT AND YOU BELIEVE STRONGLY IN ONE

04:00PM   12      SIDE OR THE OTHER, CAN YOU ASSURE US THAT YOU WON'T SWITCH TO

04:00PM   13      THE OTHER SIDE OR TO THE POPULAR SIDE BECAUSE YOU WANT TO GET

04:00PM   14      DONE QUICKER?

04:00PM   15                 PROSPECTIVE JUROR:    YES, I CAN ASSURE YOU.

04:00PM   16                 MS. GILG:    OKAY.   THANK YOU.   I HAVE NOTHING FURTHER

04:00PM   17      FOR YOU, BUT I WOULD LIKE TO PASS THE MIKE TO

04:00PM   18      MR. AGUILERAVITELA.

04:00PM   19                 THE COURT:    AGUILERAVITELA?

04:00PM   20                 MS. GILG:    FEEL FREE TO CALL ME GILG OR ZILG OR

04:00PM   21      ANYTHING YOU WOULD LIKE.

04:00PM   22           I MAY HAVE HEARD YOU INCORRECTLY, BUT I THOUGHT YOU WROTE

04:00PM   23      DOWN THAT YOU WERE PLANNING TO LEAVE FOR A WEDDING NEXT

04:01PM   24      TUESDAY?

04:01PM   25                 PROSPECTIVE JUROR:    NO.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 200 of 220 200


04:01PM    1                   MS. GILG:   NOW, MR. BRODY.

04:01PM    2                   PROSPECTIVE JUROR:   HELLO.

04:01PM    3                   MS. GILG:   NOW, YOU HAVE A WEDDING THAT YOU'RE GOING

04:01PM    4      TO -- THAT YOU'RE DRIVING DOWN ON THE 28TH; IS THAT CORRECT?

04:01PM    5                   PROSPECTIVE JUROR:   I WAS GOING TO GO FRIDAY, BUT

04:01PM    6      I'M ASSUMING I WOULD HAVE TO GO AFTER THIS NOW.

04:01PM    7                   MS. GILG:   SO THAT'S WHAT I WAS GOING TO ASK.

04:01PM    8      THAT'S SOMETHING THAT YOU COULD ARRANGE IF WE GO INTO FRIDAY.

04:01PM    9                   PROSPECTIVE JUROR:   I WILL BE GOING LONE SOLDIER,

04:01PM   10      BUT, YEAH.

04:01PM   11                   MS. GILG:   ALSO, YOU TALKED ABOUT A JOB -- A CALL

04:01PM   12      YOU MIGHT GET FOR A JOB.

04:01PM   13                   PROSPECTIVE JUROR:   UH-HUH.

04:01PM   14                   MS. GILG:   IS THAT GOING TO BE A DISTRACTION TO YOU

04:01PM   15      DURING THE PROCEEDINGS?

04:01PM   16                   PROSPECTIVE JUROR:   I MEAN, OF COURSE IT'S A

04:01PM   17      DISTRACTION, BUT I'M SITTING HERE SO.

04:02PM   18                   MS. GILG:   AND WHEN YOU TALKED ABOUT YOUR LAST JURY

04:02PM   19      SERVICE, I GOT THE SENSE THAT YOU FELT A LITTLE BIT LIKE YOU

04:02PM   20      CONCEDED WHEN YOU DIDN'T REALLY FEEL IN YOUR HEART THAT THE

04:02PM   21      EVIDENCE ESTABLISHED THE VERDICT.

04:02PM   22           IN OTHER WORDS, YOU WEREN'T, YOU WEREN'T -- YOU DIDN'T

04:02PM   23      FEEL COMMITTED TO THE VERDICT THAT YOU ENDED UP AGREEING TO.

04:02PM   24           DID I READ YOU CORRECTLY ON THAT?

04:02PM   25                   PROSPECTIVE JUROR:   I WAS -- TO BE HONEST, I WAS



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 201 of 220 201


04:02PM    1      UNSURE.   IF I WAS TO CHOOSE A SIDE BACK THEN, I DIDN'T KNOW

04:02PM    2      WHAT SIDE I WOULD CHOOSE BECAUSE I WAS READING THIS COPYRIGHT

04:02PM    3      CASE LINE BY LINE STARING AT THIS DIAGRAM WHETHER THEY

04:02PM    4      INFRINGED OR DIDN'T, AND IT WAS TOO TOUGH FOR ME TO FIGURE IT

04:02PM    5      OUT.

04:02PM    6                  MS. GILG:    AND SO BECAUSE OF THAT DO YOU FEEL THAT

04:02PM    7      YOU AGREED TO SOMETHING THAT YOU DIDN'T REALLY FEEL IN YOUR --

04:02PM    8      WAS WHAT YOU -- YOU DIDN'T FEEL WAS A CERTAIN DECISION?

04:02PM    9                  PROSPECTIVE JUROR:   I DIDN'T -- TO BE HONEST, I

04:02PM   10      DIDN'T FEEL ONE WAY OR THE OTHER.       I WAS UNSURE.

04:03PM   11                  MS. GILG:    BUT DID YOU VOTE ONE WAY OR THE OTHER?

04:03PM   12                  PROSPECTIVE JUROR:   YEAH.

04:03PM   13                  MS. GILG:    AND DO YOU FEEL AS YOU SIT HERE NOW AND

04:03PM   14      AS A PROSPECTIVE JUROR HERE, DO YOU FEEL THAT BECAUSE OF THAT

04:03PM   15      EXPERIENCE YOU WILL FEEL MORE COMMITTED TO HOLDING YOUR GROUND

04:03PM   16      AND MAKING SURE THAT WHATEVER VERDICT YOU DO RENDER IS WHAT YOU

04:03PM   17      REALLY FEEL AND NOT GOING WITH THE SIDE THAT SEEMS TO HAVE THE

04:03PM   18      MOST VOTES?

04:03PM   19                  PROSPECTIVE JUROR:   YES.    I WILL STAND FIRM ON

04:03PM   20      WHATEVER MY OPINION IS.     I THINK THAT WITH THAT CASE PRIOR IT

04:03PM   21      WAS JUST WHETHER IT WAS TOO COMPLICATED FOR ME PERSONALLY OR IT

04:03PM   22      WAS THE TYPE OF CASE IT WAS, THAT'S HOW I FELT ABOUT IT.

04:03PM   23                  MS. GILG:    THANK YOU.

04:03PM   24             THEN MR. ZHANG.   WHEN WE FIRST STARTED TALKING YOU HAD

04:04PM   25      MENTIONED SOME KIND OF A HEALTH ISSUE THAT REQUIRES YOU TO BE



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 202 of 220 202


04:04PM    1      OUTSIDE EVERY HOUR OR SOMETHING LIKE THAT.       DID I MISHEAR?

04:04PM    2                   PROSPECTIVE JUROR:    I PREFER TO BE, YOU KNOW, STAND

04:04PM    3      OUTSIDE OF THE BUILDING BECAUSE THAT'S KIND OF -- YOU KNOW,

04:04PM    4      ROUTINE, YOU KNOW.       WALKING A LITTLE BIT AND TAKING OUTSIDE

04:04PM    5      BREEZE AND RATHER THAN SITTING HERE ALL OF THE TIME.

04:04PM    6                   MS. GILG:    SO IT'S NOT A HEALTH ISSUE THAT REQUIRES

04:04PM    7      YOU TO DO --

04:04PM    8                   PROSPECTIVE JUROR:    NO, NO, NO.   NO HEALTH ISSUE.

04:04PM    9                   MS. GILG:    OKAY.

04:04PM   10           FINALLY, JUST ONE QUESTION TO MS. GUNDERSON.

04:04PM   11           I BELIEVE THAT YOU INITIALLY HAD AN ISSUE WITH YOUR

04:04PM   12      CHILDCARE?    HAS THAT BEEN RESOLVED?

04:05PM   13                   PROSPECTIVE JUROR:    I CAN DEAL WITH IT.   IT'S OKAY.

04:05PM   14      THE TIMING IS ACTUALLY NOT 8:00 TO 5:00 EVERY DAY SO I CAN MAKE

04:05PM   15      IT WORK.

04:05PM   16                   MS. GILG:    OKAY.   THANK YOU.

04:05PM   17                   THE COURT:    ALL RIGHT.   THANK YOU.

04:05PM   18           MR. SCHENK, DO YOU PASS FOR CAUSE?

04:05PM   19                   MR. SCHENK:    YES, YOUR HONOR.

04:05PM   20                   THE COURT:    MR. NICK, DO YOU PASS FOR CAUSE?

04:05PM   21                   MR. NICK:    YES, YOUR HONOR.

04:05PM   22                   THE COURT:    MS. GILG, DO YOU PASS FOR CAUSE?

04:05PM   23                   MS. GILG:    YES, YOUR HONOR.

04:05PM   24                   THE COURT:    ALL RIGHT.   THANK YOU.

04:05PM   25           LET ME -- LADIES AND GENTLEMEN, THE LAWYERS ARE NOW GOING



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 203 of 220 203


04:05PM    1      TO MEET AND CONFER AND ENGAGE IN A SELECTION PROCESS.

04:05PM    2           COUNSEL, DO YOU HAVE THE FORM?         OKAY.   LET ME JUST SEE

04:05PM    3      COUNSEL AT THE SIDE-BAR FOR JUST A MOMENT.

04:05PM    4           (SIDE-BAR CONFERENCE ON THE RECORD.)

04:06PM    5                   THE COURT:   WE'RE AT SIDE-BAR WITH COUNSEL, AND I'M

04:06PM    6      JUST GOING TO HAND YOU THE FORM HERE THAT YOU CAN USE IN YOUR

04:06PM    7      SELECTIONS, AND YOU CAN PASS IT BACK AND FORTH AS YOU MAKE YOUR

04:06PM    8      SELECTIONS.

04:06PM    9           THE CAVEAT IS THAT WHEN DEFENSE MAKES THE JOINT -- YOU'LL

04:06PM   10      IDENTIFY YOUR -- PARDON ME, YOUR INDIVIDUAL STRIKES BECAUSE

04:06PM   11      EACH OF YOU HAVE ONE INDIVIDUAL.        ALL OTHERS ARE JOINT AND SO

04:06PM   12      JUST IDENTIFY YOUR INDIVIDUAL STRIKES.

04:06PM   13                   MR. NICK:    ON THE INDIVIDUAL -- I'M SORRY, YOUR

04:06PM   14      HONOR.   ON THE INDIVIDUAL CHALLENGES PER DEFENDANT IT'S GOING

04:06PM   15      TO BE TEN?

04:06PM   16                   MS. GILG:    NO.   IT'S SIX.

04:06PM   17                   MR. NICK:    OKAY.    I JUST GOT CONFUSED.   COULD WE --

04:06PM   18                   THE COURT:   I'M LOOKING AT THE FORM.      I'M SORRY.

04:06PM   19                   MS. GILG:    IT'S FIVE -- YEAH, THAT'S RIGHT, IT'S TEN

04:07PM   20      JOINT.

04:07PM   21                   MR. NICK:    TEN JOINT.

04:07PM   22                   THE COURT:   YOU HAVE 12 TOTAL.

04:07PM   23                   MR. NICK:    RIGHT.

04:07PM   24                   THE COURT:   TEN JOINT.

04:07PM   25                   MR. NICK:    THAT WAS MY CONFUSION.     ONE INDIVIDUAL



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 204 of 220 204


04:07PM    1      AND TEN JOINT?

04:07PM    2                  THE COURT:    THAT'S RIGHT.

04:07PM    3                  THE CLERK:    BUT THE FIRST ONE THE GOVERNMENT

04:07PM    4      CHALLENGES, AND THE SECOND ONE THE DEFENSE, AND THE THIRD THE

04:07PM    5      GOVERNMENT, AND THEN THE DEFENSE HAS TWO, AND THEN ONE, TWO,

04:07PM    6      ONE, TWO, ONE, TWO.

04:07PM    7                  THE COURT:    AND IT ROTATES.

04:07PM    8                  MR. SCHENK:    AND A PASS IS NOT A STOP UNLESS THERE

04:07PM    9      ARE TWO PASSES.

04:07PM   10                  THE COURT:    A PASS IS NOT A STRIKE.   IF WE HAVE TWO

04:07PM   11      PASSES, WE HAVE A JURY.

04:07PM   12                  MR. SCHENK:    OR THREE PASSES.

04:07PM   13                  THE COURT:    THREE PASSES.

04:07PM   14                  MS. GILG:    I KNOW I ASKED THIS QUESTION BEFORE, BUT

04:07PM   15      I FORGOT.   DO WE FILL THE SEAT AFTER EACH ROUND?

04:07PM   16                  THE COURT:    WELL, THIS IS WHAT I TALKED ABOUT AT OUR

04:07PM   17      PRETRIAL CONFERENCE.      TO THE EXTENT THAT YOU CAN DO THIS

04:07PM   18      VIRTUALLY WITHOUT DOING MUSICAL CHAIRS, SO YOUR FIRST STRIKES

04:07PM   19      WILL BE WITHIN THE FIRST 12.

04:08PM   20                  MS. GILG:    RIGHT.

04:08PM   21                  THE COURT:    AND IF YOU CAN VIRTUALLY MOVE THE

04:08PM   22      PARTIES, THEN WE CAN PROCEED.

04:08PM   23           IF WE RUN OUT, WE'LL TAKE A BREAK, AND WE'LL HAVE TO

04:08PM   24      RECHARGE THE BOX AT THAT POINT.

04:08PM   25                  MS. GILG:    GOT YOU.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 205 of 220 205


04:08PM    1                   THE COURT:    AND THE QUESTION THEN BECOMES WHETHER OR

04:08PM    2      NOT WE MOVE EVERYBODY OVER OR WE JUST FILL THE BLANKS.

04:08PM    3                   MS. GILG:    I SEE.

04:08PM    4                   MR. SCHENK:   RIGHT.     THAT WILL HELP US FIND WHETHER

04:08PM    5      WE'RE THINKING OF AN ALTERNATE OR NOT.

04:08PM    6           SO FOR INSTANCE, IF WE STRIKE NUMBER 1 INITIALLY THEN DOES

04:08PM    7      13 VIRTUALLY BECOME NUMBER 1?

04:08PM    8                   THE COURT:    THEY WOULD -- NO, THEY WOULD JUST ALL

04:08PM    9      MOVE UP A SEAT.    2 BECOMES 1 IN A CENTIPEDE TYPE FASHION, IF I

04:08PM   10      CAN CALL IT THAT WAY.

04:08PM   11                   MR. SCHENK:   AND THEN 14 BECOMES OUR FIRST

04:08PM   12      ALTERNATE?

04:08PM   13                   THE COURT:    CORRECT.   OKAY.   ALL RIGHT.   THANK YOU.

04:08PM   14      THANK YOU, COUNSEL.

04:09PM   15           (END OF DISCUSSION AT SIDE-BAR.)

04:09PM   16                   THE COURT:    ALL RIGHT.   THANK YOU.   LADIES AND

04:09PM   17      GENTLEMEN, THE LAWYERS ARE NOW GOING TO REVIEW THEIR NOTES AND

04:09PM   18      MAKE SELECTIONS AS TO THE JURY.

04:09PM   19           FEEL FREE TO TAKE A STANDING BREAK IF YOU WOULD LIKE TO

04:09PM   20      STAND AND STRETCH, FEEL FREE TO DO THAT.        YOU HAVE TO STAY IN

04:09PM   21      THE COURTROOM, PLEASE, BUT FEEL FREE TO STAND UP AND STRETCH.

04:09PM   22      THERE'S WATER AVAILABLE AS WELL.        IF ANYONE WOULD LIKE A DRINK,

04:09PM   23      HELP YOURSELF.

04:09PM   24           (RECESS FROM 4:09 P.M. UNTIL 4:20 P.M.)

04:20PM   25                   THE COURT:    LET ME SEE COUNSEL AT SIDE-BAR, PLEASE.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 206 of 220 206


04:20PM    1           (SIDE-BAR CONFERENCE ON THE RECORD.)

04:20PM    2                 THE COURT:    ALL RIGHT.   WE'RE AT SIDE-BAR WITH

04:20PM    3      COUNSEL, AND I HAVE THE FORM.     IT APPEARS THAT WE HAVE A JURY

04:20PM    4      THEN.   THE QUESTION THAT I HAVE IS TO OUR ALTERNATES.

04:20PM    5           IT APPEARS, IF I'M READING THIS CORRECTLY, MS. KRATZMANN,

04:20PM    6      ALTERNATE NUMBER 1 IS MS. ZHANG AND ALTERNATE NUMBER --

04:20PM    7      MR. ZHANG, THANK YOU.    AND ALTERNATE NUMBER 2 IS MS. GUNDERSON.

04:21PM    8                 MS. GILG:    YES.

04:21PM    9                 THE COURT:    AND LET ME JUST ASK, DO THE PARTIES HAVE

04:21PM   10      AGREEMENT ON THE ALTERNATES AS WELL?

04:21PM   11                 MR. NICK:    NO.

04:21PM   12                 THE COURT:    OKAY.   ALL RIGHT.

04:21PM   13                 MR. NICK:    BUT ON EVERYTHING ELSE YES.

04:21PM   14                 THE COURT:    SO WE HAVE AGREEMENT ON THE FIRST 12.

04:21PM   15           WHAT WE'LL DO IS SING THEIR NAMES OUT AND SWEAR THEM IN

04:21PM   16      AND HAVE OUR JURY AND THEN WE CAN MOVE TO THE ALTERNATES.        EACH

04:21PM   17      OF YOU HAS ONE STRIKE.

04:21PM   18                 MS. GILG:    SO ONE, TWO, THREE.

04:21PM   19                 THE COURT:    WELL YOUR STRIKE WILL BE A JOINT STRIKE

04:21PM   20      AS TO THE ALTERNATES.    SO YOU HAVE ONE STRIKE, AND THEY HAVE

04:21PM   21      ONE STRIKE AS TO AN ALTERNATE.

04:21PM   22           SO IT LOOKS LIKE THE FOUR REMAINING WOULD BE

04:21PM   23      MS. LUPE ALLEN, SYLVIA ZHANG.     SO IT'S MR. GUANLIN ZHANG,

04:21PM   24      MR. AMANDA GUNDERSON, AND THEN LUPE ALLEN, AND THEN SYLVIA

04:22PM   25      ZHANG IF THERE'S AN ADDITIONAL STRIKE.        THAT'S OUR POOL.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 207 of 220 207


04:22PM    1           ALL RIGHT.   THANK YOU.

04:22PM    2           (END OF DISCUSSION AT SIDE-BAR.)

04:22PM    3                 THE COURT:   LADIES AND GENTLEMEN, THE LAWYERS HAVE

04:22PM    4      REACHED AN AGREEMENT ON THE JURY IN THIS CASE.     I'M GOING TO IN

04:22PM    5      JUST A MOMENT ASK OUR COURTROOM DEPUTY, MS. KRATZMANN, TO

04:22PM    6      ANNOUNCE THE NAMES OF THOSE JURORS WHO HAVE BEEN SELECTED TO

04:22PM    7      HEAR THIS CASE.   SO PLEASE LISTEN CLOSELY AS MS. KRATZMANN

04:22PM    8      ANNOUNCES THE JURY IN THIS CASE.

04:22PM    9           MS. KRATZMANN.

04:22PM   10                 THE CLERK:   YES, YOUR HONOR.

04:22PM   11           JUROR NUMBER 1 IS LOIDA MACARAEG; JUROR NUMBER 2 IS JUAN

04:22PM   12      ALFARO; JUROR NUMBER 3 IS ITA LONERGAN; JUROR NUMBER 4 IS

04:23PM   13      ALBERTO BARBOSA; JUROR NUMBER 5 IS JOHN FINCH; JUROR NUMBER 6

04:23PM   14      IS MEENAKSHI SONDHI; JUROR NUMBER 7, LOLITA VARDEH; JUROR

04:23PM   15      NUMBER 8 IS PATRICK SCAGLIA; JUROR NUMBER 9 IS JOYCE AGUINALDO;

04:23PM   16      JUROR NUMBER 10 IS ARUN SHAKAR; JUROR NUMBER 11 IS RYAN BRODY;

04:23PM   17      JUROR NUMBER 12 IS BRUCE SHEWCHUK.

04:23PM   18                 THE COURT:   THANK YOU.    I'M NOW GOING TO ASK THOSE

04:23PM   19      INDIVIDUALS WHOSE NAMES WERE CALLED IF YOU COULD PLEASE STAND

04:23PM   20      AND, WE'LL SWEAR YOU IN AS JURORS IN THIS CASE.     PLEASE STAND

04:23PM   21      AND RAISE YOUR RIGHT HAND, AND OUR COURTROOM DEPUTY WILL

04:23PM   22      ADMINISTER THE OATH.

04:23PM   23           (SELECTED JURORS WERE GIVEN THE OATH.)

04:24PM   24                 SELECTED JURORS:    YES.

04:24PM   25                 THE COURT:   PLEASE BE SEATED.   LADIES AND GENTLEMEN,



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 208 of 220 208


04:24PM    1      AS I INDICATED, WE DO HAVE A COUPLE OF OTHER FUNCTIONS TO

04:24PM    2      FINISH, AND I THINK WE CAN COMPLETE THIS WELL BEFORE 5:00

04:24PM    3      O'CLOCK.

04:24PM    4           THE NEXT FUNCTION WOULD BE TO SEAT TWO ALTERNATE JURORS

04:24PM    5      AND THE -- THIS IS AN IMPORTANT TASK AND I THINK MR. SHAKAR,

04:24PM    6      YOU SAT AS AN ALTERNATE JUROR BEFORE SO YOU RECOGNIZE THE

04:24PM    7      IMPORTANCE OF THIS.

04:24PM    8           CAN I SEE THE LIST AGAIN AS TO OUR ALTERNATES?

04:24PM    9                 THE CLERK:   YES, YOUR HONOR.

04:24PM   10                 THE COURT:   THANK YOU.

04:24PM   11           AS LISTED NOW THE POTENTIAL ALTERNATES WOULD BE

04:24PM   12      MR. GUANLIN ZHANG, AMANDA GUNDERSON, LUPE ALLEN, AND SYLVIA

04:25PM   13      ZHANG, AND THAT'S THE POOL OF POTENTIAL ALTERNATES IN THIS

04:25PM   14      CASE.

04:25PM   15           NOW, I DO WANT TO TELL YOU AGAIN AND REMIND YOU THOSE WHO

04:25PM   16      ARE BEING CONSIDERED FOR THE ALTERNATE POSITION, THE ALTERNATE

04:25PM   17      POSITION IS A POSITION THAT YOU WOULD SIT AS A JUROR IN THIS

04:25PM   18      CASE, IN THE COURTROOM, AND YOU WOULD HEAR ALL OF THE EVIDENCE

04:25PM   19      AND THE ARGUMENTS OF COUNSEL AND THE INSTRUCTIONS, BUT AT THE

04:25PM   20      END OF THE CASE YOU WOULD NOT, ALTERNATE JURORS WOULD NOT GO

04:25PM   21      INTO THE DELIBERATION ROOM TO DELIBERATE WITH 12 JURORS.     YOU

04:25PM   22      WOULD DO THAT ONLY AND UNLESS A SITTING JUROR WAS UNABLE TO

04:25PM   23      PROCEED WITH THEIR SERVICE.

04:25PM   24           IF THAT WERE TO HAPPEN, THEN THAT JUROR, THE ALTERNATE

04:25PM   25      JUROR WOULD REPLACE THE SITTING JUROR AND THE DELIBERATIONS



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 209 of 220 209


04:25PM    1      WOULD START ANEW.

04:25PM    2           NOW, I'LL TAKE TWO MINUTES TO TALK ABOUT JUNE 2ND, 1925,

04:25PM    3      WHICH I THINK IS AN EXAMPLE OF HOW IMPORTANT ALTERNATE JUROR

04:26PM    4      SERVICE IS.   ON THAT DAY THE NEW YORK YANKEES PLAYED THE

04:26PM    5      WASHINGTON SENATORS.    WALTER JOHNSON WAS THE PITCHER FOR THE

04:26PM    6      SENATORS.

04:26PM    7           THE YANKEES WERE PLAYING, AND THEIR MANAGER WAS A

04:26PM    8      GENTLEMAN NAMED MILLER HUGGINS.     AND MR. HUGGINS, THE MANAGER

04:26PM    9      HUGGINS, PUT HIS TEAM ON THE FIELD AND THE FIRST BASEMAN FOR

04:26PM   10      THE YANKEES WENT UP TO THE MANAGER AND SAID I CAN'T PLAY TODAY.

04:26PM   11      I'M NOT ABLE TO PLAY TODAY.     I HAVE A HEADACHE.   THIS BECAME

04:26PM   12      KNOWN AS "THE MOST FAMOUS HEADACHE IN SPORTS."

04:26PM   13           WHAT HAPPENED NEXT IS THAT MR. -- MANAGER HUGGINS LOOKED

04:26PM   14      DOWN HIS BENCH AND HE SAW A YOUNG MAN, A RECENT GRADUATE FROM

04:26PM   15      COLUMBIA UNIVERSITY, AND I'M TOLD HE LOOKED DOWN AND POINTED

04:26PM   16      HIS FINGER AT HIM AND SAID "GEHRIG, GET IN THERE," AND THAT WAS

04:26PM   17      LOU GEHRIG.

04:26PM   18           WALLY PIPP WAS THE FIRST BASEMAN WHO HAD THE HEADACHE.        HE

04:27PM   19      NEVER PLAYED FOR THE YANKEES AGAIN.     HE WAS TRADED THE NEXT

04:27PM   20      YEAR I THINK TO CINCINNATI.

04:27PM   21           AND AS YOU KNOW, LOU GEHRIG PLAYED 14 YEARS WITH THE

04:27PM   22      YANKEES, AND HIS RECORD IS 2130 CONSECUTIVE GAMES THAT HE

04:27PM   23      PLAYED WITHOUT A BREAK.    HIS LIFETIME BATTING AVERAGE WAS 340.

04:27PM   24      HE PLAYED IN SIX WORLD SERIES.     THAT RECORD STOOD UNTIL 1995

04:27PM   25      AND UNTIL A YOUNG UPSTART FROM THE BALTIMORE ORIOLES BROKE IT.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 210 of 220 210


04:27PM    1           BUT I TELL YOU THAT BECAUSE THIS EMPHASIZES THE IMPORTANCE

04:27PM    2      OF AN ALTERNATE JUROR, AND I'D LIKE TO THINK THAT ALTERNATE

04:27PM    3      JURORS SIT WITH OUR JURY, BUT THEY SERVE THE PURPOSE OF BEING

04:27PM    4      LOU GEHRIGS IN THE TRIAL SHOULD THAT BECOME NECESSARY.       AND YOU

04:27PM    5      SEE HOW LOU GEHRIG -- THERE'S A POSTAGE STAMP HONORING LOU

04:27PM    6      GEHRIG.   WE KNOW HIM.   HE WAS THE IRON MAN, I THINK HE WAS

04:27PM    7      CALLED, OR IRON HOUSE I THINK FOR HIS CONSECUTIVE PLAYS.

04:28PM    8           SO I TELL YOU THAT STORY JUST TO POINT OUT THE IMPORTANCE

04:28PM    9      OF BEING AN ALTERNATE JUROR IN THIS CASE.

04:28PM   10           SO LET ME ASK -- I JUST WANT TO ASK OUR PROSPECTIVE

04:28PM   11      ALTERNATE JURORS, THAT IS, MR. ZHANG, MS. GUNDERSON, MS. ALLEN,

04:28PM   12      AND SYLVIA ZHANG, EXCUSE ME, MR. ZHANG, GUNDERSON, ALLEN, AND

04:28PM   13      SYLVIA ZHANG, WHETHER OR NOT UNDERSTANDING THE JOB AND THE ROLE

04:28PM   14      OF AN ALTERNATE JUROR, WHETHER OR NOT YOU WOULD ACCEPT THAT

04:28PM   15      ROLE?   IS THERE ANYONE WHO WOULD NOT ACCEPT THAT?

04:28PM   16           MS. GUNDERSON.

04:28PM   17                 PROSPECTIVE JUROR:    IF YOU DON'T NEED ME TO DO IT, I

04:28PM   18      DON'T HAVE TO FIGURE OUT MY CHILDREN.

04:28PM   19                 THE COURT:    I BEG YOUR PARDON.

04:28PM   20                 PROSPECTIVE JUROR:    IF SOMEONE ELSE WHO DOESN'T HAVE

04:28PM   21      KIDS AND DOESN'T HAVE TO REDO THEIR SCHEDULE, THAT'S FINE.      I

04:28PM   22      WILL DO IT IF YOU NEED ME TO DO IT, BUT IF I HAVE AN OPTION,

04:28PM   23      I'M SAYING I'M OKAY WITH NOT DOING IT.

04:28PM   24                 THE COURT:    OKAY.   I APPRECIATE YOUR CANDOR.   THANK

04:28PM   25      YOU FOR THAT.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 211 of 220 211


04:28PM    1           LET ME ASK THE GOVERNMENT, DO YOU HAVE ANY QUESTIONS OF

04:28PM    2      ANY OF THE ALTERNATE JURORS AT THIS TIME?

04:29PM    3                 MR. SCHENK:    NO.

04:29PM    4                 THE COURT:    THE DEFENSE, MR. NICK?

04:29PM    5                 MR. NICK:    NO.

04:29PM    6                 THE COURT:    MS. GILG?

04:29PM    7                 MS. GILG:    NO, YOUR HONOR.

04:29PM    8                 THE COURT:    ALL RIGHT.    LET ME RETURN THE FORM TO

04:29PM    9      THE PARTIES.

04:31PM   10           (PAUSE IN PROCEEDINGS.)

04:32PM   11                 THE COURT:    THANK YOU.    LADIES AND GENTLEMEN, LISTEN

04:32PM   12      CLOSELY.   MS. KRATZMANN WILL CALL OUT THE NAMES OF OUR

04:32PM   13      ALTERNATE JURORS.

04:32PM   14           MS. KRATZMANN.

04:32PM   15                 THE CLERK:    YES, YOUR HONOR.   ALTERNATE 1 IS

04:33PM   16      LUPE ALLEN AND ALTERNATE 2 IS SYLVIA ZHANG.

04:33PM   17                 THE COURT:    ALL RIGHT.    THANK YOU.   IF THE TWO OF

04:33PM   18      YOU HAVE WOULD STAND AND RAISE YOUR RIGHT HAND, THERE'S A

04:33PM   19      SPECIAL OATH FOR YOU.

04:33PM   20                 THE CLERK:    RAISE YOUR RIGHT HAND.

04:33PM   21           (SELECTED ALTERNATE JURORS WERE GIVEN THE OATH.)

04:33PM   22                 ALTERNATE JURORS:    YES.

04:33PM   23                 THE COURT:    ALL RIGHT.    THANK YOU.   LADIES AND

04:33PM   24      GENTLEMEN, WE HAVE OUR JURY.     WE HAVE OUR ALTERNATES.     I'M

04:33PM   25      GOING TO DISMISS THOSE OF YOU IN THE AUDIENCE JUST NOW.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 212 of 220 212


04:33PM    1           BEFORE YOU DO THAT, THOUGH, I DO WANT TO EXPRESS ON BEHALF

04:33PM    2      OF THE JUDGES, ALL OF THE JUDGES FOR THE NORTHERN DISTRICT OF

04:33PM    3      CALIFORNIA, I DO WANT TO EXTEND OUR GRATITUDE AND THANKS FOR

04:33PM    4      YOU BEING HERE.

04:33PM    5           YOU SPENT THE DAY IN YOUR JUSTICE SYSTEM, AND I HOPE IT

04:33PM    6      WAS MEANINGFUL TO YOU.   I KNOW I SEE FACES OF GREAT

04:33PM    7      DISAPPOINTMENT THAT YOU WEREN'T HERE IN THE BOX.

04:33PM    8           I WANT TO ASSURE YOU THAT THOSE OF YOU THERE WHO DIDN'T

04:34PM    9      HAVE THE PRIVILEGE OF SITTING HERE, THAT WE HAVE AN EXCELLENT

04:34PM   10      JURY COMMISSIONER THAT I'M QUITE CONFIDENT THAT OUR PATHS WILL

04:34PM   11      CROSS IN OUR COURTROOMS SOON.    BUT HAVING SAID THAT, I HOPE YOU

04:34PM   12      APPRECIATE THE ENORMITY OF WHAT THESE COURTS STAND FOR.

04:34PM   13           YOU KNOW, OUR COUNTRY IS CRITICIZED AROUND THE WORLD AND

04:34PM   14      WE RECEIVE CRITICISM FOR MANY, MANY, AND I THINK APPROPRIATE,

04:34PM   15      REASONS.   BUT ONE THING THAT YOU WILL SEE, AND I THINK YOU ALL

04:34PM   16      RECOGNIZE, IS THAT COUNTRIES AROUND THE WORLD, THEY NEVER,

04:34PM   17      NEVER CRITICIZE OUR JUSTICE SYSTEM.    IN FACT, THEY SEEK TO

04:34PM   18      EMULATE OUR JUSTICE SYSTEM.

04:34PM   19           AND I SHOULD TELL YOU THAT MY COLLEAGUES FROM OUR COURTS

04:34PM   20      AND FEDERAL JUDGES ACROSS THE COUNTRY FREQUENTLY TRAVEL TO

04:34PM   21      OTHER COUNTRIES TO ASSIST THOSE COUNTRIES IN ESTABLISHING THEIR

04:34PM   22      JUSTICE SYSTEMS TO HELP THEM ESTABLISH COURTS WHERE THE RULE OF

04:34PM   23      LAW EXISTS, WHERE JURY TRIALS AND THE RIGHTS TO TRIAL BY A JURY

04:34PM   24      OF ONE'S PEERS EXIST.    WE DO THIS BECAUSE WE RECOGNIZE JUST HOW

04:35PM   25      PRECIOUS OUR JUSTICE SYSTEM IS, NOT JUST TO US BUT AROUND THE



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 213 of 220 213


04:35PM    1      WORLD, AND HOW GREAT THAT IS.    IT STANDS FOR THIS BRANCH OF

04:35PM    2      GOVERNMENT, THE JUSTICE SYSTEM.

04:35PM    3           SO I APPRECIATE YOUR PARTICIPATION TODAY.       I HOPE IT WAS

04:35PM    4      MEANINGFUL TO YOU THAT YOU PARTICIPATED IN YOUR JUSTICE SYSTEM.

04:35PM    5      AND AS I SAID, I'M CERTAIN THAT WE WILL SEE YOU AGAIN SOON.

04:35PM    6           SO THOSE OF YOU WHO DID NOT HAVE THE PRIVILEGE OF COMING

04:35PM    7      TO THIS SIDE OF THE RAIL, YOU'RE EXCUSED NOW.

04:35PM    8           DO THEY NEED TO GO DOWNSTAIRS?

04:35PM    9                  THE CLERK:   NO, YOUR HONOR.   THEY CAN BE EXCUSED.

04:35PM   10                  THE COURT:   YOU'RE FREE TO GO NOW.

04:35PM   11           THOSE IN THE BOX WHO WERE NOT SELECTED, YOU'RE FREE TO GO

04:35PM   12      NOW AND YOU CAN LEAVE.    OUR 12 JURORS AND OUR 2 ALTERNATES, IF

04:35PM   13      YOU WOULD PLEASE REMAIN.

04:36PM   14           THANK YOU.   WE'RE STILL ON THE RECORD.       OUR JURY AND OUR

04:36PM   15      TWO ALTERNATES ARE BREAK.    I JUST WANTED TO -- BEFORE WE BREAK

04:36PM   16      FOR THE DAY, AND WE'RE GOING TO RECESS NOW.        MS. KRATZMANN WILL

04:36PM   17      TAKE YOU INTO THE DELIBERATION ROOM AND GIVE YOU SOME

04:36PM   18      BACKGROUND INFORMATION AND HELPFUL INFORMATION ABOUT THE

04:36PM   19      PROCESS.

04:36PM   20           I DO WANT TO TELL YOU THAT I'M TRYING TO CLEAR OUR

04:36PM   21      CALENDAR.   IT SEEMS LIKE WE WILL BE ABLE TO BE IN SESSION

04:36PM   22      THURSDAY MORNING, AND I'VE MOVED SOME CALENDARS AND MADE THAT

04:37PM   23      DAY AVAILABLE FOR US.    SO IN THE EFFORT TO CAPTURE MORE TIME

04:37PM   24      AND TO ALLOW FOR THIS EVIDENCE TO COME IN, I HAVE ARRANGED FOR

04:37PM   25      THURSDAY MORNING, THE 20TH TO BE AVAILABLE, COUNSEL, FOR US.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 214 of 220 214


04:37PM    1           LET ME ASK ABOUT THE GOVERNMENT FOR TOMORROW.      LET ME HAVE

04:37PM    2      A SIDE-BAR WITH COUNSEL JUST TO GO OVER THE SCHEDULE.

04:37PM    3           (SIDE-BAR CONFERENCE ON THE RECORD.)

04:37PM    4                  THE COURT:    WE'RE AT SIDE-BAR WITH COUNSEL.

04:37PM    5           MR. SCHENK, WHAT IS YOUR STATUS FOR TOMORROW?

04:37PM    6                  MR. SCHENK:    AFTER OPENINGS, TIMOTHY LAFFREDI WILL

04:37PM    7      TESTIFY.

04:37PM    8                  THE COURT:    OKAY.

04:37PM    9                  MR. SCHENK:    I THINK HIS DIRECT WILL BE LENGTHY.    I

04:38PM   10      ANTICIPATE HIS CROSS ALSO WILL BE A BIT LENGTHY.

04:38PM   11           CHARLES GREENE TOLD US THAT HE'S AVAILABLE AFTER 1:00 P.M.

04:38PM   12      TOMORROW.   SO I THINK HE WOULD BE OUR NEXT WITNESS.     IT SEEMS

04:38PM   13      LIKE THAT WORKS OUT FINE.

04:38PM   14           I DON'T KNOW WHO OUR THIRD WITNESS WOULD BE YET.       IT KIND

04:38PM   15      OF DEPENDS WHAT TIME OF DAY IT IS.      I MENTIONED YESTERDAY THAT

04:38PM   16      ONE OF THE INDIVIDUALS WHO WE WOULD CALL THIRD, HIS LAWYER WILL

04:38PM   17      BE OBSERVING THE HOLIDAY, AND, THEREFORE, DOESN'T WANT HIS

04:38PM   18      CLIENT TO TESTIFY BECAUSE HE WANTS TO BE IN THE COURTROOM WHEN

04:38PM   19      HE TESTIFIES.

04:38PM   20                  MR. NICK:    IS THAT THE LAWYER?

04:38PM   21                  MR. SCHENK:    YES.   SO THE OTHER OPTIONS ARE A

04:38PM   22      CUSTODIAN FROM CBP.      IF WE DON'T REACH A STIPULATION ON THE

04:38PM   23      RECORD, I THINK WE DISCUSSED AND PROBABLY WILL REACH A

04:38PM   24      STIPULATION.

04:38PM   25                  MS. GILG:    YEAH, WE SAID WE WOULD STIPULATE TO A



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 215 of 220 215


04:39PM    1      CUSTODIAN OF RECORDS BUT WE -- RIGHT, WE ARGUED THAT THE WHOLE

04:39PM    2      RECORD IS NOT RELEVANT.

04:39PM    3                 THE COURT:   SO YOU'RE GOING TO TALK ABOUT THIS

04:39PM    4      STIPULATION, AND THEN IF WE NEED TO PUT ANYTHING ON THE RECORD

04:39PM    5      WE CAN DO THAT TOMORROW MORNING I SUPPOSE?

04:39PM    6                 MS. GILG:    YEAH.

04:39PM    7                 THE COURT:   OKAY.   ALL RIGHT.    BEFORE THE JURY COMES

04:39PM    8      IN.   RIGHT.

04:39PM    9            AND THEN WHAT ABOUT THURSDAY THE 20TH?       IS THAT HELPFUL?

04:39PM   10                 MS. GILG:    THAT'S A BIT OF A PROBLEM --

04:39PM   11                 THE COURT:   GET CLOSER.

04:39PM   12                 MS. GILG:    IT'S A BIT OF A PROBLEM FOR THE CLIENTS

04:39PM   13      BECAUSE THEY DO LIVE OUT OF TOWN AND ON THURSDAY, I DIDN'T GET

04:39PM   14      THE DETAILS, BUT I KNOW THAT THEY'RE VERY STRESSED OUT ABOUT

04:39PM   15      THAT.   AND I CAN GET THE DETAILS AS FAR AS WHAT IS NECESSARY.

04:39PM   16                 MR. NICK:    THEY LIVE IN AUBURN, YOUR HONOR, JUST TO

04:39PM   17      GET AN IDEA.

04:39PM   18                 MS. GILG:    AND I THINK THAT WAS THE DAY THAT THEY

04:39PM   19      SET ASIDE TO DO SOME WORK, BUT I CAN FIND OUT, AND I CAN CALL

04:39PM   20      BEFORE I FIND OUT EXACTLY WHAT THE ISSUE WAS.

04:39PM   21                 THE COURT:   I'D LIKE TO USE THAT TIME.      I RECOGNIZE

04:39PM   22      THE DISTANCES, AND I DON'T KNOW IF THEY CAN SECURE

04:40PM   23      ACCOMMODATIONS HERE.

04:40PM   24                 MR. NICK:    WE'LL TALK TO THEM.

04:40PM   25                 THE COURT:   OKAY.   I APPRECIATE THAT.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 216 of 220 216


04:40PM    1                   MR. NICK:    IS IT POSSIBLE TO JUST DO AN AFTERNOON

04:40PM    2      SESSION ON THURSDAY?

04:40PM    3                   THE COURT:    NO.

04:40PM    4                   MS. GILG:    JUST A MORNING.

04:40PM    5                   MR. NICK:    IT'S JUST A MORNING.

04:40PM    6                   THE COURT:    IT'S JUST A MORNING, RIGHT.   WE WOULD

04:40PM    7      JUST BE CAPTURING THAT MORNING, AND I'M GOING TO ASK OUR

04:40PM    8      JURORS, TOO, IF WE CAN START EARLIER.       WE MIGHT START AT 8:30

04:40PM    9      WITH EVIDENCE AND THAT MIGHT BE HELPFUL, TOO, AND A FEW

04:40PM   10      WITNESSES.

04:40PM   11           MY SENSE IS THAT WITNESSES WILL BE AGREEABLE TO THAT AS

04:40PM   12      WELL.

04:40PM   13           OKAY.    ALL RIGHT.    I'M GOING TO INQUIRE AS TO THE JURY'S

04:40PM   14      TIMING.   TOMORROW WE'LL START AT 9:00, AND I THINK IT MAKES

04:40PM   15      SENSE TO START AT 9:00, AND WE CAN MEET AT 8:30 TO GO OVER ANY

04:40PM   16      STIPULATIONS THAT MIGHT BE OUTSTANDING.      AND LET'S PLAN ON

04:40PM   17      DOING THAT TOMORROW AT 8:30, AND THE JURY WILL COME IN AT 9:00

04:40PM   18      O'CLOCK, AND I'LL PRE-INSTRUCT, AND WE'LL MOVE INTO OPENING

04:41PM   19      STATEMENTS AND THEN EVIDENCE.

04:41PM   20           OKAY.    ALL RIGHT.

04:41PM   21           (END OF DISCUSSION AT SIDE-BAR.)

04:41PM   22                   THE COURT:    THANK YOU, COUNSEL.

04:41PM   23           ALL RIGHT.    SCHEDULE WISE, TOMORROW WE WILL CONVENE AGAIN

04:41PM   24      AT 9:00 A.M.    WE'LL START THE TRIAL AT 9:00 A.M. PROPER

04:41PM   25      TOMORROW.



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 217 of 220 217


04:41PM    1           WHAT I WILL DO, JUST TO GIVE YOU A PREVIEW, I'LL

04:41PM    2      PRE-INSTRUCT YOU, AND I'LL GIVE YOU SOME PRELIMINARY

04:41PM    3      INSTRUCTIONS AS TO YOUR SERVICE.     WE WILL MOVE INTO OPENING

04:41PM    4      STATEMENTS, AND THE PARTIES CAN MAKE OPENING STATEMENTS SHOULD

04:41PM    5      THEY WISH TO DO SO, AND THEN WE'LL CALL WITNESSES TO BEGIN THE

04:41PM    6      EVIDENCE IN THE CASE.

04:41PM    7           MY SENSE IS PROBABLY WEDNESDAY.      IT'S POSSIBLE THAT WE'LL

04:41PM    8      HAVE TWO WITNESSES THAT WILL TESTIFY ON WEDNESDAY.

04:41PM    9           THURSDAY MORNING IS AVAILABLE TO US, AND WE COULD START AT

04:41PM   10      9:00 O'CLOCK THEN.

04:41PM   11           I'M GOING TO ASK YOU NOW NOT TO ANSWER THE QUESTION TODAY

04:42PM   12      BUT IF YOU CAN INVESTIGATE YOUR SCHEDULES TO SEE, AS I SAID, IF

04:42PM   13      AN EARLIER START COMPORTS WITH YOUR SCHEDULE, I'M HAPPY TO

04:42PM   14      START OUR SCHEDULE AT 8:30 TO ALLOW US TO GET SOME EXTRA COURT

04:42PM   15      TIME DONE.

04:42PM   16           SO PLEASE LOOK AT YOUR SCHEDULES AND SEE IF THAT IS

04:42PM   17      SOMETHING THAT YOU MIGHT BE AGREEABLE WITH.

04:42PM   18           AND THAT'S NOT JUST THIS WEEK BUT NEXT WEEK AS WELL.     IF

04:42PM   19      THERE ARE ANY DAYS THAT WE COULD START EARLIER, I'M HAPPY TO DO

04:42PM   20      THAT.

04:42PM   21           I SHOULD TELL YOU THAT I HAVE A COLLEAGUE IN

04:42PM   22      SAN FRANCISCO, I THINK HE BEGINS HIS TRIALS AT 7:00 A.M., IF

04:42PM   23      I'M NOT MISTAKEN.    SO I WON'T ADVANCE THAT YET, BUT IF WE CAN

04:42PM   24      CAPTURE SOME EXTRA TIME, I'LL BE HAPPY TO DO THAT.

04:42PM   25           ANYTHING ELSE, COUNSEL, BEFORE WE BREAK FOR THE EVENING?



                                      UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 218 of 220 218


04:42PM    1                 MR. SCHENK:   NO, YOUR HONOR.

04:42PM    2                 MR. NICK:    NO, THANK YOU, YOUR HONOR.

04:42PM    3                 THE COURT:    ANYTHING FURTHER, MS. GILG?

04:42PM    4                 MS. GILG:    NO, YOUR HONOR.

04:42PM    5                 THE COURT:    LADIES AND GENTLEMEN, LET ME JUST GIVE

04:42PM    6      YOU THIS PRELIMINARY CAUTION.    YOU'RE NOT TO DISCUSS THIS CASE

04:43PM    7      OR ANYTHING ABOUT IT WITH ANYONE.

04:43PM    8           TOMORROW MORNING I'LL GIVE YOU MORE COMPLETE INSTRUCTIONS,

04:43PM    9      BUT YOU'RE NOT TO DISCUSS ANY OF THE THINGS ABOUT THE CASE.

04:43PM   10      YOU DON'T KNOW ANYTHING ABOUT THE FACTS OF THE CASE YET, YOU

04:43PM   11      HAVEN'T HEARD ANY EVIDENCE, BUT YOU'RE NOT TO DISCUSS THAT.

04:43PM   12           ONE OTHER THING BEFORE WE LEAVE.      IT MAY BE THAT WHEN YOU

04:43PM   13      COME TO COURT OR WHEN YOU ARE LEAVING AT NOON THAT YOU'LL PASS

04:43PM   14      ONE OF THESE LAWYERS.    YOU MIGHT GET IN THE ELEVATOR WITH THEM

04:43PM   15      OR YOU MIGHT SEE THEM IN THE DOOR AS THEY COME IN, AND YOU

04:43PM   16      MIGHT SMILE AND SAY GOOD MORNING, AND THEY MIGHT SMILE AND NOD

04:43PM   17      AND WALK AWAY IMMEDIATELY.    YOU SHOULD NOT TAKE ANY OFFENSE TO

04:43PM   18      THAT.   THEY KNOW THEY'RE NOT SUPPOSED TO SPEAK WITH YOU AND

04:43PM   19      HAVE COMMUNICATION WITH YOU.    THEY KNOW THE RULES AND ALL OF

04:43PM   20      THE LAWYERS KNOW THE RULES.

04:43PM   21           IF THAT HAPPENS, PLEASE DO NOT TAKE THE OFFENSE THAT IF

04:43PM   22      THEY APPEAR TO BE LESS THAN POLITE.       THEY WERE ALL PROPERLY

04:43PM   23      RAISED, AND THEY HAVE GOOD MANNERS, BUT THEY KNOW THE RULES

04:43PM   24      THAT THEY'RE NOT SUPPOSED TO HAVE ANY COMMUNICATION WITH YOU.

04:43PM   25      SO PLEASE DON'T BE OFFENDED IF THEY'RE LESS THAN GREGARIOUS



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 219 of 220 219


04:43PM    1      WHEN THEY SEE YOU OR SMILE AT YOU.

04:44PM    2           ALL RIGHT.    IF YOU WOULD COLLECT YOURSELVES.

04:44PM    3           YES, MS. GILG?

04:44PM    4                   MS. GILG:    YOUR HONOR, THE SAME IS TRUE WITH THE

04:44PM    5      DEFENDANTS, TOO?

04:44PM    6                   THE COURT:   OH, YES, OF COURSE, ALL OF THE PARTIES.

04:44PM    7      THANK YOU.    WE'LL BE IN RECESS.    COUNSEL, WE'LL SEE YOU

04:44PM    8      TOMORROW MORNING.

04:44PM    9                   MR. NICK:    8:30, YOUR HONOR?

04:44PM   10                   THE COURT:   YES.

04:44PM   11                   THE CLERK:   THE JURY, IF YOU WOULD BRING YOUR

04:44PM   12      BELONGINGS THIS WAY.

          13           (COURT ADJOURNED AT 4:44 P.M.)

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                      UNITED STATES COURT REPORTERS
     Case 5:16-cr-00373-EJD Document 141 Filed 10/23/18 Page 220 of 220


 1

 2

 3                           CERTIFICATE OF REPORTER

 4

 5

 6

 7            I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8      STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9      280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10      CERTIFY:

11            THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12      A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13      ABOVE-ENTITLED MATTER.

14

15
                                 ______________________________
16                               IRENE RODRIGUEZ, CSR, RMR, CRR
                                 CERTIFICATE NUMBER 8074
17

18
                                 DATED:   OCTOBER 23, 2018
19

20

21

22

23

24

25



                           UNITED STATES COURT REPORTERS
